EXHIBIT 10.1

--------------------------------------------------------------------------------

SUBORDINATED DELAYED DRAW CREDIT AGREEMENT

among

FIRSTCITY FINANCIAL CORPORATION
as Borrower

and

THE FINANCIAL INSTITUTIONS LISTED
ON THE SIGNATURE PAGES HEREOF
as Lenders,

with

BoS (USA) Inc.,
as Agent

--------------------------------------------------------------------------------

Dated as of September 5, 2007

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section 1.

 

DEFINITIONS

 

1

 

 

 

 

 

Section 2.

 

THE LOANS

 

1

2.1

 

The Loans

 

1

2.2

 

Notice of Borrowing

 

2

2.3

 

The Notes

 

4

2.4

 

Mandatory Prepayments and Repayments of Loans

 

4

2.5

 

Voluntary Prepayments of Loans

 

4

2.6

 

Reduction of Commitments

 

5

2.7

 

Subordination

 

5

 

 

 

 

 

Section 3.

 

INTEREST

 

5

3.1

 

Rate of Interest

 

5

3.2

 

Interest Payment Dates

 

5

3.3

 

Past Due Rate

 

5

3.4

 

Capital Adequacy

 

6

3.5

 

Determination of Rate of Borrowing

 

6

3.6

 

Substituted Rate of Borrowing

 

7

3.7

 

Required Termination and Prepayment

 

8

3.8

 

Compensation

 

9

3.9

 

LIBOR Interest Period Determination

 

9

3.10

 

Conversions

 

10

 

 

 

 

 

Section 4.

 

FEES

 

10

4.1

 

Commitment Commission

 

10

4.2

 

Upfront Fee

 

10

 

 

 

 

 

Section 5.

 

PAYMENTS, ETC.

 

10

5.1

 

Currency of Payments

 

10

5.2

 

Payments on Non-Business Days; Calculations

 

11

5.3

 

Payment Date and Distribution of Funds

 

11

5.4

 

Net Payments; Application

 

12

5.5

 

Distribution by Agent

 

13

 

 

 

 

 

Section 6.

 

CONDITIONS PRECEDENT TO EFFECTIVENESS

 

13

6.1

 

Default, etc

 

13

6.2

 

Notes

 

14

6.3

 

Supporting Documents of Borrower

 

14

6.4

 

Officer’s Certificate

 

14

6.5

 

Certifications; Financial Statements

 

14

6.6

 

Approvals and Consents

 

14

6.7

 

Legal Opinions

 

14

6.8

 

Adverse Change

 

14

6.9

 

Change in Law; No Opposition

 

14

6.10

 

All Proceedings to be Satisfactory

 

15

6.11

 

Fees and Expenses

 

15

6.12

 

Security Documents, Schedules, etc

 

15

 

i


--------------------------------------------------------------------------------


 

Section 7.

 

AFFIRMATIVE COVENANTS

 

20

7.1

 

Financial Statements

 

21

7.2

 

Other Required Notices

 

23

7.3

 

Payment of Charges

 

26

7.4

 

Insurance

 

26

7.5

 

Maintenance of Records

 

27

7.6

 

Preservation of Existence

 

27

7.7

 

Preservation of Assets

 

27

7.8

 

Inspection of Books and Assets

 

27

7.9

 

Payment of Indebtedness

 

28

7.10

 

Further Assurances

 

28

7.11

 

Notice of Default

 

29

7.12

 

Reserves

 

29

7.13

 

Representation and Warranties; Covenants as to Other Persons, Amendment of
Schedules

 

29

7.14

 

Perform Obligations

 

30

7.15

 

New Debt and Equity Interests

 

30

7.16

 

Cooperation

 

31

7.17

 

Approvals and Consents

 

31

7.18

 

Payment of Dividends from Primary Obligors and Subsidiaries

 

31

7.19

 

Stay, Extension and Usury Laws

 

31

7.20

 

Compliance with Laws

 

31

7.21

 

Payment of Extraordinary Proceeds

 

31

7.22

 

Amendment of Mexican Loan Facility

 

31

7.23

 

Replacement of RAL

 

32

 

 

 

 

 

Section 8.

 

NEGATIVE COVENANTS

 

32

8.1

 

Amend Charter Documents; Engage in Same Type of Business

 

32

8.2

 

Liens

 

32

8.3

 

Other Indebtedness

 

33

8.4

 

Sell Assets

 

33

8.5

 

Attachment

 

34

8.6

 

Receiver

 

34

8.7

 

Mergers and Acquisitions

 

34

8.8

 

Stock Transfers

 

34

8.9

 

Adverse Transactions

 

35

8.10

 

Investments

 

35

8.11

 

Dividends

 

35

8.12

 

Loan; Guaranty Debt

 

36

8.13

 

Issue Power of Attorney

 

36

8.14

 

Amendment of Credit Agreements

 

37

8.15

 

Use of Proceeds

 

37

8.16

 

Payments for Consent

 

37

8.17

 

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

 

37

8.18

 

Financial Covenants

 

38

8.19

 

Accounting Changes

 

39

8.20

 

Related Transactions

 

39

 

ii


--------------------------------------------------------------------------------


 

8.21

 

Leasebacks

 

40

8.22

 

Compliance with ERISA

 

40

8.23

 

[Reserved]

 

40

8.24

 

Distributions to Primary Obligors and Borrower

 

40

8.25

 

Capital Expenditures

 

41

8.26

 

Servicing

 

41

8.27

 

Portfolio Entity Ownership

 

41

8.28

 

Activities of Portfolio Entity

 

41

 

 

 

 

 

Section 9.

 

EVENTS OF DEFAULT

 

42

9.1

 

Principal and Interest

 

42

9.2

 

Representations and Warranties

 

42

9.3

 

Negative and Certain Other Covenants

 

42

9.4

 

Other Covenants

 

42

9.5

 

Other Indebtedness of Borrower

 

42

9.6

 

Other Indebtedness of other Loan Parties

 

43

9.7

 

[Reserved.]

 

43

9.8

 

Insolvency

 

43

9.9

 

Security Documents

 

43

9.10

 

Notice of Charge

 

44

9.11

 

Judgments

 

44

9.12

 

Stock Issuance or Transfer

 

45

9.13

 

ERISA

 

45

9.14

 

Material Effect Defaults

 

45

9.15

 

Change in Control

 

45

9.16

 

Management

 

45

9.17

 

Court Orders

 

45

9.18

 

Dissolution

 

46

 

 

 

 

 

Section 10.

 

GENERAL REPRESENTATIONS AND WARRANTIES AND RELATED COVENANTS

 

46

10.1

 

Organization

 

46

10.2

 

Entity Power

 

47

10.3

 

Violation of Charter Documents

 

47

10.4

 

Enforceability

 

47

10.5

 

Ownership

 

48

10.6

 

Fictitious Names

 

48

10.7

 

Title

 

49

10.8

 

Financial Warranty

 

49

10.9

 

Proceedings

 

49

10.10

 

Government Contracts

 

49

10.11

 

Adequate Licenses

 

49

10.12

 

Government Permits; Approvals and Consents

 

49

10.13

 

Charge; Restrictions

 

50

10.14

 

Compliance with Laws

 

50

10.15

 

Compliance with Indebtedness Instruments

 

50

10.16

 

Financials

 

50

10.17

 

Tax Returns

 

50

 

iii


--------------------------------------------------------------------------------


 

10.18

 

No Material Adverse Change

 

51

10.19

 

No Indebtedness

 

51

10.20

 

Affiliate Notes

 

51

10.21

 

No Liability on Lenders or Agent

 

51

10.22

 

Affiliates

 

51

10.23

 

Real Property; Environmental Issues

 

52

10.24

 

Investment Company Act and Public Utility Holding Company Act

 

52

10.25

 

Disclosure

 

52

10.26

 

Qualification

 

52

10.27

 

Federal Reserve Margin Regulations; Use of Proceeds

 

53

10.28

 

Intellectual Property

 

53

10.29

 

Compliance with ERISA

 

53

10.30

 

The Security Documents

 

54

10.31

 

Other Loan Documents

 

55

10.32

 

Exclusion of Harbor Debtors

 

55

10.33

 

Crestone Portfolio Entities

 

55

10.34

 

[FCS Fisher, Ltd. Transactions

 

55

10.35

 

Fee Agreements

 

55

10.36

 

Securitization Agreements

 

55

10.37

 

Immaterial Entities

 

56

10.38

 

Waterfall Restrictions

 

56

10.39

 

Wholly Owned Subsidiary Interests

 

56

10.40

 

REO Affiliates

 

56

10.41

 

Material Portfolio Entities

 

56

 

 

 

 

 

Section 11.

 

AGENT

 

56

11.1

 

Appointment

 

56

11.2

 

Nature of Duties

 

56

11.3

 

Lack of Reliance

 

57

11.4

 

Certain Rights

 

57

11.5

 

Reliance

 

57

11.6

 

Indemnification

 

57

11.7

 

Agent, Individually

 

58

11.8

 

Holders of Notes

 

58

11.9

 

Resignation

 

58

11.10

 

Reimbursement

 

59

 

 

 

 

 

Section 12.

 

MISCELLANEOUS

 

59

12.1

 

Calculations and Financial Data

 

59

12.2

 

Amendment and Waiver

 

59

12.3

 

Expenses; Indemnification

 

60

12.4

 

Benefits of Agreement; Descriptive Headings

 

61

12.5

 

Notices, Requests, Demands, etc

 

63

12.6

 

Governing Law

 

63

12.7

 

Counterparts; Telecopies

 

63

12.8

 

Waiver; Remedies Cumulative; Payment of Claims; Full Recourse

 

63

12.9

 

Recoveries; Pro Rata Sharing

 

64

12.10

 

Jurisdiction

 

65

 

iv


--------------------------------------------------------------------------------


 

12.11

 

Severability

 

65

12.12

 

Right of Set-off

 

65

12.13

 

No Third Party Beneficiaries

 

66

12.14

 

Survival; Integration

 

66

12.15

 

Domicile of Loans

 

66

12.16

 

No Usury

 

66

12.17

 

Waiver of Jury Trial

 

67

12.18

 

Waiver by Borrower

 

67

12.19

 

Waiver of Marshaling

 

67

12.20

 

Waiver of Claims; Release by Borrower

 

68

12.21

 

Confidentiality

 

68

 

 

 

 

 

Section 13.

 

TEXAS LANGUAGE

 

68

 

v


--------------------------------------------------------------------------------


EXHIBITS

Annex I

Definitions

 

 

Exhibit A - Promissory Note

Exhibit B - Report Setting Forth the Computation of the Aggregate Undistributed
Funds of all Portfolio Entities.

Exhibit C - Form of Asset Pool Acquisition Certificate

Exhibit D - Eligible Asset Pool

Exhibit E - Permitted Shareholder Agreements/Arrangements

Exhibit F - Net Present Value

Exhibit G - Borrowing Base Certificate

Exhibit H - Notice of Borrowing


--------------------------------------------------------------------------------


LIST OF SCHEDULES

Schedule 2.1 -

 

Original Principal Amount

Schedule 6C.1 -

 

Closing Checklist

Schedule 8.12(a) -

 

Loan; Guaranty Debt

Schedule 8.12(b) -

 

Guaranty Equivalents

Schedule 8.17 -

 

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

Schedule 8.18 -

 

Financial Covenants

Schedule 10.1(a) -

 

Organization of Borrower

Schedule 10.1(d) -

 

Organization of Each Primary Obligor, Portfolio Entity, Related Entity and Each
Other Loan Party

Schedule 10.1(e) -

 

Shareholder Agreements

Schedule 10.5(a) -

 

Classes of Stock of Borrower

Schedule 10.5(b) -

 

Classes of Stock and/or Other Equity Interests Issued by Each Primary Obligor,
Each Portfolio Entity and Each Related Entity, the Shareholders and Other Equity
Holders

Schedule 10.5(c) -

 

Options, Warrants and Other Rights to Acquire Stock or Other Equity Interests of
Borrower, any Primary Obligor, any Portfolio Entity, any Related Entity and any
Other Pledged Entity

Schedule 10.6 -

 

Fictitious Names

Schedule 10.7 -

 

Liens Relating to the Collateral

Schedule 10.8 -

 

Financial Warranty

Schedule 10.9 -

 

Proceedings

Schedule 10.10 -

 

Government Contracts

Schedule 10.12 -

 

Government Permits; Approvals and Consents

Schedule 10.15 -

 

Defaults under any Indebtedness Instrument

Schedule 10.18 -

 

Material Adverse Change

Schedule 10.19 -

 

Indebtedness Existing on the Effective Date

Schedule 10.20 -

 

Affiliate Notes

Schedule 10.22 -

 

Affiliates

Schedule 10.23 -

 

Real Property; Environmental Issues

Schedule 10.26 -

 

SEC Filings

Schedule 10.28 -

 

Intellectual Property

Schedule 10.29 -

 

Compliance with ERISA

Schedule 10.30(b) -

 

Pledge Agreements and Security Agreements

Schedule 10.33 -

 

FC Commercial Guaranty in Favor of CFSC

Schedule 10.33(b) -

 

FC Holdings Line of Credit Material Documents

Schedule 10.33(c) -

 

Shared Collateral

Schedule 10.35 -

 

Fee Agreements

Schedule 10.36 -

 

Securitization Agreements

Schedule 10.37 -

 

Immaterial Entity

Schedule 10.39 -

 

Wholly Owned Subsidiary Interests

Schedule 10.40 -

 

REO Affiliates

 


--------------------------------------------------------------------------------


 

Schedule 10.41 -

 

Material Portfolio Entities

Schedule I - (EE) -

 

Excluded Entities

Schedule I - (EN) -

 

Excluded Notes

Schedule I - (MPE) -

 

Material Portfolio Entity

Schedule I - (PN) -

 

Pledged Notes

Schedule (PL) -

 

Permitted Liens

Schedule I - (RE) -

 

Related Entity

 


--------------------------------------------------------------------------------


ANNEX I

DEFINITIONS

As used in the Subordinated Delayed Draw Credit Agreement to which this Annex I
is annexed, the following terms shall have the meanings herein specified or as
specified in the Section of such Loan Agreement or in such other document herein
referenced:

“ABL” shall mean American Business Lending, Inc., a Texas corporation.

“ABL Capital Note” shall mean that certain Promissory Note by ABL to the order
of Borrower, dated December 15, 2006, in the maximum principal amount of
$4,000,000.

“ABL Facility” shall mean that certain Loan Agreement between ABL and Wells
Fargo Foothill, LLC, dated as of December 15, 2006, together with the “Loan
Documents” as therein defined, as the same may be amended, restated or otherwise
modified from time to time with the prior written consent of the Lenders.

“ABL Options” shall mean options, if any, granted to Charles P. Bell, Jr., Chief
Executive Officer of ABL, and/or Joseph N. Smith, President of ABL, to purchase
up to 8%, respectively, of restricted common stock of ABL, which options may be
granted within ten (10) Business Days after the end of the 2007, 2008, 2009 and
2010 Fiscal Years, provided such executives remain officers of ABL at such time.

“Acquired Gateway Loans” shall mean those loans to be acquired by ABL pursuant
to the terms of the Gateway Portfolio Purchase Agreement.

“Acquisition Loan” – Section 2.1(b).

“Acquisition Price” with respect to any Asset Pool means the purchase price to
be paid to the seller of the Asset Pool by the Portfolio Entity acquiring such
Asset Pool for the acquisition of all rights to all property included in such
Asset Pool plus transaction costs relating to the acquisition of such Asset Pool
of up to 2% of the purchase price of such pool; provided that with respect to an
Asset Pool that consists of one or more loans originated by the Crestone
Portfolio Entity, Acquisition Price shall mean the principal balance of the loan
originated by the Crestone Portfolio Entity plus transaction costs relating to
the origination of such Asset Pool of up to 2% of the principal balance of that
Asset Pool.

“Adverse Waterfall Event” shall mean with respect to any Portfolio Entity owning
more than one Asset Pool or Assets in addition to those contained in its initial
Asset Pool, that any lender to such Portfolio Entity has for any reason diverted
(whether to make up for a shortfall with respect to any other pool or asset or
otherwise) any portion of collections from any Asset Pool of such Portfolio
Entity to a different  asset or asset pool (or waterfall with respect thereto)
of such Portfolio Entity or otherwise subsidized any other such asset or asset
pool with collections from any Asset Pool or otherwise restricted distributions
from, or reduced waterfall


--------------------------------------------------------------------------------


amounts arising from, collections of any Asset Pool on account of any condition
or occurrence other than a condition or occurrence arising directly from such
Asset Pool.

“Affected Interest Period” – Section 3.6(a).

“Affected Lender” – Section 3.6(b).

“Affiliate” shall mean any Person (i) in which Borrower and/or any Parent,
individually, jointly and/or severally, now or at any time or times hereafter,
has or have an equity or other ownership interest equal to or in excess of
twenty–five percent (25%) of the total equity of or other ownership interest in
such Person; and/or (ii) which directly or indirectly through one or more
intermediaries controls or is controlled by, or is under common control with
Borrower; and/or (iii) any officer or director of Borrower or any Primary
Obligor.  For purposes of this definition, “control” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of Stock, by
contract or otherwise, and in any case shall include direct or indirect
ownership (beneficially or of record) of, or direct or indirect power to vote,
25% or more of the outstanding shares of any class of capital stock of such
Person (or in the case of a Person that is not a corporation, 25% or more of any
class of equity interest).  Notwithstanding the foregoing, none of the Harbor
Debtors shall be deemed to be an Affiliate for the purposes of this Agreement
other than Section 8.20.

“Agent” – introductory paragraph.

“Aggregate Net Present Equity Value” shall mean the sum of the Net Present
Equity Value of each Portfolio Entity (for clarification, expressly excluding
the New Ventures which are not Portfolio Entities) (after giving effect, in the
case of a Borrowing Base Certificate delivered contemporaneously with a Notice
of Borrowing, to an applicable Eligible Portfolio Entity’s acquisition of an
Asset Pool with proceeds of the related Acquisition Loan, or, with respect to an
Asset Pool that consists of one or more Assets originated by a Crestone
Portfolio Entity, to the Crestone Portfolio Entity’s origination of an Asset
Pool with proceeds of the related Acquisition Loan).

“Aggregate Undistributed Funds” shall mean, on any date of determination, the
sum of the amounts determined by multiplying (i) the FC Percentage of each
Portfolio Entity, times (ii) the amount of funds held by such Portfolio Entity
(which for purposes of this definition shall include the operating funds of the
general partner of any limited partnership which is the Portfolio Entity) which
are not (w) held in a lockbox account, nor (x) held by such Portfolio Entity for
the payment (a) of indebtedness to a Permitted Portfolio Company Creditor of
such Portfolio Entity due within the next 30 days or (b) Portfolio Protection
Expenses, nor (y) retained by such Portfolio Entity to satisfy a leverage
covenant imposed thereon by the Permitted Portfolio Company Creditor thereof
pursuant to a covenant under a loan agreement between such creditor and such
Portfolio Entity as in effect on the Execution Date, of which Agent has been
given written notice, nor (z) held by ABL or any New Venture.


--------------------------------------------------------------------------------


“Agreement” or “Loan Agreement” shall mean this Subordinated Delayed Draw Credit
Agreement, as it may from time to time be amended, extended, restated,
supplemented or otherwise modified.

“Applicable Indebtedness” of any Person shall mean all Indebtedness of such
Person, including, without limitation, as to Borrower, the RAL, other than trade
payables incurred in the ordinary course of business which are not evidenced by
an Indebtedness Instrument.

“Applicable Margin” shall mean, for each period from and including each Payment
Date to but excluding the following Payment Date, 3.00% for Base Rate Loans and
5.00% for LIBOR Loans.

“Applicable Portfolio Percentage” shall mean, with respect to the Acquisition
Price of any Asset Pool, the percentage of outstanding shares of stock,
membership interests, or partnership interests (as the case may be) or, in the
case of a non–U.S. entity, similar equity interests, issued to the Borrower or
directly or indirectly to the Primary Obligors by the Portfolio Entity acquiring
such Asset Pool.

“Approved Portfolio Leverage Arrangement” shall mean (i) each borrowing
arrangement between a Portfolio Entity and a financial institution existing as
of the Effective Date and (ii) each future borrowing arrangement between a
Portfolio Entity and a financial institution on terms and conditions reasonably
satisfactory to Agent (as indicated in writing by Agent). Without limiting the
scope of Agent’s discretion pursuant to the preceding sentence,  (i) no
borrowing arrangement shall be deemed an Approved Portfolio Leverage Arrangement
if such arrangement cross–defaults to a credit arrangement of any other
Portfolio Entity or contains any provisions which would in any way restrict,
reduce or prohibit distributions by a Portfolio Entity on account of any event
or condition with respect to any Affiliate of such Portfolio Entity; and (ii)
references herein to an Approved Portfolio Leverage Arrangement shall be limited
to such borrowing arrangements governed by the terms of the loan agreement and
other documents in the form delivered to Agent at the time such arrangements
were approved by Agent, as amended, supplemented or otherwise modified with the
written consent of Agent.

“ASDM” shall mean Asset Servicing de Mexico S.A. de C.V.

“Asset” shall mean any real, personal and intangible property of a Person,
including, without limitation, accounts, chattel paper, contract rights, letters
of credit, instruments and documents, equipment , general intangibles,
inventory, leases, options, licenses, real property, and Equity Interests issued
by any other Person whether now existing or hereafter acquired or arising.

“Asset Pool” shall mean (x) in connection with the acquisition thereof by an
Eligible Portfolio Entity or the origination of an Asset by a Crestone Portfolio
Entity, a portfolio of loans or one or more Assets described in an Asset Pool
Acquisition Certificate, and (y) in all other contexts, all Assets of a
Portfolio Entity.


--------------------------------------------------------------------------------


“Asset Pool Acquisition Certificate” shall mean a certificate from an Executive
Officer of Borrower in the form of Exhibit C to the Agreement, to which is
attached (as contemplated by the form of such certificate) the asset purchase
agreement relating to the Assets proposed to be purchased, and, if not
previously provided to Agent or if amended, restated or otherwise modified since
previously provided, the Charter Documents for the purchasing Portfolio Entity
and any Shareholders Agreement entered into or proposed to be entered into by
the holders of the Equity Interests of such Portfolio Entity; provided that with
respect to any Crestone Portfolio Entity, the certificate may relate to the
origination of an Asset in which case Borrower shall provide such other
documentation requested by Agent related to the Asset.

 “Associate”, when used to indicate a relationship with a Person, shall mean (i)
another Person (other than a Loan Party or a Subsidiary thereof) of which such
Person is an officer or partner or is, directly or indirectly, the beneficial
owner of 10 percent or more of any class of equity securities, (ii) any trust or
other estate in which such Person has a substantial beneficial interest or as to
which such Person or an immediate member of his family serves as trustee or in a
similar capacity, and (iii) any relative or spouse of such Person or any
relative of such spouse.

“Auditors” shall mean KPMG LLP or other independent certified public accountants
of recognized standing selected by Borrower and satisfactory to Agent.

“Base Rate” shall mean, for any day, the higher of (x) the fluctuating interest
rate per annum, in effect from time to time, established by Bank of Scotland in
New York as its base, prime or reference rate for U.S. domestic commercial loans
in Dollars, or (y) the Federal Funds Rate in effect on such day plus 0.5%.  Any
change in the interest rate resulting from a change in the Base Rate shall be
effective as of the opening of business on the day on which such change becomes
effective; it is understood and agreed that the aforesaid rates and the Base
Rate are reference rates only and do not necessarily represent the lowest or
best rate actually charged to any customer.

“Base Rate Loan” shall mean any Loan during any period that it bears interest
determined by reference to the Base Rate.

“Basle Laws” – Section 3.4.

“Borrower” – introductory paragraph.

“Borrower Pledge Agreement” shall mean the Pledge Agreement (Stock and Debt)
made by Borrower in favor of the Collateral Agent dated as of the date hereof
delivered pursuant to Section 6 and each other pledge agreement with respect to
shares of stock or affiliate indebtedness from time to time hereafter delivered
by Borrower in respect of the Obligations, as each such agreement may be from
time to time amended, extended, restated, supplemented or otherwise modified.

“Borrowing Base” shall mean, as of any date of calculation an amount equal to,
the sum of (A) the Traditional Borrowing Base plus (B) the New Ventures
Borrowing Base.


--------------------------------------------------------------------------------


“Borrowing Base Availability” shall mean, as of any computation date, an amount
equal to the sum of (A) 80% of the Traditional Borrowing Base in effect on such
date plus (B) 90% of the New Ventures Borrowing Base in effect on such date less
(C) Total Outstandings under the RAL.

“Borrowing Base Certificate” shall mean a certificate, in the form attached as
Exhibit G hereto, of the CFO of Borrower setting forth the Borrowing Base and
showing the computation thereof in reasonable detail.

“Borrowing Date”– Section 2.2.

“Business Day” shall mean any day that is not a Saturday, Sunday or legal
holiday in the State of New York,  the State of Texas, the State of Connecticut
(or any other State where the CFCCA is maintained) or a day on which banking
institutions chartered by the State of New York, the State of Texas, the State
of Connecticut (or any other State where the CFCCA is maintained) or the United
States are legally required or authorized to close, and, when used in connection
with LIBOR, means any such Business Day which is also a day on which deposits in
Dollars may be dealt in on the London interbank market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP, including
all such expenditures with respect to fixed or capital Assets (including,
without limitation, expenditures for maintenance and repairs which  should be
capitalized in accordance with GAAP) and the amount of obligations under
Capitalized Leases incurred by such Person.

“Capitalized Lease” shall mean any lease which is, or is required under GAAP to
be, capitalized on the balance sheet of the lessee at such time, and
“Capitalized Lease Obligation” of any Person at any time shall mean the
aggregate amount of rental expenses which is, or is required under GAAP to be,
capitalized on the books of such Person under Capitalized Leases.

“Cash Collateral Account-Servicing” shall mean the account at the Depositary
specified in the Cash Collateral Agreement-Servicing and in the letter agreement
between the Collateral Agent and the Depositary relating thereto or such other
account, if any, which is specified in a cash collateral agreement (in form and
substance satisfactory to Agent) between FC Servicing and Collateral Agent and
letter agreement (in form and substance satisfactory to the Collateral Agent)
between the Collateral Agent and the depositary bank with respect to such other
account.

“Cash Collateral Agreement” shall mean the Collateral Assignment of Account
(Cash Flow Cash Collateral Account), dated as of even date herewith, made by
Borrower in favor of the Collateral Agent, as such agreement may be from time to
time amended, extended, restated, supplemented or otherwise modified.

“Cash Collateral Agreement-Servicing” shall mean the Collateral Assignment of
Account (FC Servicing), dated as of even date herewith, made by Borrower in
favor of the Collateral Agent, as such agreement may be from time to time
amended, extended, restated, supplemented or otherwise modified.


--------------------------------------------------------------------------------


“Cash Flow Cash Collateral Account” and “CFCCA” shall mean the account at the
Depositary specified by account number in the Cash Collateral Agreement and in
the letter agreement between the Collateral Agent and the Depositary relating
thereto or such other account, if any, which is specified by account number in a
cash collateral agreement (in form and substance satisfactory to Agent) between
Borrower and Collateral Agent and letter agreement (in form and substance
satisfactory to the Collateral Agent) between the Collateral Agent and the
depositary bank with respect to such other account.

“Certified Error Certificate” shall have the meaning set forth in the form of
Waterfall Certificate approved by Agent prior to the first Borrowing Date of
Acquisition Loans under this Agreement (as the form of certificate constituting
the “Waterfall Certificate” for the purposes of this Agreement may be from time
to time amended, supplemented, restated or otherwise modified).

“CFO”, as to any Loan Party shall mean such Loan Party’s chief financial
officer.

“Charges” shall mean all national, Federal, state, county, city, municipal
and/or other governmental (or any instrumentality, division, agency, body or
department thereof, including without limitation the PBGC) taxes, levies,
assessments, charges, liens, claims or encumbrances upon and/or relating to the
Obligations, a Person’s Assets, a Person’s business, a Person’s ownership and/or
use of any of its Assets, a Person’s income and/or gross receipts and/or a
Person’s ownership and/or use of any of its Assets.

“Charter Document” shall mean (i) with respect to a corporation: its certificate
or articles of incorporation or association and its by–laws or comparable
documents under non–US laws; (ii) with respect to a partnership: its partnership
agreement, certificate of partnership (if a limited partnership) and its
certificate of doing business under an assumed name (if a general partnership);
(iii) with respect to a trust, its trust agreement or declaration of trust; and
(iv) with respect to a limited liability company, its certificate of formation
and operating agreement or analogous documents; in each case, with such other
similar documents as Agent shall request or specify.

“Closing Checklist” shall mean the Closing Checklist in the form of Schedule
6C.1 to the Agreement.

“Closing Office” shall mean the office of Agent at 565 Fifth Avenue, New York,
New York 10017 or such other office as may be designated in writing to Borrowers
by Agent.

“Closing Office Time” shall mean the local time in effect at the Closing Office.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Collateral” – Section 10.30.


--------------------------------------------------------------------------------


“Collateral Agent” shall mean Agent in its capacity as agent under one or more
of the Security Documents and its successor and assigns (Agent, in such
capacity, being sometimes referred to herein and in other Loan Documents as the
“Collateral Agent” and sometimes as the “Agent”).

“Commitment Commission” – Section 4.2.

 “Commitment Period” shall mean the period from the Effective Date to and
including the Maturity Date.

“Commitments” shall mean the Total Loan Commitment.

“Consolidated Group” shall mean Borrower and its consolidated Subsidiaries,
other than the Harbor Debtors.

“Crestone Facility” shall mean a $20 million line of credit to be provided by
FirstCity Denver Investment Corp. to FC Crestone 07 Corp. or other Crestone
Portfolio Entities to be used exclusively for the acquisition and origination of
Assets and payment of expenses related to those Assets which is to be secured by
a first priority lien on all assets of the Crestone Portfolio Entities and a $2
million line of credit to be provided by FirstCity Denver Investment Corp. to
FirstCity Crestone LLC to be used exclusively for working capital purposes.

“Crestone Notes” shall mean the promissory notes issued from time to time under
the Crestone Facility, as the same may be amended, restated or otherwise
modified from time to time with the prior written consent of the Lenders.

“Crestone Portfolio Entity” shall mean FC Crestone 07 Corp. and any other entity
organized by FirstCity Denver Investment Corp, for the purpose of originating or
acquiring Assets.

“Cumulative Current Recovered and Projected Collections” shall mean, at any date
of determination, an amount equal to the sum of (x) the aggregate amount of all
cash previously collected on Assets described in Final NPV Pool Certificates
delivered in connection with Asset Pools acquired on or after January 1, 2004,
plus (y) all reasonably anticipated future collections on such Assets.

“Cumulative Original Projected Collections” shall mean an amount equal to the
sum of all anticipated future collections on all Assets described in Final NPV
Pool Certificates delivered in connection with Asset Pools acquired on or after
January 1, 2004, as projected at the time of the delivery of, and as set forth
in, all such Final NPV Pool Certificates.

“Deemed Disbursement” – Section 2A.6.

“Deemed Disbursement Account” – Section 2A.6.

“Default” shall mean any event which with notice or lapse of time, or both,
would become an Event of Default.


--------------------------------------------------------------------------------


“Depositary” shall mean Bank of America, N.A.

“Disbursement” – Section 2A.4(b).

“Disbursement Date” – Section 2A.4(a).

“Disclosure Restriction” – Section 7.1 (m).

“Dividend” – Section 8.11.

“Dollars”, “U.S. $”, “$” and “U.S. dollars” shall mean the lawful currency of
the United States of America.

“EBITDA” for any period, shall mean net income (excluding extraordinary and
non–recurring items, including those which are non–cash in nature) for such
period plus (i) all interest expense, plus (ii) income tax expenses, plus (iii)
depreciation and amortization (including amortization of any goodwill or other
intangibles), minus or plus (iv) without duplication, gains and losses
attributable to any sale of Assets not in the ordinary course of business, plus
or minus (v) any other non–cash charges or gains which have been subtracted or
added in calculating such net income other than gains on asset–securitizations
and loan loss provision charges.

“Effective Date” – Section 6.

“Eligible Asset Pool” shall mean an Asset Pool, to be acquired by a Portfolio
Entity from an Eligible Seller for an all cash purchase price, which (unless
Agent in its discretion otherwise consents in writing) conforms in every respect
with the requirements of Exhibit D to the Agreement; provided that (a) with
respect to ABL the requirements of items 2 and 5 of Exhibit D shall not apply,
and (b) with respect to a Crestone Portfolio Entity, that any Asset Pool which
is an Asset originated by the Crestone Portfolio Entity is not subject to the
requirement that the Asset Pool be acquired from an Eligible Seller or that the
Eligible Asset Pool conform in any respect with the requirements of items 1(c),
2 and 5 of Exhibit D to the Agreement.

“Eligible Portfolio Entity” shall mean a partnership, corporation, trust, or
limited liability company or, if not formed in the United States, a similar
foreign organized entity which is a Portfolio Entity of which (i) if such
Portfolio Entity is a US Person, not less than 50% of each class of Equity
Interests is owned directly or indirectly by Borrower or a Primary Obligor, (ii)
no Equity Interests thereof owned directly or indirectly by Borrower or a
Primary Obligor are pledged to any Person other than Agent, for the benefit of
the Lenders, provided that the Equity Interests of a Crestone Portfolio Entity
may be pledged to secure the Crestone Facility, so long as the Crestone Notes
and documents securing the Crestone Facility are assigned to Agent to secure the
obligations of Borrower herein, (iii) the Charter Documents and Shareholder
Agreements result in Permitted Shareholder Arrangements, (iv) which has no
Indebtedness other than Indebtedness under an Indebtedness Instrument (a)
pursuant to Approved Portfolio Leverage Arrangements, or with respect to ABL,
the ABL Facility, (b) incurred to pay development expenses related to real
estate, or (c) loaned to it by the owners of the Equity Interests of the


--------------------------------------------------------------------------------


Portfolio Entity to pay Property Improvement Expenses, and (vi) in respect of
which no Disclosure Restriction exists.

“Eligible Seller” shall mean (i) a seller of an Asset Pool which is selling an
Asset Pool the loans of which were originated in the United States (or a
possession thereof) or (ii) a Non–US Seller which is selling an Asset Pool the
loans of which were originated in Argentina, Brazil, Chile, France, Germany,
Italy, Mexico, the United Kingdom, or Uruguay.

“Environmental Laws” shall mean all laws, common law, statutes, rules and
regulations, and all judgments, decrees, franchises, orders or permits, issued,
promulgated, approved or entered thereunder by any Government Authority relating
to pollution or protection of the environment or occupational health and safety,
including, without limitation, those relating to emissions, discharges, releases
or threatened releases of any waste, pollutant, chemical, hazardous material,
hazardous substance, toxic substance, hazardous waste, special waste, petroleum
or petroleum–derived substance or waste, or any constituent of any such
pollutant material, substance or waste, into the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any waste, pollutant,
chemical, hazardous material, hazardous substance, toxic substance, hazardous
waste, special waste, petroleum or petroleum–derived substance or waste.

“Equity Interests” shall mean any equity interests issued by any Person,
including, without limitation, Stock (including, without limitation, common
stock and preferred stock), partnership interests or limited liability company
interests, any other securities convertible into, or exercisable for, any of the
foregoing or other securities of such Person, and options and warrants or other
rights to acquire any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any Person which is from time to time a member of a
controlled group or a group under common control with any Loan Party within the
meaning of Sections 414(b), 414(c), 414(m) or 414(o) of the Code or Section
4001(a)(14) of ERISA.

“European Acquisition Entity” shall mean a Foreign Portfolio Entity which has
acquired Assets that originated in Europe.

“Event of Default” shall mean each of the Events of Default defined in Section
9.

“Excluded Entities” shall mean each Person listed on Schedule I–(EE).

“Excluded Notes” shall mean those notes listed on Schedule I–(EN).

“Execution Date” shall mean the date on which all parties to this Agreement
shall have signed a copy this Agreement (whether the same or different copies)
and shall have delivered the same to Agent.


--------------------------------------------------------------------------------


“Executive Officer” shall mean the President of Borrower, the CFO of Borrower or
any Senior Vice President of Borrower.

“Extraordinary Transaction” shall mean (i) a sale, conveyance, lease, or other
transfer by Borrower, any Primary Obligor, or any Related Entity of any of its
Assets (other than any Equity Interest in a Portfolio Entity or REO Affiliate),
not in the ordinary course of its business; (ii) a sale, conveyance, lease, or
other transfer by any Portfolio Entity of a substantial portion of its Assets
for any consideration other than cash; (iii) any sale, conveyance or other
transfer of any Indebtedness owed to a Related Entity by Borrower, a Primary
Obligor or any Affiliate of such Related Entity and any sale, conveyance or
other transfer of Indebtedness (regardless of by whom owed) by Borrower or any
Primary Obligor other than pursuant to a Security Document; (iv) the issuance of
any Equity Interests by Borrower, any Primary Obligor or any Related Entity
other than the issuance of Equity Interests by a Related Entity upon formation
thereof where the capital raised by such issuance is used for the acquisition of
portfolio Assets; and (v) receipt of proceeds by Borrower or any Primary Obligor
of a settlement or payments received from litigation, excluding any such
proceeds or payments payable to FC Servicing and/or its Subsidiaries in its
capacity as servicer and collector of debt portfolios.

“Facility Fee” – Section 4.1.

“FCBLC”  shall mean FirstCity Business Lending Corporation, a Texas corporation.

“FC Capital” shall mean FC Capital Corp., a New York corporation.

“FC Commercial” shall mean FirstCity Commercial Corporation, a Texas
corporation.

“FC Commercial Real Property Financing Loan” shall mean (i) that certain loan in
an original principal amount not in excess of $16,000,000 made by FC Commercial
to RKS Texas Investments, L.P. on or about October 13, 2006 and (ii) that
certain loan in an original principal amount not in excess of $3,500,000 made by
FC Commercial to RKS Texas Investments, L.P. on or about February 26, 2007.

“FC Europe” shall mean FirstCity Europe Corporation, a Texas corporation.

“FC Holdings” shall mean FirstCity Holdings Corporation, a Texas corporation.

“FC Holdings Real Property Financing Loans” shall mean (i) the FCS Fischer Loan,
and (ii) FCS Lancaster Loan.

“FC International” shall mean FirstCity International Corporation, a Texas
corporation.

“FC Mexico” shall mean FirstCity Mexico, Inc., a Texas corporation.

“FC Percentage” (x) with respect to any Portfolio Entity or any other Person
shall mean the percentage of outstanding shares of stock, limited liability
company interests or partnership interests (or, in the case of a non–US entity,
similar equity interests) of such Portfolio Entity or Person owned directly or
indirectly by Borrower, (y) with respect to any Asset Pool or any Asset


--------------------------------------------------------------------------------


owned by any Portfolio Entity, the FC Percentage with respect to such Portfolio
Entity, and (z) with respect to any Asset Pool or any Asset owned by any REO
Affiliate, the FC Percentage of the Portfolio Entity which is the parent of the
REO Affiliate.

“FC Servicing” shall mean FirstCity Servicing, Inc., a Texas corporation.

“FCS Fischer Loan” shall mean that certain loan amended on December 29, 2006,
having a balance consisting of principal, capitalized interest and accrued
interest as of December 26, 2006, not in excess of $5,098,798.05 made by FC
Holdings to FCS Fischer, Ltd.

“FCS Lancaster Loan” shall mean that certain loan in an original principal
amount not in excess of $2,200,000.00 made by FC Holdings to FCS Lancaster, Ltd.
on or about December 29, 2005.

“Federal Funds Rate” shall mean the rate of interest charged by banks with
excess reserves at a Federal Reserve district bank to banks needing overnight
loans to meet reserve requirements.

“Fee Agreements” shall mean any partnership agreement, management agreement,
consulting agreement, or other agreement pursuant to which Borrower, any Primary
Obligor or any Related Entity is to be paid fees, distributions, allocations,
expense reimbursements, consideration, salary or other compensation in
consideration for providing management, personnel or services, in any form
whatsoever, from any Affiliate or from any other Person.  Services to be
rendered under Fee Agreements may include, but not be limited to consulting,
collecting revenues, paying operating expenses not paid directly by others, and
providing clerical and bookkeeping services.

“Final Asset Pool Acquisition Certificate” with respect to an Asset Pool at any
time,  shall mean the Asset Pool Acquisition Certificate with respect to such
Asset Pool or, if such Asset Pool Acquisition Certificate has been supplemented
or revised, the last supplement or revision of such Certificate.

“Final NPV Pool Certificate” with respect to any Asset Pool shall mean a
certificate in a form approved by Agent prior to the first Borrowing Date of
Acquisition Loans under this Agreement which sets forth the anticipated cash
flows and Net Present Value of each Asset included in such Asset Pool and lists
each item of collateral for any Asset in such Asset Pool.

“Financial Statements” shall mean, with respect to any Person, the statement of
financial position (balance sheet) and the statement of earnings, cash flow, and
stockholders’ (or partners’ or members) equity of such Person.

“First Amendment to ABL Facility” shall mean that certain First Amendment to
Loan Agreement dated as of February 27, 2007, between ABL, as borrower, and
Wells Fargo Foothill, LLC, as Lender, which provides for an increase of the
maximum credit line under the facility to $40,000,000.00 with the increase to be
used for financing of the acquisition of and which will be secured by the
Acquired Gateway Loans.


--------------------------------------------------------------------------------


“First B” shall mean First B Realty L.P., a Texas limited partnership.

“First X” shall mean First X Realty L.P., a Texas limited partnership.

“Fiscal Year” shall mean each January 1 to December 31 period.  “Fiscal Year”
followed by a year means the Fiscal Year with its Fiscal Year–End in such
calendar year.

“Fixed Rate” shall mean, for any Loan which the Agent has consented in writing
to being a Fixed Rate Loan for a period of time, the rate of interest agreed to
in writing by the Agent and Borrower.

“Fixed Rate Loan” shall mean any Loan during any period that, with the prior
written consent of the Agent, it bears interest determined by reference to a
Fixed Rate.

“Fixed Rate Loan Period” shall mean, for any Loan which the Agent has consented
in writing to being a Fixed Rate Loan, the period of time agreed to in writing
by the Agent and Borrower that such Loan will bear interest at a Fixed Rate.

“Foreign Portfolio Entity” shall mean a Portfolio Entity domiciled in or with a
principal place of business in a country other than the United States or which
has acquired Assets originating outside of the United States.

“Funding Date” shall mean each date on which an Acquisition Loan was made.

“GAAP” shall mean generally accepted accounting principles (as promulgated by
the Financial Accounting Standards Board or any successor entity) in the United
States provided, that when with respect to a Person which is not a US Person,
GAAP shall mean the equivalent in such Person’s jurisdiction of organization.

“Gateway Portfolio Purchase Agreement” shall mean that certain SBA Loan
Portfolio Purchase Agreement dated as of December 21, 2006 (as amended or
modified from time to time), by and among ABL, as purchaser, and State Bank, a
Texas banking association, Gateway National Bank, a national banking
association, and GNB Financial, n.a., a national banking association, as
sellers, pursuant to which ABL is acquiring from Prosperity Bank, as successor
in interest by merger to each of State Bank, Gateway National Bank, and GNB
Financial, n.a., all of the loans identified in that purchase agreement.

“Government Authority” shall mean any nation or government, any state or
political subdivision thereof, any agency, authority, regulatory body, bureau,
central bank, commission, department or instrumentality of any of the foregoing
or any other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Guarantor” shall mean each Primary Obligor and any other Person which is a
guarantor under any Guaranty.

“Guaranty” shall mean any one or more of the guaranties delivered pursuant to
Section 6 and each other guaranty agreement delivered in respect of the
Obligations, as each such


--------------------------------------------------------------------------------


agreement may be from time to time amended, extended, restated, supplemented or
otherwise modified.

“Guaranty Equivalent” shall mean any agreement, document or instrument pursuant
to which a Person directly or indirectly guarantees, becomes surety for,
endorses, assumes, agrees to indemnify the obligee of any other Person against,
or otherwise agrees, becomes or remains liable (contingently or otherwise) for,
such obligation, other than (i) by endorsements of instruments in the ordinary
course of business or (ii) indemnification of sellers of assets related to
breaches of confidential agreements and obligations related to performance of
purchase and sale agreements in the conduct of the Asset acquisition business. 
Without limitation, a Guaranty Equivalent shall be deemed to exist if a Person
agrees, becomes or remains liable (contingently or otherwise), directly or
indirectly: (i) to purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, an obligation; (ii) to make any loan, advance,
capital contribution or other investment in, or a purchase or lease of any
property or services from, a Person; (iii) to maintain the solvency of such
Person; (iv) to enable such Person to meet any other financial condition; (v) to
enable such Person to satisfy any obligation or to make any payment; (vi) to
assure the holder of an obligation against loss; (vii) to purchase or lease
property or services from such Person regardless of the non–delivery of or
failure to furnish of such property or services; or (viii) in respect of any
other transaction the effect of which is to assure the payment or performance
(or payment of damages or other remedy in the event of nonpayment or
nonperformance) of any obligation.

“Harbor Debtors” shall mean, collectively, (i) Harbor Financial Mortgage Corp.,
(ii) NAF, Inc. (f/k/a New America Financial, Inc.), (iii) Hamilton Financial
Services Corp., (iv) Community National Mortgage Corp., (v) CalCap, Inc. and
(vi) Harbor Financial Group, Inc, and any Subsidiary of such Person.

“Immaterial Entity” shall mean each Person listed on Schedule 10.37; provided,
that if any such Person engages in business or has assets with an aggregate fair
market value of $100,000 or more, such Person shall cease to constitute an
Immaterial Entity.

“Incidental Equity Interests” shall mean Equity Interests in a Person acquired
by a Portfolio Entity or Related Entity in settlement of collection of an asset
in the portfolio of such Portfolio Entity or Related Entity if such Equity
Interests so acquired (i) constitute Equity Interests in a Person engaged in a
business unrelated to the business of the Consolidated Group and such Person is
not Borrower or an Affiliate of Borrower or a Person in which or in an Affiliate
of which any other Equity Interest is owned by Borrower, any Primary Obligor or
any Related Entity at the time such Equity Interest is so acquired; and (ii)
have a value of less than $500,000.

“Indebtedness” shall mean, with respect to any Person (without duplication): (i)
all obligations on account of money borrowed by, or credit extended to or on
behalf of, or for or on account of deposits with or advances to, such Person;
(ii) all obligations of such Person evidenced by bonds, debentures,  notes or
similar instruments; (iii) all obligations of such Person for the deferred
purchase price of property or services other than trade payables incurred in the
ordinary course of business and on terms customary in the trade; (iv) all
obligations secured by a


--------------------------------------------------------------------------------


Lien on property owned by such Person (whether or not assumed); and all
obligations of such Person under Capitalized Leases (without regard to any
limitation of the rights and remedies of the holder of such Lien or the lessor
under such Capitalized Lease to repossession or sale of such property); (v) the
face amount of all letters of credit issued for the account of such Person and,
without duplication, the unreimbursed amount of all drafts drawn thereunder, and
all other obligations of such Person associated with such letters of credit or
draws thereon; (vi) all obligations of such Person in respect of acceptances or
similar obligations issued for the account of such Person; (vii) all obligations
of such Person under a project financing or similar arrangement; (viii) all
obligations of such Person under any interest rate or currency protection
agreement, interest rate or currency future, interest rate or currency option,
interest rate or currency swap or cap or other interest rate or currency hedge
agreement; and (ix) all obligations and liabilities with respect to unfunded
vested benefits under any “employee benefit plan” or with respect to withdrawal
liabilities incurred under ERISA by Borrower or any ERISA Affiliate to a
“multiemployer plan”, as such terms are defined under the Employee Retirement
Income Security Act of 1974.

“Indebtedness Instrument” shall mean any note, mortgage, indenture, chattel
mortgage, deed of trust, loan agreement, hypothecation agreement, Guaranty
Equivalent, pledge agreement, security agreement, financing statement or other
document, instrument or agreement evidencing or securing the payment of or
otherwise relating to the borrowing of monies, including, without limitation,
the RAL.  Indebtedness Instruments shall include, but not be limited to the Loan
Documents.

“Indemnified Party” – Section 12.3.

“Interest Coverage” shall mean, for any period, total interest expense
(including that attributable to Capital Leases under GAAP) of the Consolidated
Group on a consolidated basis determined in accordance with GAAP.

“IRS” shall mean the Internal Revenue Service of the United States.

“Issuance Request” – Section 2A.1.

“Issuer” shall mean the BoS (USA) Inc. in its capacity as a Lender hereunder and
not in its capacity as Agent.  References to the Lenders in this Agreement and
the other Loan Documents (when used to refer to BoS (USA) Inc.) shall (without
duplication) include such Lender as Issuer.

“Latin American Acquisition Entity” shall mean a Foreign Portfolio Entity which
has acquired Assets that originated in a Latin American country.

“Legal Requirements” shall mean, with respect to any Person, all laws, common
law, statutes, rules and regulations of any Government Authority to which such
Person or any of its assets is subject or any judgment, decree, franchise, order
or permit of any Government Authority applicable to such Person or any of its
assets.


--------------------------------------------------------------------------------


“Lender Assignee” – Section 12.4(a).

“Lenders” – introductory paragraph.

“LIBOR” shall mean, for each applicable Interest Period, (x) the per annum rate
of interest at which U.S. Dollar deposits in the amount of the outstanding
principal balance of the Loan are or would be offered for such applicable
Interest Period in the London interbank market at 11:00 A.M. London time two
Business Days prior to the start of such applicable Interest Period as published
by the British Bankers’ Association as the “Interest Settlement Rate” for such
period, divided by (y) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including without limitation any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in the United States
in respect of such funding or liabilities.

“LIBOR Interest Determination Date” shall mean the date as of which LIBOR is
determined, which shall be two Business Days prior to the commencement of a
LIBOR Interest Period.

“LIBOR Interest Period” shall mean, with respect to each LIBOR Loan, the
interest period applicable pursuant to Section 3.9(a) hereof.

“LIBOR Loan” shall mean any Loan during any period that it bears interest
determined by reference to LIBOR.

“Lien” shall mean any mortgage, deed of trust, security deed, pledge, security
interest, encumbrance, lien or other charge of any kind or any other agreement
or arrangement having the effect of conferring security (including any agreement
to give any of the foregoing, any assignment or lease in the nature thereof, and
any conditional sale or other title retention agreement), any lien arising by
operation of law, and the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction (or any similar or 
comparable law of any jurisdiction that has not enacted the Uniform Commercial
Code).

“Loan(s)” – Section 2.1(a) or, in the context of the RAL, Loans under the RAL.

“Loan Commitment” shall mean as to each Lender, the amount set forth opposite
its name on Schedule 2.1 under the heading “Loan Commitment” as such amount may
be modified by the provisions of any Transfer Supplement from time to time
entered into and as the same may from time to time be reduced or terminated
pursuant to Section 2.8(b) , Section 9 or any other Section of the Agreement.

“Loan Documents” shall mean, individually and collectively, this Agreement, the
Notes, the Guaranties, the Pledge Agreements, the Security Agreements, the other
Security Documents and all other instruments and agreements heretofore or from
time to time hereafter executed by or on behalf of Borrower, any Primary
Obligor, any Related Entity or any other Loan Party in connection herewith or
therewith, in each case as amended, extended, restated, supplemented or
otherwise modified from time to time.  Without limiting the generality of the
foregoing, each


--------------------------------------------------------------------------------


amendment to (or constituting part of) this Agreement or any other Loan Document
and each instrument and agreement (including, without limitation, consents or
waivers, but excluding any amendment, consent or waiver executed prior to the
Effective Date) executed in connection with any Loan Document shall be deemed to
be a Loan Document for all purposes of the Agreement and the other Loan
Documents.

“Loan Party” shall mean, individually and collectively, Borrower and each
Primary Obligor and each other Person which has executed any Security Document
as a pledgor or grantor of collateral thereunder.

“Loans Outstandings” as of any particular date shall mean the aggregate
outstanding principal amount of Loans as of such date in Dollars.

“LTV Ratio” shall mean as of any date of determination the ratio of Total
Outstandings to the Borrowing Base as of such date.

“Majority Lenders” as of a particular date shall mean the holders of at least
51% of the aggregate unpaid principal amount of all Loans at the particular time
outstanding or, if no Loans are then outstanding, Lenders whose Commitments
aggregate at least 51% of the Total Commitment.

“Management Letter” shall mean any correspondence or report submitted by the
Auditors to a Loan Party’s chief executive officer, its Board of Directors or
any committee thereof containing comments and suggestions concerning a Loan
Party’s accounting procedures and systems based upon the work done by the
Auditors during their annual or other audit.

“Material Adverse Change” shall mean a material adverse change in (i) the
business, properties, operations, prospects or condition (financial or
otherwise) of Borrower, the Primary Obligors, Portfolio Entities and the Related
Entities, taken as a whole or (ii)  the ability of Borrower or any other Loan
Party to perform, or of Agent to enforce, any of the Obligations.

“Material Adverse Effect” shall mean an effect that would result in a Material
Adverse Change.

“Material Portfolio Entity” shall mean each Portfolio Entity, each Person listed
on Schedule I–(MPE) and each other Portfolio Entity (other than a Foreign
Portfolio Entity) with a Net Present Equity Value of $5,000,000 or more.  Each
such  Person, which at any time constitutes a Material Portfolio Entity shall
continue to constitute a Material Portfolio Entity until the time (if any) when
Borrower sends to Agent written notice (a “Redesignation Notice”) executed by an
Executive Officer of Borrower certifying, as to such Person that the Net Present
Equity Value of such Person (the “Subject MPE”) is below $5,000,000 and has been
below $5,000,000 for the preceding period of 90 consecutive days or more, and
requesting that such Subject MPE no longer constitute a Material Portfolio
Entity.   Provided that Borrower provides such additional information, if any,
that Agent may request with respect to such Subject MPE and that Agent has not
given Borrower notice that it disputes such redesignation of such Subject MPE 
within 30 days after receiving such Redesignation Notice or, if later, within 30
days after


--------------------------------------------------------------------------------


Agent received additional information (if any) requested by it with respect to
such requested redesignation, the Subject MPE shall cease to constitute a
Material Portfolio Entity (until, the time, if any, that such Subject MPE  again
satisfies the criteria applicable to Material Portfolio Entities).

“Maturity Date” shall mean November 12, 2010.

“MCS” shall mean MCS et Associes S.A.

“Minn Servicing” shall mean FirstCity Serving of Minnesota, Inc.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA and to which
any Loan Party or any ERISA Affiliate of either Borrower contributes or has been
obligated to contribute.

“Net Collections” with respect to a Portfolio Entity for any applicable period
shall mean the gross aggregate amount received during such period by the
Portfolio Entity on account of the Assets of the Portfolio Entity (including, in
addition, amounts received by any REO Affiliate of such Portfolio Entity) or
collateral therefor, and including amounts received on account of such Assets
prior to the commencement of such period which were paid to or for the benefit
of such Portfolio Entity during such period, reduced by (a) amounts which were
paid directly to the Permitted Portfolio Company Creditor of such Portfolio
Entity under an Approved Portfolio Leverage Arrangement or amounts which were
remitted to such Creditor, in either case pursuant to the requirements of such
Approved Portfolio Leverage Arrangement, which, in any such case, have not been
released by such Creditor to (or for the benefit of) such Portfolio Entity
(and/or any REO Affiliate thereof), (b) servicing fees, custodial fees and
lockbox bank fees related to such Assets paid by such Portfolio Entity during
such period, (c) escrow payments or deposits made by any obligor related to an
Asset, (d) reasonable accounting and legal fees paid by the Portfolio Entity
related to the operation of the Portfolio Entity, and (e) Portfolio Protection
Expenses related to the Assets of the Portfolio Entity or its related REO
Affiliate.

“Net Present Equity Value” shall mean, with respect to any Person other than
ABL, the amount determined by multiplying (x) the FC Percentage in respect of
such Person and (y) the amount by which (A) the Net Present Value of the Assets
of such Person exceeds (B) the sum of (i) outstanding Indebtedness of such
Person under any Approved Portfolio Leverage Arrangements and (ii) indebtedness
for money borrowed by, or for any monetary judgment rendered against, such
Person; in the case of the determination of the Net Present Equity Value of an
REO Affiliate the outstanding Indebtedness of the REO Owner under any Approved
Portfolio Leverage Arrangements shall be allocated proportionately between the
REO Affiliate and the REO Owner; provided, however, with respect to ABL, “Net
Present Equity Value” shall mean an amount equal to (A) the sum of (i) the
unpaid principal amount payable to Borrower under the ABL Capital Note, plus
(ii) provided FCBLC shall hold all preferred stock issued by ABL, the sum of the
FC Percentage of the amount of capital contributions paid in cash to ABL for the
common stock of ABL, and the amount of capital contributions paid in cash to ABL
for preferred stock of ABL, plus (iii) retained earnings, if any, minus (B) the
sum of (i) accumulated deficit, if any, plus (ii) the sum of the book values,
determined in accordance with GAAP, of the


--------------------------------------------------------------------------------


SBA License, servicing rights, furniture, fixtures and equipment and prepaid
expenses, as reflected on the most recent balance sheet of ABL, plus (iii) all
fees, costs and expenses payable by ABL (including, without limitation, any
fees, costs and expenses of Wells Fargo Foothill, LLC which must be reimbursed
or otherwise paid by ABL) in connection with the negotiation, execution and
delivery of the ABL Facility, and including, without limitation, the closing fee
payable thereunder, plus (iv) such other reserves as Agent shall from time to
time deem, in good faith to be appropriate, which is not otherwise taken into
account in determining the Net Present Equity Value of ABL.

“Net Present Value” as to any Asset or Asset Pool, the net present value of all
reasonably projected future collections from such Asset(s) reduced by reasonable
and necessary collection expenses and discounted using the “ASR NPV” discount
rate assignments utilized by the Portfolio Entity in making such determinations
for each Asset as set forth on Exhibit F to the Agreement, as adjusted from time
to time with the approval of Agent; all of which determinations must be
reasonably satisfactory to Agent.

“New Ventures” shall mean Franklin Joint Venture, a to-be-formed entity,
American Pioneer Bank, a Utah industrial bank, an investment in a De Novo bank,
and such other ventures as the Agent and Borrower may hereafter designate.

“New Ventures Borrowing Base” shall mean an amount equal to (A) the sum of (i)
all capital contributions paid in cash to any New Venture for the equity of such
New Venture plus (ii) retained earnings, if any, minus  (B) the sum of (i)
accumulated deficit, if any, plus (ii) such other reserves as Agent shall from
time to time deem, in good faith, to be appropriate, which is not otherwise
taken into account in determining the New Ventures Borrowing Base.  Once
determined, the New Ventures Borrowing Base shall remain in effect until the
earlier of the next Borrowing Date or the next Payment Date.

“Non-Default Voluntary Custodial Arrangement” shall mean an arrangement to
perfect a lien in favor of Agent or the holder of a different Permitted Lien, in
each case, on certain specified Assets of a Person entered into voluntarily by a
Portfolio Entity or Related Entity at a time when no Default or Event of Default
has occurred and is continuing.

“Non–US Seller” shall mean a Person selling or proposing to sell an Asset Pool
to a Portfolio Entity, which Asset Pool contains Assets which originated outside
of the United States.

“Notes” – Section 2.3.

“Notice of Borrowing” shall mean notice of borrowing providing the information
described in Section 2.2(a) or (b), as applicable, and such other information as
Agent shall require, in the form attached to this Agreement as Exhibit H to the
Loan Agreement.

“Notice of Conversion” – Section 5.10.

“Obligations” shall mean (x) with respect to each Loan Party other than
Borrower, all obligations of such Loan Party with respect to the repayment or
performance of any obligations


--------------------------------------------------------------------------------


(monetary or otherwise) of Borrower arising under or in connection with this
Agreement, the Notes or any other Loan Document, and (y) with respect to
Borrower, all obligations of Borrower with respect to the repayment or
performance of obligations (monetary or otherwise) arising under or in
connection with this Agreement, the Notes or any other Loan Document.

“Obligor Funding Obligations” shall mean obligations (whether pending,
contingent or otherwise) of a Portfolio Entity to make one or more advances to a
Person which is the obligor of one or more outstanding loans the rights to which
were acquired by such Portfolio Entity pursuant to a purchase by such Portfolio
Entity of a portfolio of loans made by one or more Persons who are not
Affiliates or Associates of Borrower or of such Portfolio Entity.

Other Indebtedness Instrument Unmatured Default – Section 7.1(f).

“Other Laws” – Section 3.4.

“Parent” shall mean any Person now or at any time hereafter owning or
controlling (alone or with Borrower, any Subsidiary and/or any other Person) at
least a majority of the issued and outstanding Stock or other ownership interest
of Borrower or any Subsidiary.  For purposes of this definition, “control” shall
have the same meaning ascribed to such term in the definition of “Affiliate”. 
Notwithstanding the forgoing, no Person shall be a Parent which is not a Parent
of Borrower or a 51% or more owned subsidiary, directly or indirectly, of
Borrower.

“Past–Due Rate” – Section 3.3.

“Payment Date” – Section 5.3.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA.

“Pension Plan” shall mean any employee pension benefit plan subject to Title IV
of ERISA and maintained by any Loan Party or any ERISA Affiliate of any Loan
Party or any such plan to which any Loan Party or any ERISA Affiliate is or has
been required to contribute on behalf of any of its employees, other than a
Multiemployer Plan.

“Permitted Liens” shall mean (i) any liens created pursuant to the Loan
Documents in favor of Agent for the benefit of Lenders and Agent to secure the
Obligations; (ii)  liens for Charges which are not yet due and payable, or
claims and unfunded liabilities under ERISA not yet due and payable or which are
being contested in good faith by appropriate proceedings diligently pursued;
(iii) liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits which are not overdue
or are being contested in good faith by appropriate proceedings diligently
pursued, provided that in the case of any such contest any proceedings commenced
for the enforcement of such lien shall have been duly suspended and such
provision for the payment of such lien has been made on the books of Borrower
(or the applicable Affiliate) as may be required by GAAP; (iv) liens incurred in
the ordinary course of business to secure the performance of statutory
obligations arising in connection with progress payments or advance payments due
under contracts with the United


--------------------------------------------------------------------------------


States Government or any agency thereof entered into in the ordinary course of
business; (v) any liens securing Indebtedness of Borrower (or any Affiliate) to
any Persons in an amount not greater than $250,000 for each such Person,
provided the aggregate amount of Indebtedness secured by all such Liens shall
not exceed $500,000; (vi) Charges relating to Assets of First B and First X;
(vii) as to any Affiliate, other than Borrower, a Primary Obligor or a Portfolio
Entity, purchase money liens securing permitted indebtedness incurred in
connection with the acquisition of Assets and other indebtedness incurred under
the credit agreement under which such permitted indebtedness to acquire such
Assets was incurred so long as such liens encumber only the Assets acquired,
(viii) as to any Affiliate, other than Borrower or a Primary Obligor or a
Portfolio Entity, liens relating to permitted Indebtedness incurred in
connection with the warehousing of Assets or the securitization of Assets, so
long as such liens encumber only the Assets warehoused or securitized;
(ix) those liens disclosed on Schedule (PL); (x) those liens granted to CFSC in
the Shared Collateral pursuant to the Holdings/CFSC Loan Documents (as in effect
on the date of the execution and delivery of the Holdings/CFSC Loan Documents);
(xi) liens on Assets of a Portfolio Entity in favor of the Person providing
financing under an Approved Portfolio Leverage Arrangement in respect of the
acquisition of Assets acquired pursuant to such Approved Portfolio Leverage
Arrangement to the extent such liens are required by, and secure only
obligations under, such Approved Portfolio Leverage Arrangement; and (xii) liens
on real property of a Portfolio Entity or an REO Affiliate in favor of a Person
providing financing of development expenses related to such real property which
is permitted under Section 8.3(x).

“Permitted Portfolio Company Creditor” shall mean those creditors of a Portfolio
Entity which have provided loans pursuant to Approved Portfolio Leveraged
Arrangement.

“Permitted Restrictions” on the payment of dividends by a Person shall mean
provisions (i) of an Approved Portfolio Leverage Arrangement, or (ii) of a loan
agreement, as in effect when first entered into, to which such Person is a party
as borrower which prohibit such Person from paying dividends for either of the
following reasons:

(x) the funds restricted from being distributed are required to satisfy a
leverage or required reserve amount covenant (but only if such covenant would
not reasonably be expected to significantly impair such Person’s ability to pay
dividends if anticipated cash flows are received as and when anticipated and in
approximately the amounts anticipated); and

(y) such dividends are restricted when there exists an event of default of a
customary type to be found in such agreements and that also permits the relevant
lender to accelerate the maturity of indebtedness outstanding under such
agreement.

“Permitted Shareholder Agreement” shall mean a Shareholder Agreement with terms
permitted by Exhibit E.

“Permitted Shareholder Arrangements” shall mean arrangements which would arise
from a Permitted Shareholder Agreement.


--------------------------------------------------------------------------------


SUBORDINATED DELAYED DRAW CREDIT AGREEMENT

SUBORDINATED DELAYED DRAW CREDIT AGREEMENT, dated as of September 5, 2007, among
FIRSTCITY FINANCIAL CORPORATION, a Delaware corporation (“Borrower”), the
financial institutions from time to time party hereto (each a “Lender” and
collectively, the “Lenders”) and BoS (USA) Inc., as agent for Lenders (in such
capacity, “Agent”).

W I T N E S S E T H :

WHEREAS, Borrower has requested Lenders to make loans from time to time to
Borrower, and Lenders are willing to make loans from time to time to Borrower,
on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, it is agreed:


SECTION 1.                                            DEFINITIONS.


(A)                                  TERMS USED IN THIS AGREEMENT WHICH ARE
DEFINED IN ANNEX I HERETO SHALL HAVE THE MEANINGS SPECIFIED IN SUCH ANNEX I
HERETO (UNLESS OTHERWISE DEFINED HEREIN) AND SHALL INCLUDE IN THE SINGULAR
NUMBER THE PLURAL AND IN THE PLURAL NUMBER THE SINGULAR.


(B)                                 UNLESS OTHERWISE SPECIFIED, EACH REFERENCE
IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT TO A LOAN DOCUMENT SHALL MEAN
SUCH LOAN DOCUMENT AS THE SAME MAY FROM TIME TO TIME BE AMENDED, EXTENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED.


(C)                                  ALL REFERENCES TO SECTIONS IN THIS
AGREEMENT OR IN ANNEX I HERETO SHALL BE DEEMED REFERENCES TO SECTIONS IN THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)                                 AS USED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE TERMS “INCLUDING” AND “SUCH AS” ARE ILLUSTRATIVE AND NOT
LIMITATIVE.


SECTION 2.                                            THE LOANS.


2.1                                 THE LOANS.


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, EACH LENDER SEVERALLY AGREES, AT ANY TIME AND FROM TIME TO TIME
DURING THE COMMITMENT PERIOD TO MAKE ONE OR MORE LOANS IN DOLLARS TO BORROWER
(EACH A “LOAN”, AND COLLECTIVELY THE “LOANS”) IN AN AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT NOT IN EXCESS OF ITS LOAN COMMITMENT; PROVIDED THAT, AFTER
GIVING EFFECT TO ALL PENDING REQUESTS FOR LOANS, TOTAL OUTSTANDINGS SHALL NOT
EXCEED THE LESSER OF (X) THE TOTAL LOAN COMMITMENT THEN IN EFFECT AND (Y)
BORROWING BASE AVAILABILITY; AND PROVIDED, FURTHER, THAT, THE AGGREGATE AMOUNT
OF ACQUISITION LOANS (AS DEFINED BELOW) FINANCING THE ACQUISITION OF ANY
ELIGIBLE ASSET POOL SHALL NOT EXCEED (I) THE APPLICABLE PORTFOLIO PERCENTAGE,
TIMES THE ACQUISITION PRICE OF THE RELATED ASSET POOL, IN THE EVENT PROCEEDS OF
SUCH LOANS SHALL BE


--------------------------------------------------------------------------------



CONTRIBUTED TO THE CAPITAL OF THE ACQUIRING PORTFOLIO ENTITY, OR (II) THE
ACQUISITION PRICE OF THE RELATED ASSET POOL, IN THE EVENT PROCEEDS OF SUCH LOANS
SHALL BE LOANED TO THE ACQUIRING PORTFOLIO ENTITY.


(B)                                 THE LOANS SHALL BE USED BY BORROWER SOLELY
(I) (A) TO MAKE ADVANCES TO A PRIMARY OBLIGOR, THE FULL AMOUNT OF WHICH ADVANCES
ARE USED BY SUCH PRIMARY OBLIGOR (AS MORE FULLY SET FORTH IN OTHER PORTIONS OF
THIS SECTION 2, IN SECTION 6B AND IN OTHER SECTIONS OF THIS AGREEMENT) TO MAKE,
DIRECTLY OR INDIRECTLY, A LOAN OR CONTRIBUTION TO THE CAPITAL OF AN ELIGIBLE
PORTFOLIO ENTITY TO BE USED BY SUCH ENTITY FOR THE ACQUISITION OF ONE OR MORE
ELIGIBLE ASSET POOLS, (B) TO MAKE ADVANCES TO AN ELIGIBLE PORTFOLIO ENTITY, THE
FULL AMOUNT OF WHICH ADVANCES ARE USED BY SUCH ENTITY FOR THE ACQUISITION OF ONE
OR MORE ELIGIBLE ASSET POOLS, (C) TO MAKE AN ADVANCE TO FC COMMERCIAL, THE FULL
AMOUNT OF WHICH ADVANCE IS USED BY FC COMMERCIAL TO MAKE THE FC COMMERCIAL REAL
PROPERTY FINANCING LOAN, (D) TO MAKE ADVANCES TO FC COMMERCIAL TO ENABLE FC
COMMERCIAL TO MAKE LOANS TO FIRSTCITY DENVER INVESTMENT CORP. TO BE LOANED TO
CRESTONE PORTFOLIO ENTITIES UNDER THE CRESTONE FACILITY, (E) TO MAKE INVESTMENTS
IN NEW VENTURES, (F) IF REQUESTED BY BORROWER IN THE NOTICE OF BORROWING FOR
SUCH LOANS, TO PAY ANY FEE (INCLUDING THE UTILIZATION FEE) IN RESPECT OF SUCH
LOANS (SUCH LOANS, “ACQUISITION LOANS”); OR (II) FOR WORKING CAPITAL AND OTHER
GENERAL CORPORATE PURPOSES (SUCH LOANS, “WORKING CAPITAL LOANS”).


(C)                                  LOANS MADE PURSUANT TO SECTION 2.1 SHALL BE
MADE FROM EACH LENDER PRO RATA, BASED UPON THE PERCENTAGE THAT EACH LENDER’S
LOAN COMMITMENT REPRESENTS OF THE TOTAL LOAN COMMITMENT.


(D)                                 AMOUNTS LOANED HEREUNDER AND REPAID FROM
TIME TO TIME, WHETHER AT MATURITY, BY PREPAYMENT OR OTHERWISE, SHALL NOT BE
AVAILABLE FOR REBORROWINGS THEREAFTER AND THE TOTAL LOAN COMMITMENT SHALL BE
REDUCED BY THE AMOUNT OF ANY SUCH REPAYMENT.


2.2                                 NOTICE OF BORROWING.


(A)                                  WHENEVER BORROWER DESIRES TO UTILIZE THE
LOAN COMMITMENTS FOR AN ACQUISITION LOAN, IT SHALL DELIVER TO AGENT A BORROWING
BASE CERTIFICATE AND A NOTICE OF BORROWING NOT LATER THAN 11:00 A.M., CLOSING
OFFICE TIME, THREE BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED BORROWING,
WHICH NOTICE OF BORROWING SHALL, AMONG OTHER ITEMS, (A) SPECIFY (I) THE ELIGIBLE
PORTFOLIO ENTITY TO WHOSE CAPITAL BORROWER OR A PRIMARY OBLIGOR WILL, DIRECTLY
OR INDIRECTLY, CONTRIBUTE OR LOAN THE PROCEEDS OF THE LOANS; (II) THE ASSET POOL
OR ASSET POOLS TO BE ACQUIRED BY SUCH PORTFOLIO ENTITY; (III) THE DATE OF THE
PROPOSED BORROWING (WHICH SHALL BE A BUSINESS DAY (EACH, A “BORROWING DATE”));
(IV) IF SUCH BORROWING DATE IS A PAYMENT DATE, WHETHER SUCH LOANS SHALL
CONSTITUTE BASE RATE LOANS, LIBOR LOANS OR, IF THE AGENT IN ITS SOLE DISCRETION
CONSENTS THERETO, FIXED RATE LOANS (IF NOT SPECIFIED OR IF SUCH DATE IS NOT A
PAYMENT DATE, BASE RATE LOANS SHALL BE DEEMED TO HAVE BEEN REQUESTED); (V) THE
TOTAL AMOUNT OF SUCH BORROWING (WHICH SHALL BE IN A MINIMUM AMOUNT OF $100,000
AND INTEGRAL MULTIPLES OF $100,000); AND (VI) THE AMOUNT, IF ANY, OF FEES
REQUESTED TO BE BORROWED; AND (B) CERTIFY THAT (X) BORROWER DELIVERED THE FINAL
ASSET POOL ACQUISITION CERTIFICATE IN RESPECT OF SUCH ASSET POOL OR ASSET POOLS
NOT LATER THAN FIVE BUSINESS DAYS BEFORE THE BORROWING DATE SPECIFIED IN SUCH
NOTICE AND THAT ALL INFORMATION SET FORTH IN SUCH ASSET POOL ACQUISITION
CERTIFICATE (AS REVISED THROUGH THE FINAL ASSET POOL ACQUISITION CERTIFICATE AND
AS FURTHER REVISED TO THE EXTENT PERMITTED BY SECTION 6B.4)

2


--------------------------------------------------------------------------------



REMAINS TRUE AND CORRECT AND (Y) ON OR PRIOR TO THE DATE OF SUCH NOTICE OF
BORROWING, BORROWER HAS DELIVERED TO AGENT A FINAL NPV POOL CERTIFICATE IN
RESPECT OF SUCH ASSET POOL.


(B)                                 WHENEVER BORROWER DESIRES TO UTILIZE THE
LOAN COMMITMENTS FOR WORKING CAPITAL LOANS, IT SHALL DELIVER TO AGENT A NOTICE
OF BORROWING NOT LATER THAN 11:00 A.M., CLOSING OFFICE TIME, THREE BUSINESS DAYS
PRIOR TO THE DATE OF THE PROPOSED BORROWING, WHICH NOTICE SHALL SPECIFY (I) THE
DATE OF THE PROPOSED BORROWING (WHICH SHALL BE A BUSINESS DAY) (EACH, ALSO A
“BORROWING DATE”), (II) IF SUCH BORROWING DATE IS A PAYMENT DATE, WHETHER SUCH
LOANS SHALL CONSTITUTE BASE RATE LOANS, LIBOR LOANS OR, IF THE AGENT IN ITS SOLE
DISCRETION CONSENTS THERETO, FIXED RATE LOANS (IF NOT SPECIFIED OR IF SUCH DATE
IS NOT A PAYMENT DATE, BASE RATE LOANS SHALL BE DEEMED TO HAVE BEEN REQUESTED)
AND (III) THE TOTAL AMOUNT OF SUCH BORROWING (WHICH SHALL BE IN A MINIMUM AMOUNT
OF $250,000 AND, IF GREATER, IN INTEGRAL MULTIPLES OF $100,000).


(C)                                  AGENT SHALL PROMPTLY NOTIFY (IN WRITING OR
BY TELEPHONE, CONFIRMED AS SOON AS POSSIBLE THEREAFTER IN WRITING) EACH OF
LENDERS OF THE DATE AND TYPE (I.E., ACQUISITION LOAN OR WORKING CAPITAL LOAN) OF
ANY PROPOSED LOANS, THE AMOUNT OF THE LOAN OR LOANS SUCH LENDER IS BEING
REQUESTED TO MAKE AND WHETHER SUCH LOANS SHALL CONSTITUTE BASE RATE LOANS OR, IF
THE AGENT IN ITS SOLE DISCRETION CONSENTS THERETO, FIXED RATE LOANS.  EACH
LENDER WILL MAKE THE AMOUNT OF ITS LOAN OR LOANS AVAILABLE TO AGENT, AT THE
CLOSING OFFICE, BEFORE 1:00 P.M. CLOSING OFFICE TIME ON THE DATE SPECIFIED IN
THE NOTICE OF BORROWING IN SAME DAY FUNDS.   SUCH PROCEEDS SHALL BE MADE
AVAILABLE TO BORROWER (SUBJECT TO SECTION 2.2(D)) BY AGENT, IN THE SAME TYPE OF
FUNDS RECEIVED BY AGENT, AT THE CLOSING OFFICE AGAINST DELIVERY TO AGENT FOR THE
ACCOUNT OF EACH LENDER OF SUCH INSTRUMENTS, DOCUMENTS AND PAPERS AS ARE PROVIDED
FOR HEREIN.  AGENT SHALL DELIVER THE INSTRUMENTS, DOCUMENTS AND PAPERS RECEIVED
BY IT FOR THE ACCOUNT OF EACH LENDER TO SUCH LENDER OR UPON ITS ORDER.


(D)                                 UNLESS AGENT SHALL HAVE RECEIVED NOTICE FROM
A LENDER PRIOR TO 11:00 A.M., CLOSING OFFICE TIME, ON THE DATE OF ANY BORROWING
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO AGENT SUCH LENDER’S RATABLE PORTION
OF SUCH BORROWING, AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH SECTION
2.2(C) AND AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT SUCH LENDER
SHALL NOT HAVE MADE SUCH RATABLE PORTION AVAILABLE TO AGENT, SUCH LENDER AND
BORROWER SEVERALLY AGREE TO REPAY TO AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID
TO AGENT, AT THE RATE FROM TIME TO TIME PREVAILING ON THE APPLICABLE NOTE;
PROVIDED THAT TO THE EXTENT SUCH INTEREST IS PAID BY A LENDER, INTEREST SHALL BE
AT THE RATE SPECIFIED IN SECTION 11.10 HEREOF.  IF SUCH LENDER SHALL PAY TO
AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


(E)                                  THE FAILURE OF ANY LENDER TO MAKE THE LOAN
TO BE MADE BY IT AS PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF
ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH
BORROWING.  NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER
TO MAKE THE LOAN TO BE MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.

3


--------------------------------------------------------------------------------



2.3                                 THE NOTES.


(A)                                  BORROWER’S OBLIGATION TO PAY (X) THE
PRINCIPAL OF, AND INTEREST ON, THE LOANS OF EACH LENDER SHALL BE EVIDENCED BY A
PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER, EACH SUBSTANTIALLY IN THE
FORM OF EXHIBIT A (EACH A “NOTE”, AND COLLECTIVELY, THE “NOTES”).


(B)                                 THE NOTE OF EACH LENDER SHALL: (I) BE DATED
THE EFFECTIVE DATE; (II) BE IN AN ORIGINAL PRINCIPAL AMOUNT, WITH RESPECT TO
EACH LENDER, AS SET FORTH ON SCHEDULE 0 HERETO; (III) BE PAYABLE IN FULL ON THE
MATURITY DATE (SUBJECT TO MANDATORY PREPAYMENT AS HEREIN PROVIDED).


(C)                                  THE NOTES SHALL BE, AND HEREBY ARE, SECURED
BY THE COLLATERAL AND THE SECURITY DOCUMENTS.


2.4                                 MANDATORY PREPAYMENTS AND REPAYMENTS OF
LOANS.


(A)                                  IF AT ANY TIME TOTAL OUTSTANDINGS SHALL
EXCEED THE TOTAL LOAN COMMITMENT IN EFFECT AT SUCH TIME, BORROWER SHALL
IMMEDIATELY PREPAY THE LOANS IN AN AMOUNT EQUAL TO OR GREATER THAN THE AMOUNT OF
SUCH EXCESS TOGETHER WITH THE PREPAYMENT FEE.


(B)                                 IF AT ANY TIME TOTAL OUTSTANDINGS SHALL
EXCEED BORROWING BASE AVAILABILITY AT SUCH TIME AND TOTAL OUTSTANDINGS UNDER THE
RAL EXCEED THE RAL BORROWING BASE AVAILABILITY AT SUCH TIME, BORROWER SHALL
IMMEDIATELY PREPAY AMOUNTS OUTSTANDING UNDER THE RAL IN ACCORDANCE WITH AND AS
REQUIRED BY SECTION 2.4 OF THE RAL, AND THEN, AFTER GIVING EFFECT TO SUCH
PREPAYMENT, IF TOTAL OUTSTANDINGS STILL EXCEED BORROWING BASE AVAILABILITY AT
SUCH TIME, BORROWER SHALL IMMEDIATELY PREPAY THE LOANS IN AN AMOUNT EQUAL TO OR
GREATER THAN THE AMOUNT OF SUCH EXCESS.


(C)                                  BORROWER SHALL REPAY THE UNPAID PRINCIPAL
AMOUNT OF ALL LOANS, TOGETHER WITH ALL UNPAID INTEREST THEREON AND ALL OTHER
FEES AND AMOUNTS DUE WITH RESPECT THERETO IN FULL ON THE MATURITY DATE.


(D)                                 UNLESS THERE SHALL EXIST ANY DEFAULT OR ANY
EVENT OF DEFAULT, BORROWER SHALL BE ENTITLED TO DESIGNATE WHETHER MANDATORY
PREPAYMENTS ARE APPLIED TO WORKING CAPITAL LOANS OR ACQUISITION LOANS.


2.5                                 VOLUNTARY PREPAYMENTS OF LOANS.


(A)                                  BORROWER MAY, UPON NOT LESS THAN THREE
BUSINESS DAYS PRIOR WRITTEN NOTICE TO AGENT (WHICH NOTICE AGENT SHALL PROMPTLY
TRANSMIT TO LENDERS IN WRITING OR BY TELEPHONE, CONFIRMED AS SOON AS POSSIBLE
THEREAFTER IN WRITING) PREPAY ANY LOANS IN WHOLE AT ANY TIME, OR FROM TIME TO
TIME IN PART IN AMOUNTS OF $250,000 (AND, IF GREATER, IN INTEGRAL MULTIPLES OF
$50,000); PROVIDED THAT AT THE TIME OF ANY SUCH PREPAYMENT, BORROWER SHALL PAY
ALL INTEREST ACCRUED ON THE PRINCIPAL AMOUNT SO PREPAID TOGETHER WITH THE
PREPAYMENT FEE.  REPAYMENTS PURSUANT TO THIS SECTION 2.5 SHALL BE APPLIED TO
SUCH LOANS AS BORROWER MAY AT THE TIME IN WRITING DIRECT OR, IF NO SUCH
DIRECTION IS GIVEN, AS DETERMINED BY AGENT.  ALL NOTICES PURSUANT TO THIS
SECTION 2.5 SHALL BE IRREVOCABLE AND RESULT IN THE PRINCIPAL AMOUNT OF LOANS
SPECIFIED THEREIN BECOMING DUE AND PAYABLE ON THE PREPAYMENT DATE SPECIFIED
THEREIN.  AMOUNTS PREPAID UNDER THIS SECTION 2.5 MAY NOT BE REBORROWED.

4


--------------------------------------------------------------------------------



2.6                                 REDUCTION OF COMMITMENTS.


(A)                                  BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME UPON AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
AGENT (WHICH NOTICE AGENT SHALL PROMPTLY TRANSMIT TO LENDERS IN WRITING OR BY
TELEPHONE, CONFIRMED AS SOON AS POSSIBLE THEREAFTER IN WRITING) TO REDUCE
PERMANENTLY IN AMOUNTS EQUAL TO $500,000 (AND IF GREATER, IN INTEGRAL MULTIPLES
OF $100,000) OR TERMINATE THE UNUTILIZED (AFTER GIVING EFFECT TO ALL PENDING
REQUESTS FOR LOANS) TOTAL LOAN COMMITMENT.


(B)                                 ANY REDUCTION OF THE TOTAL LOAN COMMITMENT
PURSUANT TO THIS SECTION 2.6 SHALL BE ALLOCATED TO THE LOAN COMMITMENTS OF
LENDERS, PRO RATA, BASED UPON THE PERCENTAGE THAT EACH LENDER’S LOAN COMMITMENT
REPRESENTS OF TOTAL LOAN COMMITMENT.  ANY REDUCTION TO OR ANY TERMINATION OF THE
TOTAL LOAN COMMITMENT SHALL BE ACCOMPANIED BY THE PAYMENT IN FULL OF ANY
COMMITMENT COMMISSION THEN ACCRUED HEREUNDER TOGETHER WITH THE PREPAYMENT FEE ON
THE AMOUNT OF SUCH REDUCTION OR TERMINATION.


2.7                                 SUBORDINATION.  BORROWER AND EACH LENDER
HEREBY COVENANTS AND AGREES THAT NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE PAYMENT OF THE PRINCIPAL OF AND INTEREST ON THE LOANS SHALL BE
SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR
INDEBTEDNESS AT ANY TIME OUTSTANDING TO THE EXTENT SET FORTH IN THE
SUBORDINATION AGREEMENT.


SECTION 3.                                            INTEREST.


3.1                                 RATE OF INTEREST.


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 3.3,
BORROWER AGREES TO PAY INTEREST IN RESPECT OF THE UNPAID PRINCIPAL AMOUNT OF THE
LOANS FROM THE DATE SUCH LOANS ARE MADE UNTIL MATURITY (WHETHER BY ACCELERATION
OR OTHERWISE) FOR EACH PERIOD FROM AND INCLUDING EACH PAYMENT DATE TO BUT
EXCLUDING THE IMMEDIATELY FOLLOWING PAYMENT DATE AT THE FOLLOWING RATES:  (I)
BASE RATE LOANS, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE BASE RATE, PLUS THE
APPLICABLE MARGIN IN EFFECT FOR SUCH PERIOD, SUCH RATE TO CHANGE AS AND WHEN THE
BASE RATE SHALL CHANGE, (II) LIBOR LOANS, AT A RATE PER ANNUM EQUAL TO LIBOR
PLUS THE APPLICABLE MARGIN IN EFFECT FOR SUCH PERIOD AND (III) FIXED RATE LOANS,
AT THE FIXED RATE APPLICABLE THERETO.


(B)                                 LOANS WHICH ARE MADE ON A DATE OTHER THAN A
PAYMENT DATE SHALL CONSTITUTE BASE RATE LOANS.


3.2                                 INTEREST PAYMENT DATES.  INTEREST ON AND
PRIOR TO MATURITY IN RESPECT OF EACH LOAN SHALL BE PAYABLE IN ARREARS (I) ON
EACH PAYMENT DATE; (II) UPON ANY REPAYMENT OR PREPAYMENT (TO THE EXTENT ACCRUED
ON THE PRINCIPAL AMOUNT SO REPAID OR PREPAID); AND (III) AT MATURITY (WHETHER BY
ACCELERATION OR OTHERWISE) AND, AFTER MATURITY, ON DEMAND.


3.3                                 PAST DUE RATE.  EACH LOAN (AND ANY OVERDUE
INTEREST IN RESPECT OF EACH LOAN) SHALL BEAR INTEREST FOR EACH DAY ON WHICH AN
EVENT OF DEFAULT EXISTS (AFTER AS WELL AS BEFORE JUDGMENT), PAYABLE ON DEMAND,
AT A RATE PER ANNUM (THE “PAST-DUE RATE”) EQUAL TO THE GREATER OF 5% IN EXCESS
OF THE INTEREST RATE OTHERWISE APPLICABLE TO SUCH LOAN ON SUCH DAY OR 7.5% IN
EXCESS OF THE BASE RATE IN EFFECT ON SUCH DAY.

5


--------------------------------------------------------------------------------



3.4                                 CAPITAL ADEQUACY.  IF ANY LENDER SHALL HAVE
DETERMINED THAT THE APPLICABILITY OF ANY LAW, RULE, REGULATION OR GUIDELINE
ADOPTED AFTER THE DATE HEREOF, IT BEING AGREED THAT “ADOPTED AFTER THE DATE
HEREOF” SHALL INCLUDE COMPLIANCE BY A LENDER OR ANY LENDING OFFICE OR HOLDING
COMPANY OF A LENDER WITH ANY BASLE LAW WHETHER OR NOT SUCH BASLE LAW WAS IN
EFFECT, APPLICABLE OR PHASED IN ON OR PRIOR TO OR AFTER THE DATE HEREOF PURSUANT
TO OR ARISING OUT OF THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING
REGULATIONS AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF
CAPITAL MEASUREMENT AND CAPITAL STANDARDS” OR PURSUANT TO OR ARISING OUT OF ANY
REPORT, AGREEMENT OR CONVENTION OF  ANY INTERNATIONAL BANKING GROUP ADOPTED
SUBSEQUENT TO SUCH 1988 REPORT (SAID LAWS, RULES, REGULATIONS AND GUIDELINES
PURSUANT TO OR ARISING OUT OF SUCH 1988 REPORT OR ANY SUCH SUBSEQUENTLY ADOPTED
REPORT, AGREEMENT OR CONVENTION BEING SOMETIMES COLLECTIVELY HEREIN REFERRED TO
AS “BASLE LAWS”), OR THE ADOPTION AFTER THE DATE HEREOF OF ANY OTHER LAW, RULE,
REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY (ANY SUCH OTHER LAW, RULE,
REGULATION OR GUIDELINE BEING SOMETIMES HEREIN REFERRED TO AS “OTHER LAWS”), OR
ANY CHANGE IN ANY OF THE FOREGOING (AFTER THE DATE HEREOF IN RESPECT OF OTHER
LAWS; BEFORE OR AFTER THE DATE HEREOF IN RESPECT OF BASLE LAWS) OR IN THE
ENFORCEMENT OR INTERPRETATION OR ADMINISTRATION OF ANY OF THE FOREGOING (AFTER
THE DATE HEREOF IN RESPECT OF OTHER LAWS; BEFORE OR AFTER THE DATE HEREOF IN
RESPECT OF BASLE LAWS) BY ANY GOVERNMENT AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE ENFORCEMENT OR INTERPRETATION OR ADMINISTRATION THEREOF,
OR COMPLIANCE BY ANY LENDER (OR ANY LENDING OFFICE OF ANY LENDER) OR ANY HOLDING
COMPANY OF ANY LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN
ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF
ANY, AS A CONSEQUENCE OF ITS COMMITMENTS, LOANS OR ANY OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH APPLICABILITY, ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF
SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT
DEEMED BY SUCH LENDER TO BE MATERIAL, THEN, UPON DEMAND BY SUCH LENDER (OR BY
AGENT ON SUCH LENDER’S BEHALF), BORROWER SHALL PAY TO SUCH LENDER FROM TIME TO
TIME SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED, TOGETHER WITH INTEREST
ON EACH SUCH AMOUNT FROM THE DATE DEMANDED UNTIL PAYMENT IN FULL (AFTER AS WELL
AS BEFORE JUDGMENT) THEREOF AT THE BASE RATE. EACH LENDER SHALL ENDEAVOR TO GIVE
BORROWER NOTICE OF ITS INTENTION TO REQUIRE COMPENSATION UNDER THIS SECTION 3.4
WITHIN A REASONABLE TIME AFTER THE LOAN OFFICER OF SUCH LENDER WITH
RESPONSIBILITY FOR THIS AGREEMENT BECOMES AWARE OF ITS ENTITLEMENT TO SUCH
COMPENSATION UNDER THIS SECTION 3.4, BUT NO FAILURE TO GIVE ANY SUCH NOTICE
SHALL AFFECT OR RELIEVE BORROWER OF ANY OF BORROWER’S OBLIGATIONS UNDER THIS
SECTION 3.4 OR UNDER ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR RESULT IN ANY OBLIGATION OR LIABILITY OF AGENT OR ANY LENDER TO
BORROWER OR ANY OTHER PERSON.  A CERTIFICATE OF A LENDER AS TO THE AMOUNT
REQUIRED TO BE PAID BY BORROWER UNDER THIS SECTION 3.4 AND SHOWING IN REASONABLE
DETAIL THE BASIS FOR THE CALCULATION THEREOF SHALL, ABSENT MANIFEST ERROR, BE
FINAL AND CONCLUSIVE (IT BEING UNDERSTOOD THAT IN NO EVENT SHALL ANY LENDER BE
REQUIRED TO DISCLOSE IN SUCH CERTIFICATE OR OTHERWISE ANY NON-PUBLIC
INFORMATION). IN DETERMINING SUCH AMOUNT OR AMOUNTS, A LENDER MAY USE ANY METHOD
OF AVERAGING AND ATTRIBUTION AS IT (IN ITS SOLE AND ABSOLUTE DISCRETION) SHALL
DEEM APPLICABLE.


3.5                                 DETERMINATION OF RATE OF BORROWING.  AS SOON
AS PRACTICABLE AFTER 10:00 A.M. (NEW YORK TIME) ON EACH LIBOR INTEREST
DETERMINATION DATE, AGENT SHALL DETERMINE (WHICH DETERMINATION SHALL, ABSENT
MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES) THE

6


--------------------------------------------------------------------------------



RATE OF INTEREST (THE “RATE OF BORROWING”) WHICH SHALL BE APPLICABLE TO THE
LIBOR LOANS FOR THE NEXT SUCCEEDING LIBOR INTEREST PERIOD AND SHALL PROMPTLY
GIVE NOTICE THEREOF IN WRITING OR BY TELEPHONE (CONFIRMED IN WRITING) TO
BORROWER AND LENDERS.


3.6                                 SUBSTITUTED RATE OF BORROWING.


(A)                                  IN THE EVENT THAT ON ANY LIBOR INTEREST
DETERMINATION DATE ANY LENDER SHALL HAVE REASONABLY DETERMINED (WHICH
DETERMINATION SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES BUT,
WITH RESPECT TO THE FOLLOWING CLAUSES (I), (II)(Y) AND (II)(Z), SHALL BE MADE
ONLY AFTER CONSULTATION WITH AGENT ON THE DATE OF SUCH DETERMINATION) THAT:

(I)                                     BY REASON OF ANY CHANGES ARISING AFTER
THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK LIBOR MARKET OR AFFECTING THE
POSITION OF SUCH LENDER IN SUCH MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE RATE OF BORROWING BY REFERENCE TO LIBOR WITH RESPECT
TO THE LIBOR LOANS AS TO WHICH AN INTEREST RATE DETERMINATION IS THEN BEING
MADE; OR

(II)                                  BY REASON OF (X) THE REQUIREMENTS OF
REGULATION D, (Y) ANY CHANGE AFTER THE DATE HEREOF IN ANY OTHER APPLICABLE LAW
OR GOVERNMENTAL RULE, REGULATION OR ORDER (OR ANY INTERPRETATION THEREOF AND
INCLUDING THE ENACTMENT OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION OR
ORDER) OR (Z) OTHER CIRCUMSTANCES AFFECTING SUCH LENDER OR THE INTERBANK LIBOR
MARKET OR THE POSITION OF SUCH LENDER IN SUCH MARKET (SUCH AS FOR EXAMPLE BUT
NOT LIMITED TO A CHANGE IN OFFICIAL RESERVE REQUIREMENTS OR INCREASED CAPITAL
RESERVES REQUIRED OR IMPOSED BY ANY REGULATORY AUTHORITY OR ENTITY (DOMESTIC OR
FOREIGN) HAVING JURISDICTION OVER OR WITH RESPECT TO SUCH LENDER TO THE EXTENT
NOT PROVIDED FOR IN CLAUSE (II)(X) ABOVE), LIBOR SHALL NOT REPRESENT THE
EFFECTIVE PRICING TO SUCH LENDER FOR U.S. DOLLAR DEPOSITS OF COMPARABLE AMOUNTS
FOR THE RELEVANT PERIODS;

then, and in any such event, Lender so affected shall on such date give notice
of such determination in writing or by telephone (confirmed in writing) to
Borrower and to Agent.  Thereafter, Borrower shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
cause such Lender to receive interest with respect to its LIBOR Loan for the
LIBOR Interest Period following such LIBOR Interest Determination Date and for
any succeeding LIBOR Interest Period with respect to which such changes or
requirements apply (each such period, an “Affected Interest Period”) at a rate
per annum equal to 5.75% in excess of the effective pricing to such Lender for
U.S. dollar deposits to make or maintain its LIBOR Loans, provided that in the
case of any such determination pursuant to clause (ii)(x), the written notice
from such Lender to Agent and Borrower on the relevant LIBOR Interest
Determination Date shall specify (x) any such amount on account thereof
theretofore incurred, and such amount shall be paid at such time and (y) the
additional amount required to be paid with respect to the relevant Affected
Interest Period (with such amount so stated to be final with respect to the
relevant Affected Interest Period) and such additional amount shall be paid at
the same time, and together with, the interest otherwise payable in respect of
such LIBOR Loans for such Affected Interest Period.  A certificate as to
additional amounts owed any such Lender, showing in reasonable detail the basis

7


--------------------------------------------------------------------------------


for the calculation thereof, submitted to Borrower by such Lender through Agent
shall, absent manifest error, be final and conclusive and binding upon all of
the parties hereto.


(B)                                 IN LIEU OF PAYING ADDITIONAL MONEYS TO ANY
LENDER AFFECTED BY SECTION (A), OTHER THAN CLAUSE (II)(X) THEREOF (ANY SUCH
LENDER, TOGETHER WITH ANY LENDER AFFECTED BY SECTION 3.7(A), AN “AFFECTED
LENDER”), BORROWER MAY (SUBJECT TO SECTION 3.8), BY GIVING NOTICE IN WRITING OR
BY TELEPHONE (CONFIRMED IN WRITING) TO THE AFFECTED LENDER, AGENT AND THE OTHER
LENDERS ON SUCH LIBOR INTEREST DETERMINATION DATE, (X) REQUIRE THE AFFECTED
LENDER TO CONVERT ITS LIBOR LOAN THEN OUTSTANDING OR REQUESTED THAT IS SO
AFFECTED INTO A BASE RATE LOAN ON THE FIRST DAY OF THE AFFECTED INTEREST PERIOD,
SUCH NOTICE TO PERTAIN ONLY TO THE LOANS OF THE AFFECTED LENDER AND TO HAVE NO
EFFECT ON THE OBLIGATIONS OF THE OTHER LENDERS TO MAINTAIN LIBOR LOANS, OR (Y)
TERMINATE THE OBLIGATIONS OF LENDERS TO MAKE OR MAINTAIN LOANS AS, OR CONVERT
LOANS INTO, LIBOR LOANS AND IN SUCH EVENT, ON THE FIRST DAY OF WHAT WOULD HAVE
BEEN THE NEXT LIBOR INTEREST PERIOD, ALL LIBOR LOANS SHALL BE OUTSTANDING AS
BASE RATE LOANS.


3.7                                 REQUIRED TERMINATION AND PREPAYMENT.


(A)                                  IN THE EVENT THAT AT ANY TIME ANY AFFECTED
LENDER SHALL HAVE REASONABLY DETERMINED (WHICH DETERMINATION SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PARTIES) THAT THE MAKING OR CONTINUATION OF ITS
LIBOR LOANS HAS BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH
ANY LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER, THE AFFECTED LENDER
SHALL ON SUCH DATE GIVE NOTICE IN WRITING OR BY TELEPHONE (CONFIRMED IN WRITING)
TO AGENT AND BORROWER OF SUCH DETERMINATION.  THE OBLIGATION OF THE AFFECTED
LENDER TO MAKE OR MAINTAIN ITS LIBOR LOAN OR LOANS SO AFFECTED SHALL BE
TERMINATED AND BORROWER SHALL FORTHWITH AND IN ANY EVENT NO LATER THAN THE
EARLIEST OF (X) THE TERMINATION OF THE LIBOR INTEREST PERIOD IN EFFECT AT THE
TIME ANY SUCH DETERMINATION PURSUANT TO THIS SECTION 3.7(A) IS MADE, (Y) THE
FIRST DAY OF THE LIBOR INTEREST PERIOD COMMENCING IMMEDIATELY THEREAFTER IF SUCH
DETERMINATION IS MADE IN RESPECT OF A REQUESTED LIBOR LOAN, OR (Z) FIVE BUSINESS
DAYS AFTER RECEIPT OF NOTICE FROM AN AFFECTED LENDER UNDER THIS SECTION 3.7(A),
TAKE ONE OF THE ACTIONS SPECIFIED IN SECTION 3.7(B).  IF BY THE EARLIEST OF (X),
(Y) OR (Z) BORROWER HAS NOT EXERCISED ONE OF THE OPTIONS SPECIFIED IN SECTION
3.7(B), BORROWER SHALL BE DEEMED TO HAVE EXERCISED THE OPTION SET FORTH IN
CLAUSE (III) OF SECTION 3.7(B) AND TO HAVE GIVEN THE NOTICE SPECIFIED THEREIN.


(B)                                 UPON RECEIVING ANY NOTIFICATION PROVIDED IN
SECTION 3.7(A), BORROWER MAY (SUBJECT TO SECTION 3.8) EXERCISE ONE OF THE
FOLLOWING OPTIONS:

(I)                                     IF THE DETERMINATION BY AN AFFECTED BANK
RELATES ONLY TO LIBOR LOANS THEN BEING REQUESTED BY BORROWER PURSUANT TO A
NOTICE OF BORROWING OR TO BASE RATE LOANS THEN BEING REQUESTED BY BORROWER TO BE
CONVERTED TO LIBOR LOANS PURSUANT  TO A NOTICE OF CONVERSION, BORROWER MAY BY
GIVING NOTICE IN WRITING TO AGENT AND LENDERS PRIOR TO THE DATE ON WHICH SUCH
LIBOR LOAN IS TO BE MADE OR CONVERTED, WITHDRAW SUCH NOTICE OF BORROWING OR
NOTICE OF CONVERSION FOR ALL LENDERS;

(II)                                  UPON WRITTEN NOTICE TO LENDERS, BORROWER
MAY TERMINATE THE OBLIGATIONS OF LENDERS TO MAKE OR MAINTAIN LOANS AS, OR
CONVERT LOANS INTO, LIBOR LOANS AND IN SUCH EVENT, BORROWER, SHALL NOT LATER
THAN THE TIME SPECIFIED IN SUBSECTION 3.7(A), CONVERT ALL LIBOR LOANS INTO BASE
RATE LOANS BY GIVING NOTICE THEREOF TO AGENT AND LENDERS.

8


--------------------------------------------------------------------------------


(III)                               BORROWER MAY, BY GIVING NOTICE IN WRITING TO
THE AFFECTED LENDER, AGENT AND THE OTHER LENDERS REQUIRE THE AFFECTED LENDER TO
MAKE THE LIBOR LOAN THEN BEING REQUESTED AS A BASE RATE LOAN (OR TO KEEP
OUTSTANDING AS A BASE RATE LOAN THE BASE RATE LOAN THEN BEING CONVERTED), SUCH
NOTICE TO PERTAIN ONLY TO THE AFFECTED LIBOR LOANS OF THE AFFECTED LENDER AND TO
HAVE NO EFFECT ON THE OBLIGATIONS OF THE OTHER LENDERS TO MAKE OR MAINTAIN LIBOR
LOANS.


3.8                                 COMPENSATION.  BORROWER SHALL COMPENSATE
EACH LENDER, UPON WRITTEN REQUEST BY SUCH LENDER (WHICH REQUEST SHALL BE MADE
THROUGH AGENT AND SHALL SET FORTH THE BASIS FOR REQUESTING SUCH AMOUNTS), FOR
ALL LOSSES, EXPENSES AND LIABILITIES (INCLUDING, WITHOUT LIMITATION, ANY
INTEREST PAID BY SUCH LENDER TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY
ITS LIBOR LOANS TO BORROWER, LOSSES SUSTAINED BY SUCH LENDER IN CONNECTION WITH
THE LIQUIDATION OR RE EMPLOYMENT OF SUCH FUNDS AND ALL OTHER FUNDING LOSSES)
WHICH SUCH LENDER MAY SUSTAIN: (I) IF FOR ANY REASON A CONVERSION OF ANY LIBOR
LOAN DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR PURSUANT TO SECTION 3.6, 3.7 OR
3.10, OR ANY CONVERSION INTO A LIBOR LOAN DOES NOT OCCUR ON THE DATE SPECIFIED
THEREFOR IN SECTION 3.10, (II) IF FOR ANY REASON ANY PREPAYMENT OR REPAYMENT OR
CONVERSION OF ANY OF ITS LIBOR LOANS OCCURS ON A DATE WHICH IS NOT THE LAST DAY
OF A LIBOR INTEREST PERIOD APPLICABLE THERETO, (III) IF ANY PREPAYMENT,
REPAYMENT OR CONVERSION OF ANY OF ITS LIBOR LOANS OCCURS ON SUCH LAST DAY OF THE
LIBOR INTEREST PERIOD APPLICABLE THERETO IN ANY AMOUNT IN EXCESS OF THE AMOUNT
NOTIFIED TO AGENT IN WRITING NOT LESS THAN THREE BUSINESS DAYS PRIOR TO SUCH
LAST DAY OF SUCH LIBOR INTEREST PERIOD, (IV) IF ANY PREPAYMENT, REPAYMENT OR
CONVERSION OF ANY OF ITS LIBOR LOANS OCCURS WITHOUT AT LEAST THREE BUSINESS DAYS
PRIOR WRITTEN NOTICE THEREOF HAVING BEEN GIVEN TO AGENT, (V) IF ANY PREPAYMENT
OR REPAYMENT OF ANY OF ITS LIBOR LOANS IS NOT MADE ON ANY DATE SPECIFIED IN A
NOTICE THEREOF GIVEN BY BORROWER OR IF ANY PREPAYMENT OR REPAYMENT CONTEMPLATED
OR REQUIRED BY A WATERFALL CERTIFICATE IS NOT MADE ON THE PAYMENT DATE FOLLOWING
THE DATE SUCH WATERFALL CERTIFICATE IS DELIVERED, (VI) AS A CONSEQUENCE OF ANY
DEFAULT UNDER THIS AGREEMENT OR THE DELIVERY OF ANY CERTIFIED ERROR CERTIFICATE
OR (VII) IF FOR ANY REASON ANY PREPAYMENT OR REPAYMENT OR CONVERSION OF ANY OF
ITS FIXED RATE LOANS OCCURS ON A DATE WHICH IS NOT THE LAST DAY OF THE FIXED
RATE LOAN PERIOD APPLICABLE THERETO.


3.9                                 LIBOR INTEREST PERIOD DETERMINATION.


(A)                                  EACH LIBOR INTEREST PERIOD FOR ANY LOAN
SHALL COMMENCE ON A PAYMENT DATE AND EXPIRE ON THE SUCCEEDING PAYMENT DATE.


(B)                                 NO LIBOR INTEREST PERIOD IN RESPECT OF ANY
LOAN SHALL EXTEND BEYOND ITS STATED MATURITY DATE.


(C)                                  SUBJECT TO SECTION 3.9(E), IF AGENT SHALL
NOT HAVE RECEIVED WRITTEN NOTICE FROM BORROWER ON OR PRIOR TO 11:00 A.M.
(CLOSING OFFICE TIME) AT LEAST THREE BUSINESS DAYS PRIOR TO A PAYMENT DATE THAT
BORROWER HAS ELECTED TO CONVERT ALL OR A PORTION OF LOANS OUTSTANDING AS LIBOR
LOANS TO BASE RATE LOANS OR FIXED RATE LOANS IN ACCORDANCE WITH THE OTHER
PROVISIONS OF THIS AGREEMENT, BORROWER SHALL BE DEEMED TO HAVE ELECTED TO HAVE
SUCH LOANS (OR PORTION THEREOF, AS THE CASE MAY BE) CONTINUED AS LIBOR LOANS FOR
A NEW LIBOR INTEREST PERIOD.

9


--------------------------------------------------------------------------------



(D)                                 UNLESS THE MAJORITY LENDERS SPECIFICALLY
AGREE IN WRITING, NO LIBOR INTEREST PERIOD MAY BE SELECTED AT ANY TIME THAT A
DEFAULT OR EVENT OF DEFAULT EXISTS AND BORROWER SHALL BE DEEMED TO HAVE ELECTED
TO CONVERT SUCH LIBOR LOANS INTO BASE RATE LOANS.


(E)                                  BORROWER SHALL NOT BE PERMITTED TO MAINTAIN
AS LIBOR LOANS ANY LOANS IF THE OUTSTANDING AMOUNT OF SUCH LOANS TO BE
MAINTAINED AS LIBOR LOANS IS LESS THAN $1,000,000, OR AN INTEGRAL MULTIPLE OF
$100,000.


3.10                           CONVERSIONS.  BORROWER SHALL HAVE THE OPTION TO
CONVERT, ON ANY PAYMENT DATE, ALL OR ANY PORTION OF LOANS FROM BASE RATE LOANS
TO LIBOR LOANS OR, WITH THE WRITTEN CONSENT OF THE AGENT, FIXED RATE LOANS OR
FROM LIBOR LOANS TO BASE RATE LOANS OR, WITH THE WRITTEN CONSENT OF THE AGENT,
FIXED RATE LOANS OR FIXED RATE LOANS TO BASE RATE LOANS OR LIBOR LOANS; PROVIDED
THAT (I) AFTER GIVING EFFECT TO ANY SUCH CONVERSION THE AMOUNT OUTSTANDING AS A
LIBOR LOAN, IF ANY, SHALL BE EQUAL TO $1,000,000 OR AN INTEGRAL MULTIPLE OF
$100,000 IN EXCESS THEREOF, AND THE AMOUNT OUTSTANDING AS BASE RATE LOANS, IF
ANY, SHALL NOT BE LESS THAN $20,000; AND (II) UNLESS THE MAJORITY LENDERS
SPECIFICALLY AGREE IN WRITING, NO CONVERSION TO LIBOR LOANS SHALL BE PERMITTED
AT ANY TIME THAT A DEFAULT OR EVENT OF DEFAULT EXISTS.  EACH SUCH CONVERSION
SHALL BE EFFECTED BY BORROWER GIVING AGENT WRITTEN NOTICE THEREOF (A “NOTICE OF
CONVERSION”) ON OR PRIOR TO 11:00 A.M. (CLOSING OFFICE TIME) AT LEAST THREE
BUSINESS DAYS PRIOR TO A PAYMENT DATE, SPECIFYING THE AMOUNT OF LOANS TO BE
CONVERTED AND WHETHER SUCH LOANS ARE ACQUISITION LOANS OR WORKING CAPITAL
LOANS..


SECTION 4.                                            FEES.


4.1                                 COMMITMENT COMMISSION.  BORROWER AGREES TO
PAY TO AGENT FOR THE ACCOUNT OF EACH LENDER A COMMITMENT COMMISSION WITH RESPECT
TO EACH LENDER’S LOAN COMMITMENT FOR THE PERIOD COMMENCING ON THE EFFECTIVE
DATE, TO AND INCLUDING THE MATURITY DATE, COMPUTED AT A RATE PER ANNUM
(CALCULATED ON THE BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS
ELAPSED) EQUAL TO .25% OF THE AVERAGE DAILY UNUTILIZED LOAN COMMITMENT OF SUCH
LENDER DURING THE PERIOD FOR WHICH PAYMENT IS MADE.  SUCH COMMISSION (EACH A
“COMMITMENT COMMISSION”) SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE
FOURTH TO LAST BUSINESS DAY OF THE MONTHS OF MARCH, JUNE, SEPTEMBER, AND
DECEMBER, COMMENCING WITH SEPTEMBER 25, 2007 (SUCH DATE TO INCLUDE THE FULL
PERIOD FROM THE EFFECTIVE DATE UNTIL SAID DATE).


4.2                                 UPFRONT FEE.  BORROWER AGREES TO PAY TO
AGENT, FOR THE RATABLE ACCOUNT OF EACH LENDER (BASED UPON THE PERCENTAGE THAT
EACH LENDER’S LOAN COMMITMENT REPRESENTS OF THE TOTAL LOAN COMMITMENT) AN
UPFRONT FEE (THE “UPFRONT FEE”) IN THE AMOUNT OF $250,000, WHICH FEE SHALL BE
DEEMED EARNED IN FULL ON THE DATE HEREOF AND SHALL BE DUE AND PAYABLE IN FOUR
EQUAL INSTALLMENTS OF $62,500, WITH THE FIRST INSTALLMENT DUE AND PAYABLE ON THE
DATE HEREOF AND THE THREE SUBSEQUENT INSTALLMENTS DUE AND PAYABLE ON MARCH 5,
2008, SEPTEMBER 5, 2008 AND MARCH 5, 2009.


SECTION 5.                                            PAYMENTS, ETC.


5.1                                 CURRENCY OF PAYMENTS.  ALL PAYMENTS OF
PRINCIPAL AND INTEREST ON LOANS AND UNDER THE NOTES SHALL BE MADE TO AGENT IN
IMMEDIATELY AVAILABLE FUNDS IN DOLLARS.

10


--------------------------------------------------------------------------------



5.2                                 PAYMENTS ON NON-BUSINESS DAYS;
CALCULATIONS.  WHENEVER ANY PAYMENT TO BE MADE HEREUNDER OR UNDER THE NOTES
SHALL BE STATED TO BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THE DUE DATE
THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND INTEREST SHALL
BE PAYABLE AT THE APPLICABLE RATE DURING SUCH EXTENSION.  INTEREST ON BASE RATE
LOANS HEREUNDER AND UNDER THE NOTES SHALL BE CALCULATED ON THE BASIS OF A
365-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED AND INTEREST ON FIXED RATE
LOANS AND LIBOR LOANS HEREUNDER AND UNDER THE NOTES SHALL BE CALCULATED ON THE
BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED.  IF FOR ANY
REASON A LOAN IS REPAID ON THE SAME DAY ON WHICH IT IS MADE, ONE DAY’S INTEREST
(SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT) SHALL BE PAID ON THAT LOAN. 
BORROWER HEREBY AUTHORIZES AND DIRECTS AGENT AND EACH LENDER TO CHARGE ANY
ACCOUNT OF BORROWER MAINTAINED AT ANY OFFICE OF AGENT OR SUCH LENDER WITH THE
AMOUNT OF ANY PRINCIPAL, INTEREST OR FEE WHEN THE SAME BECOMES DUE AND PAYABLE
UNDER THE TERMS HEREOF OR OF THE NOTES; PROVIDED, HOWEVER, THAT NEITHER AGENT
NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION TO CHARGE ANY SUCH ACCOUNT.


5.3                                 PAYMENT DATE AND DISTRIBUTION OF FUNDS.


(A)                                  UNTIL SUCH TIME AS AGENT, OR SENIOR AGENT,
AS THE CASE MAY BE, HAS EXERCISED CONTROL OVER THE CASH FLOW CASH COLLATERAL
ACCOUNT AND THE CASH COLLATERAL ACCOUNT-SERVICING IN ACCORDANCE WITH THE LOAN
DOCUMENTS, ALL FUNDS IN SUCH ACCOUNTS SHALL BE DISTRIBUTED BY BORROWER ON THE
FOURTH TO LAST BUSINESS DAY OF EACH MONTH (EACH, A “PAYMENT DATE”) PURSUANT TO
THE DISTRIBUTION STATEMENT APPROVED IN WRITING BY AGENT, OR SENIOR AGENT, AS THE
CASE MAY BE (OR AT ANY OTHER TIMES AS MAY BE AGREED UPON FROM TIME TO TIME BY
BORROWER, AGENT, SENIOR AGENT AND LENDERS) TO BE PAID AND APPLIED AS FOLLOWS:

(I)                                     FIRST, TO THE PAYMENT TO SENIOR AGENT,
FOR THE ACCOUNT OF SENIOR LENDERS, OF ALL INTEREST UNDER THE RAL WHICH IS THEN
DUE AND PAYABLE;

(II)                                  SECOND, TO THE PAYMENT TO SENIOR AGENT,
FOR THE ACCOUNT OF SENIOR LENDERS, OF ANY COMMITMENT FEE PAYABLE PURSUANT TO THE
RAL;

(III)                               THIRD, TO THE PAYMENT TO AGENT, FOR THE
ACCOUNT OF LENDERS, OF ALL INTEREST ON THE LOANS WHICH IS THEN DUE AND PAYABLE;

(IV)                              FOURTH, TO THE PAYMENT TO AGENT, FOR THE
ACCOUNT OF LENDERS, OF ANY COMMITMENT COMMISSION PAYABLE PURSUANT TO SECTION
4.1;

(V)                                 FIFTH, TO THE PAYMENT TO SENIOR AGENT, FOR
THE ACCOUNT OF SENIOR LENDERS, AS A PRINCIPAL PAYMENT, ANY MANDATORY PREPAYMENT
WHICH IS THEN DUE AND PAYABLE UNDER THE RAL;

(VI)                              SIXTH, TO THE PAYMENT TO AGENT, FOR THE
ACCOUNT OF LENDERS, AS A PRINCIPAL PAYMENT, ANY MANDATORY PREPAYMENT WHICH IS
THEN DUE AND PAYABLE PURSUANT TO SECTION 2.4(A) AND 2.4(B);

(VII)                           SEVENTH, TO THE PAYMENT TO SENIOR AGENT, FOR THE
ACCOUNT OF SENIOR LENDERS, AN AMOUNT EQUAL TO ALL OF ANY FEES, LATE CHARGES AND
OTHER FEES AND EXPENSES WHICH ARE THEN DUE AND PAYABLE TO SENIOR AGENT AND/OR
SENIOR LENDER UNDER OR IN

11


--------------------------------------------------------------------------------


CONNECTION WITH THE RAL OR WHICH WILL BECOME SO DUE AND PAYABLE ON OR BEFORE THE
LAST DAY OF THE CALENDAR MONTH IN WHICH THE PAYMENT DATE IN QUESTION OCCURS;

(VIII)                        EIGHTH, TO THE PAYMENT TO AGENT, FOR THE ACCOUNT
OF LENDERS, AN AMOUNT EQUAL TO ALL OF ANY FEES, LATE CHARGES AND OTHER FEES AND
EXPENSES WHICH ARE THEN DUE AND PAYABLE TO AGENT AND/OR LENDERS UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR WHICH WILL BECOME SO DUE AND
PAYABLE ON OR BEFORE THE LAST DAY OF THE CALENDAR MONTH IN WHICH THE PAYMENT
DATE IN QUESTION OCCURS;

(IX)                                NINTH, TO THE PAYMENT TO SENIOR AGENT, FOR
THE ACCOUNT OF SENIOR LENDERS, AS A PRINCIPAL PAYMENT, AN AMOUNT EQUAL TO THE
AMOUNT (IF ANY) OF ANY VOLUNTARY PREPAYMENT WHICH BORROWER ELECTS TO PAY
PURSUANT TO THE RAL;

(X)                                   TENTH, TO THE PAYMENT TO AGENT, FOR THE
ACCOUNT OF LENDERS, AS A PRINCIPAL PAYMENT, AN AMOUNT EQUAL TO THE AMOUNT (IF
ANY) OF ANY VOLUNTARY PREPAYMENT WHICH BORROWER ELECTS TO PAY PURSUANT TO
SECTION 2.5;

(XI)                                ELEVENTH, TO THE PAYMENT TO BORROWER OF ANY
REMAINING BALANCE OF THE FUNDS IN THE CASH FLOW CASH COLLATERAL ACCOUNT AND THE
CASH COLLATERAL ACCOUNT-SERVICING.


(B)                                 UPON THE EXERCISE BY SENIOR AGENT OR AGENT,
AS THE CASE MAY BE, OF ITS RIGHT TO CONTROL THE CASH FLOW CASH COLLATERAL
ACCOUNT AND THE CASH COLLATERAL ACCOUNT-SERVICING IN ACCORDANCE WITH THE LOAN
DOCUMENTS, ALL FUNDS IN THE CASH FLOW CASH COLLATERAL ACCOUNT AND THE CASH
COLLATERAL ACCOUNT-SERVICING MAY BE APPLIED BY SENIOR AGENT OR AGENT, AS THE
CASE MAY BE, TO OBLIGATIONS IN THE FOLLOWING ORDER OF PRIORITY:  (I) TO ANY
INTEREST UNDER THE RAL THEN DUE AND OWING, (II) TO ANY COMMITMENT FEE UNDER THE
RAL THEN DUE AND OWING, (III) TO ANY OTHER FEES UNDER THE RAL THEN DUE AND
OWING, (IV) TO ANY PRINCIPAL AMOUNT THEN DUE AND OWING UNDER THE RAL, (V) TO ANY
INTEREST ON THE NOTES (PRO RATA ACCORDING TO THE AGGREGATE AMOUNT OF INTEREST
THEN DUE AND PAYABLE ON THE NOTES) THEN DUE AND PAYABLE, (VI) TO ANY COMMITMENT
COMMISSION THEN DUE AND PAYABLE PURSUANT HERETO, (VII) TO ANY OTHER FEES THEN
DUE AND PAYABLE PURSUANT TO SECTION 4 OF THIS AGREEMENT, PRO RATA ACCORDING TO
THE AGGREGATE AMOUNT OF FEES THEN DUE AND PAYABLE, (VIII) TO ANY PRINCIPAL
AMOUNT THEN DUE UNDER THE NOTES, AND (IX) TO ANY AMOUNTS NOT OTHERWISE LISTED IN
THIS SECTION 5.3 THEN DUE AND PAYABLE BY BORROWER UNDER THIS AGREEMENT, THE
NOTES OR THE SECURITY DOCUMENTS.


5.4                                 NET PAYMENTS; APPLICATION.


(A)                                  ALL PAYMENTS HEREUNDER AND UNDER THE LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, REPAYMENTS AND PREPAYMENTS PURSUANT TO
SECTION 2) SHALL BE MADE BY BORROWER TO AGENT, EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5.1 IN FREELY TRANSFERABLE U.S. DOLLARS, AND IN SAME DAY FUNDS AT THE
CLOSING OFFICE WITHOUT SETOFF OR COUNTERCLAIM AND IN SUCH AMOUNTS AS MAY BE
NECESSARY IN ORDER THAT ALL SUCH PAYMENTS (AFTER (I) WITHHOLDING FOR OR ON
ACCOUNT OF ANY PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DUTIES OR OTHER SIMILAR
CHARGES OF WHATSOEVER NATURE IMPOSED ON THE AMOUNTS DESCRIBED ABOVE BY ANY
GOVERNMENT OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF, OTHER THAN
ANY TAX (OTHER THAN SUCH TAXES REFERRED TO IN CLAUSE (II) BELOW) IMPOSED ON A
LENDER PURSUANT TO THE INCOME TAX LAWS OF THE JURISDICTION WHERE SUCH LENDER’S
PRINCIPAL OR

12


--------------------------------------------------------------------------------



LENDING OFFICE OR OFFICES ARE LOCATED (COLLECTIVELY, THE “TAXES”) AND (II)
DEDUCTION OF AN AMOUNT EQUAL TO ANY TAXES ON OR MEASURED BY THE NET INCOME
PAYABLE TO SUCH LENDER WITH RESPECT TO THE AMOUNT BY WHICH THE PAYMENTS REQUIRED
TO BE MADE BY THIS SECTION 5.4 EXCEED THE AMOUNT OTHERWISE SPECIFIED TO BE PAID
UNDER THIS AGREEMENT AND THE NOTES) SHALL NOT BE LESS THAN THE AMOUNTS OTHERWISE
SPECIFIED TO BE PAID UNDER THIS AGREEMENT AND THE NOTES.  WITH RESPECT TO EACH
SUCH DEDUCTION OR WITHHOLDING IMPOSED IN RESPECT OF ANY PAYMENT BY OR ON BEHALF
OF BORROWER, BORROWER SHALL PROMPTLY (AND IN NO EVENT LATER THAN 30 DAYS
THEREAFTER) FURNISH TO AGENT SUCH CERTIFICATES, RECEIPTS AND OTHER DOCUMENTS AS
MAY BE REQUIRED TO ESTABLISH ANY TAX CREDIT, EXEMPTION OR REDUCTION IN RATE TO
WHICH ANY LENDER OR HOLDER OF A NOTE MAY BE ENTITLED.  EACH LENDER, OTHER THAN A
LENDER ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
ANY POLITICAL SUBDIVISION THEREOF, AGREES TO FURNISH BORROWER, AS SOON AS
PRACTICABLE AFTER ANY WRITTEN REQUEST OF BORROWER TO SUCH EFFECT, ANY EXECUTED
FORM REASONABLY REQUESTED BY BORROWER SUCH AS IRS FORM W-8BEN OR W-8ECI, AND ANY
OTHER APPLICABLE FORM AS TO SUCH LENDER’S ENTITLEMENT, IF ANY, TO EXEMPTION
FROM, OR A REDUCED RATE OF, OR ITS SUBJECTION TO, UNITED STATES WITHHOLDING TAX
ON AMOUNTS PAYABLE TO IT HEREUNDER BY BORROWER OR UNDER THE NOTES OF BORROWER
AND EACH SUCH LENDER UNDERTAKES TO USE ITS BEST EFFORTS PROMPTLY TO NOTIFY
BORROWER OF ANY MATERIAL CHANGE IN ANY INFORMATION, STATEMENT OR FORM SO
FURNISHED TO BORROWER; PROVIDED, HOWEVER, THAT ANY FAILURE ON THE PART OF ANY
LENDER TO FURNISH ANY SUCH INFORMATION, STATEMENTS OR FORMS SHALL IN NO WAY
AFFECT THE OBLIGATIONS OF BORROWER OR THE RIGHTS OF ANY LENDER UNDER THE TERMS
OF THIS AGREEMENT OR OF THE NOTES.


5.5                                 DISTRIBUTION BY AGENT.  ALL PAYMENTS
RECEIVED BY AGENT ON BEHALF OF LENDERS ON ACCOUNT OF PRINCIPAL AND INTEREST
UNDER THIS AGREEMENT OR THE NOTES OR ON ACCOUNT OF ANY FEES PAYABLE FOR THE
ACCOUNT OF LENDERS SHALL BE PROMPTLY DISTRIBUTED BY AGENT TO LENDERS (IN THE
TYPE OF FUNDS RECEIVED BY AGENT) AS FOLLOWS: (I) IF IN RESPECT OF PRINCIPAL OF
ANY LOANS MADE TO BORROWER THEN ON A PRO RATA BASIS TO EACH OF LENDERS HOLDING
THE LOANS IN RESPECT OF WHICH SUCH PAYMENT IS BEING MADE; (II) IF IN RESPECT OF
INTEREST ON THE LOANS, THEN TO EACH LENDER IN THE PROPORTION THAT THE AGGREGATE
AMOUNT OF SUCH UNPAID INTEREST DUE ON THE LOANS OF EACH SUCH LENDER BEARS TO THE
AGGREGATE AMOUNT OF SUCH UNPAID INTEREST DUE ON ALL SUCH LOANS; (III) IF IN
RESPECT OF FEES, THEN TO LENDERS IN ACCORDANCE WITH THEIR ENTITLEMENT THERETO
(BASED ON EACH LENDER’S SHARE OF THE TOTAL LOAN COMMITMENT, IN THE CASE THE
UPFRONT FEE AND THE COMMITMENT COMMISSION; AND (IV) IF IN RESPECT OF A PAYMENT
UNDER SECTION 3 OTHER THAN AN INTEREST PAYMENT HEREOF, TO EACH LENDER IN
ACCORDANCE WITH ITS ENTITLEMENT THERETO.


SECTION 6.                                            CONDITIONS PRECEDENT TO
EFFECTIVENESS

This Agreement shall become effective when and as of the date (the “Effective
Date”) that each of the following conditions have been satisfied to the
satisfaction of Agent (or waived by Agent).  If the Effective Date shall not
have occurred by the close of business (New York time) on October 2, 2007 (or
such later date as is agreed to by Agent in writing), this Agreement shall not
become effective and shall be deemed rescinded, null and void.


6.1                                 DEFAULT, ETC.  ON THE EFFECTIVE DATE (BOTH
BEFORE AND AFTER GIVING EFFECT TO THE OCCURRENCE OF THE EFFECTIVE DATE) THERE
SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT AND ALL REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES HEREIN OR IN THE OTHER LOAN DOCUMENTS OR
OTHERWISE BY THE LOAN PARTIES IN WRITING IN CONNECTION HEREWITH OR THEREWITH
SHALL BE TRUE AND

13


--------------------------------------------------------------------------------



CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN MADE AT AND AS OF SUCH TIME.


6.2                                 NOTES.  AGENT SHALL HAVE RECEIVED FOR EACH
OF LENDERS THE NOTES, EACH DULY EXECUTED AND COMPLETED BY BORROWER.


6.3                                 SUPPORTING DOCUMENTS OF BORROWER.  THERE
SHALL HAVE BEEN DELIVERED TO AGENT (WITH SUFFICIENT COPIES FOR EACH OF LENDERS)
SUCH INFORMATION AND COPIES OF DOCUMENTS (IF ANY), APPROVALS (IF ANY) AND
RECORDS (CERTIFIED WHERE APPROPRIATE) OF CORPORATE AND LEGAL PROCEEDINGS (IF
ANY) IN ADDITION TO THOSE LISTED ON THE CLOSING CHECKLIST AS AGENT OR ANY LENDER
MAY HAVE REASONABLY REQUESTED RELATING TO THE LOAN PARTIES’ ENTERING INTO AND
PERFORMANCE OF THE LOAN DOCUMENTS OR ANY OTHER AGREEMENTS OR DOCUMENTS RELATED
THERETO.


6.4                                 OFFICER’S CERTIFICATE.  THERE SHALL HAVE
BEEN DELIVERED TO AGENT (WITH SUFFICIENT COPIES FOR EACH OF LENDERS) A
CERTIFICATE OF AN EXECUTIVE OFFICER OF BORROWER CERTIFYING, AS OF THE EFFECTIVE
DATE, COMPLIANCE WITH THE CONDITIONS OF SECTION 6.1 AND ALSO THE ABSENCE OF ANY
MATERIAL ADVERSE CHANGES OF THE TYPE REFERRED TO IN SECTION 6.8.


6.5                                 CERTIFICATIONS; FINANCIAL STATEMENTS. 
BORROWER SHALL HAVE DELIVERED TO AGENT SUCH FINANCIAL STATEMENTS AND
CERTIFICATIONS OF FINANCIAL STATEMENTS AS AGENT MAY HAVE REQUESTED, WHICH
STATEMENTS SHALL INCLUDE, IN ANY EVENT, MONTH END FINANCIAL STATEMENTS OF THE
TYPE REQUIRED BY SECTION 7.1(A) AND CERTIFIED BY THE CFO AS OF THE MOST RECENT
MONTH ENDING 30 DAYS PRIOR TO THE EFFECTIVE DATE, THE ANNUAL FINANCIAL
STATEMENTS REQUIRED BY SECTION 7.1(B) AND 7.1(C) FOR THE FISCAL YEAR MOST
RECENTLY ENDED (OR THE PRIOR FISCAL YEAR, IF LESS THAN 105 DAYS HAVE PASSED
SINCE THE END OF A FISCAL YEAR) ACCOMPANIED BY THE CERTIFICATIONS REQUIRED BY
SECTION 7.1(D).


6.6                                 APPROVALS AND CONSENTS.  ALL ORDERS,
PERMISSIONS, CONSENTS, APPROVALS, LICENSES, AUTHORIZATIONS AND VALIDATIONS OF,
AND FILINGS, RECORDINGS AND REGISTRATIONS WITH, AND EXEMPTIONS BY (ALL OF THE
FOREGOING, “REQUISITE CONSENTS”), ANY GOVERNMENT AUTHORITY, OR ANY OTHER PERSON,
REQUIRED TO AUTHORIZE OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY ANY LOAN PARTY SHALL HAVE BEEN OBTAINED (AND,
IF SO REQUESTED, FURNISHED TO AGENT, WITH SUFFICIENT COPIES FOR LENDERS).


6.7                                 LEGAL OPINIONS.  AGENT SHALL HAVE RECEIVED
LEGAL OPINIONS (IN SUFFICIENT COUNTERPARTS FOR EACH OF LENDERS) DATED THE
EFFECTIVE DATE FROM HAYNES AND BOONE, LLP, COUNSEL TO BORROWER AND EACH OTHER
LOAN PARTY, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.


6.8                                 ADVERSE CHANGE.  THERE SHALL HAVE BEEN, IN
AGENT’S OPINION, NO MATERIAL ADVERSE CHANGE SINCE JUNE 30, 2007.  NEITHER AGENT
NOR ANY LOAN PARTY SHALL HAVE BECOME AWARE OF ANY PREVIOUSLY UNDISCLOSED
INFORMATION WITH RESPECT TO ANY LOAN PARTY WHICH, IN AGENT’S OPINION, WOULD HAVE
A MATERIAL ADVERSE EFFECT


6.9                                 CHANGE IN LAW; NO OPPOSITION.  (I) NO CHANGE
SHALL HAVE OCCURRED IN APPLICABLE LAW OR IN APPLICABLE REGULATIONS THEREUNDER OR
IN THE INTERPRETATIONS THEREOF BY ANY GOVERNMENTAL AUTHORITY WHICH, IN THE
OPINION OF ANY LENDER, WOULD MAKE IT ILLEGAL FOR SUCH LENDER TO MAKE ONE OR MORE
LOANS HEREUNDER; AND (II) NO SUIT, ACTION OR PROCEEDING SHALL BE PENDING OR

14


--------------------------------------------------------------------------------



THREATENED BEFORE OR BY ANY GOVERNMENTAL AUTHORITY SEEKING TO RESTRAIN OR
PROHIBIT THE MAKING OF ANY LOAN OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


6.10                           ALL PROCEEDINGS TO BE SATISFACTORY.   ALL
CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY AND LEGAL PROCEEDINGS AND ALL
INSTRUMENTS, DOCUMENTS AND PAPERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE OTHER
DOCUMENTS REFERRED TO HEREIN SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO
AGENT, AND AGENT AND EACH LENDER SHALL HAVE RECEIVED ALL SUCH INFORMATION AND
COPIES OF ALL DOCUMENTS WHICH AGENT OR SUCH LENDER MAY REASONABLY HAVE REQUESTED
IN CONNECTION HEREWITH, SUCH DOCUMENTS WHERE APPROPRIATE TO BE CERTIFIED BY
PROPER CORPORATE OFFICIALS OR GOVERNMENTAL AUTHORITIES.


6.11                           FEES AND EXPENSES.  THE FEES REFERRED TO IN
SECTION 4.1 AND SECTION 4.2, THE LEGAL FEES AND EXPENSES OF AGENT’S NEW YORK
COUNSEL AND (IF ANY) LOCAL OR SPECIAL COUNSEL IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL (TO THE EXTENT DEMAND FOR
PAYMENT THEREOF SHALL HAVE BEEN MADE) HAVE BEEN PAID IN FULL.


6.12                           SECURITY DOCUMENTS, SCHEDULES, ETC.  THERE SHALL
HAVE BEEN EXECUTED AND DELIVERED BY THE PARTIES THERETO ALL GUARANTIES, SECURITY
DOCUMENTS AND OTHER INSTRUMENTS AND DOCUMENTS REQUIRED BY THIS AGREEMENT, AND
BORROWER SHALL HAVE DELIVERED TO AGENT ALL SCHEDULES REFERENCED HEREIN AS BEING
ATTACHED TO THIS AGREEMENT.

Section
6A.                                                                                 
CONDITIONS PRECEDENT
TO  ALL LOANS.

Lenders shall not be obligated to make any Loans on or after the Effective Date
unless, at the time of the making of such Loan (except as hereinafter indicated)
the following conditions (unless waived in writing by the Majority Lenders) have
been satisfied:

6A.1                       CERTAIN CONDITIONS.  AT THE TIME OF THE MAKING OF
SUCH LOAN, AND IMMEDIATELY AFTER GIVING EFFECT THERETO, (A) ALL DEFICIENCIES, IF
ANY, WITH RESPECT TO CONDITIONS PRECEDENT TO ANY PRIOR LOAN SHALL HAVE BEEN
CORRECTED TO THE SATISFACTION OF AGENT, (B) ALL OF THE CONDITIONS SPECIFIED IN
SECTIONS 6.1, 6.6, 6.8, 6.9 AND 6.10 (WITH ANY REFERENCE IN ANY SUCH SECTION TO
THE EFFECTIVE DATE BEING DEEMED TO BE A REFERENCE TO THE DATE OF SUCH LOANS)
SHALL BE SATISFIED TO THE SATISFACTION OF AGENT, (C) EACH OF THE NOTES, THE
GUARANTIES AND THE SECURITY DOCUMENTS SHALL BE IN FULL FORCE AND EFFECT AND NO
PARTY THERETO SHALL HAVE FAILED TO PERFORM IN ANY MATERIAL RESPECT ANY OF ITS
OBLIGATIONS THEREUNDER, (D) NO ISSUER OF ANY LEGAL OPINION ISSUED IN CONNECTION
WITH ANY LOAN DOCUMENT OR THE MAKING OF ANY LOAN SHALL HAVE RESCINDED OR
QUALIFIED ANY SUCH LEGAL OPINION, (E) NO ISSUER THEREOF SHALL HAVE RESCINDED OR
QUALIFIED ANY OF THE FINANCIAL STATEMENTS, CERTIFICATES, LETTERS, REPORTS,
ANALYSES, REQUISITE CONSENTS OR OTHER OPINIONS REFERRED TO IN SECTION 6, AND
(F) THERE SHALL HAVE BEEN, IN THE MAJORITY LENDERS’ OPINION, NO MATERIAL ADVERSE
CHANGE SINCE THE EFFECTIVE DATE.

6A.2                       SUBSEQUENT OPINIONS OF COUNSEL.  IF REASONABLY
REQUESTED BY AGENT OR MAJORITY LENDERS, AGENT SHALL HAVE RECEIVED FROM ANY OR
ALL OF THE COUNSEL REFERRED TO IN 6.7 (OR OTHER COUNSEL SATISFACTORY TO AGENT)
SUCH FAVORABLE SUPPLEMENTAL LEGAL OPINIONS ADDRESSED TO AGENT AND LENDERS AND
DATED THE DATE OF SUCH LOAN AND COVERING SUCH MATTERS INCIDENTAL TO THE

15


--------------------------------------------------------------------------------


TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS AGENT OR THE MAJORITY LENDERS
SHALL REASONABLY REQUEST, EACH OF WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT AND LENDER REQUESTING SAME.

6A.3                       OFFICER’S CERTIFICATE.

(a)                                  If requested by Agent, Agent shall have
received a certificate of an Executive Officer of Borrower certifying, as of the
date of the Loan then being made, compliance with the provisions of Section 6.1
(with the reference therein to the Effective Date being deemed a reference to
the date such Loans is being made) and further to the effect that the conditions
specified in Section 6A.1 are satisfied at such time.

(b)                                 The making of each Loan subsequent to the
Effective Date shall constitute a representation and warranty by Borrower to
Agent that, at the time of said subsequent Loan (and after giving effect
thereto), (i) all representations and warranties contained herein or in the
other Loan Documents or otherwise made by Borrower or any other Loan Party in
connection herewith or therewith are true and correct in all material respects
with the same effect as though such representations and warranties were being
made at and as of such time, (ii) no Default or Event of Default exists and
(iii) the conditions specified in Section 6A.1 are satisfied at such time.

6A.4                       FEES AND EXPENSES.  TO THE EXTENT DEMAND THEREFOR
SHALL HAVE BEEN MADE, ALL LEGAL FEES AND EXPENSES OF AGENT’S NEW YORK COUNSEL
AND (IF ANY) LOCAL OR SPECIAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN PAID IN FULL.

Section
6B.                                                                                   
ADDITIONAL CONDITIONS
PRECEDENT TO ACQUISITION LOANS

Lenders shall not be obligated to make any Acquisition Loans unless, at the time
of making of such Loans, the following conditions (unless waived in writing by
the Majority Lenders), in addition to the conditions set forth in Section 6A
(unless waived in writing by the Majority Lenders), have been satisfied:

6B.1                         Eligible Portfolio Entity.  (i) The Portfolio
Entity (the “Subject Portfolio Entity”) identified in the related Asset Pool
Acquisition Certificate as the entity which will acquire the Asset Pool
specified therein with a loan from Borrower or a loan and/or contribution to its
capital, directly or indirectly, from a Primary Obligor (together with any other
equity contributions made by the Person holding other Equity Interests pursuant
to Section 6B.2(a) and the proceeds of Indebtedness (if any) incurred pursuant
to Approved Portfolio Leverage Arrangements) shall be an Eligible Portfolio
Entity; (ii) there shall have been no change to the Charter Documents of such
Person or to any Shareholder Agreement relating to such Person from the Charter
Documents and Shareholder Agreement provided with such Asset Pool Acquisition
Certificate (or, if the Loans are being requested in respect of an Asset Pool
other than the first Asset Pool acquired by such Subject Portfolio Entity, since
the Charter Documents and Shareholder Agreement delivered in connection with the
acquisition of such first Asset Pool), except for any such changes consented to
in writing by Agent; (iii) such Charter Documents and Shareholder Agreement
shall be the sole agreements with respect to equity

16


--------------------------------------------------------------------------------


ownership arrangements with respect to such Subject Portfolio Entity and such
Charter Documents and Shareholder Agreement shall evidence Permitted Shareholder
Arrangements with respect to such Subject Portfolio Entity; and (iv) all action
contemplated by Section 7.15 and Section 6B.11 in connection with such Subject
Portfolio Entity, including, without limitation, the amendment of Section 2 to
the Subsidiary Collateral Assignment or Subsidiary Pledge Agreement (as
applicable) to specify such Subject Portfolio Entity, and the delivery of any
promissory notes, stock certificates or other certificates or instruments issued
by such Subject Portfolio Entity and of an acknowledgement of lien by such
Subject Portfolio Entity, all in form and substance satisfactory to Agent, shall
have been taken and completed.

6B.2                         Capital Structure.

(a)                                  No Third Party Investor shall have greater
rights with respect to such Subject Portfolio Entity than Borrower or any
Affiliate thereof (except to the extent that, if such Third Party Investor has
acquired more Equity Interests in such Subject Portfolio Entity than Borrower or
such Affiliate thereof (and was permitted to do so pursuant to the terms
hereof), such greater rights are commensurate with and derive solely from, such
larger holding of Equity Interests).

(b)                                 No Third Party Investor shall have acquired
equity interests or voting rights in such Subject Portfolio Entity on a basis
more favorable to such Person than the arrangements pursuant to which Borrower
or relevant Primary Obligor directly or indirectly acquired its equity interests
in such Subject Portfolio Entity (and without limiting the foregoing, no Third
Party  Investor shall have acquired its Equity Interests at a cash cost per unit
or interest lower than that paid by Borrower or such Primary Obligor) and no
Third Party Investor acquiring any Equity Interests in such Subject Portfolio
Entity shall have been given any consideration (other than issuance of such
Equity Interests) for making its equity contribution.

6B.3                         Consummation of Asset Acquisition.  Except as to
any Asset Pool that consists of an Asset originated by a Crestone Portfolio
Entity, there shall have been delivered to Agent evidence satisfactory to Agent
that the acquisition of the Asset Pool described in the related Asset Pool
Acquisition Certificate shall have been consummated in accordance with the terms
of the applicable asset purchase agreement (without any waiver of any material
provision thereof by the Subject Portfolio Entity) and the Asset Pool conforms
to the description thereof contained in the Asset Pool Acquisition Certificate
as modified by revisions permitted by Section 6B.4, that the entire amount of
proceeds of such Loan were loaned or contributed by Borrower to the Subject
Portfolio Entity or a Primary Obligor which directly or indirectly loaned or
contributed such funds to the Subject Portfolio Entity simultaneously with the
closing of such acquisition, that the entire amount of the capital contribution
by other holders of the Equity Interests in such Subject Portfolio Entity were
contributed, and the proceeds of all Indebtedness incurred by such Subject
Portfolio Entity were received by such Subject Portfolio Entity, at the same
time as or before such Primary Obligor’s contribution or loan, and that such
Subject Portfolio Entity used all such loans or capital contributions together
with all such proceeds of Indebtedness to acquire such Asset Pool.  As to any
Asset Pool that consists of an Asset originated by a Crestone Portfolio Entity,
there shall have been delivered to Agent evidence satisfactory to Agent that the
origination of the Asset Pool described in the related Asset Pool Acquisition
Certificate shall have been consummated in accordance with the terms set forth
in the applicable Asset Pool

17


--------------------------------------------------------------------------------


Acquisition Certificate (without any waiver of any material provision thereof by
the Crestone Portfolio Entity) and the Asset Pool conforms to the description
thereof contained in the Asset Pool Acquisition Certificate as modified by
revisions permitted by Section 6B.4, that the entire amount of proceeds of such
Loan were loaned under the Crestone Facility to the Crestone Portfolio Entity
simultaneously with the funding of the Asset Pool, and, and that such Crestone
Portfolio Entity used all such funds to originate the Asset Pool.

6B.4                         Notices.

(a)                                  The Final Asset Pool Acquisition
Certificate in respect of the Asset Pool in respect of which such Loans are
requested shall have been delivered to Agent not less than 5 Business Days prior
to the Borrowing Date of such Loans; provided that additional written revisions
to the applicable Asset Pool Acquisition Certificate may be delivered to Agent
until 11:00 a.m. (Closing Office time) on the day which is two Business Days
preceding the Borrowing Date for such Loans if such revisions relate only to the
Acquisition Price, the amount of Loans being requested (three Business Days
notice being required if such Loans are to be LIBOR Loans) or provide additional
details as to the related Asset Pool which do not result in the Asset Pool as so
described being different in any material respect from the Asset Pool as most
recently described in the Final Asset Pool Acquisition Certificate delivered on
or prior to the fifth Business Day preceding such Borrowing Date.

(b)                                 A Notice of Borrowing, Borrowing Base
Certificate and Final NPV Pool Certificate in respect of the related Asset Pool
shall have been delivered to Agent, each in accordance with Section 2.2.

(c)                                  Agent shall have been provided with such
other information as to the Asset Pool as it shall have reasonably requested.

6B.5                         Asset Pool.  The Asset Pool shall be an Eligible
Asset Pool.

6B.6                         Officer’s Certificate.

(a)                                  Borrower shall have delivered to Agent a
certificate of an Executive Officer certifying compliance with Sections 6B.1,
6B.2, 6B.3, 6B.5 and 6B.10.

(b)                                 In addition to the representations and
warranties applicable to the making of such Loan set forth in Section 6A.3, the
making of each such Loan shall constitute a representation and warranty by
Borrower to Agent that, at the time of said Loan (and after giving effect
thereto) all conditions specified Sections 6B.1, 6B.2, 6B.3, 6B.5 and 6B.10 are
satisfied at such time.

6B.7                         Opinion of Counsel.  If requested by Agent, in the
case of a Subject Portfolio Entity which is a US Person, Haynes and Boone LLP or
other counsel to Borrower satisfactory to Agent and, in the case of any other
Subject Portfolio Entity, counsel satisfactory to Agent, shall have delivered to
Agent an opinion of counsel as to matters relating to the Subject Portfolio
Entity or such other matters as Agent may reasonably request.

18


--------------------------------------------------------------------------------


6B.8                         Reserved.

6B.9                         Leverage Arrangements.  Not less than five Business
Days prior to the proposed Borrowing Date for such Loans (or such lesser period
of time (if any) to which Agent consents in writing) Borrower shall have
delivered to Agent copies, certified by an Executive Officer as complete and
correct of each instrument, agreement and other document evidencing any of the
arrangements with respect to Indebtedness incurred and to be incurred by the
Subject Portfolio Entity as Approved Portfolio Leverage Arrangements, or a
certificate from an Executive Officer that such Subject Portfolio Entity has not
incurred any Indebtedness with respect to any other Asset Pool and will not
incur any Indebtedness with respect to the Asset Pool in respect of which such
Loans are requested.

6B.10                   Adverse Waterfall Event.  No Adverse Waterfall Event
shall have occurred at any time during the preceding six months with respect to
any Asset Pool owned by the Subject Portfolio Entity.

6B.11                   Pledged Shares and Notes.

(a)                                  Each Primary Obligor shall have executed
and delivered to Borrower a revolving credit note payable to order of Borrower
in a principal amount equal to the Total Commitment, or if less the aggregate
amount of Loans which may from time to time be advanced by Borrower to such
Primary Obligor, and Borrower shall have delivered such notes to Agent in
accordance with Section 7.15(b)

(b)                                 In the event the proceeds of such Loans will
be loaned by Borrower to the Subject Portfolio Entity, no later than 90 days
following the related Funding Date, the Subject Portfolio Entity shall have
executed and delivered to Borrower a note payable to order of Borrower in
principal amount equal to the amount of the Loans, and Borrower shall have
delivered such note to Agent in accordance with Section 7.15(b).  In the event
the proceeds of such Loans shall be advanced by Borrower to a Primary Obligor
and loaned directly or indirectly by such Primary Obligor to the Subject
Portfolio Entity, no later than 90 days following the related Funding Date, such
Subject Portfolio Entity shall have executed and delivered, directly or
indirectly, to such Primary Obligor, a promissory note payable to the order of
such Primary Obligor in a principal amount equal to the amount of such Loans,
and such Primary Obligor shall have delivered such note to Agent in accordance
with Section 7.15(b).  In the event the proceeds of such Loans shall be advanced
by Borrower to a Primary Obligor and directly or indirectly contributed by such
Primary Obligor to the capital of the Subject Portfolio Entity, no later than 90
days following the related Funding Date, such Subject Portfolio Entity shall
have issued and delivered to such Primary Obligor, directly or indirectly,
shares of its stock, partnership interests, membership interests or similar
equity interests evidencing such capital contribution, and such Primary Obligor
shall have delivered such shares of stock, partnership interests, membership
interests or similar equity interests to Agent to the extent required pursuant
to Section 7.15(a).

6B.12                   Minimum Portfolio Leverage.   After giving effect to
such Loans, the sum of the Net Present Equity Values of all Portfolio Entities
which have an FC Percentage of 100% and which do not have an Approved Portfolio
Leverage Arrangement shall not be greater than 50% of the Aggregate Net Present
Equity Value.

19


--------------------------------------------------------------------------------


All documents, agreements, instruments, certificates, financial statements,
legal opinions, analyses, reports and other papers required to be delivered by
this Section 6B shall be in form and substance satisfactory to Agent and shall
be delivered (with sufficient copies for each of Lenders) to Agent at its
Closing Office or as Agent may otherwise direct.

Section 6C.                                    ADDITIONAL CONDITIONS

Notwithstanding any provision herein to the contrary no Lender shall be
obligated to make any Loans on or after the Effective Date unless the following
conditions (unless waived in writing by the Majority Lenders) have been
satisfied:

6C.1.  Checklist Documents.  The documentation set forth on the Closing
Checklist (Schedule 6C.1), including, without limitation, the Guaranties, Pledge
Agreements and Security Agreements listed thereon, satisfactory to Agent in form
and substance, shall have been delivered to Agent, and such other actions
referred to on such Schedule and in such documentation shall have been taken.

6C.2.  Legal Opinions.  Agent shall have received a legal opinion (in sufficient
counterparts for each of Lenders) from Haynes and Boone, LLP, counsel to
Borrower and each other Loan Party, in form and substance satisfactory to Agent.

6C.3.  Intercompany Security Agreements.  Each Primary Obligor shall have
delivered (i) intercompany security agreements in form and substance
satisfactory to Agent securing each such Person’s obligations under its Pledged
Note together with such other documents and instruments relating thereto and
records of company proceedings and (ii) if requested by Agent, legal opinions,
as Agent may reasonably request.

6C.4.  Schedules.  All schedules to this Loan Agreement not attached hereto on
the Effective Date shall have been complete in a manner satisfactory to Agent.

6C.5.  UCC Statements.  Lien search results confirming the absence of any
perfected Liens prior to Lenders’ and of any other Liens other than Liens
permitted hereunder shall have been delivered to Agent and all actions with
respect to the Liens created by the Security Documents as are necessary or
appropriate to perfect such Liens shall have been taken.

6C.6.  Equity in New Ventures.  Borrower shall deliver, or cause to be
delivered, to Agent evidence satisfactory to the Agent of the pledge of all
Equity Interests acquired by any Primary Obligor in any New Ventures to the
extent required pursuant to Section 7.15(a), together with all necessary
consents to such pledge.


SECTION 7.                                            AFFIRMATIVE COVENANTS.

Borrower warrants and represents to and covenants to the Lenders and Agent that,
so long as this Agreement is in effect and until the Commitments are terminated
and all of the Loans, together with interest and all other obligations
(including Deemed Disbursements and Reimbursement Obligations and fees and
disbursements in connection therewith) are paid in full, Borrower will (unless
it shall have first procured the written consent of the Majority Lenders to do
otherwise) (i) perform the obligations set forth in this Section 7, (ii) cause
each Primary

20


--------------------------------------------------------------------------------


Obligor, Wholly-Owned Subsidiary and other Loan Party to perform the obligations
set forth in this Section 7 which are applicable to such Person and (iii)
exercise commercially reasonable efforts to cause each Material Portfolio Entity
to perform the obligations set forth in this Section 7 which are applicable to
such Person.


7.1                                 FINANCIAL STATEMENTS.  BORROWER WILL FURNISH
TO AGENT AND EACH LENDER:


(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 30 DAYS AFTER THE CLOSE OF EACH CALENDAR MONTH, AS AT THE END OF SUCH
MONTH AND FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND
ENDING WITH THE END OF SUCH MONTH, A CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET OF BORROWER AND THE OTHER MEMBERS OF THE CONSOLIDATED GROUP, AND THE
RELATED STATEMENT OF OPERATIONS FOR SUCH PERIOD, ALL CERTIFIED BY THE CFO OF
BORROWER AND EACH OTHER MEMBER OF THE CONSOLIDATED GROUP AS BEING PREPARED IN
ACCORDANCE WITH GAAP AND TO PRESENT FAIRLY THE FINANCIAL POSITION AND RESULTS OF
OPERATION OF SUCH PERSON FOR SUCH PERIOD;


(B)                                 AS SOON AS AVAILABLE BUT NOT LATER THAN ONE
HUNDRED FIVE (105) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF BORROWER, AS AT
THE END OF AND FOR THE FISCAL YEAR JUST CLOSED, AN AUDITED CONSOLIDATED BALANCE
SHEET OF BORROWER AND THE OTHER MEMBERS OF THE CONSOLIDATED GROUP, THE RELATED
STATEMENT OF OPERATIONS (INCLUDING INCOME STATEMENT) AND A RECONCILIATION OF
CAPITAL FOR SUCH YEAR, ALL CERTIFIED ON AN UNQUALIFIED BASIS BY A FIRM OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY BORROWER AND ACCEPTABLE TO
AGENT IN AGENT’S SOLE AND ABSOLUTE DISCRETION;


(C)                                  AS SOON AS AVAILABLE BUT NOT LATER THAN ONE
HUNDRED FIVE (105) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF BORROWER, AS AT
THE END OF AND FOR THE FISCAL YEAR JUST CLOSED, AN UNAUDITED CONSOLIDATING
BALANCE SHEET OF BORROWER AND THE OTHER MEMBERS OF THE CONSOLIDATED GROUP, THE
RELATED STATEMENTS OF OPERATIONS (INCLUDING INCOME STATEMENT) AND A
RECONCILIATION OF CAPITAL FOR SUCH YEAR, PREPARED BY THE CFO OF BORROWER;


(D)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS DESCRIBED IN SUBSECTION (B) ABOVE, A CERTIFICATE OF THE
AFORESAID INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS CERTIFYING TO AGENT THAT
BASED UPON THEIR EXAMINATION OF THE AFFAIRS OF BORROWER AND THE OTHER MEMBERS OF
THE CONSOLIDATED GROUP, PERFORMED IN CONNECTION WITH THE PREPARATION OF SAID
FINANCIAL STATEMENTS, BORROWER IS IN COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTION 8.18 HEREOF, OR, IF BORROWER IS NOT IN COMPLIANCE, THE NATURE OF THE
NONCOMPLIANCE THEREWITH;


(E)                                  CONCURRENTLY WITH DELIVERY TO ITS
STOCKHOLDERS, COPIES OF ALL FINANCIAL AND OTHER INFORMATION DELIVERED BY
BORROWER TO SUCH PERSONS, INCLUDING WITHOUT LIMITATION, ITS PROXY STATEMENTS AND
ANNUAL REPORTS TO STOCKHOLDERS.  WITHIN TWO (2) BUSINESS DAYS AFTER DELIVERY TO
THE SEC BY BORROWER, WHICH IN ALL CASES SHALL BE ON A TIMELY BASIS IN ACCORDANCE
WITH THE APPLICABLE DOCUMENT AND THE SECURITIES LAWS, COPIES OF ALL REPORTS AND
OTHER FILINGS FILED BY BORROWER WITH THE SEC, INCLUDING WITHOUT LIMITATION, ALL
REPORTS ON FORMS 10K, 10Q OR 8K PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, AND ALL REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED;


(F)                                    CONCURRENTLY WITH DELIVERY OF THE
FINANCIAL STATEMENTS REQUIRED PURSUANT TO SECTION 7.1(A) AND (B) HEREOF, A
CERTIFICATE EXECUTED BY THE PRESIDENT, TREASURER OR CFO OF BORROWER THAT (A) NO
EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THIS

21


--------------------------------------------------------------------------------



AGREEMENT, (B) BORROWER IS IN COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTION
8.18 HEREOF, SETTING FORTH BORROWER’S CALCULATIONS WITH RESPECT TO SUCH
COMPLIANCE; AND (C) NO EVENT OF DEFAULT AND NO EVENT OR CONDITION WHICH, WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER ANY OTHER INDEBTEDNESS
INSTRUMENT (“OTHER INDEBTEDNESS INSTRUMENT UNMATURED DEFAULT”) OR, IF AN EVENT
OF DEFAULT OR DEFAULT HAS OCCURRED UNDER THIS AGREEMENT OR AN EVENT OF DEFAULT
OR OTHER INDEBTEDNESS INSTRUMENT UNMATURED DEFAULT HAS OCCURRED UNDER ANY OTHER
INDEBTEDNESS INSTRUMENT, SETTING FORTH THE DETAILS OF SUCH EVENT AND THE ACTION
WHICH BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;


(G)                                 PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL
DETAILED FINANCIAL REPORTS AND MANAGEMENT LETTERS, IF ANY, SUBMITTED TO ANY
MEMBER OF THE CONSOLIDATED GROUP BY THE AUDITORS, IN CONNECTION WITH EACH ANNUAL
OR INTERIM AUDIT OF THEIR RESPECTIVE BOOKS BY SUCH AUDITORS;


(H)                                 AS SOON AS POSSIBLE AND IN ANY EVENT (A)
WITHIN 30 DAYS AFTER A LOAN PARTY, OR ANY OF THE RESPECTIVE ERISA AFFILIATES OF
ANY LOAN PARTY, KNOWS THAT ANY TERMINATION EVENT DESCRIBED IN CLAUSE (I) OF THE
DEFINITION OF TERMINATION EVENT WITH RESPECT TO ANY PENSION PLAN HAS OCCURRED OR
IS EXPECTED TO OCCUR AND (B) WITHIN 10 DAYS AFTER A LOAN PARTY OR ANY OF ITS
ERISA AFFILIATES KNOWS THAT ANY OTHER TERMINATION EVENT WITH RESPECT TO ANY
PENSION PLAN HAS OCCURRED OR IS EXPECTED TO OCCUR, A STATEMENT OF THE CFO OF
BORROWER DESCRIBING SUCH TERMINATION EVENT AND THE ACTION, IF ANY, WHICH THE
AFFECTED LOAN PARTY OR ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO;


(I)                                     PROMPTLY AND IN ANY EVENT WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT THEREOF BY A LOAN PARTY OR ANY OF ITS ERISA
AFFILIATES FROM THE PBGC, COPIES OF EACH NOTICE RECEIVED BY SUCH PERSON OF THE
PBGC’S INTENTION TO TERMINATE ANY PENSION PLAN OR TO HAVE A TRUSTEE APPOINTED TO
ADMINISTER ANY PENSION PLAN, ANY NOTICE OF NONCOMPLIANCE ISSUED BY THE PBGC WITH
RESPECT TO A PROPOSED STANDARD TERMINATION OF A PENSION PLAN, AND ANY NOTICE
ISSUED BY THE PBGC WITH RESPECT TO A PROPOSED DISTRESS TERMINATION OF A PENSION
PLAN;


(J)                                     PROMPTLY AND IN ANY EVENT WITHIN 30 DAYS
AFTER THE FILING THEREOF WITH THE IRS, COPIES OF EACH SCHEDULE B (ACTUARIAL
INFORMATION) TO THE ANNUAL REPORT (FORM 5500 SERIES) WITH RESPECT TO EACH
PENSION PLAN;


(K)                                  PROMPTLY AND IN ANY EVENT WITHIN FIVE
BUSINESS DAYS AFTER RECEIPT THEREOF BY A LOAN PARTY OR ANY OF ITS ERISA
AFFILIATES FROM A MULTIEMPLOYER PLAN SPONSOR, A COPY OF EACH NOTICE RECEIVED BY
SUCH PERSON CONCERNING (X) THE IMPOSITION OR AMOUNT OF WITHDRAWAL LIABILITY
UNDER SUBTITLE E OF TITLE IV OF ERISA OR (Y) ANY DETERMINATION BY A
MULTIEMPLOYER PLAN SPONSOR THAT SUCH MULTIEMPLOYER PLAN IS, OR IS EXPECTED TO
BE, IN “REORGANIZATION” (WITHIN THE MEANING OF SECTION 4241 OF ERISA) OR
“INSOLVENT” (WITHIN THE MEANING OF SECTION 4245 OF ERISA), OR HAS INCURRED OR IS
EXPECTED TO INCUR AN “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF
SECTION 302 OF ERISA OR SECTION 412 OF THE CODE);


(L)                                     UPON REQUEST OF AGENT MADE FROM TIME TO
TIME, A COPY OF ANY PENSION PLAN SPONSORED, CONTRIBUTED TO, PARTICIPATED IN OR
MAINTAINED BY BORROWER OR ANY ERISA AFFILIATE;

22


--------------------------------------------------------------------------------



(M)                               WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION RESPECTING THE BUSINESS, PROPERTIES, OPERATIONS, PROSPECTS OR
CONDITION (FINANCIAL OR OTHERWISE) OF ANY MEMBER OF THE CONSOLIDATED GROUP AND
ANY OTHER PRIMARY OBLIGOR AND, TO THE EXTENT REASONABLY AVAILABLE, ANY OTHER
RELATED ENTITY AS AGENT OR ANY LENDER MAY FROM TIME TO TIME IN WRITING
REASONABLY REQUEST PROVIDED, THAT BORROWER SHALL NOT BE REQUIRED TO FURNISH TO
AGENT OR ANY LENDER ANY SUCH INFORMATION RELATING TO A PORTFOLIO ENTITY IF (I)
THE CHARTER DOCUMENTS OF, OR SHAREHOLDER AGREEMENT RELATING TO, SUCH PERSON, IN
EACH CASE AS IN EFFECT ON THE DATE OF FORMATION OF SUCH PERSON, PROHIBIT SUCH
DISCLOSURE AND (II) NOTICE OF SUCH PROHIBITION ON DISCLOSURE IS PROVIDED TO
AGENT WITHIN FIVE DAYS OF FORMATION OF SUCH PERSON (ANY SUCH RESTRICTION, A
“DISCLOSURE RESTRICTION”); AND


(N)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
30 DAYS AFTER THE CLOSE OF EACH CALENDAR MONTH, AS AT THE END OF SUCH MONTH AND
FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH
THE END OF SUCH MONTH, A BALANCE SHEET OF EACH NEW VENTURE, AND THE RELATED
STATEMENT OF OPERATIONS FOR SUCH PERIOD, EACH CERTIFIED BY THE CFO OF SUCH NEW
VENTURE AS BEING PREPARED IN ACCORDANCE WITH GAAP AND TO PRESENT FAIRLY THE
FINANCIAL POSITION AND RESULTS OF OPERATION OF SUCH NEW VENTURE FOR SUCH PERIOD.


7.2                                 OTHER REQUIRED NOTICES.


(A)                                  BORROWER SHALL NOTIFY AGENT PROMPTLY AFTER
OBTAINING KNOWLEDGE OF:

(I)                                     EXCEPT AS OTHERWISE PREVIOUSLY
DISCLOSED, ANY EVENT OR OCCURRENCE WHICH BORROWER HAS DETERMINED COULD HAVE A
MATERIAL ADVERSE EFFECT AS A RESULT OF A LOSS OR DECLINE IN VALUE OF THE ASSETS
OF BORROWER, ANY PRIMARY OBLIGOR, ANY PORTFOLIO ENTITY OR ANY RELATED ENTITY DUE
TO CASUALTY OR ANY OTHER ADVERSE OCCURRENCE AND THE ESTIMATED (OR ACTUAL, IF
AVAILABLE) AMOUNT OF SUCH LOSS OR DECLINE;

(II)                                  THE INSTITUTION OF (X) ANY SUIT OR
ADMINISTRATIVE PROCEEDING WHICH IF DETERMINED ADVERSELY TO BORROWER, ANY PRIMARY
OBLIGOR, ANY PORTFOLIO ENTITY OR ANY RELATED ENTITY IS REASONABLY LIKELY TO OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND (Y) ANY
OTHER SUIT OR ADMINISTRATIVE PROCEEDING AGAINST BORROWER, ANY PRIMARY OBLIGOR OR
ANY PORTFOLIO ENTITY IN WHICH THE UNINSURED AMOUNT INVOLVED IS $750,000 OR MORE,
SUCH NOTICE TO BE GIVEN ON OR PRIOR TO THE END OF THE CALENDAR MONTH IN WHICH
THE APPLICABLE EVENT OCCURS;

(III)                               BORROWER, ANY PRIMARY OBLIGOR OR ANY
MATERIAL PORTFOLIO ENTITY BECOMING SUBJECT TO ANY CHARGE, RESTRICTION, JUDGMENT,
DECREE OR ORDER WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY
AFFECT THE OPERATIONS, FINANCIAL CONDITIONS OR BUSINESS OF SUCH PERSON, OR ANY
OTHER PORTFOLIO ENTITY OR ANY RELATED ENTITY BECOMING SUBJECT TO ANY CHARGE,
RESTRICTION, JUDGMENT, DECREE OR ORDER IF THE SAME COULD REASONABLY BE EXPECTED
TO MATERIALLY ADVERSELY AFFECT THE OPERATIONS, FINANCIAL CONDITIONS OR BUSINESS
OF BORROWER, ANY PRIMARY OBLIGOR, OR ANY MATERIAL PORTFOLIO ENTITY;

(IV)                              THE COMMENCEMENT OF ANY LOCKOUT, STRIKE OR
WALKOUT RELATING TO ANY LABOR CONTRACT TO WHICH BORROWER, ANY PRIMARY OBLIGOR,
ANY PORTFOLIO ENTITY OR ANY RELATED

23


--------------------------------------------------------------------------------


ENTITY IS A PARTY, IF THE SAME COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;

(V)                                 EXCEPT AS OTHERWISE PREVIOUSLY DISCLOSED,
ANY EVENT OR OCCURRENCE IN RESPECT OF BORROWER, ANY PRIMARY OBLIGOR, ANY
PORTFOLIO ENTITY OR ANY RELATED ENTITY WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT;

(VI)                              (X)  THE OCCURRENCE OF A DEFAULT BY BORROWER,
ANY PRIMARY OBLIGOR, ANY PORTFOLIO ENTITY, ANY RELATED ENTITY OR ANY OTHER LOAN
PARTY UNDER ANY AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH SUCH PERSON IS A
PARTY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR
(Y) THE OCCURRENCE OF ANY DEFAULT BY BORROWER, ANY PRIMARY OBLIGOR OR ANY OTHER
LOAN PARTY WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT
ANY SUCH PERSON’S ABILITY TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THE LOAN
DOCUMENTS;

(VII)                           THE FILING OF A PETITION BY OR AGAINST BORROWER,
ANY PRIMARY OBLIGOR, ANY PORTFOLIO ENTITY, ANY RELATED ENTITY OR ANY OTHER LOAN
PARTY UNDER ANY SECTION OR CHAPTER OF THE UNITED STATES BANKRUPTCY CODE OR ANY
SIMILAR LAW OR REGULATION OR IF ANY SUCH PERSON SHALL MAKE AN ASSIGNMENT FOR THE
BENEFIT OF ITS CREDITORS OR IF ANY CASE OR PROCEEDING IS FILED BY OR AGAINST ANY
SUCH PERSON FOR ITS DISSOLUTION OR LIQUIDATION;

(VIII)                        THE MAKING OF AN APPLICATION FOR THE APPOINTMENT
OF A RECEIVER, TRUSTEE OR CUSTODIAN FOR ANY OF THE ASSETS OF BORROWER, ANY
PRIMARY OBLIGOR, ANY MATERIAL PORTFOLIO ENTITY, ANY RELATED ENTITY OR ANY OTHER
LOAN PARTY, OTHER THAN A NON-DEFAULT VOLUNTARY CUSTODIAL ARRANGEMENT;

(IX)                                THE EXERCISE BY ANY HOLDER OF ANY OPTION,
WARRANT OR RIGHT TO PURCHASE ANY EQUITY INTEREST IN BORROWER, ANY PRIMARY
OBLIGOR OR ANY MATERIAL PORTFOLIO ENTITY; AND

(X)                                   THE ISSUANCE OR SALE OF ANY SECURITIES BY
BORROWER, ANY PRIMARY OBLIGOR OR ANY PORTFOLIO ENTITY, WHETHER OR NOT PERMITTED
PURSUANT TO THE TERMS HEREOF.


(B)                                 ON THE 25TH DAY OF EACH MONTH OR, IF SOONER,
ON THE FOURTH TO LAST BUSINESS DAY OF EACH MONTH, BORROWER SHALL DELIVER TO
AGENT (I) WATERFALL CERTIFICATES IN RESPECT OF EACH ASSET POOL AND PORTFOLIO
ENTITY, CERTIFIED BY AN EXECUTIVE OFFICER OF BORROWER; AND (II) A SUMMARY
WATERFALL CERTIFICATE IN RESPECT OF ALL ASSET POOLS; AND (III) A REPORT IN THE
FORM ATTACHED HERETO AS EXHIBIT B SETTING FORTH THE COMPUTATION OF THE AGGREGATE
UNDISTRIBUTED FUNDS OF ALL PORTFOLIO ENTITIES.


(C)                                  BORROWER SHALL NOTIFY AGENT OF THE
OCCURRENCE OF ANY EXTRAORDINARY TRANSACTION NO LATER THAN 10 DAYS PRIOR TO THE
OCCURRENCE OF SUCH EVENT.


(D)                                 (I)  BORROWER SHALL GIVE AGENT NOTICE THAT A
PORTFOLIO ENTITY HAS BECOME A MATERIAL PORTFOLIO ENTITY (DUE TO THE AMOUNT OF
ASSETS CONTRIBUTED TO IT ON THE DATE OF ITS FORMATION OR AN INCREASE IN ASSETS
THEREAFTER) WITHIN 30 DAYS OF SUCH PERSON BECOMING A MATERIAL PORTFOLIO ENTITY.

24


--------------------------------------------------------------------------------


(II)                                  BORROWER SHALL GIVE AGENT NOTICE THAT AN
IMMATERIAL ENTITY HAS CEASED TO CONSTITUTE AN IMMATERIAL ENTITY (DUE TO AN
INCREASE IN THE FAIR MARKET VALUE OF ITS ASSETS OR SUCH COMPANY ENGAGING IN ANY
BUSINESS) WITHIN 30 DAYS OF SUCH PERSON CEASING TO CONSTITUTE AN IMMATERIAL
ENTITY AND SHALL PROMPTLY DELIVER TO LENDER A REVISED SCHEDULE 10.37 TO REFLECT
SUCH CHANGE.

(III)                               BORROWER SHALL GIVE AGENT NOTICE OF THE
DISSOLUTION OR FULL LIQUIDATION OF, OR THE SUSPENSION OR DISCONTINUATION OF
BUSINESS BY, ANY PORTFOLIO ENTITY, NOT LESS THAN 30 DAYS PRIOR TO SUCH
DISSOLUTION, LIQUIDATION, SUSPENSION OR DISCONTINUATION.


(E)                                  BORROWER SHALL GIVE AGENT NOTICE WITHIN 45
DAYS AFTER IT OR ANY PRIMARY OBLIGOR, MATERIAL PORTFOLIO ENTITY, WHOLLY-OWNED
SUBSIDIARY OR OTHER LOAN PARTY ACQUIRES EQUITY INTERESTS IN ANY PERSON OR FORMS
A SUBSIDIARY AND, IF REQUESTED IN WRITING BY AGENT, FORTHWITH UPON RECEIPT OF
SUCH REQUEST, SHALL DELIVER TO AGENT AN ADDENDUM TO SCHEDULE 10.22 REFLECTING
THE SAME AND, IF SUCH ACQUISITION OR FORMATION IS OF AN REO AFFILIATE, A NEW
SCHEDULE 10.40 REFLECTING THE SAME.


(F)                                    ON OR BEFORE THE FOURTH TO LAST BUSINESS
DAY OF EACH MONTH, BORROWER SHALL DELIVER TO AGENT A PORTFOLIO PROTECTION
EXPENSE REPORT IN FORM AND DETAIL SATISFACTORY TO AGENT SHOWING AS OF THE CLOSE
OF BUSINESS ON THE LAST BUSINESS DAY OF THE PRECEDING CALENDAR MONTH THE
AGGREGATE AMOUNT RETAINED BY PORTFOLIO ENTITIES AS PORTFOLIO PROTECTION EXPENSES
TO PAY PORTFOLIO PROTECTION EXPENSES NOT THERETOFORE PAID, THE AGGREGATE AMOUNT
OF PORTFOLIO PROTECTION EXPENSES THERETOFORE PAID AND THE AGGREGATE AMOUNT OF
PORTFOLIO PROTECTION EXPENSES WITHHELD (IN THE AGGREGATE) BY SUCH PERSONS DURING
THE IMMEDIATELY PRECEDING CALENDAR MONTH.  BORROWER SHALL PROVIDE TO THE AGENT
SUCH OTHER INFORMATION WITH RESPECT THERETO AS AGENT MAY REASONABLY REQUEST.


(G)                                 ON OR BEFORE THE FOURTH TO LAST BUSINESS DAY
OF EACH MONTH, BORROWER SHALL DELIVER TO AGENT A BORROWING BASE CERTIFICATE.


(H)                                 BORROWER SHALL GIVE AGENT NOTICE OF THE
TRANSFER OF ANY PROPERTY BY A PORTFOLIO ENTITY TO ONE OF ITS REO AFFILIATES
WITHIN 30 DAYS OF ANY SUCH TRANSFER AND SUCH OTHER INFORMATION AS AGENT MAY
REQUEST WITH RESPECT THERETO PROMPTLY FOLLOWING SUCH REQUEST.


(I)                                     BORROWER SHALL GIVE AGENT NOTICE OF THE
OCCURRENCE OF AN ADVERSE WATERFALL EVENT WITHIN THIRTY DAYS OF SUCH OCCURRENCE.


(J)                                     BORROWER SHALL GIVE AGENT NOTICE IF THE
AMOUNT OF AGGREGATE UNDISTRIBUTED FUNDS AT ANY TIME EXCEEDS $5,000,000.


(K)                                  IF BORROWER AT ANY TIME HAS KNOWLEDGE OF
ANY SERVICER DEFAULT, SERVICING TERMINATION EVENT, AMORTIZATION EVENT OR SIMILAR
EVENT OR CONDITION OCCURRING OR EXISTING UNDER ANY AGREEMENT RELATING TO THE
SECURITIZATION OF ASSETS OF ANY PRIMARY OBLIGOR OR OTHER LOAN PARTY OR
SECURITIZATION ENTITY ESTABLISHED BY ANY PRIMARY OBLIGOR OR OTHER LOAN PARTY,
BORROWER SHALL IMMEDIATELY NOTIFY AGENT THEREOF.


(L)                                     BORROWER SHALL GIVE AGENT NOTICE OF ANY
PROPOSED AMENDMENT OF OR WAIVER UNDER THE RAL NOT FEWER THAN FIVE BUSINESS DAYS
BEFORE THE EFFECTIVE DATE OF ANY SUCH AMENDMENT OR WAIVER, TOGETHER WITH A COPY
OF ANY SUCH PROPOSED AMENDMENT OR WAIVER.

25


--------------------------------------------------------------------------------



7.3                                 PAYMENT OF CHARGES.


(A)                                  OTHER THAN CHARGES PAYABLE BY FIRST X OR
FIRST B, BORROWER, EACH PRIMARY OBLIGOR, EACH MATERIAL PORTFOLIO ENTITY, AND
EACH WHOLLY-OWNED SUBSIDIARY OTHER THAN ANY REO AFFILIATE SHALL PAY PROMPTLY
WHEN DUE AND DISCHARGE ALL CHARGES.  IN THE EVENT BORROWER, ANY PRIMARY OBLIGOR,
ANY MATERIAL PORTFOLIO ENTITY OR ANY WHOLLY-OWNED SUBSIDIARY OTHER THAN AN REO
AFFILIATE, AT ANY TIME OR TIMES HEREAFTER, SHALL FAIL TO PAY THE CHARGES OR TO
OBTAIN SUCH DISCHARGES AS REQUIRED HEREIN, BORROWER SHALL SO ADVISE AGENT
THEREOF IN WRITING.  AGENT MAY, WITHOUT WAIVING OR RELEASING ANY OBLIGATION,
COVENANT OR AGREEMENT OF BORROWER OR ANY EVENT OF DEFAULT OR DEFAULT, IN ITS
SOLE AND ABSOLUTE DISCRETION, AT ANY TIME OR TIMES THEREAFTER, MAKE SUCH
PAYMENT, OR ANY PART THEREOF, OR OBTAIN SUCH DISCHARGE AND TAKE ANY OTHER ACTION
WITH RESPECT THERETO WHICH AGENT DEEMS ADVISABLE.  ALL SUMS SO PAID BY AGENT AND
ANY EXPENSES RELATING THERETO, INCLUDING REASONABLE ATTORNEYS’ FEES, COURT
COSTS, EXPENSES AND OTHER CHARGES, SHALL BE PART OF THE OBLIGATIONS, PAYABLE BY
BORROWER TO AGENT ON DEMAND.  NOTWITHSTANDING THE FOREGOING, BORROWER, ANY
PRIMARY OBLIGOR, ANY MATERIAL PORTFOLIO ENTITY OR ANY WHOLLY-OWNED SUBSIDIARY
MAY PERMIT OR SUFFER THE CHARGES TO ATTACH TO ITS ASSETS ON THE CONDITIONS THAT:
(I) BORROWER OR THE APPLICABLE PRIMARY OBLIGOR, MATERIAL PORTFOLIO ENTITY OR
WHOLLY-OWNED SUBSIDIARY, IN GOOD FAITH, SHALL BE CONTESTING THE SAME IN AN
APPROPRIATE PROCEEDING DILIGENTLY PURSUED; (II) ENFORCEMENT THEREOF AGAINST ANY
ASSETS OF BORROWER OR ANY APPLICABLE MATERIAL PORTFOLIO ENTITY OR WHOLLY-OWNED
SUBSIDIARY SHALL BE STAYED; AND (III) APPROPRIATE RESERVES THEREFOR SHALL HAVE
BEEN ESTABLISHED ON THE RECORDS OF BORROWER OR THE APPLICABLE PRIMARY OBLIGOR,
MATERIAL PORTFOLIO ENTITY OR WHOLLY-OWNED SUBSIDIARY IN ACCORDANCE WITH GAAP.


7.4                                 INSURANCE.  BORROWER, EACH PRIMARY OBLIGOR,
EACH PORTFOLIO ENTITY (OTHER THAN ANY FOREIGN PORTFOLIO ENTITY), EACH REO
AFFILIATE AND EACH WHOLLY-OWNED SUBSIDIARY AT EACH OF SUCH RESPECTIVE PERSON’S
SOLE COST AND EXPENSE, SHALL KEEP AND MAINTAIN: (I) POLICIES OF INSURANCE
AGAINST ALL HAZARDS AND RISKS ORDINARILY INSURED AGAINST BY OTHER OWNERS OR
USERS OF PROPERTIES IN SIMILAR BUSINESS OR AS REASONABLY REQUESTED IN WRITING BY
AGENT; AND (II) PUBLIC LIABILITY INSURANCE RELATING TO SUCH PERSON’S OWNERSHIP
AND USE OF ITS ASSETS; PROVIDED, HOWEVER, NO SUCH PERSON SHALL BE REQUIRED TO
MAINTAIN THE INSURANCE REFERRED TO IN CLAUSE (I) AS TO ANY ASSET IF THE NET
PRESENT VALUE OF THE ASSET IS LESS THAN $50,000.  ALL SUCH POLICIES OF INSURANCE
SHALL BE IN FORM, WITH INSURERS AND IN SUCH AMOUNTS AS MAY BE SATISFACTORY TO
AGENT.  BORROWER SHALL DELIVER TO AGENT THE ORIGINAL (OR CERTIFIED) COPY OF EACH
POLICY OF INSURANCE, AND EVIDENCE OF PAYMENT OF ALL PREMIUMS FOR EACH SUCH
POLICY.  SUCH POLICIES OF INSURANCE OF BORROWER, PRIMARY OBLIGORS AND
WHOLLY-OWNED SUBSIDIARIES (EXCEPT THOSE OF PUBLIC LIABILITY) SHALL CONTAIN AN
ENDORSEMENT, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT, SHOWING LOSSES PAYABLE
TO AGENT FOR THE RATABLE BENEFIT OF LENDERS (EXCLUDING ANY LOSSES PAYABLE TO THE
LENDERS UNDER ANY APPROVED PORTFOLIO LEVERAGE ARRANGEMENT).  SUCH ENDORSEMENT OR
AN INDEPENDENT INSTRUMENT FURNISHED TO AGENT, SHALL PROVIDE THAT ALL INSURANCE
COMPANIES WILL GIVE AGENT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE BEFORE
ANY SUCH POLICY OR POLICIES OF INSURANCE SHALL BE ALTERED OR CANCELED AND THAT
NO ACT OR DEFAULT OF BORROWER OR ANY OTHER PERSON SHALL AFFECT THE RIGHT OF
AGENT FOR THE RATABLE BENEFIT OF LENDERS, TO RECOVER UNDER SUCH POLICY OR
POLICIES OF INSURANCE IN CASE OF LOSS OR DAMAGE (EXCLUDING ANY LOSSES PAYABLE TO
THE LENDERS UNDER ANY APPROVED PORTFOLIO LEVERAGE ARRANGEMENT).  UPON REQUEST BY
AGENT AND, WHETHER OR NOT SUCH REQUEST IS MADE, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT OR DEFAULT, BORROWER HEREBY DIRECTS ALL INSURERS UNDER SUCH POLICIES
OF INSURANCE (EXCEPT THOSE OF PUBLIC LIABILITY) TO PAY ALL PROCEEDS PAYABLE
THEREUNDER DIRECTLY TO AGENT (EXCLUDING ANY LOSSES PAYABLE TO THE LENDERS UNDER
ANY APPROVED PORTFOLIO

26


--------------------------------------------------------------------------------



LEVERAGE ARRANGEMENT).  UPON REQUEST BY AGENT AND UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT OR DEFAULT, BORROWER, IRREVOCABLY, APPOINTS AGENT (AND ALL
OFFICERS, EMPLOYEES OR AGENTS DESIGNATED BY AGENT) AS BORROWER’S TRUE AND LAWFUL
AGENT AND ATTORNEY-IN-FACT FOR THE PURPOSE OF MAKING, SETTLING AND ADJUSTING
CLAIMS UNDER SUCH POLICIES OF INSURANCE, ENDORSING THE NAME OF BORROWER ON ANY
CHECK, DRAFT, INSTRUMENT OR OTHER ITEM OF PAYMENT FOR THE PROCEEDS OF SUCH
POLICIES OF INSURANCE AND FOR MAKING ALL DETERMINATIONS AND DECISIONS WITH
RESPECT TO SUCH POLICIES OF INSURANCE.  IN THE EVENT BORROWER, ANY PRIMARY
OBLIGOR, ANY PORTFOLIO ENTITY, ANY REO AFFILIATE OR ANY WHOLLY-OWNED SUBSIDIARY
AT ANY TIME OR TIMES HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE
POLICIES OF INSURANCE REQUIRED ABOVE OR TO PAY ANY PREMIUM IN WHOLE OR IN PART
RELATING THERETO, THEN AGENT, WITHOUT WAIVING OR RELEASING ANY OBLIGATION,
COVENANT OR AGREEMENT OF BORROWER OR ANY EVENT OF DEFAULT OR DEFAULT, MAY AT ANY
TIME OR TIMES THEREAFTER (BUT SHALL BE UNDER NO OBLIGATION TO DO SO) OBTAIN AND
MAINTAIN SUCH POLICIES OF INSURANCE AND PAY SUCH PREMIUM AND TAKE ANY OTHER
ACTION WITH RESPECT THERETO WHICH AGENT DEEMS ADVISABLE.  ALL SUMS SO DISBURSED
BY AGENT, INCLUDING REASONABLE ATTORNEYS’ FEES, COURT COSTS, EXPENSES AND OTHER
CHARGES RELATING THERETO, SHALL BE PART OF THE OBLIGATIONS, PAYABLE BY BORROWER
TO AGENT ON DEMAND.  AGENT SHALL ALSO BE NAMED AS AN ADDITIONAL INSURED WITH
RESPECT TO BORROWER’S, EACH PRIMARY OBLIGOR’S AND EACH WHOLLY-OWNED SUBSIDIARY’S
LIABILITY INSURANCE.


7.5                                 MAINTENANCE OF RECORDS.  BORROWER WILL KEEP,
AND WILL CAUSE EACH PRIMARY OBLIGOR AND EACH WHOLLY-OWNED SUBSIDIARY OTHER THAN
REO AFFILIATES TO KEEP, AT ALL TIMES BOOKS OF RECORD AND ACCOUNT IN WHICH FULL,
TRUE AND CORRECT ENTRIES WILL BE MADE OF ALL DEALINGS OR TRANSACTIONS IN
RELATION TO ITS BUSINESS AND AFFAIRS, AND EACH SUCH PERSON WILL PROVIDE, AND
WILL CAUSE EACH SUCH OTHER PERSON TO PROVIDE, ADEQUATE PROTECTION AGAINST LOSS
OR DAMAGE TO SUCH BOOKS OF RECORD AND ACCOUNT.


7.6                                 PRESERVATION OF EXISTENCE.  BORROWER, EACH
PRIMARY OBLIGOR, EACH MATERIAL PORTFOLIO ENTITY, AND EACH SUBSIDIARY OF BORROWER
OTHER THAN AN IMMATERIAL ENTITY, REO AFFILIATE OR A HARBOR DEBTOR, WILL MAINTAIN
AND PRESERVE ITS RESPECTIVE CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP
EXISTENCE, RIGHTS, PRIVILEGES AND FRANCHISES IN ITS JURISDICTION OF
ORGANIZATION, AND QUALIFY AND REMAIN QUALIFIED TO DO BUSINESS IN, AND MAINTAIN
ITS RIGHTS, PRIVILEGES AND FRANCHISES IN EACH OTHER JURISDICTION WHICH IN THE
OPINION OF THE RESPECTIVE BOARD OF DIRECTORS, MANAGER, GENERAL PARTNER OR OTHER
GOVERNING PERSON THEREOF CONTINUE TO BE ADVANTAGEOUS TO IT AND SHALL COMPLY IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL REQUIREMENTS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, BORROWER AGREES TO (AND TO CAUSE EACH SUCH
OTHER PERSON TO) QUALIFY TO DO BUSINESS AS A FOREIGN CORPORATION IN EACH
JURISDICTION WHERE THE NATURE OF ITS BUSINESS AND THE OPERATIONS CONDUCTED BY IT
THEREIN REQUIRE IT TO BE SO QUALIFIED.


7.7                                 PRESERVATION OF ASSETS.  BORROWER AND EACH
PRIMARY OBLIGOR WILL KEEP ITS PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS
IN GOOD REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO TIME MAKE ALL
NEEDFUL AND PROPER REPAIRS, RENEWALS, REPLACEMENTS, EXTENSIONS, ADDITIONS,
BETTERMENTS AND IMPROVEMENTS THERETO, SO THAT THE BUSINESS CARRIED ON BY IT MAY
BE CONDUCTED AT ALL TIMES IN ACCORDANCE WITH PRUDENT BUSINESS MANAGEMENT.


7.8                                 INSPECTION OF BOOKS AND ASSETS.  BORROWER
SHALL PERMIT AGENT, LENDERS AND EACH OF THEIR RESPECTIVE REPRESENTATIVES
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO ITS PROPERTIES AND PERSONNEL,
AND SHALL DISCLOSE AND MAKE AVAILABLE TO AGENT AND LENDERS ALL BOOKS, PAPERS AND
RECORDS RELATING TO THE ASSETS, STOCK OWNERSHIP, PROPERTIES, OPERATIONS,
OBLIGATIONS,

27


--------------------------------------------------------------------------------



AND LIABILITIES OF BORROWER AND ITS SUBSIDIARIES (AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE EACH OTHER PORTFOLIO ENTITY TO DO THE SAME),
INCLUDING, BUT NOT LIMITED TO, ALL BOOKS OF ACCOUNT (INCLUDING THE GENERAL
LEDGER), TAX RECORDS, MINUTE BOOKS OF MEETINGS OF BOARDS OF DIRECTORS (AND ANY
COMMITTEES THEREOF) AND SHAREHOLDERS, ORGANIZATIONAL DOCUMENTS, BYLAWS, MATERIAL
CONTRACTS AND AGREEMENTS, FILINGS WITH ANY REGULATORY AUTHORITY, ACCOUNTANTS’
WORK PAPERS (OTHER THAN THOSE THAT ARE THE PROPERTY OF ITS INDEPENDENT OUTSIDE
AUDITORS), LITIGATION FILES, LOAN FILES, PLANS AFFECTING EMPLOYEES, AND ANY
OTHER BUSINESS OR PROSPECTS IN WHICH LENDERS MAY HAVE A REASONABLE INTEREST IN
CONNECTION WITH THE LOANS, PROVIDED THAT SUCH ACCESS SHALL BE REASONABLY RELATED
TO THE TRANSACTIONS CONTEMPLATED HEREBY AND NOT UNDULY INTERFERE WITH NORMAL
OPERATIONS, AND PROVIDED FURTHER THAT IN THE EVENT THAT ANY OF THE FOREGOING ARE
IN THE CONTROL OF ANY THIRD PARTY, BORROWER SHALL USE ITS REASONABLE BEST
EFFORTS TO CAUSE SUCH THIRD PARTY TO PROVIDE ACCESS TO SUCH MATERIALS TO AGENT
AND LENDERS WHO SHALL REQUEST THE SAME.  IN THE EVENT THAT BORROWER IS
PROHIBITED BY LAW FROM PROVIDING ANY OF THE ACCESS REFERRED TO IN THE PRECEDING
SENTENCE TO AGENT AND LENDERS, IT SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN WAIVERS THEREOF PROMPTLY SO AS TO PERMIT SUCH ACCESS.  BORROWER SHALL
MAKE THE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AND AUTHORIZED
REPRESENTATIVES (INCLUDING COUNSEL AND INDEPENDENT PUBLIC ACCOUNTANTS) OF
BORROWER AND ITS SUBSIDIARIES (AND SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
TO CAUSE EACH OTHER PORTFOLIO ENTITY TO DO THE SAME) TO CONFER WITH AGENT AND
LENDERS AND THEIR RESPECTIVE REPRESENTATIVES, PROVIDED THAT (I) SUCH ACCESS
SHALL BE REASONABLY RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY AND NOT
UNDULY INTERFERE WITH NORMAL OPERATIONS AND (II) UNLESS A DEFAULT OR EVENT OF
DEFAULT EXISTS, COUNSEL TO BORROWER SHALL BE PERMITTED TO BE PRESENT AT ANY
MEETING BETWEEN BORROWER’S INDEPENDENT PUBLIC ACCOUNTANTS AND AGENT OR LENDERS.


7.9                                 PAYMENT OF INDEBTEDNESS.  EACH OF BORROWER,
EACH PRIMARY OBLIGOR, EACH MATERIAL PORTFOLIO ENTITY AND, SUBJECT TO THE FINAL
SENTENCE OF THIS SECTION 7.9, EACH WHOLLY-OWNED SUBSIDIARY WILL DULY AND
PUNCTUALLY PAY, OR CAUSE TO BE PAID, THE PRINCIPAL OF AND THE INTEREST ON ALL
INDEBTEDNESS HERETOFORE OR HEREAFTER INCURRED OR ASSUMED BY SUCH PERSON, WHEN
AND AS THE SAME SHALL BECOME DUE AND PAYABLE, PROVIDED THAT NEITHER BORROWER,
NOR ANY PRIMARY OBLIGOR, ANY WHOLLY-OWNED SUBSIDIARY OR ANY MATERIAL PORTFOLIO
ENTITY SHALL BE REQUIRED TO PAY ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS
INCURRED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) WHILE THE SAME IS
BEING CONTESTED BY IT IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS SO LONG AS
BORROWER OR SUCH PRIMARY OBLIGOR OR WHOLLY-OWNED SUBSIDIARY OR MATERIAL
PORTFOLIO ENTITY (AS THE CASE MAY BE) SHALL HAVE SET ASIDE ON ITS BOOKS
APPROPRIATE RESERVES IN ACCORDANCE WITH GAAP WITH RESPECT THERETO AND TITLE TO
ANY PROPERTY OF BORROWER OR THE APPLICABLE PRIMARY OBLIGOR OR WHOLLY-OWNED
SUBSIDIARY OR MATERIAL PORTFOLIO ENTITY IS NOT JEOPARDIZED.  THE PROVISIONS OF
THIS SECTION 7.9 DO NOT RELATE TO INDEBTEDNESS OF FC CAPITAL OR OTHER
WHOLLY-OWNED SUBSIDIARIES WHICH ARE REO AFFILIATES.


7.10                           FURTHER ASSURANCES.  EACH OF BORROWER, EACH
PRIMARY OBLIGOR, EACH WHOLLY-OWNED SUBSIDIARY AND EACH OTHER LOAN PARTY WILL,
AND WILL CAUSE EACH OF ITS RESPECTIVE SUBSIDIARIES TO, MAKE, EXECUTE OR ENDORSE,
AND ACKNOWLEDGE AND DELIVER OR FILE, ALL SUCH VOUCHERS, INVOICES, NOTICES, AND
CERTIFICATIONS AND ADDITIONAL AGREEMENTS, UNDERTAKINGS, CONVEYANCES, TRANSFERS,
ASSIGNMENTS, OR FURTHER ASSURANCES, AND TAKE ANY AND ALL SUCH OTHER ACTION, AS
AGENT OR ANY LENDER MAY, FROM TIME TO TIME, DEEM NECESSARY OR PROPER IN
CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS OF SUCH PERSON HEREUNDER OR
UNDER THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH SUCH PERSON IS A
PARTY, OR FOR THE BETTER ASSURING AND CONFIRMING

28


--------------------------------------------------------------------------------



UNTO AGENT ON BEHALF OF LENDERS, WITH THE REQUISITE PRIORITY, ALL OR ANY PART OF
THE SECURITY FOR THE OBLIGATIONS.


7.11                           NOTICE OF DEFAULT.  FORTHWITH AND IN ANY EVENT
WITHIN FIVE DAYS AFTER BORROWER SHALL HAVE OBTAINED KNOWLEDGE OF THE EXISTENCE
OF A DEFAULT OR EVENT OF DEFAULT, BORROWER WILL DELIVER TO AGENT A CERTIFICATE
SIGNED BY AN EXECUTIVE OFFICER OF BORROWER SETTING FORTH THE DETAILS OF SUCH
EVENT, THE PERIOD OF EXISTENCE THEREOF, AND WHAT ACTION BORROWER PROPOSES TO
TAKE WITH RESPECT THERETO.


7.12                           RESERVES.  EACH OF BORROWER, EACH PRIMARY OBLIGOR
AND, SUBJECT TO THE LAST SENTENCE OF THIS SECTION 7.12, EACH WHOLLY-OWNED
SUBSIDIARY, WILL SET UP ON ITS BOOKS OF ITS EARNINGS, RESERVES FOR BAD DEBT IN
ACCORDANCE WITH GAAP AND IN AN AGGREGATE AMOUNT DEEMED ADEQUATE IN THE JUDGMENT
OF SUCH PERSON AND ACCEPTED BY THE OUTSIDE AUDITORS IN THEIR ANNUAL AUDITS AND
BORROWER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH OTHER
MATERIAL PORTFOLIO ENTITY TO DO THE SAME.  THE PROVISIONS OF THIS SECTION 7.12
SHALL NOT APPLY TO ANY WHOLLY-OWNED SUBSIDIARY WHICH IS AN REO AFFILIATE, OR ANY
IMMATERIAL ENTITY.


7.13                           REPRESENTATION AND WARRANTIES; COVENANTS AS TO
OTHER PERSONS, AMENDMENT OF SCHEDULES.


(A)                                  TO THE EXTENT ANY REPRESENTATION OR
WARRANTY CONTAINED HEREIN REFERS TO AN EVENT OR STATE OF FACTS WHICH EXISTS ON
OR AFTER THE DATE HEREOF, ON OR AFTER THE EXECUTION DATE OR ON OR AFTER THE
EFFECTIVE DATE OR ON OR AFTER THE DATE OF ANY LOAN AND SHALL EXIST DURING THE
TERM HEREOF OR AT THE TIME OF ANY OR EACH LOAN HEREUNDER, TO THE EXTENT NOT
ALREADY A COVENANT, SAID REPRESENTATION OR WARRANTY SHALL BE DEEMED TO BE AN
AFFIRMATIVE COVENANT BY BORROWER TO TAKE ALL ACTIONS, OMIT TO TAKE SUCH ACTIONS
OR CAUSE SUCH ACTIONS TO BE TAKEN WHICH SHALL BE NECESSARY OR DESIRABLE TO CAUSE
SUCH REPRESENTATION OR WARRANTY TO BE TRUE AND ACCURATE AT ALL TIMES DURING THE
TERM HEREOF.  TO THE EXTENT ANY REPRESENTATION, WARRANTY OR COVENANT HEREIN
(INCLUDING THE COVENANTS SET FORTH IN SECTION 8 AND IN THIS SECTION 7) RELATES
TO ANY PRIMARY OBLIGOR, OTHER SUBSIDIARY OR ANY OTHER LOAN PARTY, IT SHALL BE
DEEMED TO BE A COVENANT OF BORROWER TO CAUSE SUCH PERSON TO COMPLY WITH OR
OTHERWISE PERFORM SUCH REPRESENTATION, WARRANTY OR COVENANT, WHETHER OR NOT
BORROWER HAS THE LEGAL, CORPORATE OR OTHER ABILITY TO CAUSE SUCH COMPLIANCE OR
PERFORMANCE.  TO THE EXTENT ANY REPRESENTATION, WARRANTY OR COVENANT HEREIN
(INCLUDING THE COVENANTS SET FORTH IN SECTION 8 AND IN THIS SECTION 7) RELATES
TO ANY PERSON OTHER THAN A PRIMARY OBLIGOR, OTHER SUBSIDIARY OR ANY OTHER LOAN
PARTY IT SHALL BE DEEMED TO BE A COVENANT OF BORROWER TO EXERCISE COMMERCIALLY
REASONABLE EFFORTS TO  CAUSE SUCH PERSON TO COMPLY WITH OR OTHERWISE PERFORM
SUCH REPRESENTATION, WARRANTY OR COVENANT, WHETHER OR NOT BORROWER HAS THE
LEGAL, CORPORATE OR OTHER ABILITY TO CAUSE SUCH COMPLIANCE OR PERFORMANCE.


(B)                                 NO DELIVERY OF ANY NEW OR SUPPLEMENTED
SCHEDULE TO THIS AGREEMENT (WHETHER OR NOT SUCH DELIVERY IS REQUIRED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT) SHALL WAIVE OR CURE ANY DEFAULT OR EVENT
OF DEFAULT WHICH WOULD OCCUR ABSENT SUCH DELIVERY (OTHER THAN A DEFAULT OR EVENT
OF DEFAULT ARISING SOLELY FROM THE BREACH OF AN OBLIGATION TO DELIVER SUCH
SCHEDULE AND OTHER THAN AS MAY BE SET FORTH IN WRITING IN A CONSENT OR AMENDMENT
(IF ANY) PURSUANT TO WHICH ANY SUCH NEW OR SUPPLEMENTED SCHEDULE IS DELIVERED).

29


--------------------------------------------------------------------------------



7.14                           PERFORM OBLIGATIONS.  BORROWER AND EACH OTHER
LOAN PARTY SHALL DULY AND PUNCTUALLY PAY AND PERFORM EACH OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF.


7.15                           NEW DEBT AND EQUITY INTERESTS.


(A)                                  BORROWER SHALL ENSURE THAT AT THE TIME THAT
BORROWER, ANY PRIMARY OBLIGOR OR ANY WHOLLY-OWNED SUBSIDIARY ACQUIRES AN EQUITY
INTEREST IN ANY PERSON OTHER THAN ASSET SERVICING DE MÉXICO, S.A. DE C.V. AND
SERVICIOS EFECTIVOS DE RECUPERACIÓN, S.A. DE C.V., OR, IN THE CASE OF A
WHOLLY-OWNED SUBSIDIARY, AN REO AFFILIATE OF SUCH WHOLLY-OWNED SUBSIDIARY, SUCH
NEW EQUITY INTEREST IS SUBJECT TO A PERFECTED SECURITY INTEREST OF THE REQUISITE
PRIORITY IN FAVOR OF AGENT AND LENDERS AND, IN CONNECTION THEREWITH, SHALL TAKE
SUCH ACTION AND EXECUTE AND DELIVER SUCH PLEDGE AGREEMENTS OR AMENDMENTS TO
PLEDGE AGREEMENTS AND SUCH OTHER INSTRUMENTS AND AGREEMENTS, INCLUDING, WITHOUT
LIMITATION, DELIVERY OF NOTICES OF LIEN TO THE PLEDGED ENTITY, ACKNOWLEDGEMENT
OF SUCH NOTICE FROM THE PLEDGED ENTITY, DELIVERY OF THE ORIGINAL CERTIFICATES OF
CERTIFICATED SECURITIES TO COLLATERAL AGENT, TOGETHER WITH AN ASSIGNMENT
SEPARATE FROM CERTIFICATE THEREFOR, IN EACH CASE IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT, AS THE COLLATERAL AGENT MAY REQUIRE.  IF
REQUESTED IN WRITING BY AGENT, BORROWER SHALL ALSO DELIVER TO AGENT A SUPPLEMENT
TO SCHEDULE 10.5(B) HERETO TO REFLECT THE ACQUISITION OF SUCH NEW EQUITY
INTEREST.  THE PROVISIONS OF THIS SECTION 7.15(A) ARE IN ADDITION TO, AND NOT IN
LIMITATION OF, OTHER PROVISIONS OF THIS AGREEMENT LIMITING THE INVESTMENTS, THE
ACQUISITION OF EQUITY INTERESTS AND THE ACQUISITION OF OTHER ASSETS BY BORROWER,
ANY PRIMARY OBLIGOR, ANY WHOLLY-OWNED SUBSIDIARY OR ANY OTHER LOAN PARTY. 
NOTWITHSTANDING THE FOREGOING, NO PRIMARY OBLIGOR, WHOLLY-OWNED SUBSIDIARY OR
OTHER LOAN PARTY SHALL BE REQUIRED TO PLEDGE TO AGENT (X) SHARES OF STOCK,
PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS OR OTHER SIMILAR EQUITY INTERESTS
CONSISTING OF MORE THAN 66.66% OF THE SHARES OF STOCK, PARTNERSHIP INTERESTS,
MEMBERSHIP INTERESTS OR OTHER SIMILAR EQUITY INTERESTS IN ANY PERSON WHICH IS
NOT A US PERSON OR (Y) ANY EQUITY INTEREST ISSUED BY AN REO AFFILIATE.


(B)                                 BORROWER SHALL ENSURE THAT AT THE TIME THAT
BORROWER, ANY PRIMARY OBLIGOR OR ANY WHOLLY-OWNED SUBSIDIARY OTHER THAN A
PORTFOLIO ENTITY OR AN REO AFFILIATE MAKES ANY LOAN OR ACQUIRES ANY RIGHTS TO
ANY OTHER INDEBTEDNESS OR ACQUIRES ANY NOTE, BOND OR OTHER INDEBTEDNESS
INSTRUMENT (ANY SUCH NOTE, BOND OR OTHER INSTRUMENT, A “SUBJECT DEBT
INSTRUMENT”), ALL RIGHTS OF BORROWER, SUCH PRIMARY OBLIGOR OR SUCH WHOLLY-OWNED
SUBSIDIARY WITH RESPECT TO SUCH LOAN, OTHER INDEBTEDNESS AND SUBJECT DEBT
INSTRUMENT ARE SUBJECT TO A PERFECTED SECURITY INTEREST OF THE REQUISITE
PRIORITY IN FAVOR OF AGENT AND LENDERS AND, IN CONNECTION THEREWITH, SHALL TAKE
SUCH ACTION AND EXECUTE AND DELIVER SUCH PLEDGE AGREEMENTS OR AMENDMENTS TO
PLEDGE AGREEMENTS AND SUCH OTHER INSTRUMENTS AND AGREEMENTS, INCLUDING, WITHOUT
LIMITATION, DELIVERY OF NOTICES OF PLEDGE TO THE ISSUER OF SUCH INDEBTEDNESS,
ACKNOWLEDGEMENT OF SUCH NOTICE FROM SUCH ISSUER, DELIVERY OF THE SUBJECT DEBT
INSTRUMENTS TO COLLATERAL AGENT, TOGETHER WITH AN ASSIGNMENT SEPARATE FROM SUCH
SUBJECT DEBT INSTRUMENT OR AN ALLONGE THERETO, AND ESTOPPEL CERTIFICATES FROM
THE ISSUER THEREOF, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE
COLLATERAL AGENT, AS THE COLLATERAL AGENT MAY REQUIRE.  THE PROVISIONS OF THIS
SECTION 7.15(B) ARE IN ADDITION TO, AND NOT IN LIMITATION OF, OTHER PROVISIONS
OF THIS AGREEMENT LIMITING THE INVESTMENTS, THE ACQUISITION OF EQUITY INTERESTS
AND THE ACQUISITION OF OTHER ASSETS BY BORROWER, PRIMARY OBLIGORS, AND
WHOLLY-OWNED SUBSIDIARIES.  IF REQUESTED BY AGENT IN WRITING, BORROWER SHALL
PREPARE A SCHEDULE 10.20A SETTING FORTH THE MAKER AND HOLDER OF SUCH SUBJECT
DEBT INSTRUMENT, THE PRINCIPAL AMOUNT THEREOF AND THE PAYMENT TERMS THEREOF.

30


--------------------------------------------------------------------------------



7.16                           COOPERATION.  AT AGENT’S REQUEST, BORROWER WILL
MEET FROM TIME TO TIME WITH (AND PROVIDE THEN AVAILABLE FINANCIAL INFORMATION
TO) OTHER FINANCIAL INSTITUTIONS TO WHICH ANY LENDER MAY WISH TO GRANT
PARTICIPATIONS IN THE LOANS, INCLUDING POTENTIAL LENDER ASSIGNEES AND POTENTIAL
PURCHASING LENDERS.


7.17                           APPROVALS AND CONSENTS.  IN THE EVENT THAT ANY
APPROVAL, CONSENT OR NON-OBJECTION NEED BE OBTAINED BY BORROWER, ANY PRIMARY
OBLIGOR OR OTHER LOAN PARTY FROM, OR A NOTICE OR OTHER FILING NEED BE FILED BY
BORROWER OR ANY SUCH OTHER PERSON, WITH, ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT OR ANY
LOAN DOCUMENT BY BORROWER OR ANY SUCH OTHER PERSON, BORROWER SHALL TAKE AND
CAUSE SUCH OTHER PERSON (AS APPLICABLE) TO TAKE, ALL ACTIONS REASONABLY
NECESSARY TO OBTAIN ANY SUCH APPROVAL, CONSENT OR NON-OBJECTION OR FILE SUCH
NOTICE OR OTHER FILING AS PROMPTLY AS PRACTICABLE, AND LENDERS AGREE TO
COOPERATE WITH BORROWER IN OBTAINING OR FILING THE SAME.


7.18                           PAYMENT OF DIVIDENDS FROM PRIMARY OBLIGORS AND
SUBSIDIARIES.  IN FURTHERANCE AND NOT IN LIMITATION OF OTHER PROVISIONS HEREOF
(INCLUDING SECTION 8.24) REGARDING REQUIRED DISTRIBUTIONS, TO THE EXTENT
NECESSARY TO ENABLE IT TO MAKE PAYMENTS OF THE OBLIGATIONS IN ACCORDANCE WITH
THE TERMS HEREOF, UNLESS PROHIBITED BY APPLICABLE LAW BORROWER SHALL CAUSE
DIVIDENDS TO BE PAID TO IT BY EACH PRIMARY OBLIGOR AND EACH OTHER WHOLLY-OWNED
SUBSIDIARY OF BORROWER (WHETHER IN EXISTENCE AS OF THE DATE HEREOF OR HEREAFTER
FORMED OR ACQUIRED) IN AMOUNTS WHICH ARE SUFFICIENT TO ENABLE BORROWER TO
SATISFY ITS PAYMENT OBLIGATIONS UNDER THE TERMS HEREOF.


7.19                           STAY, EXTENSION AND USURY LAWS.  BORROWER
COVENANTS (TO THE EXTENT THAT IT MAY LAWFULLY DO SO) THAT IT SHALL NOT AT ANY
TIME INSIST UPON, PLEAD, OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT
OR ADVANTAGE OF, ANY STAY, EXTENSION OR USURY LAW OR OTHER LAW WHICH WOULD
PROHIBIT OR FORGIVE IT FROM PAYING ALL OR ANY PORTION OF THE PRINCIPAL OF,
PREMIUM, IF ANY, OR INTEREST ON THE NOTES, WHEREVER ENACTED, NOW OR AT ANY TIME
HEREAFTER IN FORCE, OR WHICH MAY AFFECT THE COVENANTS OR THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THE NOTES, AND BORROWER (TO THE EXTENT IT MAY LAWFULLY DO SO)
HEREBY EXPRESSLY WAIVES ALL BENEFITS OR ADVANTAGES OF ANY SUCH LAW.


7.20                           COMPLIANCE WITH LAWS.  BORROWER SHALL COMPLY
WITH, AND SHALL CAUSE EACH PRIMARY OBLIGOR, EACH OTHER SUBSIDIARY AND EACH OTHER
LOAN PARTY TO COMPLY WITH, AND SHALL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE EACH PORTFOLIO ENTITY TO COMPLY WITH, ALL LAWS, RULES, REGULATIONS AND
GOVERNMENTAL ORDERS (FEDERAL, STATE AND LOCAL), INCLUDING ALL ENVIRONMENTAL
LAWS, HAVING APPLICABILITY TO IT OR TO THE BUSINESS OR BUSINESSES AT ANY TIME
CONDUCTED BY IT, WHERE THE FAILURE TO SO COMPLY WOULD HAVE, OR COULD REASONABLY
BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


7.21                           PAYMENT OF EXTRAORDINARY PROCEEDS.  IF ANY
EXTRAORDINARY TRANSACTION OTHERWISE PERMITTED HEREUNDER WOULD CAUSE TOTAL
OUTSTANDINGS TO EXCEED THE BORROWING BASE, BORROWER SHALL PAY THE AMOUNT OF SUCH
EXCESS TO AGENT BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF
THE CLOSING OF THE APPLICABLE TRANSACTION, TO BE APPLIED BY AGENT UPON RECEIPT
TOWARD THE PREPAYMENT OBLIGATION UNDER SECTION 2.4(B).


7.22                           AMENDMENT OF MEXICAN LOAN FACILITY.  BORROWER
AGREES THAT IT WILL CAUSE FC MEXICO, AS A MEMBER OF BMX HOLDING II, LLC (AND NOT
IN ITS CAPACITY AS THE MANAGER OF BMX HOLDING II, LLC) TO VOTE AGAINST OR TO
REFUSE TO CONSENT TO ANY AMENDMENT, MODIFICATION,

31


--------------------------------------------------------------------------------



TERMINATION OR WAIVER OF SECTION 4(H) OF THE LOAN AGREEMENT DATED AS OF APRIL
20, 2007, BY AND BETWEEN MCS TRUST, S.A. DE C.V., SOFOM, E.N.R., AS BORROWER,
AND BMX HOLDING II, LLC, AS LENDER, UNLESS AGENT HAS GIVEN ITS PRIOR WRITTEN
CONSENT TO SUCH ACTION.


7.23                           REPLACEMENT OF RAL.  IF THE BORROWER SHALL
REFINANCE OR OTHERWISE REPLACE THE RAL, THE BORROWER SHALL DO SO ONLY WITH A
FINANCING FACILITY IN ALL MATERIAL RESPECTS THE SAME AS THE RAL, INCLUDING,
WITHOUT LIMITATION, AS TO TERM, AMOUNT, FEES, INTEREST AND OTHER COVENANTS, AND
THE BORROWER SHALL GIVE THE AGENT NOTICE OF ANY SUCH PROPOSED NEW FINANCING
FACILITY, TOGETHER WITH COPIES AND A DESCRIPTION THEREOF, NOT FEWER THAN THIRTY
(30) DAYS BEFORE ITS EXECUTION AND DELIVERY.


SECTION 8.                                            NEGATIVE COVENANTS.

Borrower warrants and represents to and covenants to Lenders and Agent that, so
long as this Agreement is in effect and until the Commitments are terminated and
all of the Loans, together with interest and all other obligations incurred
hereunder are paid in full, Borrower will perform the obligations set forth in
this Section 8 (unless it shall have first procured the written consent of the
Majority Lenders to do otherwise), and will cause each Primary Obligor,
Subsidiary, and other Loan Party to, and will use commercially reasonable
efforts to cause each Portfolio Entity-50% and other Material Portfolio Entity
to, perform the obligations set forth in this Section 8 which are applicable to
such Person (unless it shall have first procured the written consent of the
Majority Lenders to do otherwise).


8.1                                 AMEND CHARTER DOCUMENTS; ENGAGE IN SAME TYPE
OF BUSINESS.


(A)                                  NONE OF BORROWER, ANY SUBSIDIARY OR ANY
PORTFOLIO ENTITY-50%  SHALL (I) MAKE OR CONSENT TO ANY CHANGE: (I) IN ITS
CHARTER DOCUMENTS, IN ANY SHAREHOLDER AGREEMENT OR IN ITS CAPITAL STRUCTURE OR
(II) MAKE ANY CHANGE IN ANY OF ITS BUSINESS OBJECTIVES, PURPOSES AND OPERATIONS,
INCLUDING BY UNDERTAKING ADDITIONAL BUSINESS ACTIVITIES OR (III) WAIVE ANY
MATERIAL RIGHT UNDER ITS CHARTER DOCUMENTS OR ANY SHAREHOLDER AGREEMENT.  NONE
OF BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50%  SHALL ENGAGE IN ANY
BUSINESS NOT OF THE SAME GENERAL TYPE AS THOSE CONDUCTED BY IT ON THE EXECUTION
DATE OR, IN THE CASE OF A NEWLY FORMED ENTITY, ANY BUSINESS NOT OF THE SAME
GENERAL TYPE AS THOSE CONDUCTED BY BORROWER, ANY PORTFOLIO ENTITY-50% OR ANY
OTHER SUBSIDIARY (AS THE CASE MAY BE) ON THE EXECUTION DATE. WITHOUT LIMITING
THE FOREGOING, NO SUBSIDIARY WHICH IS A PORTFOLIO ENTITY AND NO PORTFOLIO
ENTITY-50%  SHALL ENGAGE IN ANY BUSINESS OTHER THAN PURCHASING ASSET POOLS IN
ACCORDANCE WITH THE TERMS HEREOF AND CAUSING SUCH ASSET POOLS TO BE SERVICED IN
ACCORDANCE WITH SECTION 8.26.


(B)                                 NONE OF BORROWER, ANY SUBSIDIARY OR ANY
PORTFOLIO ENTITY-50% SHALL ENTER INTO ANY SHAREHOLDER AGREEMENT AFTER THE
EXECUTION DATE OTHER THAN A PERMITTED SHAREHOLDER AGREEMENT.


8.2                                 LIENS.  NONE OF BORROWER, ANY SUBSIDIARY
(OTHER THAN AN REO AFFILIATE) OR ANY PORTFOLIO ENTITY-50%, WILL GRANT, CONTRACT,
CREATE, INCUR, ASSUME OR SUFFER OR PERMIT TO EXIST ANY LIEN UPON OR WITH RESPECT
TO, OR BY TRANSFER OR OTHERWISE SUBJECT TO THE PRIOR PAYMENT OF ANY INDEBTEDNESS
(OTHER THAN THE LOANS), ANY OF ITS ASSETS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED,

32


--------------------------------------------------------------------------------



EXCEPT (I) PERMITTED LIENS OR (II)  IN THE CASE OF AN REO AFFILIATE, LIENS IN
FAVOR OF ITS REO OWNER AND NON-CONSENSUAL CHARGES.


8.3                                 OTHER INDEBTEDNESS.  NONE OF BORROWER, ANY
SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% WILL CONTRACT, CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:

(I)                                     THE LOANS AND THE OBLIGATIONS OF
BORROWER IN RESPECT OF THE LC OBLIGATIONS;

(II)                                  OTHER INDEBTEDNESS EXISTING ON THE
EFFECTIVE DATE LISTED ON SCHEDULE 10.19 TO THIS AGREEMENT;

(III)                               INDEBTEDNESS OF ANY PORTFOLIO ENTITY
INCURRED UNDER APPROVED PORTFOLIO LEVERAGE ARRANGEMENTS AND INDEBTEDNESS OF ABL
INCURRED UNDER THE ABL FACILITY;

(IV)                              INDEBTEDNESS OF ANY PORTFOLIO ENTITY TO WHICH
NO PROCEEDS OF ANY LOANS WERE, DIRECTLY OR INDIRECTLY, ADVANCED OR CONTRIBUTED;

(V)                                 INDEBTEDNESS OF FIRSTCITY DENVER INVESTMENT
CORP. PAYABLE TO FC COMMERCIAL RELATED TO LOANS MADE BY FC COMMERCIAL TO ENABLE
FIRSTCITY DENVER INVESTMENT CORP. TO FUND LOANS TO CRESTONE PORTFOLIO ENTITIES
UNDER THE CRESTONE FACILITY;

(VI)                              UNSECURED TRADE PAYABLES INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

(VII)                           IN THE CASE OF ANY REO AFFILIATES, INDEBTEDNESS
OWED TO ITS REO OWNER AND TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND, TO THE EXTENT CONSTITUTING INDEBTEDNESS, CHARGES INCURRED BY SUCH
REO AFFILIATE;

(VIII)                        INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTION
8.12(A)(I)-(III);

(IX)                                INDEBTEDNESS OF PORTFOLIO ENTITIES IN
RESPECT OF LOANS PERMITTED TO BE MADE BY FC SERVICING AND ASDM PURSUANT TO
SECTION 8.12(A)(IV);

(X)                                   UP TO $5,000,000 IN AGGREGATE PRINCIPAL
INDEBTEDNESS INCURRED BY FCS CREAMER, LTD., FCS WOOD LTD. AND FCS WILDHORSE LTD.
OR OTHER REO AFFILIATES TO FINANCE DEVELOPMENTAL EXPENSES OF REAL PROPERTY OWNED
BY SUCH ENTITIES;

(XI)                                INDEBTEDNESS OF ANY SUBSIDIARY OR PORTFOLIO
ENTITY-50% PAYABLE TO BORROWER OR A WHOLLY-OWNED SUBSIDIARY; AND

(XII)                             GUARANTY EQUIVALENTS TO THE EXTENT PERMITTED
UNDER SECTION 8.12(B).


8.4                                 SELL ASSETS.  NONE OF BORROWER, ANY
SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL ASSIGN, SELL OR TRANSFER ANY OF ITS
ASSETS TO ANY PERSON, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND FOR FAIR
AND ADEQUATE CONSIDERATION (AND, IN THE CASE OF ASSETS CONSTITUTING EQUITY
INTERESTS, ONLY TO THE EXTENT PERMITTED BY SECTION 8.8(A)); PROVIDED THAT THE
FOREGOING SHALL NOT RESTRICT (I) AN REO AFFILIATE FROM TRANSFERRING ITS ASSETS
TO THE PERSON WHICH OWNS ALL OF ITS EQUITY INTERESTS OR TO ANY OTHER PERSON
WHICH IS NOT A SUBSIDIARY OR AFFILIATE OF BORROWER OR SUCH

33


--------------------------------------------------------------------------------



REO AFFILIATE OR (II) ANY PERSON WHICH OWNS ALL OF THE EQUITY INTERESTS IN AN
REO AFFILIATE FROM TRANSFERRING DISTRESSED NOTES SECURED BY REAL ESTATE (AND
SUCH REAL ESTATE SECURITY) TO SUCH REO AFFILIATE.


8.5                                 ATTACHMENT.  NONE OF BORROWER, ANY
SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL PERMIT OR SUFFER ANY LEVY,
ATTACHMENT, SEIZURE, OR RESTRAINT TO BE MADE OF, UPON OR AFFECTING ANY OF ITS
ASSETS OR PERMIT ANY OF ITS ASSETS TO BE SUBJECT TO A WRIT OF DISTRESS, IF THE
SAME WOULD HAVE A MATERIAL ADVERSE EFFECT.


8.6                                 RECEIVER.  NONE OF BORROWER, ANY SUBSIDIARY
OR ANY PORTFOLIO ENTITY-50% SHALL PERMIT OR SUFFER ANY RECEIVER, TRUSTEE OR
ASSIGNEE FOR THE BENEFIT OF CREDITORS, OR ANY OTHER CUSTODIAN TO BE APPOINTED TO
TAKE POSSESSION OF ALL OR ANY OF ITS ASSETS, OR FOR ALL OR ANY OF ITS ASSETS TO
COME WITHIN THE POSSESSION OF ANY RECEIVER, TRUSTEE, ASSIGNEE FOR THE BENEFIT OF
CREDITORS OR CUSTODIAN, OTHER THAN A CUSTODIAN PURSUANT TO A NON-DEFAULT
VOLUNTARY CUSTODIAL ARRANGEMENT, IF THE SAME WOULD HAVE A MATERIAL ADVERSE
EFFECT.


8.7                                 MERGERS AND ACQUISITIONS.  NONE OF BORROWER,
ANY PRIMARY OBLIGOR OR ANY MATERIAL PORTFOLIO ENTITY SHALL WIND UP, LIQUIDATE OR
DISSOLVE ITS AFFAIRS OR MERGE OR CONSOLIDATE WITH ANY PERSON OTHER THAN BORROWER
OR A PRIMARY OBLIGOR (OR AGREE TO DO ANY OF THE FOREGOING AT ANY FUTURE TIME) OR
FAIL TO MAINTAIN ITS CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY OR
OTHER FORMAL EXISTENCE.


8.8                                 STOCK TRANSFERS.


(A)                                  EXCEPT AS PERMITTED PURSUANT TO SECTION
8.8(B), NONE OF BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL (I)
EXCEPT FOR THE ABL OPTIONS AND COMMON SHARES OF ABL ISSUED UPON EXERCISE
THEREOF, AND ANY OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE EQUITY INTERESTS
IN BORROWER PURSUANT TO PLANS OR INSTRUMENTS DESCRIBED IN SCHEDULE 10.5(C) AS
AMENDED FROM TIME TO TIME WITH MAJORITY LENDERS’ WRITTEN CONSENT AND FOR EQUITY
INTERESTS IN BORROWER ISSUED UPON EXERCISE THEREOF, (X) GRANT ANY OPTION,
WARRANT OR OTHER RIGHT TO PURCHASE ANY EQUITY INTEREST IN BORROWER, ANY
SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% OR (Y) ISSUE ANY OTHER EQUITY INTERESTS
OTHER THAN (SUBJECT TO SECTION 7.15) UPON ITS FORMATION (OR IN THE CASE OF ABL,
THE 4% INTEREST IN COMMON STOCK OF ABL ISSUED TO AMRESCO SBA HOLDINGS LLC ON OR
ABOUT DECEMBER 15, 2006, AND 500,000 SHARES OR ADDITIONAL PREFERRED STOCK ISSUED
TO FCBLC FOR A CONTRIBUTION OF $5,000,000.00 ON FEBRUARY 27, 2007), OR (II)
TRANSFER ANY EQUITY INTERESTS (WHETHER ITS OWN OR EQUITY INTERESTS ISSUED BY ANY
PERSON OTHER THAN ITSELF) WITHOUT, IN EACH CASE, THE PRIOR WRITTEN CONSENT OF
MAJORITY LENDERS.


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, BORROWER SHALL HAVE THE RIGHT TO OFFER AND SELL EQUITY
SECURITIES OF BORROWER UNDER THE FOLLOWING TERMS AND CONDITIONS: (W) BORROWER
SHALL DELIVER NOTICE TO AGENT, WITHIN TWENTY-FOUR (24) HOURS OF ANY FILING WITH
THE SEC; (X) BORROWER SHALL FULLY AND TIMELY COMPLY WITH ALL SECURITIES LAWS AND
WITH ALL TERMS AND PROVISIONS OF THE UNDERWRITING AGREEMENT PURSUANT TO WHICH
SUCH SECURITIES ARE OFFERED FOR SALE; AND (Y) THE PROSPECTUS AND ALL OTHER
SELLING MATERIALS USED BY BORROWER IN SUCH OFFERING SHALL NOT CONTAIN ANY
MISSTATEMENT OF MATERIAL FACT OR OMIT TO STATE ANY FACT WHICH WOULD RENDER THE
STATEMENTS CONTAINED THEREIN FALSE OR MISLEADING.

34


--------------------------------------------------------------------------------



8.9                                 ADVERSE TRANSACTIONS.  NONE OF BORROWER, ANY
SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL ENTER INTO ANY TRANSACTION WHICH
MATERIALLY AND ADVERSELY AFFECTS ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS OR TO PAY ANY OTHER INDEBTEDNESS.


8.10                           INVESTMENTS.


(A)                                  SUBJECT TO THE FURTHER LIMITATIONS SET
FORTH IN SECTIONS 8.10(B), (C) AND (D), AFTER THE EXECUTION DATE, NEITHER
BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL MAKE ANY INVESTMENT
IN EQUITY INTERESTS OF ANY PERSON, EXCEPT FOR (I) IN CONNECTION WITH THE
ACQUISITION BY A PORTFOLIO ENTITY OF AN ASSET POOL IN ACCORDANCE WITH THE OTHER
TERMS HEREOF ON THE FUNDING DATE OF THE ACQUISITION LOANS RELATING THERETO IN
ACCORDANCE WITH THE ASSET POOL ACQUISITION CERTIFICATE RELATING THERETO (OR OF
ANY OTHER ASSET POOL IN RESPECT OF WHICH NO LOANS HAVE BEEN REQUESTED IF SUCH
ACQUISITION IS IN THE ORDINARY COURSE OF BUSINESS FOR THE CONSOLIDATED GROUP AND
IS NOT OTHERWISE PROHIBITED HEREUNDER), (II) DIRECT OR INDIRECT CONTRIBUTIONS BY
PRIMARY OBLIGORS TO CAPITAL OF PORTFOLIO ENTITIES TO BE USED BY SUCH ENTITIES
(A) TO PAY DEVELOPMENT EXPENSES RELATED TO REAL ESTATE OR (B) TO PAY PORTFOLIO
PROTECTION EXPENSES, (III) INVESTMENTS BY ANY SUCH PERSON (OTHER THAN BY A
PORTFOLIO ENTITY) IN THE ORDINARY COURSE OF BUSINESS, AND (IV) INVESTMENTS, NOT
TO EXCEED $15,000,000.00, BY FCBLC IN EQUITY INTERESTS OF ABL.


(B)                                 AS USED IN SECTIONS 8.10(A),(C) AND (D)
“INVEST” SHALL INCLUDE, BUT NOT BE LIMITED TO CONTRIBUTIONS TO THE CAPITAL OF A
PERSON.


(C)                                  IN FURTHERANCE AND NOT IN LIMITATION OF THE
OTHER RESTRICTIONS HEREIN AND IN THE OTHER LOAN DOCUMENTS UNDER NO CIRCUMSTANCES
SHALL BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% AT ANY TIME INVEST IN
ANY OF THE HARBOR DEBTORS.


(D)                                 IN FURTHERANCE AND NOT IN LIMITATION OF
OTHER RESTRICTIONS HEREIN AND IN THE OTHER LOAN DOCUMENTS ON SUCH CONTRIBUTIONS,
LOANS, GIFTS, INVESTMENTS AND GUARANTY EQUIVALENTS SET FORTH, NONE OF BORROWER,
ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL MAKE CAPITAL CONTRIBUTIONS,
LOANS OR GIFTS TO, INVESTMENTS IN OR ENTER INTO OR ISSUE ANY GUARANTY EQUIVALENT
WITH RESPECT TO THE OBLIGATIONS OF ANY ENTITY IDENTIFIED ON SCHEDULE 10.37 OR
ANY OTHER IMMATERIAL ENTITY AT ANY TIME DURING THE TERM HEREOF.


8.11                           DIVIDENDS.  BORROWER WILL NOT AND WILL NOT PERMIT
ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% TO AUTHORIZE, DECLARE, OR PAY ANY
DIVIDENDS OR RETURN ANY CAPITAL TO ITS STOCKHOLDERS AS SUCH OR AUTHORIZE OR MAKE
ANY OTHER DISTRIBUTION, PAYMENTS OR DELIVERY OF PROPERTY OR CASH TO ITS
STOCKHOLDERS AS SUCH, OR REDEEM, RETIRE, PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY
OR INDIRECTLY, FOR A CONSIDERATION ANY SHARES OF ANY CLASS OF ITS CAPITAL STOCK
NOW OR HEREAFTER OUTSTANDING OR ANY OPTIONS, WARRANTS OR OTHER SECURITIES (NOW
OR HEREAFTER OUTSTANDING) CONVERTIBLE INTO OR EXERCISABLE FOR ANY EQUITY OR
OTHER SECURITIES OF BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% OR SET
ASIDE FUNDS FOR ANY OF THE FOREGOING AND BORROWER WILL NOT PERMIT ANY SUBSIDIARY
OR ANY PORTFOLIO ENTITY-50% TO PURCHASE ANY EQUITY INTERESTS OF BORROWER, OR SET
ASIDE FUNDS FOR ANY OF THE FOREGOING (ANY SUCH AUTHORIZATION, DECLARATION,
PAYMENT, DIVIDEND, RETURN OF CAPITAL, DISTRIBUTION, DELIVERY, REDEMPTION,
RETIREMENT, PURCHASE, ACQUISITION OR SETTING ASIDE OF FUNDS, A “DIVIDEND”),
PROVIDED, THAT (I) ANY SUBSIDIARY OR PORTFOLIO ENTITY-50% MAY DECLARE OR PAY
DIVIDENDS TO BORROWER OR ANY WHOLLY-OWNED SUBSIDIARY AND (II) ANY SUBSIDIARY OR
PORTFOLIO ENTITY-50% MAY PAY CASH DIVIDENDS TO HOLDERS OF ITS SHARES OF STOCK,
PARTNERSHIP INTERESTS,

35


--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY INTERESTS OR SIMILAR EQUITY INTERESTS GENERALLY SO
LONG AS BORROWER OR ITS RESPECTIVE SUBSIDIARIES WHICH OWN SUCH EQUITY INTERESTS
IN THE PERSON PAYING SUCH DIVIDENDS RECEIVES AT LEAST ITS PROPORTIONATE SHARE
THEREOF (BASED ON ITS RELATIVE HOLDINGS OF SUCH EQUITY INTERESTS IN THE PERSON
PAYING SUCH DIVIDENDS). 


8.12                           LOAN; GUARANTY DEBT.


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 8.12(A),
NONE OF BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL MAKE ANY LOAN
TO ANY PERSON, OR OTHERWISE INVEST IN OR ACQUIRE ANY NOTE, BOND, OTHER DEBT
INSTRUMENTS OR OBLIGATIONS OF OR ISSUED BY ANY PERSON EXCEPT (SUBJECT TO
COMPLIANCE WITH SECTION 7.15) (I) FOR LOANS MADE BY BORROWER TO ANY PRIMARY
OBLIGORS WHICH ARE EVIDENCED BY A PLEDGED NOTE; (II) FOR LOANS MADE BY BORROWER,
ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% TO ANY PORTFOLIO ENTITY IN THE
ORDINARY COURSE OF BUSINESS, WHICH LOANS ARE EVIDENCED BY A PLEDGED NOTE IN THE
CASE OF A LOAN BY THE BORROWER OR ANY SUBSIDIARY OR A NOTE IN THE CASE OF A LOAN
BY A PORTFOLIO ENTITY-50%, OR AN INTER-COMPANY RECEIVABLE; (III) THE ACCEPTING
BY A SUBSIDIARY OR A PORTFOLIO ENTITY-50% OF A NOTE FROM ITS 100% OWNED REO
AFFILIATE EVIDENCING THE DEFERRED PURCHASE PRICE OF A MORTGAGE NOTE SOLD TO SUCH
REO AFFILIATE BY SUCH SUBSIDIARY OR PORTFOLIO ENTITY-50% OR A PORTION OF THE
PURCHASE PRICE FOR THE REAL PROPERTY IN THE EVENT THAT THE REO AFFILIATE
ACQUIRES THE REAL PROPERTY AT A FORECLOSURE SALE OR OTHERWISE BY PURCHASE FROM
THE SUBSIDIARY OR PORTFOLIO ENTITY-50%; (IV) THE ACCEPTING BY AN REO AFFILIATE,
A LATIN AMERICAN ACQUISITION ENTITY OR A EUROPEAN ACQUISITION ENTITY OF A NOTE
FROM THE TRANSFEREE OF REAL PROPERTY SOLD BY SUCH REO AFFILIATE, LATIN AMERICAN
ACQUISITION ENTITY OR EUROPEAN ACQUISITION ENTITY (AS THE CASE MAY BE) IN THE
ORDINARY COURSE OF BUSINESS EVIDENCING A PORTION OF THE DEFERRED PURCHASE PRICE
OF SUCH PROPERTY; (V) IN THE CASE OF FC SERVICING AND ASDM, SHORT TERM SERVICER
ADVANCES IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO PORTFOLIOS WHICH
THEY ARE SERVICING IN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING NOT
IN EXCESS OF $5,000,000, ON A COMBINED BASIS; (VI) DIRECT OR INDIRECT LOANS BY
PRIMARY OBLIGORS TO A PORTFOLIO ENTITY FOR THE ACQUISITION OF AN ASSET POOL IN
ACCORDANCE WITH THE OTHER TERMS HEREOF ON THE FUNDING DATE OF THE ACQUISITION
LOANS RELATING THERETO IN ACCORDANCE WITH THE ASSET POOL ACQUISITION CERTIFICATE
RELATING THERETO (OR OF ANY OTHER ASSET POOL IN RESPECT OF WHICH NO LOANS HAVE
BEEN REQUESTED IF SUCH ACQUISITION IS IN THE ORDINARY COURSE OF BUSINESS FOR THE
CONSOLIDATED GROUP AND IS NOT OTHERWISE PROHIBITED HEREUNDER); (VII) DIRECT OR
INDIRECT LOANS BY PRIMARY OBLIGORS TO PORTFOLIO ENTITIES TO BE USED BY SUCH
ENTITIES (A) TO PAY DEVELOPMENT EXPENSES RELATED TO REAL ESTATE OR (B) TO PAY
PORTFOLIO PROTECTION EXPENSES; (VIII) SBA LOANS MADE BY ABL IN ACCORDANCE WITH
THE SBA RULES AND REGULATIONS; AND (IX) LOANS MADE BY FC COMMERCIAL TO FIRSTCITY
DENVER INVESTMENT CORP. TO ENABLE FIRSTCITY DENVER INVESTMENT CORP. TO FUND
LOANS TO CRESTONE PORTFOLIO ENTITIES UNDER THE CRESTONE FACILITY.


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 8.12(B),
NONE OF BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL ENTER INTO OR
ISSUE ANY GUARANTY EQUIVALENTS; PROVIDED THAT ANY PRIMARY OBLIGOR SHALL BE
PERMITTED TO GUARANTY INDEBTEDNESS OF ANY OTHER PRIMARY OBLIGOR, ANY RELATED
ENTITY OR ANY PORTFOLIO ENTITY PROVIDED THAT THE OUTSTANDING BALANCE OF
INDEBTEDNESS GUARANTEED PURSUANT TO SUCH GUARANTIES DOES NOT EXCEED $10,000,000.


8.13                           ISSUE POWER OF ATTORNEY.  EXCEPT PURSUANT TO THE
OTHER PROVISIONS OF THIS AGREEMENT OR THE SECURITY DOCUMENTS TO WHICH AGENT IS A
PARTY, NONE OF BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL ISSUE
ANY POWER OF ATTORNEY OR OTHER CONTRACT OR

36


--------------------------------------------------------------------------------



AGREEMENT GIVING ANY PERSON POWER OR CONTROL OVER THE DAY-TO-DAY OPERATIONS OF
ANY SUCH PERSON’S BUSINESS; PROVIDED THAT, ANY PRIMARY OBLIGOR, ANY PORTFOLIO
ENTITY, FIRSTCITY DO BRAZIL, LTDA., FIRSTCITY ARGENTINA CORPORATION, FIRST SOUTH
AMERICA LLC, FIRSTCITY RECOVERY S.A., ASSET SERVICING DE MEXICO AND SERVICIOS
EFECTIVOS DE RECUPERACION, S.A. DE C.V. SHALL HAVE THE RIGHT TO GRANT POWERS OF
ATTORNEY NECESSARY TO CONDUCT BUSINESS OUTSIDE THE UNITED STATES, TO PURSUE OR
CONSUMMATE ASSET ACQUISITIONS OUTSIDE THE UNITED STATES AND TO COLLECT OR
LIQUIDATE ASSETS OR PURSUE LITIGATION RELATED ASSETS OUTSIDE THE UNITED STATES,
WHICH ARE UNDERTAKEN IN THE ORDINARY COURSE OF SUCH RESPECTIVE COMPANY’S
BUSINESS.


8.14                           AMENDMENT OF CREDIT AGREEMENTS.   NONE OF
BORROWER, ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL AMEND, MODIFY OR
EXTEND (OR AGREE TO AMEND, MODIFY OR EXTEND OR GIVE ANY NOTICE OF ANY SORT THE
RESULT OF WHICH WOULD AMEND, MODIFY OR EXTEND (WHETHER OR NOT, WITHOUT
LIMITATION, ANY SUCH EXTENSION WOULD OCCUR PURSUANT TO A RENEWAL OR EXTENSION
OPTION CONTAINED THEREIN OR ANY OTHER TERM THEREOF)) ANY NOTE, CREDIT AGREEMENT,
SECURITY AGREEMENT OR OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EVIDENCING OR
SECURING INDEBTEDNESS OF SUCH ENTITY; PROVIDED THAT BORROWER, ANY SUBSIDIARY OR
ANY PORTFOLIO ENTITY-50% MAY EXTEND THE TERM OF ANY CREDIT FACILITIES OR LOANS
PERMITTED UNDER THE TERMS OF THIS AGREEMENT UNDER FINANCIAL TERMS NO MORE
ONEROUS THAN THOSE PROVIDED FOR IN THE APPLICABLE EXISTING CREDIT FACILITY OR
THEN-EXISTING MARKET CREDIT TERMS.


8.15                           USE OF PROCEEDS.  THE PROCEEDS OF LOANS SHALL BE
USED BY BORROWER SOLELY FOR THE PURPOSES DESCRIBED IN SECTION 2.1(B) OF THIS
AGREEMENT.


8.16                           PAYMENTS FOR CONSENT.  NONE OF BORROWER OR ANY
SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% SHALL, DIRECTLY OR INDIRECTLY, PAY OR
CAUSE TO BE PAID ANY CONSIDERATION, WHETHER BY WAY OF INTEREST, FEE OR
OTHERWISE, TO ANY LENDER AS AN INDUCEMENT TO ANY CONSENT, WAIVER OR AMENDMENT OF
ANY OF THE TERMS OR PROVISIONS OF ANY LOAN DOCUMENT UNLESS SUCH CONSIDERATION IS
PAID TO ALL LENDERS.


8.17                           LIMITATIONS ON DIVIDENDS AND OTHER PAYMENT
RESTRICTIONS AFFECTING SUBSIDIARIES.  BORROWER SHALL NOT, AND SHALL NOT PERMIT
ANY SUBSIDIARY, OR ANY PORTFOLIO ENTITY-50% TO, CREATE, ASSUME OR OTHERWISE
CAUSE OR SUFFER TO EXIST OR TO BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR
RESTRICTION ON THE ABILITY OF ANY SUCH PERSON TO:

(I)                                     PAY ANY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTION ON ITS STOCK OR OTHER EQUITY INTERESTS TO BORROWER OR ANY OF ITS
SUBSIDIARIES;

(II)                                  MAKE PAYMENTS ON OR IN RESPECT TO ANY
INDEBTEDNESS OWED TO BORROWER, ANY SUBSIDIARY; OR

(III)                               MAKE LOANS OR ADVANCES TO BORROWER OR ANY OF
ITS SUBSIDIARIES OR TO GUARANTEE INDEBTEDNESS OF BORROWER OR ANY OF ITS
SUBSIDIARIES;

other than, in the case of (i), (ii) and (iii),

(1)                                  PERMITTED RESTRICTIONS ON PAYMENT OF
DIVIDENDS BY FC HOLDINGS EXISTING UNDER AGREEMENTS LISTED ON SCHEDULE 8.17;

37


--------------------------------------------------------------------------------


(2)                                  RESTRICTIONS WITH RESPECT TO A SUBSIDIARY
OTHER THAN A PORTFOLIO ENTITY, A PRIMARY OBLIGOR OR AN REO AFFILIATE IMPOSED
PURSUANT TO AN AGREEMENT WHICH HAS BEEN ENTERED INTO FOR THE SALE OR DISPOSITION
OF ALL OR SUBSTANTIALLY ALL THE ASSETS (WHICH TERM MAY INCLUDE THE CAPITAL
STOCK) OF SUCH SUBSIDIARY PROVIDED THAT SUCH RESTRICTIONS TERMINATE UPON THE
CLOSING OF SUCH SALE OR DISPOSITION OR TERMINATION OF SUCH AGREEMENT;

(3)                                  TO THE EXTENT THE SAME RESULT IN A
RESTRICTION OF NON-CASH IN-KIND DISTRIBUTIONS OF SUCH ASSETS, RESTRICTIONS ON
THE TRANSFER BY ANY SUBSIDIARY OTHER THAN A PORTFOLIO ENTITY, A PRIMARY OBLIGOR
OR AN REO AFFILIATE OF NON-CASH ASSETS WHICH ARE SUBJECT TO PERMITTED LIENS;

(4)                                  RESTRICTIONS EXISTING UNDER ANY AGREEMENT
WHICH REFINANCES OR REPLACES ANY OF THE AGREEMENTS CONTAINING THE RESTRICTIONS
IN CLAUSES (1) OR (5), PROVIDED THAT THE TERMS AND CONDITIONS OF ANY SUCH
RESTRICTIONS ARE NOT MATERIALLY LESS FAVORABLE TO THE LENDERS OR MATERIALLY MORE
BURDENSOME TO THE APPLICABLE PERSON BOUND THEREBY THAN THOSE UNDER THE AGREEMENT
EVIDENCING OR RELATING TO THE INDEBTEDNESS REFINANCED OR REPLACED;

(5)                                  PERMITTED RESTRICTIONS ON PAYMENT OF
DIVIDENDS BY A SUBSIDIARY OF BORROWER UNDER A LOAN AGREEMENT LISTED ON SCHEDULE
10.19 TO WHICH SUCH  SUBSIDIARY IS A PARTY;

(6)                                  RESTRICTIONS UNDER THIS AGREEMENT;

(7)                                  PERMITTED RESTRICTIONS IMPOSED UNDER
APPROVED PORTFOLIO LEVERAGE ARRANGEMENTS;

(8)                                  PERMITTED RESTRICTIONS ON THE PAYMENT OF
DIVIDENDS BY A PORTFOLIO ENTITY-50% UNDER CREDIT AGREEMENTS UNDER WHICH SUCH
PORTFOLIO ENTITY-50% IS A BORROWER; AND

(9)                                  RESTRICTIONS ON THE PAYMENT OF DIVIDENDS BY
ABL AS SET FORTH IN THE ABL FACILITY AGREEMENT AND RESTRICTIONS ON THE ABILITY
OF ABL TO MAKE PAYMENTS ON INDEBTEDNESS OUTSTANDING UNDER THE ABL CAPITAL NOTE
AS SET FORTH IN THE SUBORDINATION AGREEMENT REFERRED TO THEREIN.

and other than in the case of (iii), a consensual encumbrance or restriction on
the ability of any Subsidiary other than a Wholly-Owned Subsidiary or any
Portfolio Entity-50% to make a loan or advance to or guarantee Indebtedness of
Borrower or any of its Subsidiaries.


8.18                           FINANCIAL COVENANTS.


(A)                                  BORROWER AND ALL OTHER MEMBERS OF THE
CONSOLIDATED GROUP, ON A CONSOLIDATED BASIS, SHALL, AT THE END OF EACH FISCAL
QUARTER:

38


--------------------------------------------------------------------------------


(I)                                     MAINTAIN A RATIO OF INDEBTEDNESS TO
TANGIBLE NET WORTH EQUAL TO OR LESS THAN 3.50 TO 1.00 FOR THE LAST DAY OF THE
FISCAL QUARTER THEN ENDED;

(II)                                  MAINTAIN A RATIO OF EBITDA TO INTEREST
COVERAGE NOT LESS THAN 1.50 TO 1.00 FOR THE FOUR FISCAL QUARTERS THEN ENDED;

(III)                               MAINTAIN A TANGIBLE NET WORTH EQUAL TO OR
GREATER THAN $85,000,000 FOR THE LAST DAY OF THE FISCAL QUARTER THEN ENDED; AND

(IV)                              MAINTAIN A RATIO OF CUMULATIVE CURRENT
RECOVERED AND PROJECTED COLLECTIONS TO CUMULATIVE ORIGINAL PROJECTED
COLLECTIONS, OF NOT LESS THAN 0.90 TO 1.00.


(B)                                 ALL COVENANTS SET FORTH IN THIS SECTION 8.18
SHALL BE MEASURED QUARTERLY, UPON RECEIPT OF THE FINANCIAL STATEMENTS DELIVERED
TO AGENT PURSUANT TO SECTION 7.1(A), AND ALSO UPON RECEIPT OF THE ANNUAL
CONSOLIDATED FINANCIAL STATEMENTS DELIVERED IN ACCORDANCE WITH SECTION 7.1(B).


(C)                                  IN THE EVENT THAT ANY FINANCIAL STATEMENT
REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7.1(A) OR SECTION 7.1(B) OR ANY
CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 7.1(F) HEREOF (IN THE
CASE OF ANY SUCH CERTIFICATE REQUIRED IN CONNECTION WITH MONTHLY FINANCIAL
STATEMENTS, AT THE END OF ANY MONTH WHICH IS ALSO A FISCAL QUARTER END DATE) IS
NOT DELIVERED WITHIN 10 DAYS AFTER THE DATE REQUIRED THEREFOR PURSUANT TO SUCH
SECTION, BORROWER SHALL BE DEEMED TO BE IN DEFAULT OF THIS SECTION 8.18 FOR
PURPOSES OF SECTION 9.3 HEREOF.


8.19                           ACCOUNTING CHANGES.  NONE OF BORROWER, ANY
SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% WILL MAKE ANY SIGNIFICANT CHANGE IN (X)
ACCOUNTING TREATMENT AND REPORTING PRACTICES EXCEPT AS PERMITTED OR REQUIRED BY
GAAP OR LEGAL REQUIREMENTS OR (Y) UNLESS AGENT CONSENTS THERETO IN WRITING
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), ITS FISCAL YEAR; PROVIDED
THAT IN ANY SUCH CASE, IF ANY SUCH CHANGE WOULD AFFECT ANY COMPUTATION REQUIRED
BY SECTION 8.18 HEREOF OR ANY AMOUNT REQUIRED TO BE PAID BY SECTION 2.4 HEREOF,
APPROPRIATE AMENDMENT SHALL HAVE BEEN MADE TO THIS AGREEMENT WITH RESPECT
THERETO (OR, IN THE CASE OF CHANGE REQUIRED AT SUCH TIME BY A LEGAL REQUIREMENT,
APPROPRIATE AMENDMENT IS MADE TO THIS AGREEMENT CONTEMPORANEOUS WITH SUCH CHANGE
AND, AND IF SUCH AMENDMENT IS NOT MADE, BORROWER SHALL BE DEEMED IN DEFAULT
UNDER SECTION 8.18).


8.20                           RELATED TRANSACTIONS.  BORROWER HAS NOT AND SHALL
NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY OR ANY PORTFOLIO ENTITY-50% TO, ENTER
INTO ANY TRANSACTIONS WITH ANY AFFILIATE OR ASSOCIATE, INCLUDING, WITHOUT
LIMITATION, AGREEMENTS FOR THE PURCHASE, SALE OR EXCHANGE OF PROPERTY OR THE
RENDERING OF ANY SERVICES TO OR BY ANY AFFILIATE OR ASSOCIATE OF BORROWER OR ANY
PARENT, OR ENTER INTO, ASSUME OR SUFFER TO EXIST ANY EMPLOYMENT, MANAGEMENT,
ADMINISTRATION, ADVISORY OR CONSULTING CONTRACT WITH ANY AFFILIATE OR ASSOCIATE
OF BORROWER OR ANY PARENT OR, IN EACH OF THE FOREGOING CASES, WITH ANY OFFICER,
DIRECTOR OR PARTNER OF ANY AFFILIATE OR ASSOCIATE OF BORROWER OR ANY PARENT OR
MODIFY ANY FEE AGREEMENT UNLESS, IN ANY SUCH CASE, SUCH TRANSACTION (A) IS
OTHERWISE NOT IN VIOLATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND (B)
IS IN THE ORDINARY COURSE OF ITS BUSINESS AND IS UPON FAIR AND REASONABLE TERMS
NO LESS FAVORABLE TO BORROWER, SUCH SUBSIDIARY OR SUCH PORTFOLIO ENTITY-50% (AS
THE CASE MAY BE) THAN SUCH PERSON WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON NOT AN AFFILIATE OR

39


--------------------------------------------------------------------------------



ASSOCIATE; PROVIDED, THAT THE FOREGOING SHALL NOT RESTRICT A SUBSIDIARY FROM
ENTERING INTO A TRANSACTION CONTEMPLATED BY THE DEFINITION OF “REO AFFILIATE” TO
SELL REAL ESTATE (OR DISTRESSED NOTES SECURED BY REAL ESTATE) TO ITS WHOLLY
OWNED REO AFFILIATE.


8.21                           LEASEBACKS.  NONE OF BORROWER, ANY SUBSIDIARY OR
ANY PORTFOLIO ENTITY-50% WILL ENTER INTO ANY ARRANGEMENT WITH ANY BANK,
INSURANCE COMPANY OR OTHER LENDER OR INVESTOR PROVIDING FOR THE LEASING TO ANY
OF THE FOREGOING PERSONS OF REAL PROPERTY (I) WHICH AT THE TIME HAS BEEN OR IS
TO BE SOLD OR TRANSFERRED BY ANY OF THE FOREGOING PERSONS TO SUCH LENDER OR
INVESTOR, OR (II) WHICH HAS BEEN OR IS BEING ACQUIRED FROM ANOTHER PERSON BY
SUCH LENDER OR INVESTOR OR ON WHICH ONE OR MORE BUILDINGS OR FACILITIES HAVE
BEEN OR ARE TO BE CONSTRUCTED BY SUCH LENDER OR INVESTOR FOR THE PURPOSE OF
LEASING SUCH PROPERTY TO BORROWER, ANY SUBSIDIARY  OR ANY PORTFOLIO ENTITY-50%.


8.22                           COMPLIANCE WITH ERISA.  NEITHER BORROWER NOR ANY
SUBSIDIARY (EACH, AN “APPLICABLE PERSON”) WILL (I) TERMINATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO TERMINATE, ANY PENSION PLAN SO AS TO RESULT IN ANY MATERIAL
(IN THE OPINION OF AGENT OR THE MAJORITY LENDERS) LIABILITY OF ANY SUCH PERSON
OR SUBSIDIARY TO THE PBGC, (II) PERMIT TO EXIST THE OCCURRENCE OF ANY REPORTABLE
EVENT (AS DEFINED IN SECTION 4043 OF ERISA), OR ANY OTHER EVENT OR CONDITION,
WHICH PRESENTS A MATERIAL (IN THE OPINION OF AGENT OR THE MAJORITY LENDERS) RISK
OF SUCH A TERMINATION BY THE PBGC OF ANY PENSION PLAN, (III) ALLOW, OR PERMIT
ANY OF ITS SUBSIDIARIES TO ALLOW, THE AGGREGATE AMOUNT OF “BENEFIT LIABILITIES”
(WITHIN THE MEANING OF SECTION 4001(A)(16) OF ERISA) UNDER ALL PENSION PLANS OF
WHICH ANY APPLICABLE PERSON OR ANY ERISA AFFILIATE IS A “CONTRIBUTING SPONSOR”
(WITHIN THE MEANING OF SECTION 4001(A)(13) OF ERISA) TO EXCEED $100,000, (IV)
ALLOW, OR PERMIT ANY OF ITS SUBSIDIARIES TO ALLOW, ANY PLAN TO INCUR AN
“ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION 302 OF ERISA OR
SECTION 412 OF THE CODE), WHETHER OR NOT WAIVED, (V) ENGAGE, OR PERMIT ANY OF
ITS SUBSIDIARIES OR ANY PLAN TO ENGAGE, IN ANY “PROHIBITED TRANSACTION” (WITHIN
THE MEANING OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) RESULTING IN
ANY MATERIAL (IN THE OPINION OF AGENT OR THE MAJORITY LENDERS AND CONSIDERED BY
ITSELF OR TOGETHER WITH ALL OTHER SUCH LIABILITIES OF BORROWER AND ALL ERISA
AFFILIATES) LIABILITY TO ANY APPLICABLE PERSON OR ANY ERISA AFFILIATE, (VI)
ALLOW, OR PERMIT ANY OF ITS SUBSIDIARY TO ALLOW, ANY PLAN TO FAIL TO COMPLY WITH
THE APPLICABLE PROVISIONS OF ERISA AND THE CODE IN ANY MATERIAL RESPECT, (VII)
FAIL, OR PERMIT ANY OF ITS SUBSIDIARIES TO FAIL, TO MAKE ANY REQUIRED
CONTRIBUTION TO ANY MULTIEMPLOYER PLAN, OR (VIII) COMPLETELY OR PARTIALLY
WITHDRAW, OR PERMIT ANY OF ITS SUBSIDIARIES TO COMPLETELY OR PARTIALLY WITHDRAW,
FROM A MULTIEMPLOYER PLAN, IF SUCH COMPLETE OR PARTIAL WITHDRAWAL WILL RESULT IN
ANY MATERIAL (IN THE OPINION OF AGENT OR THE MAJORITY LENDERS) WITHDRAWAL
LIABILITY UNDER TITLE IV OF ERISA.  NO LOAN PARTY OR SUBSIDIARY, OTHER THAN
BORROWER AND SUBSIDIARIES THAT ARE NOT PORTFOLIO ENTITIES HAS OR SHALL AT ANY
TIME HAVE ANY EMPLOYEES.


8.23                           [RESERVED]


8.24                           DISTRIBUTIONS TO PRIMARY OBLIGORS AND BORROWER.


(A)                                  BORROWER SHALL EACH CALENDAR MONTH (I)
CAUSE EACH PORTFOLIO ENTITY AND EACH REO AFFILIATE TO DISTRIBUTE TO A PRIMARY
OBLIGOR, ON OR PRIOR THE PAYMENT DATE OCCURRING IN SUCH MONTH, THE PORTFOLIO
ENTITY PROCEEDS, AND (II) CAUSE EACH SUCH PRIMARY OBLIGOR TO PAY TO BORROWER,
UPON RECEIPT, EACH SUCH DIVIDEND RECEIVED BY SUCH PRIMARY OBLIGOR UNDER CLAUSE
(I)

40


--------------------------------------------------------------------------------



ABOVE BY PREPAYING THE APPLICABLE PLEDGED NOTE OR INTERCOMPANY RECEIVABLE AND,
IF NO AMOUNT THEN REMAINS OUTSTANDING THEREUNDER, BY DISTRIBUTING ANY REMAINING
PORTION OF SUCH DISTRIBUTION AS A DIVIDEND (IN ACCORDANCE WITH SECTION 8.11) TO
BORROWER.


(B)                                 BORROWER SHALL CAUSE EACH AMOUNT REQUIRED TO
BE DISTRIBUTED OR PAID TO BORROWER OR ANY PRIMARY OBLIGOR PURSUANT TO THIS
SECTION 8.24 TO BE DISTRIBUTED OR PAID TO BORROWER OR SUCH PRIMARY OBLIGOR BY
DEPOSIT OR WIRE TRANSFER DIRECTLY TO THE CASH FLOW CASH COLLATERAL ACCOUNT.


8.25                           CAPITAL EXPENDITURES.  BORROWER WILL NOT MAKE ANY
CAPITAL EXPENDITURES AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO MAKE ANY
CAPITAL EXPENDITURES, EXCEPT THAT BORROWER AND ITS SUBSIDIARIES MAY MAKE CAPITAL
EXPENDITURES IN AN AGGREGATE AMOUNT (EXCLUDING THE CAPITALIZATION OF INSURANCE
PREMIUMS) NOT IN EXCESS OF $1,000,000 DURING EACH FISCAL YEAR.


8.26                           SERVICING.


(A)                                  BORROWER SHALL ENSURE THAT FC SERVICING OR
MINN SERVICING IS THE SERVICER FOR EACH SUBSIDIARY AND PORTFOLIO ENTITY-50%
WHICH IS A US PERSON, EXCEPT AS TO (A) ABL, WHICH WILL SERVICE ALL LOANS
ORIGINATED OR ACQUIRED BY ABL, AND (B) EACH CRESTONE PORTFOLIO ENTITY, WHOSE
ASSETS WILL BE SERVICED BY FIRSTCITY CRESTONE LLC.


(B)                                 BORROWER SHALL (I) CAUSE FC SERVICING TO
DEPOSIT ALL FEE INCOME AND ALL OTHER FUNDS RECEIVED BY IT NOT CONSTITUTING
SERVICING RESTRICTED FUNDS TO THE CASH COLLATERAL ACCOUNT-SERVICING UPON RECEIPT
OF EACH SUCH AMOUNT AND (II) CAUSE MINN SERVICING TO DISTRIBUTE TO FC SERVICING
ALL FEE INCOME AND ALL OTHER FUNDS RECEIVED BY IT NOT CONSTITUTING SERVICING
RESTRICTED FUNDS BY WIRING ALL SUCH AMOUNTS DIRECTLY TO THE CASH COLLATERAL
ACCOUNT-SERVICING UPON RECEIPT OF EACH SUCH AMOUNT.


8.27                           PORTFOLIO ENTITY OWNERSHIP.  IN FURTHERANCE AND
NOT IN LIMITATION OF SECTION 8.8(A), BORROWER SHALL ENSURE (X) THAT THERE IS NO
CHANGE IN THE PERCENTAGE OF EQUITY INTERESTS ISSUED BY ANY PORTFOLIO ENTITY AND
OWNED BY ANY SUBSIDIARY FROM THAT REFLECTED ON SCHEDULE 10.5(B) AND (Y) THAT
WITH RESPECT TO ANY PORTFOLIO ENTITY FORMED AFTER THE EFFECTIVE DATE, THERE IS
NO CHANGE IN THE PERCENTAGE OF EQUITY INTEREST ISSUED BY SUCH PORTFOLIO ENTITY
AND OWNED BY ANY SUBSIDIARY FROM THAT SET FORTH IN THE FINAL ASSET POOL
ACQUISITION CERTIFICATE WITH RESPECT TO THE ACQUISITION OF THE INITIAL ASSET
POOL BY SUCH PORTFOLIO ENTITY (AS REVISED UP TO THE TIME OF THE GIVING OF THE
NOTICE OF BORROWING IN RESPECT OF SUCH ASSET POOL), IN EACH CASE UNLESS
OTHERWISE CONSENTED TO IN WRITING BY AGENT.


8.28                           ACTIVITIES OF PORTFOLIO ENTITY. 

In furtherance and not in limitation of the other restrictions set forth in this
Agreement, Borrower shall ensure that (i) no Subsidiary which is a Portfolio
Entity and no Portfolio Entity-50% engages in any activity other than owning
Asset Pools and shall have no Assets other than such Asset Pools, collections
thereon and interests in REO Affiliates of which it is the REO Owner, or the
ownership of Incidental Equity Interests, provided, that (i) a Subsidiary or a
Portfolio Entity-50% doing business outside the United States may own the type
of assets an REO Affiliate would own (if it had an REO Affiliate of which it
were the REO Owner); (ii) each

41


--------------------------------------------------------------------------------


REO Affiliate shall be formed in respect of a specific REO Owner and shall not
hold assets other than from such REO Owner; (iii) WAMCO III, Ltd. and WAMCO IX,
Ltd. may continue to own Equity Interests in FirstStreet Investment LLC; (iv)
ABL may originate and service SBA Loans in accordance with the SBA Rules and
Regulations; and (iv) Crestone Portfolio Entities may originate Assets and
engage in those activities described in Section 10.33.


SECTION 9.                                            EVENTS OF DEFAULT.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):


9.1                                 PRINCIPAL AND INTEREST.  BORROWER SHALL
DEFAULT IN THE DUE AND PUNCTUAL PAYMENT OF ANY PRINCIPAL, INTEREST OR OTHER
AMOUNT DUE HEREUNDER OR UNDER ANY NOTE OR ANY OTHER LOAN DOCUMENT; PROVIDED,
THAT THE FAILURE TO MAKE ANY INTEREST PAYMENT WHEN DUE SHALL NOT CONSTITUTE AN
EVENT OF DEFAULT IF SUCH INTEREST PAYMENT IS MADE WITHIN THREE DAYS OF THE DATE
WHEN DUE AND BORROWER HAS NOT BEEN LATE IN MAKING ANY OTHER INTEREST PAYMENT ON
ANY NOTE MORE THAN ONCE IN THE PRECEDING 12 MONTHS; OR


9.2                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, STATEMENT, REPORT OR CERTIFICATE MADE OR DELIVERED BY
BORROWER OR ANY OTHER LOAN PARTY OR ANY OFFICER, DIRECTOR, MANAGER OR AUTHORIZED
EMPLOYEE OR AGENT THEREOF HEREIN OR IN ANY OTHER LOAN DOCUMENT OR OTHERWISE IN
WRITING BY SUCH PERSON IN CONNECTION WITH ANY OF THE FOREGOING OR IN ANY
CERTIFICATE, REPORT OR OTHER STATEMENT FURNISHED PURSUANT TO OR IN CONNECTION
WITH ANY OF THE FOREGOING, SHALL BE BREACHED OR SHALL PROVE TO BE UNTRUE IN ANY
MATERIAL RESPECT; OR


9.3                                 NEGATIVE AND CERTAIN OTHER COVENANTS. 
BORROWER SHALL FAIL TO PERFORM OR OBSERVE, OR SHALL FAIL TO CAUSE (OR AS TO A
PORTFOLIO ENTITY-50% USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE) ANY
SUBSIDIARY, PORTFOLIO ENTITY-50% OR ANY OTHER LOAN PARTY OR OTHER PERSON COVERED
THEREBY TO PERFORM OR OBSERVE, ANY TERM, COVENANT OR AGREEMENT TO BE PERFORMED
OR OBSERVED BY BORROWER OR SUCH SUBSIDIARY, PORTFOLIO ENTITY-50%, LOAN PARTY OR
OTHER PERSON, AS THE CASE MAY BE, PURSUANT TO SECTION 7.11 OR SECTION 8; OR


9.4                                 OTHER COVENANTS.  BORROWER SHALL FAIL TO
PERFORM OR OBSERVE, OR SHALL FAIL TO CAUSE SUBSIDIARY, PORTFOLIO ENTITY, OTHER
LOAN PARTY OR OTHER PERSON COVERED THEREBY TO PERFORM OR OBSERVE, ANY TERM,
COVENANT OR AGREEMENT TO BE PERFORMED OR OBSERVED BY BORROWER OR SUCH
SUBSIDIARY, PORTFOLIO ENTITY, OTHER LOAN PARTY OR OTHER PERSON, AS THE CASE MAY
BE, PURSUANT TO ANY OF THE PROVISIONS OF THIS AGREEMENT (OTHER THAN THOSE
REFERRED TO IN SECTIONS 9.1, 9.2 OR 9.3) OR ANY OTHER LOAN DOCUMENT AND SUCH
DEFAULT (WHICH SHALL BE CAPABLE OF CURE) SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF THIRTY DAYS, AFTER THE EARLIER OF THE DATE ON WHICH (X) AGENT OR ANY LENDER
GIVES BORROWER NOTICE THEREOF, OR (Y) BORROWER OBTAINS KNOWLEDGE OF SUCH
DEFAULT; OR


9.5                                 OTHER INDEBTEDNESS OF BORROWER.  ANY
APPLICABLE INDEBTEDNESS OF BORROWER, INCLUDING, WITHOUT LIMITATION, UNDER THE
RAL, (I) SHALL BE DECLARED TO BE OR SHALL BECOME DUE AND PAYABLE PRIOR TO THE
STATED MATURITY THEREOF OR (II) SHALL NOT BE PAID AS AND WHEN THE SAME BECOMES
DUE AND PAYABLE; OR ANY OTHER EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING
UNDER ANY OTHER INDEBTEDNESS INSTRUMENT, INCLUDING, WITHOUT LIMITATION, THE RAL
(BUT OTHER THAN A LOAN DOCUMENT) RELATING TO ANY INDEBTEDNESS OF BORROWER IN
EXCESS OF $15,000,000 AND, IF A CURE

42


--------------------------------------------------------------------------------



PERIOD IS APPLICABLE THERETO, SUCH DEFAULT SHALL NOT BE CURED WITHIN 15 DAYS
AFTER THE OCCURRENCE THEREOF; OR


9.6                                 OTHER INDEBTEDNESS OF OTHER LOAN PARTIES.


(A)                                  ANY APPLICABLE INDEBTEDNESS OF ANY PRIMARY
OBLIGOR OR OTHER LOAN PARTY (I) SHALL BE DECLARED TO BE OR SHALL BECOME DUE AND
PAYABLE PRIOR TO THE STATED MATURITY THEREOF OR (II) SHALL NOT BE PAID AS AND
WHEN THE SAME BECOMES DUE AND PAYABLE; OR ANY OTHER EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING UNDER ANY OTHER INDEBTEDNESS INSTRUMENT (OTHER THAN A LOAN
DOCUMENT) RELATING TO ANY INDEBTEDNESS OF SUCH PERSON IN EXCESS OF $15,000,000
AND, IF A CURE PERIOD IS APPLICABLE THERETO, SUCH DEFAULT SHALL NOT BE CURED
WITHIN 15 DAYS AFTER THE OCCURRENCE THEREOF; OR


9.7                                 [RESERVED.]


9.8                                 INSOLVENCY.  (I) BORROWER, ANY PRIMARY
OBLIGOR OR ANY OTHER LOAN PARTY (BORROWER AND EACH OF THE OTHER FOREGOING
PERSONS BEING A “SECTION 9.8 ENTITY”) SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR A COMPOSITION WITH CREDITORS; OR (II) ANY SECTION 9.9 ENTITY
SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY MATURE, SHALL FILE
A PETITION IN BANKRUPTCY, SHALL BE ADJUDICATED INSOLVENT OR BANKRUPT, SHALL
PETITION OR APPLY TO ANY TRIBUNAL FOR THE APPOINTMENT OF ANY RECEIVER,
LIQUIDATOR, TRUSTEE OR CUSTODIAN OF OR FOR IT OR ANY OF ITS ASSETS; OR (III) ANY
APPLICATION IS MADE BY ANY OTHER PERSON FOR THE APPOINTMENT OF ANY RECEIVER,
LIQUIDATOR, TRUSTEE OR CUSTODIAN FOR ANY SECTION 9.8 ENTITY OR FOR ANY OF THE
ASSETS OF ANY SECTION 9.8 ENTITY; OR (IV) ANY SECTION 9.8 ENTITY SHALL COMMENCE
ANY PROCEEDINGS RELATING TO IT UNDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, READJUSTMENT OF DEBT, RECEIVERSHIP, DISSOLUTION OR LIQUIDATION LAW
OR STATUTE OF ANY JURISDICTION, WHETHER NOW OR HEREAFTER IN EFFECT; OR (V) THERE
SHALL BE COMMENCED AGAINST ANY SECTION 9.8 ENTITY ANY SUCH PROCEEDING WHICH
SHALL REMAIN UNDISMISSED FOR A PERIOD OF 60 DAYS OR MORE, OR ANY ORDER, JUDGMENT
OR DECREE APPROVING THE PETITION IN ANY SUCH PROCEEDING SHALL BE ENTERED; OR
(VI) ANY SECTION 9.8 ENTITY SHALL BY ANY ACT OR FAILURE TO ACT INDICATE ITS
CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN, ANY SUCH PROCEEDING OR IN THE
APPOINTMENT OF ANY RECEIVER, LIQUIDATOR, TRUSTEE OR CUSTODIAN (OTHER THAN A
CUSTODIAN UNDER NON-DEFAULT VOLUNTARY CUSTODIAL ARRANGEMENTS) OF OR FOR IT OR
ANY OF ITS ASSETS, OR SHALL SUFFER ANY SUCH APPOINTMENT TO EXIST; OR (VII) ANY
SECTION 9.8 ENTITY SHALL TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING; OR ANY COURT OF COMPETENT JURISDICTION SHALL ASSUME JURISDICTION WITH
RESPECT TO ANY SUCH PROCEEDING OR A RECEIVER OR TRUSTEE OR OTHER OFFICER OR
REPRESENTATIVE OF A COURT OR OF CREDITORS, OR ANY COURT, GOVERNMENTAL OFFICER OR
AGENCY, SHALL UNDER COLOR OF LEGAL AUTHORITY, TAKE AND HOLD POSSESSION OF ANY
SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF ANY SECTION 9.8 ENTITY; OR
(VIII) ANY SECTION 9.8 ENTITY SHALL BECOME INSOLVENT (HOWSOEVER SUCH INSOLVENCY
MAY BE EVIDENCED) OR SHALL BE UNABLE TO PAY ITS DEBTS AS THEY MATURE (EXCEPT
THAT THE OCCURRENCE OF ANY CONDITION SET FORTH IN THIS CLAUSE (VIII) WITH
RESPECT TO FC MEXICO, SO LONG AS FC MEXICO IS PAYING ITS DEBTS AS THEY MATURE,
SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER THIS SECTION 9.8 UNLESS THE
OCCURRENCE OF ANY SUCH CONDITION WITH RESPECT TO FC MEXICO IS AN EVENT OF
DEFAULT UNDER ANY OTHER CLAUSE OF THIS SECTION 9.8); OR


9.9                                 SECURITY DOCUMENTS.  THE BREACH BY BORROWER
OR ANY OTHER LOAN PARTY OF ANY TERM OR PROVISION OF, OR THE OCCURRENCE OF ANY
DEFAULT UNDER, ANY SECURITY DOCUMENT OR OTHER LOAN DOCUMENT (OTHER THAN THIS
AGREEMENT) OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT

43


--------------------------------------------------------------------------------



DELIVERED IN CONNECTION THEREWITH TO WHICH SUCH PERSON IS A PARTY, WHICH BREACH
OR DEFAULT IS IN THE OPINION OF AGENT, MATERIAL, OR ANY OTHER SUCH BREACH OR
DEFAULT (OTHER THAN SUCH A MATERIAL BREACH OR DEFAULT) OCCURS AND IS NOT CURED
WITHIN THE TIME, IF ANY, SPECIFIED THEREFOR THEREIN OR FIFTEEN DAYS THEREAFTER,
IF NO SUCH TIME IS SPECIFIED OR SUCH TIME IS LESS THAN 15 DAYS; OR IF ANY SUCH
SECURITY DOCUMENT OR LOAN DOCUMENT IS AT ANY TIME NOT IN FULL FORCE AND EFFECT;
OR ANY OF THE SECURITY DOCUMENTS SHALL FAIL TO GRANT TO AGENT ON BEHALF OF
LENDERS THE LIENS (IF ANY) INTENDED TO BE CREATED THEREBY; OR IF ANY LOAN PARTY
SHALL ASSERT THAT IT IS NOT LIABLE WITH RESPECT TO ANY SECURITY DOCUMENT TO
WHICH IT IS A PARTY; OR ANY PRIMARY OBLIGOR SHALL ASSERT THAT IT IS NOT LIABLE
AS A GUARANTOR UNDER THE GUARANTY TO WHICH IT IS PARTY; OR


9.10                           NOTICE OF CHARGE.  EXCEPT AS EXPRESSLY PERMITTED
PURSUANT TO SECTION 7.3, IF A NOTICE OF ANY CHARGE IS FILED OF RECORD WITH
RESPECT TO ALL OR ANY OF THE ASSETS OF BORROWER, ANY PRIMARY OBLIGOR, ANY
MATERIAL PORTFOLIO ENTITY OR ANY WHOLLY-OWNED SUBSIDIARY (OTHER THAN ANY  REO
AFFILIATE); OR


9.11                           JUDGMENTS.


(A)                                  ANY FINAL NON-APPEALABLE JUDGMENT FOR THE
PAYMENT OF MONEY IN EXCESS OF $1,000,000 (AFTER GIVING EFFECT TO ANY AMOUNT
COVERED BY INSURANCE AS TO WHICH THE INSURER SHALL NOT HAVE DENIED OR QUESTIONED
ITS OBLIGATION TO PAY) SHALL BE RENDERED AGAINST BORROWER OR ANY PRIMARY
OBLIGOR; OR


(B)                                 FINAL JUDGMENT FOR THE PAYMENT OF MONEY IN
EXCESS OF $1,000,000 SHALL BE RENDERED AGAINST BORROWER OR ANY PRIMARY OBLIGOR,
AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED OR DILIGENTLY CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS; OR


(C)                                  IF FOR THE PURPOSE OF OBTAINING JUDGMENT IN
ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE FROM BORROWER IN THE CURRENCY
EXPRESSED TO BE PAYABLE HEREIN (THE “SPECIFIED CURRENCY”) INTO ANOTHER CURRENCY,
THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO,
THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL
BANKING PROCEDURES AGENT COULD PURCHASE THE SPECIFIED CURRENCY WITH OTHER SUCH
CURRENCY AT AGENT’S NEW YORK BRANCH ON THE BUSINESS DAY THAT IS ON OR
IMMEDIATELY FOLLOWING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.  THE OBLIGATIONS
OF BORROWER IN RESPECT OF ANY SUM DUE TO ANY LENDER OR AGENT HEREUNDER SHALL,
NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY OTHER THAN THE SPECIFIED CURRENCY, BE
DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH
LENDER OR AGENT, AS THE CASE MAY BE, OF ANY SUM ADJUDGED TO BE SO DUE IN SUCH
OTHER CURRENCY SUCH LENDER OR AGENT AS THE CASE MAY BE, MAY IN ACCORDANCE WITH
NORMAL BANKING PROCEDURES PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER
CURRENCY.  IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED IS LESS THAN THE
SUM ORIGINALLY DUE TO SUCH LENDER OR AGENT, AS THE CASE MAY BE, IN THE SPECIFIED
CURRENCY, BORROWER AGREES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY SUCH
LENDER OR AGENT, AS THE CASE MAY BE, AGAINST SUCH LOSS, AND IF THE AMOUNT OF THE
SPECIFIED CURRENCY SO PURCHASED EXCEEDS THE SUM ORIGINALLY DUE TO ANY LENDER OR
AGENT, AS THE CASE MAY BE, IN THE SPECIFIED CURRENCY, SUCH LENDER OR AGENT, AS
THE CASE MAY BE, AGREES TO REMIT SUCH EXCESS TO THE APPROPRIATE BORROWER; OR 

44


--------------------------------------------------------------------------------



9.12         STOCK ISSUANCE OR TRANSFER.  EXCEPT AS EXPRESSLY PERMITTED PURSUANT
TO THE TERMS HEREOF, IF ANY SUBSIDIARY OR PORTFOLIO ENTITY-50% ISSUES TO (EXCEPT
UPON FORMATION OF A PERSON PERMITTED BY THIS AGREEMENT) OR TRANSFERS TO ANY
PERSON ANY STOCK OR OTHER EQUITY INTERESTS; OR


9.13         ERISA.  ANY ERISA AFFILIATE OF BORROWER OR OF ANY OTHER APPLICABLE
PERSON UNDER SECTION 8.22 WHICH IS NOT A SUBSIDIARY OF BORROWER OR SUCH
APPLICABLE PERSON SHALL FAIL IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM,
PROVISION OR AGREEMENT WITH RESPECT TO A PLAN OR MULTIEMPLOYER PLAN SET FORTH IN
SECTION 8.22 AS IF SUCH ERISA AFFILIATE WERE A SUBSIDIARY OF BORROWER OR AN
APPLICABLE PERSON; OR


9.14         MATERIAL EFFECT DEFAULTS.  TO THE EXTENT THAT THE SAME DOES NOT
CONSTITUTE AN EVENT OF DEFAULT UNDER ANY OTHER PROVISION OF THIS SECTION 9, A
DEFAULT BY BORROWER OR ANY PRIMARY OBLIGOR SHALL OCCUR UNDER ANY AGREEMENT,
DOCUMENT OR INSTRUMENT (OTHER THAN THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS) NOW OR HEREAFTER EXISTING, TO WHICH BORROWER OR ANY PRIMARY OBLIGOR
IS A PARTY AND THE EFFECT OF SUCH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; OR


9.15         CHANGE IN CONTROL.  A CHANGE IN CONTROL SHALL OCCUR (FOR PURPOSES
HEREOF, A CHANGE IN CONTROL SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS AFTER THE DATE HEREOF:  (I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE
USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”)), IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED
IN RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT), DIRECTLY, OR INDIRECTLY, OF
MORE THAN FIFTY PERCENT (50%) OF THE AGGREGATE VOTING POWER OF ALL CLASSES OF
CAPITAL STOCK OF BORROWER ENTITLED TO VOTE GENERALLY IN AN ELECTION OF
DIRECTORS; (II) BORROWER IS MERGED WITH OR INTO ANOTHER CORPORATION OR ANOTHER
CORPORATION IS MERGED WITH OR INTO BORROWER WITH THE EFFECT THAT IMMEDIATELY
AFTER SUCH TRANSACTION THE STOCKHOLDERS OF BORROWER IMMEDIATELY PRIOR TO SUCH
TRANSACTION HOLD LESS THAN A MAJORITY IN INTEREST OF THE TOTAL VOTING POWER
ENTITLED TO VOTE IN THE ELECTION OF DIRECTORS, MANAGERS OR TRUSTEES OF THE
ENTITY SURVIVING THE TRANSACTION; OR (III) TO THE EXTENT NOT OTHERWISE THEN
CONSTITUTING AN EVENT OF DEFAULT, ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
BORROWER OR A PRIMARY OBLIGOR ARE SOLD TO ANY PERSON OR PERSONS (AS AN ENTIRETY
IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS).  FOR PURPOSES OF THIS
SECTION 9.15, “CAPITAL STOCK” OF ANY PERSON MEANS ANY AND ALL SHARES, INTERESTS,
PARTICIPATIONS OR OTHER EQUIVALENTS IN THE EQUITY (HOWEVER DESIGNATED) OF SUCH
PERSON AND ANY RIGHTS (OTHER THAN DEBT SECURITIES CONVERTIBLE INTO AN EQUITY
INTEREST), WARRANTS OR OPTIONS TO ACQUIRE AN EQUITY INTEREST IN SUCH PERSON); OR


9.16         MANAGEMENT.  IF JAMES SARTAIN CEASES TO BE EMPLOYED FULL-TIME WITH
BORROWER AND RESPONSIBLE FOR THE DAY TO DAY MANAGEMENT OF BORROWER.  SUCH
OCCURRENCE SHALL BE AN EVENT OF DEFAULT WITHOUT NOTICE OR CURE PERIOD, UNLESS
BORROWER EMPLOYS A REPLACEMENT OFFICER OF BORROWER HAVING THE DUTIES OF MR.
SARTAIN ACCEPTABLE TO LENDERS IN THEIR REASONABLE DISCRETION WITHIN NINETY (90)
DAYS AFTER MR. SARTAIN CEASES TO BE EMPLOYED; OR


9.17         COURT ORDERS.  TO THE EXTENT NOT OTHERWISE CONSTITUTING AN EVENT OF
DEFAULT, IF BORROWER, ANY PRIMARY OBLIGOR OR ANY OTHER LOAN PARTY IS ENJOINED,
RESTRAINED OR IN ANY WAY PREVENTED BY COURT ORDER FROM CONDUCTING ALL OR ANY
MATERIAL PART OF ITS BUSINESS OR AFFAIRS AND SUCH PERSON CONSENTS (BY ACTION,
INACTION OR OTHERWISE) TO SUCH ORDER OR SUCH ORDER REMAINS IN EFFECT FOR A
PERIOD OF 30 DAYS; OR

45


--------------------------------------------------------------------------------



9.18         DISSOLUTION.  BORROWER, ANY PRIMARY OBLIGOR OR ANY OTHER LOAN PARTY
SHALL DISSOLVE, FULLY LIQUIDATE OR SUSPEND OR DISCONTINUE ITS BUSINESS; OR

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, Agent may (and shall, if instructed in writing by the
Majority Lenders) by written notice to Borrower: (i) declare the principal of
and accrued interest on the Loans of Borrower to be, whereupon the same shall
forthwith become, due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by Borrower; and/or (ii)
declare the Commitments of Lenders terminated, whereupon such Commitments shall
forthwith terminate immediately; provided that if any Event of Default described
in Section 9.8 shall occur with respect to Borrower, the result which would
otherwise occur only upon the giving of written notice by Agent to Borrower as
herein described shall occur automatically, without the giving of any such
notice.


SECTION 10.             GENERAL REPRESENTATIONS AND WARRANTIES AND RELATED
COVENANTS.

In order to induce Lenders to enter into this Agreement and to maintain the
Loans provided for herein, each Loan Party party hereto makes the following
representations, covenants and warranties, both as of the Execution Date and
(after giving effect to the transactions contemplated hereby to occur on the
Effective Date) as of the Effective Date (unless otherwise specified), which
representations, covenants and warranties shall survive the execution and
delivery of this Agreement and the other documents and instruments referred to
herein:


10.1         ORGANIZATION.


(A)           BORROWER IS AND AT ALL TIMES HEREAFTER SHALL BE A CORPORATION,
DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE AND QUALIFIED OR LICENSED TO DO BUSINESS AND IN GOOD STANDING
IN ALL STATES IN WHICH THE LAWS THEREOF REQUIRE BORROWER TO BE SO QUALIFIED
AND/OR LICENSED AND IN WHICH THE FAILURE TO SO QUALIFY COULD HAVE A MATERIAL
ADVERSE EFFECT, INCLUDING, WITHOUT LIMITATION, THE STATE OF TEXAS.  SCHEDULE
10.1(A) IDENTIFIES EACH JURISDICTION IN WHICH BORROWER HAS QUALIFIED OR BEEN
LICENSED TO DO BUSINESS AND DESCRIBES THE NATURE AND CURRENT STATUS OF ANY SUCH
QUALIFICATION OR LICENSE.


(B)           EACH PRIMARY OBLIGOR AND EACH PORTFOLIO ENTITY AND EACH OTHER LOAN
PARTY IS A CORPORATION OR LIMITED LIABILITY COMPANY OR A LIMITED PARTNERSHIP,
DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OR FOREIGN JURISDICTION OF ITS ORGANIZATION.


(C)           EACH PRIMARY OBLIGOR AND OTHER LOAN PARTY IS AND AT ALL TIMES
HEREAFTER SHALL BE QUALIFIED OR LICENSED TO DO BUSINESS AND IN GOOD STANDING IN
ALL STATES IN WHICH THE LAWS THEREOF REQUIRE SUCH PRIMARY OBLIGOR, AND OTHER
LOAN PARTY TO BE SO QUALIFIED AND/OR LICENSED.


(D)           EACH PORTFOLIO ENTITY IS AND AT ALL TIMES HEREAFTER SHALL BE
QUALIFIED OR LICENSED TO DO BUSINESS AND IN GOOD STANDING IN ALL STATES IN WHICH
THE LAWS THEREOF REQUIRE SUCH PORTFOLIO ENTITY TO BE SO QUALIFIED AND/OR
LICENSED AND IN WHICH THE FAILURE TO SO QUALIFY COULD HAVE A MATERIAL ADVERSE
EFFECT.  SCHEDULE 10.1(D) IDENTIFIES EACH JURISDICTION IN WHICH EACH PRIMARY
OBLIGOR, PORTFOLIO ENTITY, RELATED ENTITY AND EACH OTHER LOAN PARTY HAS
QUALIFIED OR BEEN LICENSED TO DO BUSINESS AND DESCRIBES THE NATURE AND CURRENT
STATUS OF ANY SUCH QUALIFICATION OR LICENSE.

46


--------------------------------------------------------------------------------



(E)           SCHEDULE 10.1(E) LISTS ALL SHAREHOLDER AGREEMENTS TO WHICH
BORROWER, ANY SUBSIDIARY, ANY PORTFOLIO ENTITY-50% OR ANY OTHER HOLDER OF ANY
EQUITY INTEREST IN A PLEDGED ENTITY IS A PARTY.


10.2         ENTITY POWER.


(A)           BORROWER HAS THE RIGHT, POWER AND CAPACITY AND IS DULY AUTHORIZED
AND EMPOWERED TO ENTER INTO, EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY.


(B)           EACH PRIMARY OBLIGOR AND EACH OTHER LOAN PARTY HAS THE RIGHT,
POWER AND CAPACITY AND IS DULY AUTHORIZED AND EMPOWERED TO ENTER INTO, EXECUTE,
DELIVER AND PERFORM THOSE LOAN DOCUMENTS  TO WHICH IT IS A PARTY.


10.3         VIOLATION OF CHARTER DOCUMENTS.


(A)           THE EXECUTION, DELIVERY AND/OR PERFORMANCE BY BORROWER OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE AND SHAREHOLDER ACTION AND NONE OF SUCH
EXECUTION, DELIVERY, PERFORMANCE OR CONSUMMATION SHALL, BY THE LAPSE OF TIME,
THE GIVING OF NOTICE OR OTHERWISE, CONSTITUTE A VIOLATION OF ANY LEGAL
REQUIREMENT OR A BREACH OF ANY PROVISION CONTAINED IN THE CHARTER DOCUMENTS OF
BORROWER, OR CONTAINED IN ANY AGREEMENT, INSTRUMENT OR DOCUMENT TO WHICH
BORROWER IS NOW OR HEREAFTER A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS IS OR
MAY BECOME BOUND, OTHER THAN AGREEMENTS, INSTRUMENTS OR DOCUMENTS THAT ARE
IMMATERIAL TO BORROWER THE BREACH OF WHICH COULD NOT HAVE A MATERIAL ADVERSE
EFFECT.


(B)           THE EXECUTION, DELIVERY AND/OR PERFORMANCE BY EACH PRIMARY OBLIGOR
AND OTHER LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AND THE
CONSUMMATION OF EACH SUCH PERSON OF THE TRANSACTIONS CONTEMPLATED HEREUNDER HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY ACTION (AS THE CASE MAY BE) AND OTHER ACTION BY THE HOLDERS OF
THE EQUITY INTERESTS THEREOF AND NONE OF SUCH EXECUTION, DELIVERY, PERFORMANCE
OR CONSUMMATION SHALL, BY THE LAPSE OF TIME, THE GIVING OF NOTICE OR OTHERWISE,
CONSTITUTE A VIOLATION OF ANY LEGAL REQUIREMENT OR A BREACH OF ANY PROVISION
CONTAINED IN THE CHARTER DOCUMENTS OF SUCH PRIMARY OBLIGOR OR SUCH OTHER LOAN
PARTY, OR CONTAINED IN ANY AGREEMENT, INSTRUMENT OR DOCUMENT TO WHICH SUCH
PRIMARY OBLIGOR OR SUCH OTHER LOAN PARTY IS NOW OR HEREAFTER A PARTY OR BY WHICH
IT OR ANY OF ITS ASSETS IS OR MAY BECOME BOUND, OTHER THAN AGREEMENTS,
INSTRUMENTS OR DOCUMENTS THAT ARE IMMATERIAL TO SUCH PRIMARY OBLIGOR AND OTHER
LOAN PARTY THE BREACH OF WHICH COULD NOT HAVE A MATERIAL ADVERSE EFFECT.


10.4         ENFORCEABILITY.


(A)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH BORROWER IS A
PARTY ARE AND WILL BE THE LEGAL, VALID AND BINDING AGREEMENTS OF BORROWER,
ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS ENFORCEMENT
THEREOF MAY BE SUBJECT TO THE EFFECT OF APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW); AND

47


--------------------------------------------------------------------------------



(B)           THOSE OTHER LOAN DOCUMENTS TO WHICH EACH OTHER LOAN PARTY IS A
PARTY ARE AND WILL BE THE LEGAL, VALID AND BINDING AGREEMENTS OF SUCH LOAN
PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS
ENFORCEMENT THEREOF MAY BE SUBJECT TO THE EFFECT OF APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY, AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
SUCH ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


10.5         OWNERSHIP.


(A)           SCHEDULE 10.5(A) SETS FORTH ALL CLASSES OF STOCK OF BORROWER, AS
OF DECEMBER 31, 2003, THE SHAREHOLDERS THEREOF (OTHER THAN MEMBERS OF THE
GENERAL PUBLIC), ADDRESSES OF EACH SHAREHOLDER, AND NUMBER OF SHARES OWNED AS OF
SUCH DATE;


(B)           SCHEDULE 10.5(B) SETS FORTH ALL CLASSES OF STOCK AND/OR OTHER
EQUITY INTERESTS (OTHER THAN OPTIONS, WARRANTS AND RIGHTS TO ACQUIRE STOCK OR
OTHER EQUITY INTERESTS) ISSUED BY EACH PRIMARY OBLIGOR, EACH PORTFOLIO ENTITY
AND EACH RELATED ENTITY, THE SHAREHOLDERS AND OTHER EQUITY HOLDERS THEREOF, AND
THE ADDRESSES, NUMBER OF SHARES AND/OR PARTNERSHIP INTERESTS OWNED.


(C)           SCHEDULE  10.5(C) SETS FORTH ALL OPTIONS, WARRANTS AND OTHER
RIGHTS TO ACQUIRE STOCK OR OTHER EQUITY INTERESTS OF BORROWER, ANY PRIMARY
OBLIGOR, ANY PORTFOLIO ENTITY, ANY RELATED ENTITY AND ANY OTHER PLEDGED ENTITY,
THE NATURE OF SUCH OPTION, WARRANT OR RIGHT AND THE CONDITIONS FOR THE EXERCISE
THEREOF.  LENDERS HEREBY EXPRESSLY CONSENT TO THE TRANSFER, ISSUANCE OR
CONVEYANCE OF STOCK AND/OR OTHER EQUITY INTERESTS OF BORROWER IN ACCORDANCE WITH
SUCH OPTIONS, WARRANTS AND RIGHTS; PROVIDED THAT THE SAME DOES NOT RESULT IN A
CHANGE OF CONTROL.


(D)           ALL EQUITY INTERESTS OF BORROWER, EACH PRIMARY OBLIGOR, EACH
PORTFOLIO ENTITY, EACH RELATED ENTITY AND EACH OTHER LOAN PARTY HAVE BEEN DULY
AND VALIDLY ISSUED, ARE FULLY PAID AND ARE NON-ASSESSABLE.


10.6         FICTITIOUS NAMES.


(A)           EACH OF THE FICTITIOUS NAMES, IF ANY, USED BY BORROWER DURING THE
FIVE (5) YEAR PERIOD PRECEDING THE EXECUTION DATE IS SET FORTH ON SCHEDULE 10.6
ATTACHED HERETO (AS AMENDED FROM TIME TO TIME) AND NONE OF SUCH FICTITIOUS NAMES
ARE REGISTERED TRADEMARKS OR TRADENAMES WITH THE U.S. PATENT AND TRADEMARK
OFFICE, EXCEPT AS SET FORTH IN SCHEDULE 10.6;


(B)           EACH OF THE FICTITIOUS NAMES, IF ANY, USED BY EACH PRIMARY
OBLIGOR, MATERIAL PORTFOLIO ENTITY AND ANY OTHER LOAN PARTY, DURING THE FIVE (5)
YEAR PERIOD PRECEDING THE EXECUTION DATE IS SET FORTH ON SCHEDULE 10.6 ATTACHED
HERETO (AS AMENDED FROM TIME TO TIME), AND NONE OF SUCH FICTITIOUS NAMES ARE
REGISTERED TRADEMARKS OR TRADENAMES WITH THE U.S. PATENT AND TRADEMARK OFFICE;
PROVIDED THAT, VARIATIONS ON THE CORPORATE NAME OF ANY PRIMARY OBLIGOR,
PORTFOLIO ENTITY OR ANY OTHER LOAN PARTY IN STATES WHERE USED SOLELY FOR
QUALIFYING TO DO BUSINESS THEREIN SHALL AND HAVE BEEN EXCLUDED FROM SUCH
SCHEDULE, WITH LENDER’S CONSENT AND APPROVAL.

48


--------------------------------------------------------------------------------



10.7         TITLE.


(A)           SCHEDULE 10.7 IS A TRUE, ACCURATE AND COMPLETE LIST OF ALL LIENS
RELATING TO THE COLLATERAL ON THE EXECUTION DATE AND EFFECTIVE DATE.


(B)           FIRST X AND FIRST B SHALL AT ALL TIMES OWN FEE TITLE TO ITS REAL
ESTATE SUBJECT TO NO LIENS OTHER THAN THE PERMITTED LIENS.


(C)           BORROWER, EACH PRIMARY OBLIGOR, PORTFOLIO ENTITY AND OTHER LOAN
PARTY SHALL AT ALL TIMES HAVE INDEFEASIBLE AND MERCHANTABLE TITLE TO AND
OWNERSHIP OF ALL OF ITS ASSETS EXCEPT TO THE EXTENT THE FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


10.8         FINANCIAL WARRANTY.  EXCEPT AS SET FORTH ON SCHEDULE 10.8, BORROWER
(I) IS PAYING ITS DEBTS AS THEY MATURE, (II) OWNS PROPERTY WHICH, AT A FAIR
VALUATION, IS GREATER THAN THE SUM OF ITS DEBT, AND (III) HAS CAPITAL SUFFICIENT
TO CARRY ON ITS BUSINESS AND TRANSACTIONS AND ALL BUSINESSES AND TRANSACTIONS IN
WHICH IT IS ABOUT TO ENGAGE. EXCEPT AS SET FORTH ON SCHEDULE 10.8, EACH PRIMARY
OBLIGOR AND EACH MATERIAL PORTFOLIO ENTITY: (I) IS PAYING ITS RESPECTIVE DEBTS
AS THEY MATURE, (II) OWNS PROPERTY WHICH, AT A FAIR VALUATION, IS GREATER THAN
THE SUM OF ITS DEBT AND (III) HAS CAPITAL SUFFICIENT TO CARRY ON ITS BUSINESS
AND TRANSACTIONS AND ALL BUSINESSES AND TRANSACTIONS IN WHICH IT IS ABOUT TO
ENGAGE.


10.9         PROCEEDINGS.  EXCEPT AS SET FORTH ON SCHEDULE 10.9, THERE ARE NO
ACTIONS OR PROCEEDINGS WHICH ARE PENDING OR THREATENED AGAINST BORROWER, ANY
PRIMARY OBLIGOR, ANY MATERIAL PORTFOLIO ENTITY OR ANY OTHER LOAN PARTY WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE
ACTIONS OR PROCEEDINGS REFERRED TO ON SCHEDULE 10.9 COULD HAVE A MATERIAL
ADVERSE EFFECT.


10.10       GOVERNMENT CONTRACTS.  EXCEPT AS SET FORTH ON SCHEDULE 10.10,
NEITHER BORROWER, NOR ANY PRIMARY OBLIGOR, MATERIAL PORTFOLIO ENTITY OR OTHER
LOAN PARTY HAS ANY GOVERNMENT CONTRACTS.


10.11       ADEQUATE LICENSES.  BORROWER, AND EACH PRIMARY OBLIGOR, PORTFOLIO
ENTITY AND OTHER LOAN PARTY POSSESSES ADEQUATE ASSETS, LICENSES, PATENTS,
COPYRIGHTS, TRADEMARKS AND TRADENAMES TO CONTINUE TO CONDUCT ITS BUSINESS AS
PREVIOUSLY CONDUCTED BY IT AND AS CONTEMPLATED IN THE FORESEEABLE FUTURE EXCEPT
SUCH LICENSES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES THE FAILURE OF
WHICH TO OBTAIN COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


10.12       GOVERNMENT PERMITS;  APPROVALS AND CONSENTS.


(A)           EXCEPT FOR MATTERS WHICH COULD NOT RESULT IN A MATERIAL ADVERSE
EFFECT, BORROWER AND EACH PRIMARY OBLIGOR, EACH PORTFOLIO ENTITY  AND EACH OTHER
LOAN PARTY HAS BEEN AND IS IN GOOD STANDING WITH RESPECT TO ALL GOVERNMENTAL
PERMITS, CERTIFICATES, CONSENTS AND FRANCHISES NECESSARY TO CONTINUE TO CONDUCT
ITS BUSINESS AS PREVIOUSLY CONDUCTED PRIOR TO THE DATE HEREOF AND PRIOR TO THE
EXECUTION DATE AND TO OWN OR LEASE AND OPERATE ITS PROPERTIES AS NOW OWNED OR
LEASED BY IT.  NONE OF SAID PERMITS, CERTIFICATES, CONSENTS OR FRANCHISES
CONTAIN ANY TERM, PROVISION, CONDITION OR LIMITATION MORE BURDENSOME THAN SUCH
AS ARE GENERALLY APPLICABLE TO PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS
AS THE APPLICABLE PERSON.

49


--------------------------------------------------------------------------------



(B)           EXCEPT FOR THOSE CONSENTS AND OTHER ITEMS SET FORTH ON SCHEDULE
10.12, NEITHER BORROWER, NOR ANY PRIMARY OBLIGOR, MATERIAL PORTFOLIO ENTITY OR
OTHER LOAN PARTY REQUIRES THE APPROVAL, CONSENT, WAIVER, ORDER, PERMISSION,
LICENSE, AUTHORIZATION, REGISTRATION OR VALIDATION OF, OR FILING WITH OR
EXEMPTION BY, ANY GOVERNMENT AUTHORITY OR ANY OTHER PERSON (INCLUDING BUT NOT
LIMITED TO SHAREHOLDERS, PARTNERS, MEMBERS, EQUITY OWNERS, HOLDERS OF
INDEBTEDNESS INSTRUMENTS, OR ANY OWNER OF ANY LIEN UPON THE ASSETS OF ANY ONE OR
MORE OF THEM OR THEIR AFFILIATES) FOR THE EXECUTION AND DELIVERY OF, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING BUT NOT LIMITED TO THE BORROWING OF ANY LOANS, THE
PLEDGE OF THE COLLATERAL, AND THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS. 
BORROWER AND EACH OTHER PRIMARY OBLIGOR, MATERIAL PORTFOLIO ENTITY AND OTHER
LOAN PARTY HAVE RECEIVED THE CONSENTS AND OTHER ITEMS DESCRIBED ON SCHEDULE
10.12 AND HAS DELIVERED A COPY THEREOF TO AGENT, WHICH CONSENTS ARE IN FULL
FORCE AND EFFECT, UNMODIFIED AND UNAMENDED ON THE DATE HEREOF AND ON THE
EXECUTION DATE.


10.13       CHARGE; RESTRICTIONS.


(A)           ON THE EXECUTION DATE AND ON THE EFFECTIVE DATE, NEITHER BORROWER,
NOR ANY PRIMARY OBLIGOR NOR ANY PORTFOLIO ENTITY OR ANY OTHER LOAN PARTY IS A
PARTY TO (NOR ARE ANY OF SUCH PERSON’S ASSETS OTHERWISE SUBJECT TO) ANY CONTRACT
OR AGREEMENT OR RESTRICTION, JUDGMENT, DECREE OR ORDER THAT COULD HAVE A
MATERIAL ADVERSE EFFECT.


(B)           ON THE EXECUTION DATE AND ON THE EFFECTIVE DATE, NONE OF BORROWER,
NOR ANY PRIMARY OBLIGOR, MATERIAL PORTFOLIO ENTITY , OR ANY OTHER LOAN PARTY IS
SUBJECT TO (NOR ARE ANY SUCH PERSON’S ASSETS OTHERWISE SUBJECT TO) ANY CHARGE
(OTHER THAN CHARGES OWED BY FIRST B OR FIRST X).


10.14       COMPLIANCE WITH LAWS.  EXCEPT FOR MATTERS WHICH COULD NOT RESULT IN
A MATERIAL ADVERSE EFFECT, NEITHER BORROWER, NOR ANY PRIMARY OBLIGOR NOR ANY
PORTFOLIO ENTITY  NOR ANY OTHER LOAN PARTY IS IN VIOLATION OF ANY APPLICABLE
STATUTE, REGULATION, ORDER OR ORDINANCE OF THE UNITED STATES OF AMERICA, OF ANY
STATE, CITY, TOWN, MUNICIPALITY, COUNTY OR OF ANY OTHER JURISDICTION, OR OF ANY
AGENCY THEREOF, INCLUDING THE FEDERAL RESERVE BOARD, IN ANY RESPECT.


10.15       COMPLIANCE WITH INDEBTEDNESS INSTRUMENTS.  OTHER THAN THOSE DEFAULTS
SET FORTH ON SCHEDULE 10.15, BORROWER IS NOT IN DEFAULT UNDER ANY INDEBTEDNESS
INSTRUMENT OR ANY OTHER MATERIAL AGREEMENT TO WHICH IT IS A PARTY.  OTHER THAN
THOSE DEFAULTS SET FORTH ON SCHEDULE 10.15, NO PRIMARY OBLIGOR, MATERIAL
PORTFOLIO ENTITY, OR ANY OTHER LOAN PARTY IS IN DEFAULT UNDER ANY INDEBTEDNESS
INSTRUMENT.


10.16       FINANCIALS.  THE FINANCIAL STATEMENTS DELIVERED BY BORROWER, ANY
PRIMARY OBLIGOR, MATERIAL PORTFOLIO ENTITY OR ANY OTHER LOAN PARTY TO AGENT,
FAIRLY AND ACCURATELY PRESENT THE ASSETS, LIABILITIES AND FINANCIAL CONDITIONS
AND RESULTS OF OPERATIONS OF BORROWER, AND SUCH OTHER PERSONS DESCRIBED THEREIN
AS OF AND FOR THE PERIODS ENDING ON SUCH DATES AND HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP AND SUCH PRINCIPLES HAVE BEEN APPLIED ON A BASIS
CONSISTENTLY FOLLOWED IN ALL MATERIAL RESPECTS THROUGHOUT THE PERIODS INVOLVED.


10.17       TAX RETURNS.  BORROWER AND EACH OTHER MEMBER OF THE CONSOLIDATED
GROUP HAS FILED OR CAUSED TO BE FILED ALL TAX RETURNS WHICH ARE REQUIRED TO BE
FILED, AND HAS PAID ALL CHARGES

50


--------------------------------------------------------------------------------



SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY ASSESSMENTS MADE AGAINST
IT OR ANY OF ITS PROPERTY, AND ALL OTHER CHARGES IMPOSED ON IT OR ANY OF ITS
PROPERTIES BY ANY GOVERNMENTAL AUTHORITY, EXCEPT FOR CHARGES ARISING AT ANY TIME
AFTER THE EFFECTIVE DATE, WHICH BORROWER IS DISPUTING IN ACCORDANCE WITH THE
FINAL SENTENCE OF SECTION 7.3.


10.18       NO MATERIAL ADVERSE CHANGE.  EXCEPT AS SET FORTH IN SCHEDULE 10.18,
SINCE JUNE 30, 2007, NO EVENT OR CIRCUMSTANCE HAS OCCURRED THAT HAD, HAS OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


10.19       NO INDEBTEDNESS.  NONE OF BORROWER, ANY PRIMARY OBLIGOR, PORTFOLIO
ENTITY, WHOLLY-OWNED SUBSIDIARY OR OTHER LOAN PARTY (I) HAS ANY INDEBTEDNESS
EXCEPT FOR INDEBTEDNESS DESCRIBED IN SCHEDULE 10.19, SCHEDULE 10.20 AND SCHEDULE
8.12(A) AND EXCEPT FOR INDEBTEDNESS PERMITTED BY THIS AGREEMENT WHICH (OTHER
THAN IN THE CASE OF MCS, ANY LATIN AMERICAN ACQUISITION ENTITY  OR ANY EUROPEAN
ACQUISITION ENTITY ) IS REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO 7.1(A) OR (B) (EXCEPT FOR ANY SUCH INDEBTEDNESS PERMITTED
BY THIS AGREEMENT (X) INCURRED SINCE SUCH MOST RECENT FINANCIAL STATEMENTS WERE
DELIVERED, OR (Y) CONSTITUTING UNSECURED TRADE PAYABLES ARISING IN THE ORDINARY
COURSE OF BUSINESS SINCE THE DATES REFLECTED IN THE JUNE 30, 2004 FINANCIAL
STATEMENTS THAT IS NOT INDEBTEDNESS FOR BORROWED MONEY OR INDEBTEDNESS OF ANY
REO AFFILIATE TO ITS REO PARENT EVIDENCED BY A NOTE PAYABLE TO SUCH REO PARENT,
IN EACH CASE, TO THE EXTENT, IF ANY, NOT REQUIRED BY GAAP TO BE REFLECTED IN
FINANCIAL STATEMENTS) OR (II) HAS GUARANTEED ANY INDEBTEDNESS OR ENTERED INTO OR
ISSUED ANY GUARANTY EQUIVALENT (OTHER THAN AS A RESULT OF THE ENDORSEMENT OF ANY
INSTRUMENT OF ITEMS OF PAYMENT FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE
OF BUSINESS OR AS OTHERWISE EXPRESSLY PERMITTED PURSUANT TO THE TERMS HEREOF) IN
RESPECT OF THE OBLIGATIONS OF ANY PERSON.


10.20       AFFILIATE NOTES.  ATTACHED HERETO AS SCHEDULE 10.20 IS A TRUE,
ACCURATE AND COMPLETE SCHEDULE OF ALL PROMISSORY NOTES MADE BY ANY AFFILIATE
PAYABLE TO THE ORDER OF A BORROWER, A WHOLLY-OWNED SUBSIDIARY, A PORTFOLIO
ENTITY OR A RELATED ENTITY, OTHER THAN THE PLEDGED NOTES AND THE EXCLUDED NOTES.


10.21       NO LIABILITY ON LENDERS OR AGENT.  NONE OF THE EXECUTION, DELIVERY
AND PERFORMANCE BY BORROWER OR ANY OTHER LOAN PARTY OF THIS AGREEMENT AND/OR THE
OTHER LOAN DOCUMENTS WILL IMPOSE ON OR SUBJECT ANY OF THE LENDERS OR THE AGENT
TO ANY LIABILITY, WHETHER FIXED OR CONTINGENT, IN RESPECT OF ANY ENVIRONMENTAL
LAW, WHETHER RELATING TO THE OPERATION OF BORROWER’S BUSINESS OR OTHERWISE. 
NONE OF THE LENDERS’ OR THE AGENT’S EXERCISE OF ANY OF THE RIGHTS OR REMEDIES
DESCRIBED IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS SHALL
CONSTITUTE A BREACH OF ANY PROVISION CONTAINED IN ANY AGREEMENT, INSTRUMENT OR
DOCUMENT CONCERNING THE ASSIGNMENT OR LICENSE OF, OR THE PAYMENT OF ROYALTIES
FOR, ANY PATENTS, PATENT RIGHTS, TRADENAMES, TRADEMARKS, TRADE SECRETS,
KNOW-HOW, COPYRIGHTS OR ANY OTHER FORM OF INTELLECTUAL PROPERTY NOW OR AT ANY
TIME OR TIMES HEREAFTER PROTECTED AS SUCH BY ANY APPLICABLE LAW.


10.22       AFFILIATES.  SCHEDULE 10.22 ATTACHED HERETO IS A TRUE, ACCURATE AND
COMPLETE SCHEDULE OF BORROWER’S AFFILIATES AS OF THE EFFECTIVE DATE, TOGETHER
WITH A DESCRIPTION OF BORROWER’S RELATIONSHIP TO EACH SUCH AFFILIATE.

51


--------------------------------------------------------------------------------



10.23       REAL PROPERTY; ENVIRONMENTAL ISSUES.  EXCEPT AS SET FORTH ON
SCHEDULE 10.23, NEITHER BORROWER, ANY PRIMARY OBLIGOR, ANY PORTFOLIO ENTITY OR
ANY RELATED ENTITY OTHER THAN FIRST X, FIRST B, FCS CREAMER, LTD., FCS WOOD
LTD., AND FCS WILDHORSE LTD., FCS FISCHER LTD., ANY REO AFFILIATE, ANY LATIN
AMERICAN ACQUISITION ENTITY OR EUROPEAN ACQUISITION ENTITY NOW OWNS OR, IN THE
CASE OF US PERSONS, LEASES OR AT ANY TIME IN THE FIVE (5) YEARS PRECEDING THE
EXECUTION DATE HAS OWNED OR LEASED ANY REAL PROPERTY.  NEITHER BORROWER, ANY
PRIMARY OBLIGOR, ANY PORTFOLIO ENTITY, ANY RELATED ENTITY, ANY IMMATERIAL
ENTITY, OR ANY OTHER LOAN PARTY HAS RECEIVED A SUMMONS, CITATION, NOTICE, OR
DIRECTIVE FROM THE ENVIRONMENTAL PROTECTION AGENCY OR ANY OTHER GOVERNMENTAL
AUTHORITY CONCERNING ANY ACTION OR OMISSION RESULTING IN THE RELEASING, OR
OTHERWISE DISPOSING OF HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES INTO THE
ENVIRONMENT WITH RESPECT TO ANY REAL PROPERTY.


10.24       INVESTMENT COMPANY ACT AND PUBLIC UTILITY HOLDING COMPANY ACT. 
NEITHER BORROWER NOR ANY PRIMARY OBLIGOR NOR ANY OTHER LOAN PARTY OR THE
ENTERING INTO OF ANY LOAN DOCUMENTS, NOR THE ISSUANCE OF THE NOTES IS SUBJECT TO
ANY OF THE PROVISIONS OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED. 
NEITHER BORROWER, NOR ANY PRIMARY OBLIGOR OR ANY OTHER LOAN PARTY IS A “HOLDING
COMPANY” AS DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS
AMENDED, OR SUBJECT TO ANY OTHER FEDERAL OR STATE STATUTE OR REGULATION LIMITING
ITS ABILITY TO INCUR INDEBTEDNESS FOR MONEY BORROWED.


10.25       DISCLOSURE.  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR
ANY STATEMENT, LIST, CERTIFICATE OR OTHER DOCUMENT OR INFORMATION, NOR ANY
SCHEDULES TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, DELIVERED OR TO BE
DELIVERED TO LENDERS OR AGENT, CONTAINS OR WILL CONTAIN ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS OR WILL OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE
STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES IN WHICH
THEY ARE MADE, NOT MISLEADING.  COPIES OF ALL DOCUMENTS DELIVERED TO LENDERS
AND/OR AGENT PURSUANT TO THIS SECTION 10 OR ANY OTHER PROVISION OF THIS
AGREEMENT ARE TRUE, CORRECT AND COMPLETE COPIES THEREOF AND INCLUDE ALL
AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO AND
THEREOF.


10.26       QUALIFICATION.


(A)           SOLELY BY REASON OF (AND WITHOUT REGARD TO ANY OTHER ACTIVITIES OF
LENDERS AND/OR AGENT IN ANY STATE IN WHICH ASSETS OF THE BORROWER, ANY PRIMARY
OBLIGOR, ANY PORTFOLIO ENTITY, ANY RELATED ENTITY OR OTHER LOAN PARTY ARE
LOCATED) THE ENTERING INTO AND PERFORMANCE OF THIS AGREEMENT, THE NOTES, THE
OTHER LOAN DOCUMENTS AND THE DOCUMENTS, INSTRUMENTS AND AGREEMENTS DELIVERED IN
CONNECTION THEREWITH BY LENDERS AND/OR AGENT WILL NOT CONSTITUTE DOING BUSINESS
BY LENDERS AND/OR AGENT IN ANY OF SUCH STATES OR RESULT IN ANY LIABILITY OF
LENDERS AND/OR AGENT FOR TAXES OR OTHER GOVERNMENTAL CHARGES; AND QUALIFICATION
BY LENDERS AND/OR AGENT TO DO BUSINESS IN SUCH JURISDICTION IS NOT NECESSARY IN
CONNECTION WITH, AND THE FAILURE TO SO QUALIFY WILL NOT AFFECT, THE ENFORCEMENT
OF, OR EXERCISE OF ANY RIGHTS OR REMEDIES UNDER, ANY OF SUCH DOCUMENTS.


(B)           NO “BUSINESS ACTIVITY,” “DOING BUSINESS” OR SIMILAR REPORT OR
NOTICE IS REQUIRED TO BE FILED BY THE LENDERS AND/OR AGENT IN ANY SUCH
JURISDICTION IN CONNECTION WITH THE LOANS OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND THE FAILURE TO FILE ANY SUCH
REPORT OR NOTICE WILL NOT AFFECT THE ENFORCEMENT OF, OR THE EXERCISE OF ANY
RIGHTS OR REMEDIES UNDER, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

52


--------------------------------------------------------------------------------



(C)           SEC FILINGS.  THE BORROWER HAS FILED AND MADE AVAILABLE TO THE
AGENT AND LENDERS EACH FORM, REGISTRATION STATEMENT, SCHEDULE, REPORT, PROXY
STATEMENT AND DOCUMENT REQUIRED TO BE FILED BY BORROWER WITH THE SEC SINCE
JANUARY 1, 1995 (COLLECTIVELY, THE “SEC REPORTS”).  EXCEPT AS SET FORTH ON
SCHEDULE 10.26, THE SEC REPORTS (I) AT THE TIME FILED, COMPLIED IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES LAWS AND (II) DID
NOT AT THE TIME THEY WERE FILED (OR IF AMENDED OR SUPERSEDED BY A FILING PRIOR
TO THE DATE OF THIS AGREEMENT, THEN ON THE DATE OF SUCH FILING) CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED IN THE SEC REPORTS OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  BORROWER IS THE ONLY LOAN PARTY REQUIRED TO FILE PURSUANT TO THE
EXCHANGE ACT.  SINCE JANUARY 1, 1995, BORROWER HAS MADE ALL FILINGS WITH THE SEC
IN A TIMELY MANNER (EXCEPT AS SET FORTH ON SCHEDULE 10.26, EACH OF WHICH FILING
DEFICIENCIES WAS SUBSEQUENTLY CURED IN A MANNER THAT BROUGHT BORROWER INTO FULL
COMPLIANCE WITH LAW) AS REQUIRED BY LAW AND NO EVENT HAS OCCURRED THAT REQUIRES
AN ADDITIONAL FILING OR ANY AMENDMENT TO A PRIOR FILING, WHICH HAS NOT BEEN MADE
OR FILED.


10.27       FEDERAL RESERVE MARGIN REGULATIONS; USE OF PROCEEDS


(A)           NEITHER BORROWER, ANY PRIMARY OBLIGOR, ANY PORTFOLIO ENTITY, ANY
RELATED ENTITY OR ANY OTHER LOAN PARTY OR MEMBER OF THE CONSOLIDATED GROUP OR
SUBSIDIARY OF ANY OF THE FOREGOING IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS
IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM).  NO PART OF THE PROCEEDS
OF ANY LOAN WILL BE USED TO PURCHASE OR CARRY ANY SUCH MARGIN STOCK OR TO EXTEND
CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY SUCH MARGIN
STOCK.


(B)           NEITHER THE LOANS NOR THE USE OF PROCEEDS THEREFROM WILL RESULT IN
A VIOLATION OF ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED
STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED), OR ANY
RULING ISSUED THEREUNDER OR ANY ENABLING LEGISLATION OR PRESIDENTIAL EXECUTIVE
ORDER IN CONNECTION THEREWITH.


10.28       INTELLECTUAL PROPERTY.  ALL PATENTS, TRADEMARKS, REGISTERED
COPYRIGHTS AND TRADE NAMES OF BORROWER, EACH PRIMARY OBLIGOR, EACH MATERIAL
PORTFOLIO ENTITY AND EACH OTHER LOAN PARTY ARE LISTED IN SCHEDULE 10.28 TO THIS
AGREEMENT; ALL OF THOSE SO LISTED ARE IN FULL FORCE AND EFFECT.  IF ANY MEMBER
OF THE CONSOLIDATED GROUP AT ANY TIME ACQUIRES, ESTABLISHES, INVENTS OR DEVELOPS
ANY PATENT, TRADEMARK, COPYRIGHT OR TRADE NAME THAT IS OR BECOMES MATERIAL TO
SUCH PERSON’S BUSINESS OR OPERATIONS, IT WILL PROMPTLY NOTIFY AGENT OF SAME AND
TAKE SUCH ACTION AS AGENT SHALL REQUEST TO GRANT TO AGENT ON BEHALF OF LENDERS A
PERFECTED, FIRST PRIORITY SECURITY INTEREST IN SAME.


10.29       COMPLIANCE WITH ERISA.  NO LOAN PARTY OR SUBSIDIARY, OTHER THAN
BORROWER AND SUBSIDIARIES THAT ARE NOT PORTFOLIO ENTITIES HAS OR SHALL AT ANY
TIME HAVE ANY EMPLOYEES.  SCHEDULE 10.29 DESCRIBES THE PENSION PLANS TO WHICH
BORROWER OR ANY ERISA AFFILIATES MAY HAVE OBLIGATIONS.  EACH LOAN PARTY AND EACH
ERISA AFFILIATE AND EACH PLAN AND THE TRUSTS MAINTAINED PURSUANT TO SUCH PLANS
ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE
PROVISIONS OF SECTIONS 401 THROUGH AND INCLUDING 417 OF THE CODE, AND OF ERISA
AND (I) NO EVENT WHICH CONSTITUTES A REPORTABLE EVENT AS DEFINED IN SECTION 4043
OF ERISA HAS

53


--------------------------------------------------------------------------------



OCCURRED AND IS CONTINUING WITH RESPECT TO ANY PLAN WHICH IS OR WAS COVERED BY
TITLE IV OF ERISA, (II) NO PLAN WHICH IS SUBJECT TO PART 3 OF SUBTITLE B OF
TITLE 1 OF ERISA HAS INCURRED ANY “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE
MEANING OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE) WHETHER OR NOT
WAIVED, AND (III) NO WRITTEN NOTICE OF LIABILITY HAS BEEN RECEIVED WITH RESPECT
TO ANY LOAN PARTY OR ANY SUBSIDIARY FOR ANY “PROHIBITED TRANSACTION” (WITHIN THE
MEANING OF SECTION 4975 OF THE CODE OR SECTION 406 OF ERISA), NOR HAS ANY SUCH
PROHIBITED TRANSACTION RESULTING IN LIABILITY TO ANY LOAN PARTY OR ERISA
AFFILIATE OCCURRED.

Neither any Loan Party nor any ERISA Affiliate (i) has incurred any liability to
the PBGC (or any successor thereto under ERISA), or to any trustee of a trust
established under Section 4049 of ERISA, in connection with any Plan (other than
liability for premiums under Section 4007 or ERISA), (ii) has incurred any
withdrawal liability under Subtitle E of Title IV of ERISA in connection with
any Plan which is a Multiemployer Plan, nor (iii) has contributed or has been
obligated to contribute on or after September 26, 1980, to any “multiemployer
plan” (within the meaning of Section 3(37) of ERISA) which is subject to Title
IV of ERISA.

The consummation of the transactions contemplated by this Agreement (i) will not
give rise to any liability on behalf of any Loan Party or any ERISA Affiliate
under Title IV of ERISA to the PBGC (other than ordinary and usual PBGC premium
liability), to the trustee of a trust established pursuant to Section 4049 of
ERISA, or to any Multiemployer Plan, and (ii) will not constitute a “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code.


10.30       THE SECURITY DOCUMENTS.


(A)           EACH SECURITY DOCUMENT HERETOFORE DELIVERED GRANTS, AND EACH
SECURITY DOCUMENT HEREAFTER DELIVERED WHEN DELIVERED WILL GRANT A LIEN IN THE
PROPERTIES OR RIGHTS INTENDED TO BE COVERED THEREBY (THE “COLLATERAL”) WHICH (I)
WILL CONSTITUTE A VALID AND ENFORCEABLE SECURITY INTEREST UNDER THE UNIFORM
COMMERCIAL CODE OF THE STATE (X) IN WHICH THE COLLATERAL IS LOCATED AND (Y) BY
WHICH ANY SECURITY DOCUMENT IS GOVERNED (AS APPLICABLE, THE “UCC”), (II) WILL BE
ENTITLED TO ALL OF THE RIGHTS, BENEFITS AND PRIORITIES PROVIDED BY THE UCC, AND
(III) WHEN SUCH SECURITY DOCUMENTS OR FINANCING STATEMENTS WITH RESPECT THERETO
ARE FILED AND RECORDED AS REQUIRED BY THE UCC, WILL BE SUPERIOR AND PRIOR TO THE
RIGHTS OF ALL THIRD PERSONS NOW EXISTING OR HEREAFTER ARISING WHETHER BY WAY OF
MORTGAGE, PLEDGE, LIEN, SECURITY INTEREST, ENCUMBRANCE OR OTHERWISE, EXCEPT FOR
PERMITTED LIENS, AND WILL PROVIDE AGENT AND LENDERS THE REQUISITE PRIORITY.  ALL
SUCH ACTION AS IS NECESSARY IN LAW HAS BEEN TAKEN, OR PRIOR TO THE EFFECTIVE
DATE WILL HAVE BEEN TAKEN, TO ESTABLISH AND PERFECT THE SECURITY INTEREST OF
AGENT AND LENDERS IN THE COLLATERAL AND TO ENTITLE LENDERS OR AGENT ON BEHALF OF
LENDERS TO EXERCISE THE RIGHTS AND REMEDIES PROVIDED IN EACH OF THE SECURITY
DOCUMENTS AND THE UCC, AS APPLICABLE, AND NO FILING, RECORDING, REGISTRATION OR
GIVING OF NOTICE OR OTHER ACTION IS REQUIRED IN CONNECTION THEREWITH EXCEPT SUCH
AS HAS BEEN MADE OR GIVEN OR WILL HAVE BEEN MADE OR GIVEN PRIOR TO SUCH DATES. 
ALL FILING AND OTHER FEES AND ALL RECORDING OR OTHER TAX PAYABLE WITH RESPECT TO
THE RECORDING OF ANY OF THE SECURITY DOCUMENTS AND UCC FINANCING STATEMENTS HAVE
BEEN PAID OR PROVIDED FOR.


(B)           IN FURTHERANCE (AND NOT IN LIMITATION) OF SECTION 10.30(A), AFTER
GIVING EFFECT TO THE PLEDGE AGREEMENTS AND SECURITY AGREEMENTS LISTED ON
SCHEDULE 10.30(B), EACH BORROWER AND EACH PRIMARY OBLIGOR WILL HAVE GRANTED
AGENT A LIEN OF THE REQUISITE PRIORITY ON

54


--------------------------------------------------------------------------------



(X) EACH PLEDGED NOTE AND ON EACH OTHER NOTE, INSTRUMENT OR OTHER EVIDENCE OF
INDEBTEDNESS, OTHER THAN ANY EXCLUDED NOTE, IN WHICH IT HAS ANY RIGHT, TITLE OR
INTEREST; AND (Y) EACH EQUITY INTEREST, OTHER THAN EQUITY INTERESTS IN EXCLUDED
ENTITIES, IN WHICH IT HAS ANY RIGHT, TITLE OR INTEREST, INCLUDING, WITHOUT
LIMITATION, EACH EQUITY INTEREST ISSUED TO IT BY ANY PORTFOLIO ENTITY ACQUIRING
ANY ASSET POOL.


10.31       OTHER LOAN DOCUMENTS.  ALL REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT.


10.32       EXCLUSION OF HARBOR DEBTORS.  NO REPRESENTATION, WARRANTY OR
COVENANT SET FORTH IN THIS SECTION 10 SHALL BE DEEMED TO BE A REPRESENTATION,
WARRANTY OR COVENANT WITH RESPECT TO OR BY A HARBOR DEBTOR.


10.33       CRESTONE PORTFOLIO ENTITIES.

FC Commercial has organized an eighty per cent (80%) owned subsidiary, FirstCity
Denver Investment Corp., in connection with Crestone Partners, LLC, which owns
the remaining twenty per cent (20%) ownership interest, for the purpose of
investing in (a) distressed debt, (b) special situation mezzanine and bridge
loan originations, (c) leveraged buyouts and (d) other special investment
opportunities to be determined by FC Commercial and Crestone Partners, LLC. 
FirstCity Denver Investment Corp. has a wholly owned subsidiary, FirstCity
Crestone, LLC, which will service Assets owned by Subsidiaries of FirstCity
Denver Investment Corp.  FirstCity Denver Investment Corp. will provide
financing for the Crestone Portfolio Entities pursuant to the Crestone
Facility.  Borrower and Lenders agree that the Loans made to Borrower to be
advanced to FC Commercial and advanced by FC Commercial to FirstCity Denver
Investment Corp. to enable it to make loans under the Crestone Facility shall
constitute Acquisition Loans notwithstanding any provision of this Agreement
that limits Acquisition Loans to loans made to a Portfolio Entity to acquire
loans, Assets Pools or other Assets, and that the Crestone Facility shall
constitute an Approved Portfolio Leverage Arrangement notwithstanding any
provision of this Agreement that provides that an Approved Portfolio Leverage
Arrangement must be made by a financial institution or that loans made under any
Approved Portfolio Leverage Arrangement must be for acquisition of loans or
other Assets.  Borrower and Lenders agree that the Crestone Portfolio Entities
shall constitute Eligible Portfolio Entities notwithstanding that the Assets of
the Crestone Portfolio Entities will be pledged to secure the Crestone Facility.


10.34       [RESERVED].


10.35       FEE AGREEMENTS.  ATTACHED HERETO AS SCHEDULE 10.35 IS A TRUE,
ACCURATE AND COMPLETE SCHEDULE, AS OF THE EFFECTIVE DATE, OF ALL FEE AGREEMENTS
TO WHICH BORROWER OR ANY PRIMARY OBLIGOR, OR MATERIAL PORTFOLIO ENTITY IS A
PARTY.


10.36       SECURITIZATION AGREEMENTS.  ATTACHED HERETO AS SCHEDULE 10.36 IS A
TRUE, ACCURATE AND COMPLETE SCHEDULE AS OF THE EXECUTION DATE OF ALL SALES AND
SERVICING AGREEMENTS AND SIMILAR AGREEMENTS RELATING TO SECURITIZATIONS TO WHICH
BORROWER, ANY PRIMARY OBLIGOR OR ANY OTHER SUBSIDIARY OF BORROWER IS A PARTY.

55


--------------------------------------------------------------------------------



10.37       IMMATERIAL ENTITIES.  SCHEDULE 10.37 LISTS EACH AFFILIATE OF
BORROWER THAT DOES NOT ENGAGE IN ANY BUSINESS AND THAT HAS ASSETS OF WITH A FAIR
MARKET VALUE OF LESS THAN $100,000.  THE AGGREGATE FAIR MARKET VALUE OF ASSETS
OF ALL ENTITIES LISTED ON SCHEDULE 10.37 DOES NOT EXCEED $1,500,000.


10.38       WATERFALL RESTRICTIONS.  NO LOAN AGREEMENT OR OTHER BORROWING
ARRANGEMENT OF ANY PORTFOLIO ENTITY CONTAINS ANY PROVISION (X) PURSUANT TO WHICH
SUCH AGREEMENT OR ARRANGEMENT WOULD CROSS-DEFAULT TO A LOAN AGREEMENT OR OTHER
BORROWING ARRANGEMENT OF ANY OTHER PORTFOLIO ENTITY OR TO A DIFFERENT LOAN
AGREEMENT OR OTHER BORROWING ARRANGEMENT OF SUCH PORTFOLIO ENTITY OR (Y) WHICH
WOULD IN ANY WAY RESTRICT, REDUCE OR PROHIBIT DISTRIBUTIONS BY A PORTFOLIO
ENTITY ON ACCOUNT OF ANY EVENT OR CONDITION WITH RESPECT TO ANY AFFILIATE OF
SUCH PORTFOLIO ENTITY OR WITH RESPECT TO THAT PORTFOLIO ENTITY UNDER ANY OTHER
BORROWING OR CREDIT ARRANGEMENT.


10.39       WHOLLY OWNED SUBSIDIARY INTERESTS.  ATTACHED AS SCHEDULE 10.39
HERETO IS A TRUE AND COMPLETE LIST, AS OF THE EFFECTIVE DATE, OF EACH
WHOLLY-OWNED SUBSIDIARY WHICH OWNS EQUITY INTERESTS ISSUED BY ANY OTHER PERSON
OTHER THAN AN REO AFFILIATE OF SUCH WHOLLY-OWNED SUBSIDIARY,


10.40       REO AFFILIATES.  ATTACHED AS SCHEDULE 10.40 HERETO IS A TRUE AND
COMPLETE LIST, AS OF THE EFFECTIVE DATE, OF EACH REO AFFILIATE.


10.41       MATERIAL PORTFOLIO ENTITIES.  ATTACHED HERETO AS SCHEDULE 10.41 IS A
TRUE AND COMPLETE LIST, AS OF THE EFFECTIVE DATE, OF EACH MATERIAL PORTFOLIO
ENTITY.


SECTION 11.             AGENT.


11.1         APPOINTMENT.  LENDERS HEREBY IRREVOCABLY APPOINT BOS (USA) INC., TO
ACT AS AGENT HEREUNDER AND AS AGENT OR COLLATERAL AGENT OR “ASSIGNEE” OR
“SECURED PARTY” (OR IN ANY OTHER SIMILAR REPRESENTATIVE CAPACITY DESIGNATED IN
ANY SECURITY DOCUMENT) UNDER THE SECURITY DOCUMENTS (IN SUCH CAPACITY, THE
“AGENT”).  EACH LENDER HEREBY IRREVOCABLY AUTHORIZES, AND EACH HOLDER OF ANY
NOTE BY THE ACCEPTANCE OF SUCH NOTE SHALL BE DEEMED IRREVOCABLY TO AUTHORIZE,
AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT,
THE NOTES, THE SECURITY DOCUMENTS, THE OTHER LOAN DOCUMENTS AND ANY OTHER
INSTRUMENTS AND AGREEMENTS REFERRED TO THEREIN AND TO EXERCISE SUCH POWERS
THEREUNDER AS ARE SPECIFICALLY DELEGATED TO OR REQUIRED OF IT BY THE TERMS
THEREOF AND SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO; PROVIDED
THAT AGENT SHALL NOT TAKE ANY ACTION TO REALIZE UPON ANY SECURITY INTEREST IN
ANY OF THE COLLATERAL, OR RELEASE ANY SUBSTANTIAL PORTION OF THE COLLATERAL,
WITHOUT THE CONSENT OF THE MAJORITY LENDERS.  AGENT MAY PERFORM ANY OF ITS
DUTIES UNDER ANY OF THE LOAN DOCUMENTS BY OR THROUGH ITS AGENTS OR EMPLOYEES.


11.2         NATURE OF DUTIES.  AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES
EXCEPT THOSE EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS.  NEITHER AGENT NOR ANY
OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY LENDER
FOR ANY ACTION TAKEN OR OMITTED BY IT UNDER ANY OF THE LOAN DOCUMENTS, OR IN
CONNECTION THEREWITH UNLESS CAUSED BY ITS OR THEIR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  NOTHING IN THE LOAN DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED TO
OR SHALL BE SO CONSTRUED AS TO IMPOSE UPON AGENT ANY OBLIGATIONS IN RESPECT OF
THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH THEREIN.  THE DUTIES OF AGENT
UNDER THE LOAN DOCUMENTS SHALL BE

56


--------------------------------------------------------------------------------



MECHANICAL AND ADMINISTRATIVE IN NATURE AND AGENT SHALL NOT HAVE BY REASON OF
ITS DUTIES UNDER THE LOAN DOCUMENTS A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY
LENDER.  AGENT AGREES TO DELIVER PROMPTLY TO EACH LENDER (I) COPIES OF NOTICES
RECEIVED BY IT PURSUANT TO SECTIONS 7.1, 7.2 AND 7.11 OF THIS AGREEMENT, AND
(II) COPIES OF ALL DOCUMENTS REQUIRED TO BE DELIVERED HEREUNDER BY BORROWER TO
LENDERS DIRECTLY BUT THAT ARE NOT SO DELIVERED TO ANY LENDER (BUT WERE DELIVERED
TO AGENT) IF SUCH LENDER NOTIFIES AGENT THAT IT HAS NOT RECEIVED SUCH DOCUMENT
OR DOCUMENTS, SPECIFYING SAME.


11.3         LACK OF RELIANCE.  INDEPENDENTLY AND WITHOUT RELIANCE ON AGENT,
EACH LENDER TO THE EXTENT IT DEEMS APPROPRIATE HAS MADE AND SHALL CONTINUE TO
MAKE (I) ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND
AFFAIRS OF THE LOAN PARTIES IN CONNECTION WITH THE MAKING AND THE CONTINUANCE OF
THE LOANS AND ITS COMMITMENTS HEREUNDER AND THE TAKING OR NOT TAKING OF ANY
ACTION IN CONNECTION HEREWITH, (II) ITS OWN APPRAISAL OF THE CREDITWORTHINESS OF
THE LOAN PARTIES AND (III) ITS OWN INDEPENDENT INVESTIGATION AND APPRAISAL OF
THE COLLATERAL; AND, EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS, AGENT
SHALL HAVE NO DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS,
TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO,
WHETHER COMING INTO ITS POSSESSION BEFORE THE DATE HEREOF OR AT ANY TIME OR
TIMES THEREAFTER.  AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR IN ANY CERTIFICATE
OR OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH OR FOR THE AUTHORIZATION,
EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, PERFECTION,
COLLECTIBILITY, OR SUFFICIENCY OF ANY OF THE LOAN DOCUMENTS, THE FINANCIAL
CONDITION OF THE LOAN PARTIES OR THE CONDITION OF ANY OF THE COLLATERAL, OR BE
REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF ANY OF THE LOAN DOCUMENTS, THE
FINANCIAL CONDITION OF THE LOAN PARTIES OR THE EXISTENCE OR POSSIBLE EXISTENCE
OF ANY EVENT OF DEFAULT OR DEFAULT.


11.4         CERTAIN RIGHTS.  IF AGENT REQUESTS INSTRUCTIONS FROM LENDERS OR
MAJORITY LENDERS WITH RESPECT TO ANY INTERPRETATION, ACT OR ACTION (INCLUDING
FAILURE TO ACT IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS) AGENT SHALL BE ENTITLED TO REFRAIN FROM SUCH ACT OR TAKING SUCH
ACTIONS UNLESS AND UNTIL IT SHALL HAVE RECEIVED INSTRUCTIONS FROM LENDERS OR THE
MAJORITY LENDERS, AS THE CASE MAY BE; AND AGENT SHALL NOT INCUR LIABILITY TO ANY
PERSON BY SO REFRAINING.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE
ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT AS A RESULT OF AGENT ACTING OR
REFRAINING FROM ACTING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH THE INSTRUCTIONS OF THE MAJORITY LENDERS (AS TO MATTERS
REQUIRING THE CONSENT OF THE MAJORITY LENDERS) OR ALL LENDERS (AS TO MATTERS
REQUIRING THE CONSENT OF ALL LENDERS).  AGENT SHALL BE FULLY JUSTIFIED IN
FAILING OR REFUSING TO TAKE ANY ACTION UNDER ANY LOAN DOCUMENT UNLESS, IF IT
REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY LENDERS AGAINST
ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF
TAKING, CONTINUING TO TAKE OR NOT TAKING ANY SUCH ACTION.


11.5         RELIANCE.  AGENT SHALL BE ENTITLED TO RELY UPON ANY WRITTEN NOTICE
OR ANY TELEPHONE MESSAGE BELIEVED BY IT TO BE GENUINE OR CORRECT AND TO HAVE
BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND, WITH RESPECT TO ALL LEGAL
MATTERS PERTAINING TO THE LOAN DOCUMENTS AND ITS DUTIES THEREUNDER, UPON ADVICE
OF COUNSEL SELECTED BY IT.


11.6         INDEMNIFICATION.  TO THE EXTENT AGENT IS NOT REIMBURSED OR
INDEMNIFIED BY BORROWER, LENDERS WILL REIMBURSE AND/OR INDEMNIFY AGENT, IN
PROPORTION TO THE AGGREGATE

57


--------------------------------------------------------------------------------



AMOUNT OF THEIR RESPECTIVE COMMITMENTS (OR, IF COMMITMENTS ARE TERMINATED, LOANS
OUTSTANDING) UNDER THIS AGREEMENT, FOR AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED OR SUSTAINED BY OR ASSERTED AGAINST AGENT, ACTING PURSUANT HERETO
OR ANY OF THE OTHER LOAN DOCUMENTS IN ITS CAPACITY PROVIDED FOR IN THIS SECTION
11, IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, OR ANY OF THE OTHER
LOAN DOCUMENTS, PROVIDED, HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  THE OBLIGATIONS OF LENDERS UNDER THIS SECTION
11.6 SHALL SURVIVE THE REPAYMENT OF THE NOTES AND THE LOANS AND THE TERMINATION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


11.7         AGENT, INDIVIDUALLY.  WITH RESPECT TO ITS COMMITMENTS UNDER THIS
AGREEMENT, THE LOANS MADE BY IT AND ANY NOTE ISSUED TO OR HELD BY IT, AGENT
SHALL HAVE AND MAY EXERCISE THE SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT
TO THE SAME OBLIGATIONS AND LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN
FOR ANY OTHER LENDER OR HOLDER OF A NOTE.  THE TERMS “LENDER”, “HOLDERS OF
NOTES” OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE
INDICATES, NOT EXCLUDE AGENT IN ITS INDIVIDUAL CAPACITY AS A LENDER OR HOLDER OF
A NOTE.  AGENT MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN
ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH THE LOAN PARTIES AND THEIR
SUBSIDIARIES AS IF IT WERE NOT ACTING PURSUANT HERETO, AND MAY ACCEPT FEES AND
OTHER CONSIDERATION FROM THE LOAN PARTIES AND THEIR SUBSIDIARIES FOR SERVICES AS
AGENT IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND FOR
SERVICES OTHERWISE THAN AS AGENT WITHOUT HAVING TO ACCOUNT FOR THE SAME TO
LENDERS.


11.8         HOLDERS OF NOTES.  AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE
AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL A WRITTEN NOTICE
OF THE ASSIGNMENT OR TRANSFER THEREOF SHALL HAVE BEEN RECEIVED BY AGENT.  ANY
REQUEST, AUTHORITY OR CONSENT OF ANY PERSON, WHO AT THE TIME OF MAKING SUCH
REQUEST OR OF GIVING SUCH AUTHORITY OR CONSENT IS THE PAYEE OF ANY NOTE, SHALL
BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT HOLDER, TRANSFEREE, ASSIGNEE OR
PAYEE OF SUCH NOTE OR OF ANY NOTE OR NOTES ISSUED IN EXCHANGE THEREFOR.


11.9         RESIGNATION.  AGENT MAY RESIGN AT ANY TIME FROM THE PERFORMANCE OF
ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BY
GIVING 30 DAYS PRIOR WRITTEN NOTICE TO BORROWER AND EACH LENDER.  SUCH
RESIGNATION SHALL TAKE EFFECT UPON THE EXPIRATION OF SUCH 30-DAY PERIOD OR UPON
THE EARLIER APPOINTMENT OF A SUCCESSOR.  NOTWITHSTANDING ANY SUCH RESIGNATION,
THE PROVISIONS OF SECTIONS 11.6 AND 12.3 SHALL INURE ALSO TO THE BENEFIT OF EACH
AGENT WHO HAS SO RESIGNED WITH RESPECT TO THE PERIOD IT SERVED AS AGENT.  IN
CASE OF THE RESIGNATION OF AGENT, THE MAJORITY LENDERS, WITH THE PRIOR CONSENT
OF BORROWER, WHICH CONSENT MAY NOT BE UNREASONABLY WITHHELD, MAY APPOINT A
SUCCESSOR BY A WRITTEN INSTRUMENT SIGNED BY THE MAJORITY LENDERS.  ANY SUCCESSOR
SHALL EXECUTE AND DELIVER TO AGENT AN INSTRUMENT ACCEPTING SUCH APPOINTMENT, AND
THEREUPON SUCH SUCCESSOR, WITHOUT FURTHER ACT, SHALL BECOME VESTED WITH ALL THE
ESTATES, PROPERTIES, RIGHTS, POWERS, DUTIES AND TRUSTS OF AGENT HEREUNDER AND
WITH LIKE EFFECT AS IF ORIGINALLY NAMED AS “AGENT” HEREIN AND THEREIN, AND UPON
REQUEST, THE PREDECESSOR AGENT SHALL TAKE ALL ACTIONS AND EXECUTE ALL DOCUMENTS
NECESSARY TO GIVE EFFECT TO THE FOREGOING.  IN THE EVENT AGENT’S RESIGNATION
BECOMES EFFECTIVE AT A TIME WHEN NO SUCCESSOR HAS BEEN NAMED, ALL NOTICES, OTHER
COMMUNICATIONS AND PAYMENTS HEREUNDER REQUIRED

58


--------------------------------------------------------------------------------



TO BE GIVEN BY OR TO AGENT SHALL BE SUFFICIENTLY GIVEN IF GIVEN BY THE MAJORITY
LENDERS (OR ALL LENDERS, IF THE CONSENT OF ALL LENDERS IS REQUIRED THEREFOR
HEREUNDER) OR TO EACH LENDER, AS THE CASE MAY BE.  IN SUCH EVENT, ALL POWERS
SPECIFICALLY DELEGATED TO AGENT MAY BE EXERCISED BY THE MAJORITY LENDERS AND THE
MAJORITY LENDERS SHALL BE ENTITLED TO ALL RIGHTS OF AGENT HEREUNDER.


11.10       REIMBURSEMENT.  WITHOUT LIMITING THE PROVISIONS OF SECTION 11.6,
LENDERS AND AGENT HEREBY AGREE THAT AGENT SHALL NOT BE OBLIGATED TO MAKE
AVAILABLE TO ANY PERSON ANY SUM WHICH AGENT IS EXPECTING TO RECEIVE FOR THE
ACCOUNT OF THAT PERSON UNTIL AGENT HAS DETERMINED THAT IT HAS RECEIVED THAT
SUM.  AGENT MAY, HOWEVER, DISBURSE FUNDS PRIOR TO DETERMINING THAT THE SUMS
WHICH AGENT EXPECTS TO RECEIVE HAVE BEEN FINALLY AND UNCONDITIONALLY PAID TO
AGENT, IF AGENT WISHES TO DO SO.  IF AND TO THE EXTENT THAT AGENT DOES DISBURSE
FUNDS AND IT LATER BECOMES APPARENT THAT AGENT DID NOT THEN RECEIVE A PAYMENT IN
AN AMOUNT EQUAL TO THE SUM PAID OUT, THEN ANY PERSON TO WHOM AGENT MADE THE
FUNDS AVAILABLE SHALL, ON DEMAND FROM AGENT:


(A)           REFUND AGENT THE SUM PAID TO THAT PERSON; AND


(B)           REIMBURSE AGENT FOR THE ADDITIONAL AMOUNT CERTIFIED BY AGENT AS
BEING NECESSARY TO INDEMNIFY AGENT AGAINST ANY FUNDING OR OTHER COST, LOSS,
EXPENSE OR LIABILITY SUSTAINED OR INCURRED BY AGENT AS A RESULT OF PAYING OUT
THE SUMS BEFORE RECEIVING IT; PROVIDED, HOWEVER, THAT IF SUCH FUNDS WERE MADE
AVAILABLE TO ANY LENDER, SUCH ADDITIONAL AMOUNT SHALL BE LIMITED TO INTEREST ON
THE SUM TO BE REPAID, FOR EACH DAY FROM THE DATE SUCH AMOUNT WAS DISBURSED UNTIL
THE DATE REPAID TO AGENT, AT (FOR THE FIRST THREE DAYS) THE CUSTOMARY RATE SET
BY AGENT FOR CORRECTION OF ERRORS AMONG BANKS, AND THEREAFTER AT THE BASE RATE
(OR, IF GREATER AND IN RESPECT OF A LOAN, THE RATE FROM TIME TO TIME PREVAILING
ON SUCH LOAN).


SECTION 12.             MISCELLANEOUS.


12.1         CALCULATIONS AND FINANCIAL DATA.  CALCULATIONS HEREUNDER
(INCLUDING, WITHOUT LIMITATION, CALCULATIONS USED IN DETERMINING, OR IN ANY
CERTIFICATE OF ANY LOAN PARTY DELIVERED REFLECTING COMPLIANCE BY ANY LOAN PARTY
WITH THE PROVISIONS OF THIS AGREEMENT) SHALL BE MADE AND FINANCIAL DATA REQUIRED
HEREBY SHALL BE PREPARED BOTH AS TO CLASSIFICATION OF ITEMS AND AS TO AMOUNT IN
ACCORDANCE WITH GAAP, CONSISTENT WITH THE AUDITED FINANCIAL STATEMENTS DESCRIBED
IN SECTION 10.16; PROVIDED THAT FOR PURPOSES OF SECTION 8.18 NO EFFECT SHALL BE
GIVEN TO ANY CHANGE IN GAAP FROM THOSE IN EFFECT ON DECEMBER 31, 2003.


12.2         AMENDMENT AND WAIVER.  EXCEPT AS OTHERWISE PROVIDED, NO PROVISION
OF ANY OF THE LOAN DOCUMENTS MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED
ORALLY, BUT ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE MAJORITY LENDERS (OR
AGENT ON THEIR BEHALF) AND, IF BORROWER IS A PARTY THERETO, BORROWER, EXCEPT
THAT WAIVERS OF PROVISIONS RELATING TO A LOAN PARTY’S PERFORMANCE OR
NON-PERFORMANCE OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER NEED NOT BE SIGNED BY
SUCH LOAN PARTY OR ANY OTHER LOAN PARTY; PROVIDED HOWEVER THAT THE WRITTEN
CONSENT OF AGENT SHALL ALSO BE REQUIRED TO CHANGE, WAIVE, DISCHARGE OR TERMINATE
PROVISIONS OF SECTION 11 AND THE WRITTEN CONSENT OF THE ISSUING BANK SHALL ALSO
BE REQUIRED TO CHANGE, WAIVE, DISCHARGE OR TERMINATE PROVISIONS OF SECTION 2A;
AND PROVIDED FURTHER THAT WITHOUT THE CONSENT OF ALL OF LENDERS (OR AGENT ON
THEIR BEHALF) NO CHANGE, WAIVER, DISCHARGE OR TERMINATION MAY BE MADE THAT WOULD
INCREASE THE AMOUNT OF ANY COMMITMENT OF ANY LENDER, DECREASE THE PRINCIPAL OF
ANY LOAN; DECREASE THE INTEREST RATE PAYABLE ON ANY LOAN; DECREASE THE AMOUNT OF
ANY FEE OR

59


--------------------------------------------------------------------------------



COMMITMENT COMMISSION; EXTEND THE MATURITY DATE OF ANY LOAN; CHANGE THE
DEFINITION OF “MAJORITY LENDERS” OR MODIFY THIS SECTION 12.2.  ANY SUCH CHANGE,
WAIVER, DISCHARGE OR TERMINATION SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE SPECIFIC PURPOSES FOR WHICH MADE OR GIVEN.


12.3         EXPENSES; INDEMNIFICATION.


(A)           WHETHER OR NOT THE TRANSACTIONS HEREBY CONTEMPLATED SHALL BE
CONSUMMATED, BORROWER SHALL PAY ALL OUT-OF-POCKET COSTS AND EXPENSES OF (X)
AGENT INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, FILING AND RECORDING OF, AND (Y) AGENT AND LENDERS INCURRED IN
CONNECTION WITH THE AMENDMENT (INCLUDING ANY WAIVER OR CONSENT) OR MODIFICATION
OF (INCLUDING ANY AMENDMENT, WAIVER, CONSENT OR MODIFICATION AT ANY TIME
REQUESTED BY BORROWER, WHETHER OR NOT SAME IS FINALIZED OR EXECUTED), ANY
FAILURE OF BORROWER TO PERFORM OR OBSERVE ANY PROVISION OF, AND ENFORCEMENT OF
OR PRESERVATION OF ANY RIGHTS UNDER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE MAKING AND REPAYMENT OF THE LOANS, AND THE PAYMENT OF ALL INTEREST AND FEES,
INCLUDING, WITHOUT LIMITATION, (A) THE FEES AND EXPENSES OF SULLIVAN & WORCESTER
LLP, COUNSEL FOR AGENT, AND ANY SPECIAL OR LOCAL COUNSEL RETAINED BY AGENT OR
LENDERS, AND WITH RESPECT TO ENFORCEMENT, THE REASONABLE FEES AND EXPENSES OF
COUNSEL FOR AGENT OR ANY LENDER, (B) THE REASONABLE FEES AND EXPENSES OF
ACCOUNTANTS, OTHER CONSULTANTS, APPRAISERS AND OTHER PROFESSIONALS RETAINED BY
AGENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND (C)
PRINTING, TRAVEL, TITLE INSURANCE, MORTGAGE RECORDING, FILING, COMMUNICATION AND
SIGNING TAXES AND COSTS.


(B)           BORROWER AGREES TO PAY, AND TO SAVE AGENT AND LENDERS HARMLESS
FROM (X) ALL PRESENT AND FUTURE STAMP, FILING AND OTHER SIMILAR TAXES, FEES OR
CHARGES (INCLUDING INTEREST AND PENALTIES, IF ANY), WHICH MAY BE PAYABLE IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE ISSUANCE OF THE NOTES OR ANY
MODIFICATION OF ANY OF THE FOREGOING, AND (Y) ALL FINDER’S AND BROKER’S FEES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.


(C)           BORROWER AGREES TO INDEMNIFY, PAY AND HOLD HARMLESS AGENT, EACH
LENDER, ANY LENDER ASSIGNEE AND EACH HOLDER OF A NOTE AND THEIR RESPECTIVE
PRESENT AND FUTURE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE
“INDEMNIFIED PARTIES”) FROM AND AGAINST ALL LIABILITY, LOSSES, DAMAGES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND EXPENSES) ARISING OUT
OF, OR IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE DOCUMENTS OR
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY OR THE PERFORMANCE BY THE PARTIES
HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND THEREUNDER OR
RELATING THERETO; OR (II) ANY CLAIM, ACTION, SUIT, INVESTIGATION OR PROCEEDING
(IN EACH CASE, REGARDLESS OF WHETHER OR NOT THE INDEMNIFIED PARTY IS A PARTY
THERETO OR TARGET THEREOF) IN ANY WAY RELATING TO BORROWER, ANY PRIMARY OBLIGOR,
ANY PORTFOLIO ENTITY, ANY RELATED ENTITY OR SUBSIDIARY OF ANY THEREOF OR ANY
COLLATERAL OR ANY AFFILIATE OF BORROWER OR ANY SUBSIDIARY OF ANY SUCH AFFILIATE
OR IN ANY WAY RELATING TO ANY OF THE FOREGOING PERSONS OR ANY OTHER LOAN PARTY,
OR ANY AFFILIATE OF ANY OF THE FOREGOING IN RESPECT OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENTS OR ANY OTHER DOCUMENT OR TRANSACTION IN CONNECTION HEREWITH OR
THEREWITH OR RELATING HERETO OR THERETO; OR (III) ANY ACTUAL OR ALLEGED
VIOLATION BY BORROWER, ANY PRIMARY OBLIGOR, ANY PORTFOLIO ENTITY, ANY RELATED
ENTITY, ANY LOAN PARTY, ANY AFFILIATE OF ANY OF THE FOREGOING

60


--------------------------------------------------------------------------------



PERSONS OR ANY SUBSIDIARY OF ANY OF THE FOREGOING PERSONS (OR ANY PREDECESSOR IN
INTEREST OF ANY OF THEM) OF ANY ENVIRONMENTAL LAW; PROVIDED THAT BORROWER SHALL
NOT BE LIABLE TO AN INDEMNIFIED PARTY FOR ANY PORTION OF SUCH LIABILITIES,
LOSSES, DAMAGES AND EXPENSES SUSTAINED OR INCURRED AS A DIRECT RESULT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AGENT, ANY LENDER OR SUCH INDEMNIFIED
PARTY IF SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IS DETERMINED TO HAVE
OCCURRED BY A FINAL AND NON-APPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION.  EACH LENDER SHALL ENDEAVOR TO GIVE BORROWER NOTICE OF ANY
MATERIAL CLAIM, ACTION, SUIT OR PROCEEDING (IF NOT RESTRICTED BY APPLICABLE LAW,
REGULATION OR GOVERNMENT AUTHORITY FROM SO DOING OR UNLESS THE SAME WOULD BE
INCONSISTENT WITH A REQUEST FROM A GOVERNMENT AUTHORITY) REFERRED TO IN CLAUSE
(II) WHICH HAS BEEN FILED AGAINST SUCH LENDER WITHIN A REASONABLE TIME AFTER THE
LOAN OFFICER OF SUCH LENDER WITH RESPONSIBILITY FOR THIS AGREEMENT BECOMES AWARE
OF THE SAME, BUT NO FAILURE TO GIVE ANY SUCH NOTICE SHALL AFFECT, OR RELIEVE
BORROWER OF, ANY OF BORROWER’S OBLIGATIONS UNDER THIS SECTION 12.3 OR UNDER ANY
OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR RESULT IN ANY
OBLIGATION OR LIABILITY OF AGENT OR ANY LENDER TO BORROWER OR ANY OTHER PERSON.


(D)           ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 12.3 AND SECTIONS
3.4, 5.2 AND 11.6 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT AND THE
COMMITMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


12.4         BENEFITS OF AGREEMENT; DESCRIPTIVE HEADINGS.


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND, IN PARTICULAR, SHALL INURE TO THE BENEFIT OF THE HOLDERS FROM TIME
TO TIME OF THE NOTES; PROVIDED, HOWEVER, THAT NO LOAN PARTY THAT IS PARTY HERETO
MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF AGENT AND LENDERS AND ANY SUCH PURPORTED ASSIGNMENT OR
TRANSFER SHALL BE VOID.  IN FURTHERANCE OF THE FOREGOING, EACH LENDER SHALL BE
ENTITLED AT ANY TIME TO GRANT PARTICIPATIONS IN THE WHOLE OR ANY PART OF ITS
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY LOAN
OR NOTE TO ANY PERSON; PROVIDED, HOWEVER, THAT NO LENDER ASSIGNEE SHALL BE
PERMITTED BY THE TERMS OF ITS PARTICIPATION AGREEMENT WITH THE RELEVANT LENDER
TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER EXCEPT TO
THE EXTENT THAT IF LENDER ASSIGNEE WERE A LENDER HEREUNDER, ITS CONSENT TO
TAKING OR OMITTING TO TAKE SUCH ACTION WOULD BE REQUIRED BY THE TERMS OF THE
SECOND PROVISO OF SECTION 12.2 HERETO.  NO SUCH PARTICIPATION PURSUANT TO THIS
SECTION 12.4(A) SHALL RELIEVE ANY LENDER FROM ITS OBLIGATIONS HEREUNDER AND
BORROWER NEED DEAL SOLELY WITH AGENT AND LENDERS WITH RESPECT TO WAIVERS,
MODIFICATIONS AND CONSENTS TO THIS AGREEMENT, THE LOAN DOCUMENTS OR THE NOTES. 
ANY SUCH PARTICIPANT IS REFERRED TO IN THIS AGREEMENT AS A “LENDER ASSIGNEE”. 
BORROWER AGREES THAT THE PROVISIONS OF SECTIONS 3.4, 5.4 AND 12.3 SHALL RUN TO
THE BENEFIT OF EACH LENDER ASSIGNEE AND ITS PARTICIPATIONS OR INTERESTS HEREIN,
AND ANY LENDER MAY ENFORCE SUCH PROVISIONS ON BEHALF OF ANY SUCH LENDER
ASSIGNEE; PROVIDED, HOWEVER, THAT IF ANY LENDER GRANTS A PARTICIPATION IN THE
WHOLE OR ANY PART OF ITS RIGHTS AND/OR OBLIGATIONS PURSUANT TO THIS SECTION
12.4(A), THEN THE AMOUNTS THAT BORROWER IS REQUIRED TO PAY PURSUANT TO THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ADDITIONAL AMOUNTS MADE PURSUANT TO
SECTION 5.4) SHALL NOT EXCEED THE AMOUNTS THAT BORROWER WOULD HAVE BEEN REQUIRED
TO PAY TO SUCH LENDER PURSUANT TO THIS AGREEMENT HAD SUCH LENDER NOT GRANTED
SUCH PARTICIPATION.  BORROWER HEREBY FURTHER AGREES THAT ANY SUCH LENDER
ASSIGNEE MAY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EXERCISE THE
RIGHT OF SETOFF WITH RESPECT TO SUCH PARTICIPATION (AND IN AN AMOUNT UP

61


--------------------------------------------------------------------------------



TO THE AMOUNT OF SUCH PARTICIPATION) AS FULLY AS IF SUCH LENDER ASSIGNEE WERE
THE DIRECT CREDITOR OF BORROWER.  UPON A PARTICIPATION IN ACCORDANCE WITH THE
FOREGOING, BORROWER SHALL EXECUTE SUCH DOCUMENTS AND DO SUCH ACTS AS ANY LENDER
MAY REASONABLY REQUEST TO EFFECT SUCH ASSIGNMENT.  ANY LENDER MAY FURNISH ANY
INFORMATION CONCERNING THE LOAN PARTIES IN ITS POSSESSION FROM TIME TO TIME TO
LENDER ASSIGNEES (INCLUDING PROSPECTIVE LENDER ASSIGNEES) AND PROSPECTIVE
PURCHASING LENDERS.  EACH LENDER SHALL NOTIFY BORROWER OF ANY PARTICIPATION
GRANTED BY IT PURSUANT TO THIS SECTION 12.4(A) BUT NEITHER THE APPROVAL OF
BORROWER NOR THAT OF ANY OTHER LOAN PARTY SHALL BE REQUIRED FOR ANY SUCH
PARTICIPATION.  BORROWER SHALL NOT BE RESPONSIBLE FOR ANY DUE DILIGENCE COSTS OR
LEGAL EXPENSES OF SUCH LENDER ASSIGNEES IN CONNECTION WITH THEIR ENTERING INTO
SUCH PARTICIPATION.


(B)           THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT BE DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE
PROVISIONS HEREOF.


(C)           ANY LENDER MAY AT ANY TIME ASSIGN TO ANY OTHER LENDER OR ANY
AFFILIATE OF ANY LENDER, OR (SUBJECT TO OBTAINING THE PRIOR WRITTEN CONSENT OF
BORROWER (BUT NO OTHER LOAN PARTY), SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD) TO ONE OR MORE ADDITIONAL BANKS OR FINANCIAL INSTITUTIONS (“PURCHASING
LENDERS”), ALL OR ANY PART OF ITS COMMITMENTS (AND CORRESPONDING LOANS AND NOTE)
PURSUANT TO A TRANSFER SUPPLEMENT (“TRANSFER SUPPLEMENT”), THE FORM AND
SUBSTANCE SATISFACTORY TO AGENT; PROVIDED, HOWEVER, THAT EACH SUCH ASSIGNMENT
SHALL BE FOR AN AMOUNT NOT LESS THAN $1,000,000 (OR, IF LENDER’S LOAN OR
COMMITMENT AT THE TIME IS LESS, SUCH AMOUNT) AND INTEGRAL MULTIPLES OF $500,000
ABOVE SUCH AMOUNT, OR SUCH OTHER AMOUNT OR MULTIPLE TO WHICH AGENT MAY CONSENT. 
UPON (I) SUCH EXECUTION OF SUCH TRANSFER SUPPLEMENT, (II) DELIVERY OF AN
EXECUTED COPY THEREOF TO BORROWER AND AGENT, (III) PAYMENT BY SUCH PURCHASING
LENDER TO SUCH TRANSFEROR LENDER OF AN AMOUNT EQUAL TO THE PURCHASE PRICE AGREED
BETWEEN SUCH TRANSFEROR LENDER AND SUCH PURCHASING LENDER, (IV) PAYMENT BY THE
PURCHASING LENDER TO AGENT OF A $3,000 PROCESSING FEE, AND (V) ANY CONSENT OF
BORROWER REQUIRED BY THE FIRST SENTENCE OF THIS SECTION 12.4(C), SUCH PURCHASING
LENDER SHALL FOR ALL PURPOSES BE A LENDER PARTY TO THIS AGREEMENT AND SHALL HAVE
ALL THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT TO THE SAME
EXTENT AS IF IT WERE AN ORIGINAL PARTY HERETO AND THERETO WITH THE PERCENTAGE
SHARE OF THE COMMITMENT(S) SET FORTH IN SCHEDULE I TO SUCH TRANSFER SUPPLEMENT,
AND NO FURTHER CONSENT OR ACTION BY BORROWER, ANY OTHER LOAN PARTY, LENDERS OR
AGENT SHALL BE REQUIRED.  SUCH TRANSFER SUPPLEMENT SHALL BE DEEMED TO AMEND THIS
AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE
ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING ADJUSTMENT OF THE
PERCENTAGE OF THE COMMITMENT(S), NOTES AND LOANS (AND RELATED RIGHTS AND
OBLIGATIONS) HELD BY THE TRANSFEROR LENDER AND THE PURCHASING LENDER ARISING
FROM THE PURCHASE BY SUCH PURCHASING LENDER OF ALL OR A PORTION OF THE RIGHTS
AND OBLIGATIONS OF SUCH TRANSFEROR LENDER PURSUANT TO THE TRANSFER SUPPLEMENT. 
UPON THE CONSUMMATION OF ANY TRANSFER TO A PURCHASING LENDER PURSUANT TO THIS
SECTION 12.4(C), THE TRANSFEROR LENDER, AGENT AND BORROWER SHALL MAKE
APPROPRIATE ARRANGEMENTS SO THAT, IF REQUIRED, A REPLACEMENT NOTE OR NOTES
(DATED THE SAME DATE AS THE NOTE OR NOTES BEING REPLACED) IS ISSUED TO SUCH
TRANSFEROR LENDER AND A NEW NOTE OR NOTES (DATED THE SAME DATE AS THE NOTE OR
NOTES BEING REPLACED) OR, AS APPROPRIATE, A REPLACEMENT NOTE OR NOTES (DATED THE
SAME DATE AS THE NOTE OR NOTES BEING REPLACED) IS ISSUED TO SUCH PURCHASING
LENDER, IN EACH CASE IN PRINCIPAL AMOUNTS REFLECTING THEIR  OUTSTANDING LOANS
AND COMMITMENT(S), AS ADJUSTED PURSUANT TO SUCH TRANSFER SUPPLEMENT.

62


--------------------------------------------------------------------------------



(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN
ANY OF THE LOAN DOCUMENTS, UNLESS AGENT, BORROWER OR A LENDER OTHERWISE REQUEST
WITH RESPECT TO ANY SPECIFIC EXHIBIT, EXHIBITS TO THIS AGREEMENT SHALL NOT BE
REQUIRED TO BE ATTACHED TO THE EXECUTION OR ANY OTHER COPY OF THIS AGREEMENT,
AND ANY REFERENCES IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS TO SUCH
EXHIBITS AS “EXHIBITS HERETO,” “EXHIBITS TO THIS AGREEMENT” OR WORDS OF SIMILAR
EFFECT SHALL BE DEEMED TO REFER TO SUCH DOCUMENT AS EXECUTED BY THE PARTIES
THERETO AND DELIVERED ON THE EFFECTIVE DATE.


12.5         NOTICES, REQUESTS, DEMANDS, ETC.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATIONS TO OR
UPON THE RESPECTIVE PARTIES HERETO SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR
MADE WHEN DELIVERED IF SENT BY FEDERAL EXPRESS OR OTHER SIMILAR OVERNIGHT
DELIVERY SERVICE, OR THREE BUSINESS DAYS AFTER MAILING (WHEN MAILED, POSTAGE
PREPAID, BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED) OR (IN THE
CASE OF TELEX, TELEGRAPHIC, TELECOPIER OR CABLE NOTICE) WHEN DELIVERED TO THE
TELEX, TELEGRAPH, TELECOPIER OR CABLE COMPANY, OR (IN THE CASE OF TELEX OR
TELECOPIER NOTICE SENT OVER A TELEX OR TELECOPIER OWNED OR OPERATED BY A PARTY
HERETO) WHEN SENT; IN EACH CASE ADDRESSED AS FOLLOWS, EXCEPT THAT NOTICES AND
COMMUNICATIONS TO AGENT PURSUANT TO SECTION 2 AND SECTION 9 SHALL NOT BE
EFFECTIVE UNTIL RECEIVED BY AGENT: (I) IF TO AGENT, AT THE CLOSING OFFICE, (II)
IF TO A LENDER, AT THE ADDRESS SPECIFIED WITH ITS SIGNATURE BELOW OR (IF A
PURCHASING LENDER) ON THE APPLICABLE TRANSFER SUPPLEMENT, AND (III) IF TO A LOAN
PARTY, AT ITS ADDRESS SPECIFIED WITH ITS SIGNATURE BELOW (ATTENTION: PRESIDENT),
OR TO SUCH OTHER ADDRESSES AS ANY OF THE PARTIES HERETO MAY HEREAFTER SPECIFY TO
THE OTHERS IN WRITING, PROVIDED THAT COMMUNICATIONS WITH RESPECT TO A CHANGE OF
ADDRESS SHALL BE DEEMED TO BE EFFECTIVE WHEN ACTUALLY RECEIVED.


12.6         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, EXCEPT (AS TO ANY OTHER LOAN
DOCUMENT) TO THE EXTENT SPECIFICALLY SET FORTH OTHERWISE IN THAT LOAN DOCUMENT.


12.7         COUNTERPARTS; TELECOPIES.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND BY THE DIFFERENT
PARTIES HERETO AND THERETO ON THE SAME OR SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL; ALL THE
COUNTERPARTS FOR EACH SUCH LOAN DOCUMENT SHALL TOGETHER CONSTITUTE ONE AND THE
SAME AGREEMENT.  TELECOPIED SIGNATURES HERETO AND TO THE OTHER LOAN DOCUMENTS
SHALL BE OF THE SAME FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.


12.8         WAIVER; REMEDIES CUMULATIVE; PAYMENT OF CLAIMS; FULL RECOURSE.


(A)           NO FAILURE OR DELAY ON THE PART OF AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND NO COURSE OF DEALING BETWEEN BORROWER, ANY PRIMARY OBLIGOR, ANY
PORTFOLIO ENTITY, ANY RELATED ENTITY OR ANY OTHER LOAN PARTY OR ANY SUBSIDIARY
THEREOF AND AGENT OR ANY LENDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR PRIVILEGE.  NO NOTICE TO OR DEMAND ON BORROWER, ANY PRIMARY OBLIGOR, ANY
PORTFOLIO ENTITY, ANY RELATED ENTITY

63


--------------------------------------------------------------------------------



OR ANY OTHER LOAN PARTY OR ANY SUBSIDIARY THEREOF IN ANY CASE SHALL ENTITLE SUCH
PERSON TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES OR CONSTITUTE A WAIVER OF THE RIGHT OF AGENT OR ANY LENDER TO ANY
OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.


(B)           THE RIGHTS AND REMEDIES HEREIN EXPRESSLY PROVIDED ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH AGENT OR ANY LENDER WOULD
OTHERWISE HAVE PURSUANT TO SUCH DOCUMENTS OR AT LAW OR EQUITY.


(C)           IN FURTHERANCE AND NOT IN LIMITATION OF THE OTHER RIGHTS AND
REMEDIES OF AGENT AND THE LENDERS, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR
DEFAULT, AGENT, IN ITS SOLE AND ABSOLUTE DISCRETION, WITHOUT WAIVING OR
RELEASING ANY COVENANT, AGREEMENT OR OTHER OBLIGATION OF BORROWER OR ANY DEFAULT
OR EVENT OF DEFAULT, MAY AT ANY TIME OR TIMES HEREAFTER, BUT SHALL BE UNDER NO
OBLIGATION TO, PAY, ACQUIRE AND/OR ACCEPT AN ASSIGNMENT OF ANY SECURITY
INTEREST, LIEN, ENCUMBRANCE OR CLAIM ASSERTED BY ANY PERSON AGAINST THE ASSETS
OF BORROWER, OR ANY PRIMARY OBLIGOR, OR ANY WHOLLY-OWNED SUBSIDIARY.  ALL SUMS
PAID BY AGENT IN RESPECT THEREOF AND ALL REASONABLE COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL TO AGENT) RELATING
THERETO INCURRED BY AGENT OR FOR WHICH AGENT BECOMES OBLIGATED ON ACCOUNT
THEREOF SHALL BE PART OF THE OBLIGATIONS PAYABLE BY A BORROWER TO AGENT ON
DEMAND AND ANY AMOUNT NOT PAID ON DEMAND SHALL BEAR INTEREST AT THE PAST DUE
RATE.


(D)           BORROWER’S OBLIGATIONS TO PAY PRINCIPAL, INTEREST, FEES AND OTHER
AMOUNTS WHEN DUE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IS ABSOLUTE
AND UNCONDITIONAL AND A FULL RECOURSE OBLIGATION OF BORROWER, NOTWITHSTANDING
ANY FACT OR CIRCUMSTANCE AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
WHETHER OR NOT THERE ARE FUNDS AVAILABLE IN THE CASH FLOW CASH COLLATERAL
ACCOUNT FOR APPLICATION TO ANY SUCH OBLIGATION.


12.9         RECOVERIES; PRO RATA SHARING.


(A)           ANY RECOVERIES (AFTER DEDUCTION AND PAYMENT OF ALL EXPENSES AND
COSTS PERMITTED BY THIS AGREEMENT, THE SECURITY DOCUMENTS OR APPLICABLE LAW)
SHALL BE APPLIED AGAINST THE LOANS HELD BY LENDERS UNTIL SATISFACTION IN FULL OF
ALL AMOUNTS DUE THEREUNDER.


(B)           LENDERS AGREE AMONG THEMSELVES THAT, WITH RESPECT TO ALL SUMS
RECEIVED BY LENDERS APPLICABLE TO THE PAYMENT OF THE PRINCIPAL OF OR INTEREST ON
THE NOTES (EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.4, 5.4 OR 5.5), EQUITABLE
ADJUSTMENT WILL BE MADE BETWEEN LENDERS SO THAT, IN EFFECT, ALL SUCH SUMS SHALL
BE SHARED RATABLY BY EACH OF LENDERS (IN ACCORDANCE WITH THE OUTSTANDING
PRINCIPAL AMOUNT OF THEIR RESPECTIVE APPLICABLE LOANS) WHETHER RECEIVED BY
VOLUNTARY PAYMENT, BY REALIZATION UPON SECURITY, BY THE EXERCISE OF THE RIGHT OF
SET-OFF OR BANKER’S LIEN, BY COUNTERCLAIM OR CROSS-ACTION OR BY THE ENFORCEMENT
OF ANY OR ALL OF THE NOTES OR OTHERWISE.  IF ANY LENDER RECEIVES ANY PAYMENT ON
ITS NOTES OF A SUM OR SUMS IN EXCESS OF ITS PRO RATA PORTION (EXCEPT AS
OTHERWISE PROVIDED IN SECTION 3.4, 5.4 OR 5.5), THEN SUCH LENDER RECEIVING SUCH
EXCESS PAYMENT SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS WITH OUTSTANDING
LOANS TO BORROWER AN INTEREST IN THEIR NOTE OR NOTES IN SUCH AMOUNT AS SHALL
RESULT IN A RATABLE PARTICIPATION BY ALL OF LENDERS IN THE AGGREGATE UNPAID
AMOUNT OF APPLICABLE NOTES THEN OUTSTANDING; PROVIDED, HOWEVER, THAT IF ALL OR
ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED BY SUCH LENDER, THE
PURCHASE SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF
SUCH RECOVERY, BUT

64


--------------------------------------------------------------------------------



WITHOUT INTEREST.  BORROWER HEREBY AGREE THAT ANY LENDER SO PURCHASING A
PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS SECTION 12.9(B) MAY, TO THE
FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING
THE RIGHT OF SETOFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH
LENDER WERE THE DIRECT CREDITOR OF BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


12.10       JURISDICTION.  BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OF THE
OTHER LOAN DOCUMENTS OR THE DOCUMENTS DELIVERED IN CONNECTION HEREWITH OR
THEREWITH MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS AGENT OR ANY LENDER
MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, BORROWER ACCEPTS AND CONSENTS
FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS AND AGREES THAT SUCH JURISDICTION SHALL BE
EXCLUSIVE, UNLESS WAIVED BY AGENT AND THE MAJORITY LENDERS IN WRITING, WITH
RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY IT AGAINST AGENT OR ANY LENDER
AND ANY QUESTIONS RELATING TO USURY.  BORROWER AGREES THAT SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO
THE LOAN DOCUMENTS AND WAIVES ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR
PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF FORUM NON CONVENIENS. 
BORROWER HEREBY IRREVOCABLY CONSENTS THAT ALL PROCESS SERVED OR BROUGHT AGAINST
BORROWER WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK SHALL
BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT IF SENT BY REGISTERED MAIL, OR
(IF PERMITTED BY LAW) BY FEDERAL EXPRESS OR OTHER SIMILAR OVERNIGHT COURIER
SERVICE, TO SUCH LOAN PARTY AT ITS ADDRESS SET FORTH ALONGSIDE ITS SIGNATURE
BELOW (OR SUCH OTHER ADDRESS AS AGENT IS NOTIFIED OF IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12.5).  NOTHING HEREIN SHALL AFFECT THE RIGHT OF AGENT OR
LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.


12.11       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD OR
DEEMED TO BE OR SHALL, IN FACT, BE ILLEGAL, INOPERATIVE OR UNENFORCEABLE, THE
SAME SHALL NOT AFFECT ANY OTHER PROVISION OR PROVISIONS HEREIN CONTAINED OR
RENDER THE SAME INVALID, INOPERATIVE OR UNENFORCEABLE TO ANY EXTENT WHATEVER.


12.12       RIGHT OF SET-OFF.  IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER
GRANTED UNDER APPLICABLE LAW OR OTHERWISE AND NOT BY WAY OF LIMITATION OF ANY
SUCH RIGHTS, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT EACH OF LENDERS IS
HEREBY AUTHORIZED AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO ANY LOAN
PARTY OR TO ANY OTHER PERSON, ANY SUCH NOTICE BEING HEREBY EXPRESSLY WAIVED, TO
SET-OFF AND TO APPROPRIATE AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) AND ANY OTHER INDEBTEDNESS AT ANY TIME
HELD OR OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF SUCH LOAN
PARTY AGAINST AND ON ACCOUNT OF THE OBLIGATIONS AND LIABILITIES OF SUCH LOAN
PARTY NOW OR HEREAFTER EXISTING UNDER ANY OF THE LOAN

65


--------------------------------------------------------------------------------



DOCUMENTS IRRESPECTIVE OF WHETHER OR NOT ANY DEMAND SHALL HAVE BEEN MADE
THEREUNDER AND ALTHOUGH SAID OBLIGATIONS, LIABILITIES OR CLAIMS, OR ANY OF THEM,
SHALL BE CONTINGENT OR UNMATURED.  LENDER OR LENDERS EXERCISING ANY RIGHTS
GRANTED UNDER THIS SECTION 12.12 SHALL THEREAFTER NOTIFY THE AFFECTED LOAN PARTY
AND AGENT OF SUCH ACTION; PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL
NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


12.13       NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS SOLELY FOR THE
BENEFIT OF AGENT AND LENDERS AND BORROWER AND THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF AGENT AND LENDERS AND NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
CONFER UPON ANYONE OTHER THAN BORROWER ANY RIGHT TO INSIST ON OR TO ENFORCE THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE OBLIGATIONS OF AGENT OR LENDERS
CONTAINED HEREIN.  ALL CONDITIONS TO THE OBLIGATIONS OF LENDERS TO MAKE LOANS
HEREUNDER ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF LENDERS AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND NO OTHER PERSON SHALL HAVE STANDING
TO REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS AND NO
OTHER PERSON SHALL UNDER ANY CIRCUMSTANCES BE DEEMED TO BE BENEFICIARY OF SUCH
CONDITIONS.


12.14       SURVIVAL; INTEGRATION.


(A)           EACH OF THE REPRESENTATIONS, WARRANTIES, TERMS, COVENANTS,
AGREEMENTS AND CONDITIONS CONTAINED IN THIS AGREEMENT SHALL SPECIFICALLY SURVIVE
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE MAKING OF THE LOANS AND SHALL, UNLESS OTHERWISE EXPRESSLY PROVIDED, CONTINUE
IN FULL FORCE AND EFFECT UNTIL THE COMMITMENTS HAVE BEEN TERMINATED AND THE
LOANS TOGETHER WITH INTEREST THEREON, THE COMMITMENT COMMISSIONS,  THE FEES AND
COMPENSATION OF AGENT, AND ALL OTHER SUMS PAYABLE HEREUNDER OR THEREUNDER HAVE
BEEN INDEFEASIBLY PAID IN FULL.


(B)           THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, COMPRISES
THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDES  ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, ON THE
SUBJECT MATTER HEREOF AND THEREOF.  IN THE EVENT OF ANY DIRECT CONFLICT BETWEEN
THE PROVISIONS OF THIS AGREEMENT AND THOSE OF ANY OTHER LOAN DOCUMENT, THE
PROVISIONS OF THIS AGREEMENT SHALL CONTROL AND GOVERN; PROVIDED THAT THE
INCLUSION OF SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR OF AGENT OR LENDERS IN ANY
OTHER LOAN DOCUMENT SHALL NOT BE DEEMED A CONFLICT WITH THIS AGREEMENT.  EACH
LOAN DOCUMENT WAS DRAFTED WITH THE JOINT PARTICIPATION OF THE RESPECTIVE PARTIES
THERETO AND SHALL BE CONSTRUED NEITHER AGAINST NOR IN FAVOR OF ANY PARTY, BUT
RATHER IN ACCORDANCE WITH THE FAIR MEANING THEREOF.


12.15       DOMICILE OF LOANS.  ANY LENDER MAY MAKE, MAINTAIN OR TRANSFER ANY OF
ITS LOANS HEREUNDER TO, OR FOR THE ACCOUNT OF, ANY BRANCH OFFICE, SUBSIDIARY OR
AFFILIATE OF SUCH LENDER.


12.16       NO USURY.  IT IS EXPRESSLY STIPULATED AND AGREED TO BE THE INTENT OF
AGENT, LENDERS AND BORROWER TO COMPLY AT ALL TIMES WITH APPLICABLE USURY LAWS. 
IF AT ANY TIME SUCH LAWS WOULD EVER RENDER USURIOUS ANY AMOUNT CALLED FOR UNDER
ANY OF THE LOAN DOCUMENTS, THEN IT IS THE EXPRESS INTENTION OF THE PARTIES
HERETO THAT SUCH EXCESS AMOUNT BE IMMEDIATELY CREDITED ON THE APPLICABLE NOTES,
OR IF THE APPLICABLE NOTES HAVE BEEN FULLY PAID, REFUNDED BY LENDERS (PRO RATA
IN ACCORDANCE WITH THEIR RESPECTIVE PRINCIPAL AMOUNT OF THE AFFECTED LOANS), TO
BORROWER (AND BORROWER SHALL ACCEPT SUCH REFUND) AND THE PROVISIONS HEREOF AND
THEREOF BE IMMEDIATELY DEEMED TO BE REFORMED TO COMPLY WITH THE THEN APPLICABLE
LAWS, WITHOUT THE NECESSITY OF THE

66


--------------------------------------------------------------------------------



EXECUTION OF ANY FURTHER DOCUMENTS, BUT SO AS TO PERMIT THE RECOVERY TO THE
FULLEST AMOUNT OTHERWISE CALLED FOR HEREUNDER AND THEREUNDER.  ANY SUCH
CREDITING OR REFUNDING SHALL NOT CURE OR WAIVE ANY DEFAULT BY BORROWER UNDER THE
LOAN DOCUMENTS.  IF AT ANY TIME FOLLOWING ANY SUCH REDUCTION TO THE INTEREST
RATE PAYABLE BY BORROWER THERE REMAINS UNPAID ANY PRINCIPAL AMOUNTS UNDER THE
NOTES AND THE MAXIMUM INTEREST RATE PERMITTED BY APPLICABLE LAW IS INCREASED OR
ELIMINATED, THEN THE INTEREST RATE PAYABLE TO LENDERS SHALL BE READJUSTED, TO
THE FULL EXTENT PERMITTED BY APPLICABLE LAW, SO THAT THE TOTAL AMOUNT OF
INTEREST THEREUNDER PAYABLE BY BORROWER TO LENDERS SHALL BE EQUAL TO THE AMOUNT
OF INTEREST WHICH WOULD HAVE BEEN PAID BY BORROWER WITHOUT GIVING EFFECT TO
APPLICABLE USURY LAWS.  BORROWER AGREE, HOWEVER, THAT IN DETERMINING WHETHER OR
NOT ANY INTEREST PAYABLE UNDER THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS
EXCEEDS THE HIGHEST RATE PERMITTED BY LAW, ANY NON-PRINCIPAL PAYMENT (EXCEPT
PAYMENTS SPECIFICALLY STATED IN THE NOTES OR SUCH OTHER LOAN DOCUMENTS TO BE
“INTEREST”), INCLUDING FEES AND COMMISSIONS AND ALL OTHER SUMS PAYABLE HEREUNDER
OR THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE DEEMED, TO THE
FULL EXTENT PERMITTED BY LAW, TO BE AN EXPENSE, FEE, PREMIUM OR PENALTY RATHER
THAN INTEREST.


12.17       WAIVER OF JURY TRIAL.  BORROWER, AGENT AND EACH LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR
ACTIONS OF BORROWER, ANY PARTNER THEREOF, ANY OTHER LOAN PARTY, AGENT OR
LENDERS.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS ENTERING
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


12.18       WAIVER BY BORROWER.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT OR REQUIRED BY LAW, BORROWER WAIVES (A) PRESENTMENT, DEMAND AND
PROTEST, NOTICE OF PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT,
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL
COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL
PAPER AND GUARANTIES AT ANY TIME HELD BY ANY OF LENDERS AND/OR AGENT ON WHICH
BORROWER MAY IN ANY WAY BE LIABLE; (B) ALL RIGHTS TO NOTICE AND A HEARING PRIOR
TO AGENT’S TAKING POSSESSION OR CONTROL OF, OR TO  REPLEVY, ATTACHMENT OR LEVY
UPON THE COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT
PRIOR TO ALLOWING ANY OF LENDERS AND/OR AGENT TO EXERCISE ANY OF ITS RESPECTIVE
REMEDIES; AND (C) THE BENEFIT OF ALL VALUATION, APPRAISEMENT, EXTENSION AND
EXEMPTION LAWS.


12.19       WAIVER OF MARSHALING.  ALL RIGHTS OF MARSHALING OF ASSETS OF
BORROWER, INCLUDING ANY SUCH RIGHT WITH RESPECT TO THE COLLATERAL, ARE HEREBY
WAIVED BY BORROWER.

67


--------------------------------------------------------------------------------



12.20       WAIVER OF CLAIMS; RELEASE BY BORROWER.


(A)           BORROWER RELEASES LENDERS AND AGENT FROM ANY AND ALL CAUSES OF
ACTION OR CLAIMS WHICH BORROWER MAY NOW OR HEREAFTER HAVE FOR ANY ASSERTED LOSS
OR DAMAGE TO BORROWER CLAIMED TO BE CAUSED BY OR ARISING FROM ANY ACT OR
OMISSION TO ACT ON THE PART OF ANY LENDERS AND/OR AGENT, THEIR RESPECTIVE
OFFICERS, AGENTS OR EMPLOYEES, EXCEPT, IN THE CASE OF ANY LENDER OR AGENT, THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH LENDER OR AGENT (AS THE CASE MAY
BE).


(B)           BORROWER HEREBY ACKNOWLEDGES, AGREES AND AFFIRMS, AS OF THE
EXECUTION DATE AND AS OF THE EFFECTIVE DATE, THAT IT POSSESSES NO CLAIMS,
DEFENSES, OFFSETS, RECOUPMENT OR COUNTERCLAIMS OF ANY KIND OR NATURE AGAINST OR
WITH RESPECT TO THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY AMENDMENTS THERETO (COLLECTIVELY, THE “CLAIMS”), NOR DOES BORROWER NOW HAVE
KNOWLEDGE OF ANY FACTS THAT WOULD OR MIGHT GIVE RISE TO ANY CLAIMS.  IF FACTS
NOW EXIST WHICH WOULD OR COULD GIVE RISE TO ANY CLAIM AGAINST OR WITH RESPECT TO
THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AS MAY HAVE BEEN
AMENDED BY THE AMENDMENTS THERETO, BORROWER HEREBY UNCONDITIONALLY, IRREVOCABLY
AND UNEQUIVOCALLY WAIVES AND FULLY RELEASES ANY AND ALL SUCH CLAIMS AS IF SUCH
CLAIMS WERE THE SUBJECT OF A LAWSUIT, ADJUDICATED TO FINAL JUDGMENT FROM WHICH
NO APPEAL COULD BE TAKEN AND THEREIN DISMISSED WITH PREJUDICE.


12.21       CONFIDENTIALITY.  AGENT AND EACH LENDER, SEVERALLY AND WITH RESPECT
TO ITSELF ONLY, COVENANTS AND AGREES THAT ANY INFORMATION OBTAINED BY AGENT OR
SUCH LENDER PURSUANT TO THIS AGREEMENT SHALL BE HELD IN CONFIDENCE (IT BEING
UNDERSTOOD THAT DOCUMENTS PROVIDED TO AGENT HEREUNDER MAY IN ALL CASES BE
DISTRIBUTED BY AGENT TO LENDERS) EXCEPT THAT AGENT OR SUCH LENDER MAY DISCLOSE
SUCH INFORMATION (I) TO ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, COUNSEL,
ACCOUNTANTS, AUDITORS, ADVISORS OR REPRESENTATIVES, (II) TO THE EXTENT SUCH
INFORMATION HAS BECOME AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF A
DISCLOSURE BY OR THROUGH AGENT OR SUCH LENDER, (III) TO THE EXTENT SUCH
INFORMATION WAS AVAILABLE TO AGENT OR SUCH LENDER IN A CAPACITY OTHER THAN AGENT
OR LENDER HEREUNDER OR ON A NONCONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE TO
AGENT OR SUCH LENDER HEREUNDER, (IV) WITH THE CONSENT OF BORROWER, (V) TO ACTUAL
OR PROSPECTIVE LENDER ASSIGNEES OR PURCHASING LENDERS OR (VI) TO THE EXTENT
AGENT OR SUCH LENDER SHOULD BE (A) REQUIRED IN CONNECTION WITH ANY LEGAL OR
REGULATORY PROCEEDING OR (B) REQUESTED BY ANY GOVERNMENT AUTHORITY TO DISCLOSE
SUCH INFORMATION.


SECTION 13.             TEXAS LANGUAGE.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[remainder of page intentionally left blank]

68


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

FIRSTCITY FINANCIAL CORPORATION

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

6400 Imperial Drive (delivery only)

 

 

Waco, Texas 76710

 

 

 

 

 

P.O. Box 8216 (mail)

 

 

Waco, Texas 76714-8216

 

 

 

 

 

254-761-2953 (telecopier)

 

 

 

 

 

 

 

 

BoS (USA) Inc., individually and as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[signature page to Revolving Credit Agreement]


--------------------------------------------------------------------------------


“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, a trust, an unincorporated association, a joint venture or other entity
or a government or an agency or political subdivision thereof.

“Plan” shall mean any “employee benefit plan” (within the meaning of Section
3(3) of ERISA) maintained by any Loan Party or any ERISA Affiliate or any such
plan to which any Loan Party or any ERISA Affiliate is or has been required to
contribute on behalf of any of its employees, other than a Multiemployer Plan.

“Pledge Agreement” means each of (or, as the context requires, any of) Borrower
Pledge Agreement, Subsidiary Pledge Agreement, Subsidiary Collateral Assignment
and any other pledge agreement made for the benefit of the Lenders.

“Pledged Entity” shall mean any Person any Equity Interest in which has been
pledged to Agent to secure the Obligations.

“Pledged Notes” shall mean those certain promissory notes listed on Schedule
I–(PN) and any other promissory notes which have been delivered to Agent and in
which the Collateral Agent holds a perfected security interest of the Requisite
Priority pursuant to a Pledge Agreement to which the Collateral Agent is party.

“Portfolio Entity” shall mean any entity (other than an REO Affiliate or an
Immaterial Entity) in which Borrower or a Primary Obligor is directly or
indirectly an equity owner and which was formed for the purpose of acquiring
Asset Pools, and shall also include Bosque Leasing, L.P. (which is owned by
Bosque Asset Corp. and Bosque GP Corp.), FirstStreet Investment LLC (which is
owned by FirstStreet Investment Corporation, WAMCO III, Ltd. and WAMCO IX,
Ltd.), ABL (which was formed for the purpose of originating and acquiring SBA
Loans) and each Crestone Portfolio Entity.

“Portfolio Entity–50%” shall mean any Portfolio Entity of which Borrower or any
Subsidiary directly or indirectly owns exactly 50% of the voting interests or
any class of other Equity Interests of such Portfolio Entity.

“Portfolio Entity Proceeds” for any Portfolio Entity in respect of any Payment
Date shall mean the sum of (I) the FC Percentage of the Net Collections, plus
(II) any proceeds from a sale or transfer of any Equity Interests issued by such
Portfolio Entity to FC Commercial or other Wholly Owned Subsidiary, as
applicable, plus (III) the FC Percentage of any proceeds of a sale or transfer
of any Equity Interests issued by any REO Affiliate related to such Portfolio
Entity; (it being understood that any reference in this definition to any sale
or transfer of Equity Interests issued by any Portfolio Entity or REO Affiliate
shall not be construed to affect or modify any prohibition thereof or
requirement for the obtaining of any consent relating thereto set forth
elsewhere in this Agreement).


--------------------------------------------------------------------------------


“Portfolio Protection Expense Report” – Section 7.2(f).

“Portfolio Protection Expenses” with respect to a Portfolio Entity shall mean
expenses or other amounts which (w) such Portfolio Entity has reasonably
determined are necessary to advance to one of its REO Affiliates for reasonable
and necessary expenses to preserve or protect real property owned by such REO
Affiliate, or (x) constitute reasonable and customary, necessary leasing
commissions, reasonable and necessary tenant improvement costs paid by such
Portfolio Entity or REO Affiliate pursuant to a written lease or capital
improvements to such property required in order for the property to be so
leased, or (y) such Portfolio Entity has reasonably determined are necessary to
protect other Assets securing indebtedness owed to such Portfolio Entity, or (z)
constitute Obligor Funding Obligations, such expenses or other amounts to
constitute Portfolio Protection Expenses when amounts therefor are retained by
such Portfolio Entity or REO Affiliate or, if earlier, when such expenses or
other amounts are paid.

“Prepayment Fee” shall mean 1.00% of the principal amount prepaid.

“Primary Obligors” shall mean, collectively, (i) FC Commercial; (ii) FC
Servicing; (iii) FC Holdings; (iv) FC International; (v) FC Mexico; and (vi) FC
Europe.

“Purchasing Lenders” – Section 12.4(c).

“RAL” shall mean the Revolving Credit Agreement dated as of November 12, 2004
among Borrower, the financial institutions party thereto and Bank of Scotland,
acting through its New York Branch, as agent, as the same may be from time to
time amended, extended, restated, supplemented or otherwise modified.

“RAL Borrowing Base Availability” shall mean the Borrowing Base Availability, as
defined in the RAL.

“Rate of Borrowing” – Section 3.5.

“Records” shall mean all books, records, computer records, computer software,
ledger cards, programs and other computer materials, customer and supplier
lists, invoices, orders and other property and general intangibles at any time
evidencing or relating to Assets.

“Recoveries” shall mean any funds, or substitution of receipts or collateral,
received by the Lenders or Agent (a) from the sale, collection or other
disposition of Collateral pursuant to the Security Documents, or (b) from any
distribution to any of the Lenders or Agent, or abandonment to any of them, or
substitute Liens or payment given to any of them pursuant to events or
proceedings of the nature referred to in Section 9.8 of the Agreement, or
otherwise, which distribution or abandonment pertains to the Collateral.

“Regulatory Change” means, relative to any Lender or Agent, any change after the
Effective Date in any (or the adoption after the Effective Date of any new):

(a)           United States Federal, state or local law or foreign law
applicable to Agent or such Lender; or


--------------------------------------------------------------------------------


(b)           regulation, interpretation, directive, or request (whether or not
having the force of law) applying to Agent or any Lender of any Government
Authority charged with the interpretation or administration of any law referred
to in clause (a) or of any fiscal, monetary, central bank or other authority
having jurisdiction over Agent or such Lender.

“Reimbursement Obligation” Section 2A.4.

“Related Asset Pool” with respect to any Acquisition Loan shall mean the Asset
Pool specified in the Notice of Borrowing with respect to such Acquisition Loan.

“Related Entity” shall mean each entity identified on Schedule  I–(RE), as well
as, subject to the final sentence of this definition, any other entity, other
than a Primary Obligor, Portfolio Entity, or Immaterial Entity, any Equity
Interest of which is owned by Borrower, any Primary Obligor, any Portfolio
Entity, any Immaterial Entity or any other Related Entity. Notwithstanding the
foregoing, no Immaterial Entity or any Harbor Debtor shall constitute a Related
Entity.

“REO Affiliate” shall mean a Person, other than Borrower, a Primary Obligor or a
Material Portfolio Entity, which is a corporation, limited liability company or
partnership 100% of the Equity Interests in which are owned by a Portfolio
Entity (the “REO Owner”) (or, in the case of such an entity which is a limited
partnership, 100% of the limited partnership interest of which is owned by the
REO Owner and 100% of the interest in the general partner is owned by the REO
Owner), which Person has been established solely to acquire, from the REO Owner
or a seller from which the Portfolio Entity is acquiring other Assets, title to
(and owns no Assets other than) parcels of real property (or distressed notes
secured by real property for purposes of obtaining title to real property
securing such loans) in exchange for, with respect to each such parcel, a
promissory note in a principal amount no less than 96% of the value (as
reasonably determined by the REO Owner and the REO Affiliate) of the property;
provided  that no Person shall constitute or continue to constitute an REO
Affiliate if (A) such Person acquires property from any Person other than (x)
the REO Owner or a Person from whom the REO Owner is acquiring other Assets, or
(y) in the case where it has acquired a note from the REO Owner solely for
purposes of acquiring title to the real property securing such note, the obligor
of such note; or (B) engages in any business other than business incidental to
owning and selling the parcels of real property so acquired by such REO
Affiliate.

“REO Excess Value Adjustment” shall mean the amount, if any, by which the Net
Present Equity Value of all REO Affiliates exceeds 25% of the Aggregate Net
Present Equity Value.

“Reportable Event” shall mean a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder.


--------------------------------------------------------------------------------


“Requisite Consents” – Section 6.6.

“Requisite Priority” shall mean (x) except with respect to the Shared Collateral
and except as set forth in the Intercreditor Agreement, first priority and (y)
with respect to Shared Collateral second priority, subject only to the liens of
CFSC to which Agent and the Lenders are subordinate pursuant to the CFSC
Intercreditor Agreement.

“Reset Date” – Section 2.7(a).

“SBA” shall mean the United States Small Business Administration or any other
federal agency administering the SBA Act.

“SBA Act” shall mean the Small Business Act of 1953, as in effect from time to
time.

“SBA License” shall mean the license to originate, acquire and administer SBA
Loans, issued by the SBA to ABL.

“SBA Loans” shall mean any loans made by ABL to small businesses and partially
guaranteed by SBA, all originated in accordance with the SBA Rules and
Regulations and pursuant to the authorization contained in Section 7(a) of the
SBA Act.

“SBA Rules and Regulations” shall mean the SBA Act, any other legislation
binding on the SBA relating to financial transactions, and any loan guaranty
agreement and rules and regulations promulgated from time to time under the SBA
Act, and any SBA Standard Operating Procedures and Official Notices, all as from
time to time in effect.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall have the meaning ascribed to that term in the Securities Act
of 1934.

“Securities Laws” shall mean all applicable Federal and state securities laws
and regulations promulgated pursuant thereto.

“Security Agreements” shall mean any one or more of the security agreements
delivered pursuant to Section 6C and each other security agreement heretofore or
from time to time hereafter delivered in respect of the Obligations, as each
such agreement may be from time to time amended, extended, restated,
supplemented or otherwise modified.

“Security Documents” shall be the collective reference to (x) each of the
agreements referred to in Section 6 (or on the document checklist referred to
therein) pursuant to which Collateral is or was granted or is or was intended to
be granted, directly or indirectly, to Agent on behalf of the Lenders, (y) each
agreement entered into after the Execution Date pursuant to which any collateral
is or was granted or is or was intended to be granted, directly or indirectly,
to Agent on behalf of the Lenders and any other Person (if any) sharing an
interest in such collateral, and (z) all amendments, supplements or other
modifications to such agreements or replacements thereof.  Without limiting the
generality of the foregoing, each Security Agreement, each Pledge Agreement,
each cash collateral agreement securing any Obligation, each depositary bank
acknowledgement relating to any bank account of any Loan Party, the CFSC
Guaranty Subordination Agreement, each other agreement pursuant to which any


--------------------------------------------------------------------------------


obligations are subordinated to any of the Obligations (whether pursuant to a
subordination agreement, subordination provisions in any other agreement or
instrument or otherwise), each Pledged Note, and each security agreement
securing the obligations under any Pledged Note shall constitute Security
Documents.  However, as to a Loan Party, the term “Security Document” shall not
include any such document as to which such Loan Party is released from all its
obligations thereunder by Agent or the Lenders in accordance with the terms
hereof or thereof.

“Senior Agent” shall mean Bank of Scotland, acting through its New York Branch,
acting as Agent under the Senior Indebtedness.

“Senior Indebtedness” shall mean Indebtedness owing under the RAL.

“Senior Lenders” shall mean the lenders from time to time party to the RAL.

“Servicing Restricted Funds” means funds received by FC Servicing or Minn
Servicing in the ordinary course of such company’s servicing business for the
account of Persons other than FC Servicing, Minn Servicing, Borrower or any
other Subsidiary of Borrower.

“Shareholder Agreement” shall mean any agreement (other than a certificate of
incorporation, customary by–laws, a limited liability company formation
certificate or a partnership formation certificate but including resolutions of
any Person owning any Equity Interests in such Person) among any holders of
Equity Interests issued by Borrower, any Primary Obligor or any Related Entity
relating to the management of any such Person or any of the rights or privileges
of any holders of Equity Interests of any such Person.

“Stated Expiry Date” – Section 2A.1.

“Stock” shall mean all shares and other Equity Interests issued by a
corporation, whether voting or non–voting, including but not limited to, common
stock, warrants, preferred stock, convertible debentures, and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
or all of the foregoing.

“Subject Debt Instrument” – Section 7.15(b).

“Subject Portfolio Entity” – Section 6B.1.

“Subordination Agreement” shall mean the Subordination Agreement dated the date
hereof among Borrower, the Agent, Senior Agent and the Senior Lenders, as the
same may be from time to time amended, extended, restated, supplemented or
otherwise modified.

“Subsidiary” of any Person (the “First Person”) shall mean any other Person more
than 50% of the indicia of equity rights (whether capital stock or otherwise) of
which is at the time owned, directly or indirectly by the First Person and/or by
one or more of such First Person’s Subsidiaries other than the Harbor Debtors
and Immaterial Related Entities.  Unless otherwise indicated, references to
Subsidiaries shall refer to Subsidiaries of Borrower.


--------------------------------------------------------------------------------


“Subsidiary Collateral Assignment” shall mean the Partnership Interest and
Limited Liability Company Interest Collateral Assignment Agreement made by
certain Primary Obligors in favor of the Collateral Agent dated as of the date
hereof delivered pursuant to Section 6 and each other collateral assignment from
time to time hereafter delivered by one or more Primary Obligors or other Loan
Parties in respect of the Obligations., as each such agreement may be from time
to time amended, extended, restated, supplemented or otherwise modified.

“Subsidiary Pledge Agreement” shall mean the Pledge Agreement (Stock and Debt)
made by certain Primary Obligors in favor of the Collateral Agent dated as of
the date hereof delivered pursuant to Section 6 and each other pledge agreement
from time to time hereafter delivered by one or more Primary Obligors or other
Loan Parties in respect of the Obligations, as each such agreement may be from
time to time amended, extended, restated, supplemented or otherwise modified
(including, without limitation, by the addition of additional parties thereto).

“Summary Waterfall Certificate” shall mean a certificate in a form approved by
Agent which sets forth summary information as to all Waterfall Certificates
being delivered on or about the same day as such certificate

“Tangible Net Worth”, at any time, shall mean the total of shareholders’ equity
(including capital stock (both common and preferred), additional paid–in capital
and retained earnings after deducting treasury stock of a Person), less the sum
of the total amount of any intangible Assets, which, for purposes of this
definition, shall include, without limitation, general intangibles and, if
applicable, all accounts receivable not incurred in the ordinary course of
business from any Affiliate of such Person or any loans to directors or officers
of any Affiliate of such Person, unamortized deferred charges and good will, all
as determined in accordance with GAAP.

“Taxes” – Section 5.4.

“Termination Event” shall mean (i) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30–day notice to the PBGC under such
regulations), or (ii) the withdrawal of any Loan Party or any of its ERISA
Affiliates from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the issuance of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or (iv) receipt by any
Loan Party or any ERISA Affiliate of notice of the PBGC’s intention to terminate
any Pension Plan or to have a trustee or the PBGC appointed to administer any
Pension Plan or (v) any other event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan.

“Third Party Investor” shall mean any Person other than Borrower or a
Wholly–Owned Subsidiary that has made a capital contribution to any Portfolio
Entity.


--------------------------------------------------------------------------------


“Total Loan Commitment” shall mean the sum of the Loan Commitments of all of the
Lenders, as from time to time reduced pursuant to Section 2.6, which as of the
date of this Agreement shall be $25,000,000.

“Total Outstandings” as of a particular date shall mean the sum of Loans
Outstandings on such date.

“Traditional Borrowing Base” shall mean, as of any date of calculation an amount
equal to, determined as of the immediately preceding Payment Date but giving
effect to all subsequent Asset acquisitions by Portfolio Entities and consequent
changes in values determined pursuant to clauses (A), (B) and (C) below:

The Aggregate Net Present Equity Value less

(A)          the sum of (i) the amount by which the Net Present Equity Value of
all Portfolio Entities located in, or with Assets which originated in Mexico
exceeds $40,000,000, (ii) the amount by which the Net Present Equity Value of
all Portfolio Entities located in, or with Assets which originated in Brazil
exceeds $10,000,000, (iii) the amount by which the Net Present Equity Value of
all Portfolio Entities located in, or with Assets which originated in Chile
exceeds $25,000,000, (iv) the amount by which the Net Present Equity Value of
all Portfolio Entities with Assets located in, or which originated in Argentina
or Uruguay exceeds $6,000,000, (v) reserves as Agent shall from time to time
deem, in good faith to be appropriate, which is not otherwise taken into account
in determining the Net Present Value of an Asset or the Net Present Equity Value
of a Portfolio Entity, (vi) the Aggregate Net Present Equity Value of each
Portfolio Entity whose Equity Interests are owned by any Subsidiary which has
undertaken or is subject to any event described in clauses (i) through (vii) of
Section 9.8 of the Agreement, and (vii) the REO Excess Value Adjustment, and
less

(B)           the sum of the Net Present Equity Values of each Portfolio Entity
for which any Loan Party has not completed all actions requested by Agent to
ensure the perfection and priority of its Liens on the Equity Interests issued
by such Portfolio Entity (including the perfection and priority of Liens on
Equity Interests in the country of organization of any Foreign Portfolio Entity,
including, if so requested, furnishing an opinion of counsel in such country
with respect to such perfection and priority, satisfactory to Agent in form and
substance) within ninety (90) days after the Funding Date of any Related
Acquisition Loan, plus

(C)           the sum of (a) for the FC Commercial Real Property Financing Loan:
the lesser of $30,000,000, or the then outstanding balance thereof; (b) for the
FC Holdings Real Property Financing Loans, the sum of: (i) the lesser of
$6,500,000, or the then outstanding balance of the FCS Fischer Loan, and (ii)
the lesser of $3,650,000, or the then outstanding balance of the FCS Lancaster
Loan, and (c) the aggregate principal amount of the Crestone Notes then
outstanding, reduced by the outstanding balance of any working capital loans
under the Crestone Facility.


--------------------------------------------------------------------------------


Once determined, the Traditional Borrowing Base shall remain in effect until the
earlier of the next Borrowing Date or the next Payment Date.

“Transfer” shall mean any sale, conveyance, lease or other disposition (and
“Transferred”, “Transferring” and other variations thereof shall have
correlative meanings).

“Transfer Supplement” – Section 12.4(c).

“UCC” – Section 10.30.

“United States”, “US” or “U.S.” shall mean the United States of America.

“Unutilized Loan Commitment” shall mean at any time, as to each Lender, the
amount by which the Loan Commitment of such Lender exceeds the aggregate
outstanding principal amount of Loans made by such Lender.

“Upfront Fee” – Section 4.2.

“US Person” shall mean a Person formed under the laws of the United States, any
of the 50 states or the District of Columbia or any territory of the United
States.

“Waterfall Certificate” in respect of any Payment Date shall mean a completed
certificate in a form approved by Agent which sets forth information with
respect to Net Collections of an Asset Pool during the preceding period to which
such certificate is applicable and such other information as Agent shall
require.

“Wholly-Owned Subsidiary” shall mean any Subsidiary of Borrower of which all of
the outstanding shares of stock, limited liability company interests or
partnership interests (as the case may be) are owned by Borrower and/or one or
more wholly owned direct or indirect Subsidiaries of Borrower.

“Working Capital Loans” – Section 2.1(b).


--------------------------------------------------------------------------------